Exhibit 10.1

 

 

 

EXECUTION COPY

 

 

SECOND AMENDED a EXECUTION COPY ND RESTATED BASE INDENTURE

PNMAC GMSR ISSUER TRUST,

as Issuer

and

cITIBANK, N.A.,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

PENNYMAC LOAN SERVICES, LLC,

as Servicer and Administrator

and

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

and

PENTALPHA SURVEILLANCE LLC,

as Credit Manager

 

 

 

Dated as of August 10, 2017

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED notes, issuable in series

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

 

 

 

 

 

Article I

Definitions and Other Provisions of General Application


6

 

 

 

Section 1.1.

Definitions.


6

Section 1.2.

Interpretation.


42

Section 1.3.

Compliance Certificates and Opinions.


43

Section 1.4.

Form of Documents Delivered to Indenture Trustee.


44

Section 1.5.

Acts of Noteholders.


44

Section 1.6.

Notices, etc., to Indenture Trustee, Issuer, Administrator, the Administrative
Agent and Note Rating Agencies.


45

Section 1.7.

Notices to Noteholders; Waiver.


46

Section 1.8.

Administrative Agent.


47

Section 1.9.

Effect of Headings and Table of Contents.


49

Section 1.10.

Successors and Assigns.


49

Section 1.11.

Severability of Provisions.


49

Section 1.12.

Benefits of Indenture.


49

Section 1.13.

Governing Law.


49

Section 1.14.

Counterparts.


50

Section 1.15.

Submission to Jurisdiction; Waivers.


50

 

 

 

Article II

The Trust Estate


51

 

 

 

Section 2.1.

Contents of Trust Estate.


51

Section 2.2.

Asset Files.


53

Section 2.3.

Duties of Custodian with Respect to the Asset Files.


54

Section 2.4.

Application of Trust Money.


55

 

 

 

Article III

Administration of Participation Certificates; Reporting to Investors


55

 

 

 

Section 3.1.

Duties of the Calculation Agent.


55

Section 3.2.

Reports by Administrator and Indenture Trustee.


58

Section 3.3.

Annual Statement as to Compliance; Notice of Default; Reports.


61

Section 3.4.

Access to Certain Documentation and Information.


65

Section 3.5.

Indenture Trustee to Make Reports Available.


66

 

 

 

Article IV

The Trust Accounts; Payments


67

 

 

 

Section 4.1.

Trust Accounts.


67

Section 4.2.

Collections and Disbursements of MBS Portfolio Collections by Servicer.


69

Section 4.3.

Fundings.


69

Section 4.4.

Interim Payment Dates.


72

Section 4.5.

Payment Dates.


73

 





i

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 4.6.

Series Reserve Account; Expense Reserve Account; Credit Manager Expense Reserve
Account.


78

Section 4.7.

Collection and Funding Account.


83

Section 4.8.

Note Payment Account.


83

Section 4.9.

Securities Accounts.


83

Section 4.10.

Notice of Adverse Claims.


86

Section 4.11.

No Gross Up.


86

Section 4.12.

Advance Rate Reduction Event Trigger Period, Early Amortization Period, Early
Termination Event Period and Full Amortization Period.


86

 

 

 

Article V

Note Forms


87

 

 

 

Section 5.1.

Forms Generally.


87

Section 5.2.

Forms of Notes.


88

Section 5.3.

Reserved.


89

Section 5.4.

Book-Entry Notes.


89

Section 5.5.

Beneficial Ownership of Global Notes.


92

Section 5.6.

Notices to Depository.


92

 

 

 

Article VI

The Notes


92

 

 

 

Section 6.1.

General Provisions; Notes Issuable in Series; Terms of a Series or Class
Specified in an Indenture Supplement.


92

Section 6.2.

Denominations.


94

Section 6.3.

Execution, Authentication and Delivery and Dating.


94

Section 6.4.

Temporary Notes.


95

Section 6.5.

Registration, Transfer and Exchange.


96

Section 6.6.

Mutilated, Destroyed, Lost and Stolen Notes.


101

Section 6.7.

Payment of Interest; Interest Rights Preserved; Withholding Taxes.


101

Section 6.8.

Persons Deemed Owners.


102

Section 6.9.

Cancellation.


102

Section 6.10.

New Issuances of Notes.


102

 

 

 

Article VII

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or PLS


105

 

 

 

Section 7.1.

Satisfaction and Discharge of Indenture.


105

Section 7.2.

Application of Trust Money.


106

Section 7.3.

Cancellation of Notes Held by the Issuer or PLS.


106

Section 7.4.

Extinguishment of Issuer’s Rights in Collateral.


107

 

 

 

Article VIII

Events of Default and Remedies


108

 

 

 

Section 8.1.

Events of Default.


108

Section 8.2.

Acceleration of Maturity; Rescission and Annulment.


111

Section 8.3.

Collection of Indebtedness and Suits for Enforcement by Indenture Trustee.


112

Section 8.4.

Indenture Trustee May File Proofs of Claim.


112

 





ii

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 8.5.

Indenture Trustee May Enforce Claims Without Possession of Notes.


113

Section 8.6.

Application of Money Collected.


113

Section 8.7.

Sale of Collateral Requires Consent of Noteholders.


113

Section 8.8.

Limitation on Suits.


114

Section 8.9.

Limited Recourse.


114

Section 8.10.

Restoration of Rights and Remedies.


115

Section 8.11.

Rights and Remedies Cumulative.


115

Section 8.12.

Delay or Omission Not Waiver.


115

Section 8.13.

Control by Noteholders.


116

Section 8.14.

Waiver of Past Defaults.


116

Section 8.15.

Sale of Trust Estate.


116

Section 8.16.

Undertaking for Costs.


117

Section 8.17.

Waiver of Stay or Extension Laws.


118

Section 8.18.

Notice of Waivers.


118

 

 

 

Article IX

The Issuer


118

 

 

 

Section 9.1.

Representations and Warranties of Issuer.


118

Section 9.2.

Liability of Issuer; Indemnities.


122

Section 9.3.

Merger or Consolidation, or Assumption of the Obligations, of the Issuer.


124

Section 9.4.

Issuer May Not Own Notes.


124

Section 9.5.

Covenants of Issuer.


125

 

 

 

Article X

The Administrator and Servicer


129

 

 

 

Section 10.1.

Representations and Warranties of PLS, as Administrator and as Servicer.


129

Section 10.2.

Covenants of PLS, as Administrator and as Servicer.


132

Section 10.3.

Negative Covenants of PLS.


136

Section 10.4.

Liability of PLS, as Administrator and as Servicer; Indemnities.


137

Section 10.5.

Merger or Consolidation, or Assumption of the Obligations, of PLS.


139

 

 

 

Article XI

The Indenture Trustee


139

 

 

 

Section 11.1.

Certain Duties and Responsibilities.


139

Section 11.2.

Notice of Defaults.


141

Section 11.3.

Certain Rights of Indenture Trustee.


141

Section 11.4.

Not Responsible for Recitals or Issuance of Notes.


145

Section 11.5.

Indenture Trustee’s Appointment as Attorney-In-Fact.


145

Section 11.6.

Money Held in Trust.


147

Section 11.7.

Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity.


147

Section 11.8.

Corporate Indenture Trustee Required; Eligibility.


148

Section 11.9.

Resignation and Removal; Appointment of Successor.


149

Section 11.10.

Acceptance of Appointment by Successor.


150

Section 11.11.

Merger, Conversion, Consolidation or Succession to Business.


151

 





iii

 

--------------------------------------------------------------------------------

 

 

 

Section 11.12.

Appointment of Authenticating Agent.


151

Section 11.13.

Direction to Indenture Trustee under the PC Guaranty and the PMT Guaranty.


153

Section 11.14.

Representations and Covenants of the Indenture Trustee.


153

Section 11.15.

Indenture Trustee’s Application for Instructions from the Issuer.


153

 

 

 

Article XII

Amendments and Indenture Supplements


154

 

 

 

Section 12.1.

Supplemental Indentures and Amendments Without Consent of Noteholders.


154

Section 12.2.

Supplemental Indentures and Amendments with Consent of Noteholders.


156

Section 12.3.

Execution of Amendments.


157

Section 12.4.

Effect of Amendments.


157

Section 12.5.

Reference in Notes to Indenture Supplements.


158

 

 

 

Article XIII

Early Redemption of Notes


158

 

 

 

Section 13.1.

Optional Redemption.


158

Section 13.2.

Notice.


159

 

 

 

Article XIV

Miscellaneous


160

 

 

 

Section 14.1.

No Petition.


160

Section 14.2.

No Recourse.


160

Section 14.3.

Tax Treatment.


160

Section 14.4.

Alternate Payment Provisions.


161

Section 14.5.

Termination of Obligations.


161

Section 14.6.

Final Payment.


161

Section 14.7.

Base Servicing Fee.


162

Section 14.8.

Owner Trustee Limitation of Liability.


162

Section 14.9.

Communications with Rating Agencies.


163

Section 14.10.

Authorized Representatives.


163

Section 14.11.

Performance of the Issuer’s Duties by the Owner Trustee and the Administrator.


164

Section 14.12.

Noteholder or Note Owner Communications with the Indenture Trustee.


164

Section 14.13.

Joinder of the Acknowledgment Agreement.


164

Section 14.14.

Consent, Authorization and Acknowledgment of the Amendments.


165

 





iv

 

--------------------------------------------------------------------------------

 

 

SCHEDULES AND EXHIBITS

Schedule 1

Participation Certificates Schedule

Schedule 2

Participation Agreements Schedule

Schedule 3-A

Originated MSR Mortgage Pools

Schedule 3-B

Purchased MSR Mortgage Pools

Schedule 4

Required Information Regarding Mortgages and Mortgage Pools

Schedule 5

Wire Instructions

Exhibit A-1

Form of Global Rule 144A Note

Exhibit A-2

Form of Definitive Rule 144A Note

Exhibit A-3

Form of Global Regulation S Note

Exhibit A-4

Form of Definitive Regulation S Note

Exhibit B-1

Form of Transferee Certificate for Transfers of Notes pursuant to Rule 144A

Exhibit B-2

Form of Transferee Certificate for Transfer of Notes pursuant to Regulation S

Exhibit C-1

Authorized Representatives of the Indenture Trustee, Calculation Agent, Paying
Agent and Securities Intermediary

Exhibit C-2

Authorized Representatives of PLS, as Servicer and as Administrator

Exhibit C-3

Authorized Representatives of the Administrative Agent

Exhibit C-4

Authorized Representatives of the Issuer

Exhibit C-5

Authorized Representatives of Credit Manager

Exhibit D

Form of Certificate of Authentication of Indenture Trustee and Authenticating
Agent

Exhibit E

Form of Indenture Supplement

Exhibit F

Form of Risk Retention Certification

 

 

 

 

 



v

 

--------------------------------------------------------------------------------

 

 

 

PREAMBLE

This Second Amended and Restated Base Indenture (together with the exhibits and
schedules hereto, as amended, supplemented, restated, or otherwise modified from
time to time, the “Base Indenture”, and collectively with the Indenture
Supplements (as defined herein), the “Indenture”), is made and entered into as
of August 10, 2017 (the “Effective Date”), by and among PNMAC GMSR ISSUER TRUST,
a statutory trust organized under the laws of the State of Delaware (the
“Issuer”), CITIBANK, N.A. (“Citibank”), a national banking association, in its
capacity as Indenture Trustee (the “Indenture Trustee”), and as Calculation
Agent, Paying Agent and Securities Intermediary (in each case, as defined
herein), PENNYMAC LOAN SERVICES, LLC, a limited liability company organized
under the laws of the State of Delaware (“PLS”), as Administrator (as defined
herein) and as Servicer (as defined herein), CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (“CSFB”), a Delaware limited liability company, as an Administrative
Agent (as defined herein), and is consented to by CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH (“CSCIB”), as noteholder of the Series 2016-MSRVF1 Variable
Funding Note (as defined below) and the Series 2016-MBSADV1 Variable Funding
Note (as defined below) (in such capacity, the “Noteholder”) and is acknowledged
by PENTALPHA SURVEILLANCE LLC, a Delaware limited liability company
(“Pentalpha”) as credit manager (as defined herein).

Preliminary statement

WHEREAS, the Issuer entered into an Amended and Restated Indenture, dated as of
February 16, 2017 (as amended, restated, supplement or otherwise modified from
time to time, the “Original Indenture”), among the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary,
the Servicer, the Administrator, the Administrative Agent and the Credit
Manager;

WHEREAS, pursuant to Section 12.1(a) of the Original Indenture, the Issuer, the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
without the consent of any of the Noteholders or any other Person, and with
prior notice to each Note Rating Agency that is then rating any Outstanding
Notes, upon delivery of an Issuer Tax Opinion, and upon delivery by the Issuer
to the Indenture Trustee of an Officer’s Certificate to the effect that the
Issuer reasonably believes that such amendment could not have and is not
reasonably expected to have a material Adverse Effect at any time in the future,
may enter into an amendment of the Original Indenture.

WHEREAS, as of the date hereof, there are no Classes or Series of Outstanding
Notes rated by any Note Rating Agency;

WHEREAS, pursuant to Section 12.3 of the Original Indenture, in executing or
accepting the additional trusts created by any amendment or Indenture Supplement
of the Original Indenture permitted by Article XII or the modifications thereby
of the trusts created by the Original Indenture, the Indenture Trustee will be
entitled to receive, and (subject to Section 11.1 of the Original Indenture)
will be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such amendment or Indenture Supplement is authorized and permitted
by the Original Indenture and that all conditions precedent thereto have been
satisfied (the “Authorization Opinion”); provided, that no such Authorization
Opinion shall be required in connection with any





1

--------------------------------------------------------------------------------

 

 

amendment or Indenture Supplement consented to by all Noteholders if all of the
Noteholders have directed the Indenture Trustee in writing to execute such
amendment or Indenture Supplement; 

WHEREAS, pursuant to Section 1.3 of the Original Indenture, the Issuer shall
also furnish to the Indenture Trustee an Opinion of Counsel stating that in the
opinion of such counsel all conditions precedent to a proposed action, if any,
have been complied with, which has been included in the Authorization Opinion;
and

WHEREAS, the Issuer, the Indenture Trustee, the Administrator, the Servicer and
the Administrative Agent hereby agree that, pursuant to this Base Indenture, the
Original Indenture continues in full force and effect as amended hereby and
except with respect to the terms that have been amended pursuant to this Base
Indenture, all obligations of the parties under the Original Indenture will
remain outstanding and continue in full force and effect, unpaid, unimpaired and
undischarged, and all liens created under the Original Indenture will continue
in full force and effect, unimpaired and undischarged, having the same
perfection and priority for payment and performance of the obligations of the
Issuer and the Indenture Trustee as were in place under the Original Indenture;

WHEREAS, on the Effective Date, the parties are amending and restating the
Original Indenture, pursuant to this Base Indenture;

WHEREAS, pursuant to the Originated MSR Excess and Retained Spread Participation
Agreement (as defined herein), PLS has created (i) the Originated MSR Excess
Spread PC (as defined herein), which represents a Participation Interest (as
defined herein) in Excess Spread (as defined herein) on Originated MSR (as
defined herein) and (ii) the MSR Retained Spread PC (as defined herein), which
represents a Participation Interest in Retained Servicing Spread (as defined
herein) and Advance Reimbursement Amounts (as defined herein) on (x) the
Originated MSRs and (y) the Purchased MSRs (as defined herein);

WHEREAS, pursuant to the Purchased MSR Excess Spread Participation Agreement (as
defined herein), PLS has created the Purchased MSR Excess Spread PC (as defined
herein), which represents a Participation Interest in Excess Spread on Purchased
MSRs, and sold such Purchased MSR Excess Spread PC to PMH, and PMH, as Repo
Seller (as defined herein), has sold and assigned such Purchased MSR Excess
Spread PC back to PLS pursuant to the PMH Repurchase Agreement (as defined
herein);

WHEREAS, pursuant to the PC Repurchase Agreement (as defined herein), PLS, as
Repo Seller, has sold to the Issuer, as Repo Buyer (as defined herein) , all of
its right, title and interest in, to and under (i) the Originated MSR Excess
Spread PC, (ii) the MSR Retained Spread PC and (iii) the Purchased MSR Excess
Spread PC;

WHEREAS, PennyMac Mortgage Investment Trust, a real estate investment trust
organized under the laws of the State of Maryland (the “PMT Guarantor”), has
issued the PMT Guaranty (as defined herein) in favor of PLS with respect to the
obligations of PMH as Repo Seller under the PMH Repurchase Agreement, and PLS
will assign its rights, but not its obligations, under the PMH Repurchase
Agreement and the PMT Guaranty to the Issuer pursuant to the PC Repurchase
Agreement;

 





2

--------------------------------------------------------------------------------

 

 

WHEREAS, Private National Mortgage Acceptance Company, LLC (the “Guarantor”),
has issued the PC Guaranty (as defined herein) in favor of the Issuer with
respect to the obligations of PLS as Repo Seller under the PC Repurchase
Agreement;

WHEREAS, on the Closing Date, the parties entered into the Indenture, dated as
of December 19, 2016 (which was amended and restated by the Original Indenture),
providing for, among other things, the Issuer’s authority to issue different
Series of Notes from time to time, on the terms and subject to the conditions
set forth therein;

WHEREAS, the Issuer has duly authorized the execution and delivery of this Base
Indenture to provide for the issuance of its Variable Funding Notes and Term
Notes to be issued in one or more Series and/or Classes, as specified in the
related Indenture Supplement for such Series; and

WHEREAS, all things necessary to make this Base Indenture a valid agreement of
the Issuer, in accordance with its terms, have been done.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows.

GRANTING CLAUSE

Subject to the interests of Ginnie Mae as set forth below and in the
Acknowledgment Agreement, the Issuer hereby reaffirms the Grants and pledges of
the security interest in the “Collateral” pursuant to the Original
Indenture.  The Issuer further hereby reaffirms the Grant to the Indenture
Trustee for the benefit and security of the Noteholders and the Indenture
Trustee, in its individual capacity (each, a “Secured Party” and collectively,
the “Secured Parties”), a security interest in all its right, title and interest
in and to the following, whether now owned or hereafter acquired and wheresoever
located (collectively, the “Collateral”), and all monies, “securities,”
“instruments,” “accounts,” “general intangibles,” “payment intangibles,”
“goods,” “letter of credit rights,” “chattel paper,” “financial assets,”
“investment property” (the terms in quotations are defined in the UCC) and other
property consisting of, arising from or relating to any of the following:

(i)       all right, title and interest of the Issuer in, to and under (A) the
Originated MSR Excess Spread PC, (B) the MSR Retained Spread PC, (C) the
Purchased MSR Excess Spread PC and (D) all monies due or to become due thereon,
and all amounts received or receivable with respect thereto, and all proceeds
thereof (including “proceeds” as defined in the UCC in effect in all relevant
jurisdictions, including, without limitation, all amounts collected by PLS for
servicing compensation and Advance Reimbursement Amounts (not including
Ancillary Income) under any Participation Certificate);

(ii)      all rights and claims of the Issuer as Repo Buyer under the PC
Repurchase Agreement;





3

--------------------------------------------------------------------------------

 

 

(iii)     all rights and claims of the Issuer pursuant to the PC Guaranty;

(iv)     all rights and claims of the Issuer, as assignee of PLS, pursuant to
the PMH Repurchase Agreement and the PMT Guaranty;

(v)      all rights and claims of the Issuer to the additional collateral
pledged to the Issuer to support PLS’s obligations under the PC Repurchase
Agreement, including any and all rights (A) as assignee of PLS of the PMH
Repurchase Agreement and the PMT Guaranty, (B) as assignee of PLS to rights to
payment on the Participation Certificates, and under all related documents,
instruments and agreements pursuant to which PLS acquired, or acquired an
interest in, any of the Participation Certificates and (C) as pledgee of the
MSRs;

(vi)     all rights and claims of the Issuer under the Acknowledgment Agreement;

(vii)    the Trust Accounts and all amounts and property on deposit or credited
to the Trust Accounts (excluding investment earnings thereon) from time to time
(whether or not constituting or derived from payments, collections or recoveries
received, made or realized in respect of the Participation Certificates);

(viii)   any rights in the Dedicated Account and to the amounts on deposit
therein;

(ix)     any rights in the Portfolio Spread Custodial Account and to the amounts
on deposit therein;

(x)      all other monies, securities, reserves and other property now or at any
time in the possession of the Indenture Trustee or its bailee, agent or
custodian and relating to any of the foregoing; and

(xi)     all present and future claims, demands, causes and choses in action in
respect of any and all of the foregoing and all payments on or under, and all
proceeds of every kind and nature whatsoever in respect of, any and all of the
foregoing and all payments on or under, and all proceeds of every kind and
nature whatsoever in conversion thereof, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts, accounts receivable, notes,
drafts, acceptances, checks, deposit accounts, rights to payment of any and
every kind, and other forms of obligations and receivables, instruments and
other property which at any time constitute all or part of or are included in
the proceeds of any of the foregoing.

The Security Interest in the Trust Estate is Granted to secure the Notes issued
pursuant to this Base Indenture (and the obligations under this Base Indenture
and any Indenture Supplement) equally and ratably without prejudice, priority or
distinction between any Note and any other Note by reason of difference in time
of issuance or otherwise, except as otherwise expressly provided in this Base
Indenture or in any Indenture Supplement, and to secure (1) the payment of all
amounts due on such Notes, (2) the payment of all other sums payable by the
Issuer under this Base Indenture or any Indenture Supplement and (3) compliance
by the Issuer with the provisions of this Base Indenture or any Indenture
Supplement.  This Base Indenture, as it may be supplemented, including by each
Indenture Supplement, is a security agreement within the meaning of the UCC.





4

--------------------------------------------------------------------------------

 

 

The Indenture Trustee acknowledges the Grant of such Security Interest, and
agrees to perform the duties herein in accordance with the terms hereof.

Notwithstanding anything to the contrary in this Base Indenture or any of the
other Transaction Documents, the security interest of the Indenture Trustee for
the benefit of the Noteholders created hereby with respect to the Participation
Certificates is subject to the following provisions, which provisions shall be
included in each financing statement filed in respect hereof:

(1) The property subject to the security interest reflected in this instrument
includes all of the right, title and interest of PLS, as debtor (the “Debtor”)
in certain mortgages and/or participation interests related to such mortgages
(“Pooled Mortgages”) and all right, title and interest of PMH in such Pooled
Mortgages, and pooled under the mortgage-backed securities program of Ginnie
Mae, pursuant to section 306(g) of the National Housing Act, 12 U.S.C.
§ 1721(g);

(2) To the extent that the security interest reflected in this instrument
relates in any way to the Pooled Mortgages, such security interest is subject
and subordinate to all rights, powers and prerogatives of Ginnie Mae, whether
now existing or hereafter arising, under and in connection with: (i) 12 U.S.C.
§ 1721(g) and any implementing regulations; (ii) the terms and conditions of
that certain Acknowledgment Agreement, dated as of December 19, 2016, with
respect to the Security Interest, by and among Ginnie Mae, Debtor and Indenture
Trustee; (iii) applicable guaranty agreements and contractual agreements between
Ginnie Mae and Debtor; and (iv) the Ginnie Mae Contract and other applicable
guides;

(3) Such rights, powers and prerogatives of Ginnie Mae include, but are not
limited to, Ginnie Mae’s right, by issuing a letter of extinguishment to Debtor,
to effect and complete the extinguishment of all redemption, equitable, legal or
other right, title or interest of Debtor in the Pooled Mortgages, in which event
the security interest as it relates in any way to the Pooled Mortgages shall
instantly and automatically be extinguished as well; and

(4) For purposes of clarification, “subject and subordinate” in clause (2) above
means, among other things, that any cash held by the Indenture Trustee as
collateral and any cash proceeds received by the Indenture Trustee in respect of
any sale or other disposition of, collection from, or other realization upon,
all or any part of the collateral may only be applied by the Indenture Trustee
to the extent that such proceeds have been received by, or for the account of,
the Debtor free and clear of all Ginnie Mae rights and other restrictions on
transfer under applicable Ginnie Mae guidelines; provided that this clause (4)
shall not be interpreted as establishing rights in favor of Ginnie Mae except to
the extent that such rights are reflected in, or arise under, the Ginnie Mae
Contract.

The Issuer hereby authorizes the Administrator, on behalf of the Issuer and the
Indenture Trustee, and its assignees, successors and designees to file one or
more UCC financing statements, financing statement amendments and continuation
statements to perfect the security interest granted above.  In addition, the
Issuer hereby consents to the filing of a financing statement describing the
Collateral covered thereby as “all assets of the Debtor, now owned or hereafter





5

--------------------------------------------------------------------------------

 

 

acquired,” or such similar language as the Administrator, on behalf of the
Indenture Trustee, and its assignees, successors and designees may deem
appropriate.

Subject to the interests and rights of Ginnie Mae as set forth in this Base
Indenture and in the Acknowledgment Agreement, the parties hereto intend that
the Security Interest Granted under this Base Indenture shall give the Indenture
Trustee on behalf of the Secured Parties a first priority perfected security
interest in, to and under the Collateral, and all other property described in
this Base Indenture as a part of the Trust Estate and all proceeds of any of the
foregoing in order to secure the obligations of the Issuer to the Indenture
Trustee and the Noteholders under the Notes, this Base Indenture, the related
Indenture Supplement, and all of the other Transaction Documents.  The Indenture
Trustee on behalf of the Secured Parties shall have all the rights, powers and
privileges of a secured party under the UCC.  The Issuer agrees to execute and
file all filings (including filings under the UCC) and take all other actions
reasonably necessary in any jurisdiction to provide third parties with notice of
the Security Interest Granted pursuant to this Base Indenture and to perfect
such Security Interest under the UCC.

AGREEMENTS OF THE PARTIES

To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, and in
consideration of the premises and the purchase of Notes by the Noteholders
thereof, it is mutually covenanted and agreed as set forth in this Base
Indenture, for the equal and proportionate benefit of all Noteholders of the
Notes or of a Series or Class thereof, as the case may be.

LIMITED RECOURSE

The obligation of the Issuer to make payments of principal, interest and other
amounts on the Notes is limited in recourse as set forth in Section 8.9.

Article I

Definitions and Other Provisions of General Application

Section 1.1.    Definitions.

1933 Act: The Securities Act of 1933, as amended from time to time.

1934 Act:  The Securities Exchange Act of 1934, as amended from time to time. 

Account Bank:  Bank of America, N.A., and any successor thereto in such
capacity.

Acknowledgment Agreement:  The Acknowledgment Agreement, dated as of December
19, 2016, by and among Ginnie Mae, PLS and the Indenture Trustee, as amended,
restated, supplemented or otherwise modified from time to time.

Acknowledgment and Subordination Agreement:  The Subordination, Acknowledgment
and Pledge Agreement, dated as of December 19, 2016, by and between the Issuer
and PMH, as amended, restated, supplemented or otherwise modified from time to
time.





6

--------------------------------------------------------------------------------

 

 

Act:  When used with respect to any Noteholder, is defined in Section 1.5.

Action:  When used with respect to any Noteholder, is defined in Section 1.5.

Activation Notice:  Shall have the meaning set forth in the Dedicated Account
Control Agreement or the Portfolio Spread Custodial Account Control Agreement,
as applicable.

Additional Note Payment:  For each Series of Notes, as specified in the related
Indenture Supplement, if specified therein.

Additional PCs:  Any Participation Certificate created or acquired on or after
the Cut-off Date and sold by PLS to the Issuer under the PC Repurchase
Agreement.

Adjusted Tangible Net Worth:  As defined in the PC Repurchase Agreement.

Administration Agreement:  The Administration Agreement, dated as of the Closing
Date, by and between the Issuer and the Administrator, as amended, restated,
supplemented or otherwise modified from time to time.

Administrative Agent:  (a) Initially, CSFB or any Affiliate of the foregoing or
any successor thereto in respect of the Series of Notes for which it is
designated as an Administrative Agent therefor in the related Indenture
Supplement, and (b) in respect of any Series, the Person(s) specified in the
related Indenture Supplement.  Unless the context indicates otherwise in any
Indenture Supplement for such Indenture Supplement, each reference to the
“Administrative Agent” herein or in any other Transaction Document shall be
deemed to constitute a collective reference to each Person that is an
Administrative Agent.  If (x) any Person that is an Administrative Agent resigns
as an Administrative Agent in respect of all Series for which it was designated
as the Administrative Agent or (y) all of the Notes in respect of each Series
for which any Person was designated as the Administrative Agent are repaid or
redeemed in full, such Person shall cease to be an “Administrative Agent” for
purposes hereof and each other Transaction Document.

Administrative Expenses:  Any amounts due from or accrued for the account of the
Issuer with respect to any period for any administrative expenses incurred by
the Issuer, including without limitation (i) to any accountants, agents, counsel
and other advisors of the Issuer (other than the Owner Trustee) for reasonable
and customary fees and expenses; (ii) to any other person in respect of any
governmental fee, charge or tax; (iii) to any other Person (other than the Owner
Trustee) in respect of any other fees or expenses permitted under this Base
Indenture (including indemnities) and the documents delivered pursuant to or in
connection with this Base Indenture and the Notes; (iv) any and all fees and
expenses of the Issuer incurred in connection with its entry into and the
performance of its obligations under any of the agreements contemplated by this
Base Indenture; (v) the orderly winding up of the Issuer following the cessation
of the transactions contemplated by this Base Indenture; and (vi) any and
all  other reasonable and customary fees and expenses incurred by the Issuer in
connection with the transactions contemplated by this Base Indenture, but not in
duplication of any amounts specifically provided for in respect of the Indenture
Trustee, the Owner Trustee, the Administrator or any VFN Noteholder.

Administrator:  PLS, in its capacity as the Administrator on behalf of the
Issuer, and any successor to PLS in such capacity.





7

--------------------------------------------------------------------------------

 

 

Advance Rate:  With respect to any Series of Notes, and for any Class within
such Series, if applicable, the percentage specified as its “Advance Rate” in
the Indenture Supplement for such Series.

Advance Rate Reduction Event:  The occurrence of any of the following events:

(i)       a breach of any of the PLS Financial Tests; or

(ii)      the occurrence of any of the Key Performance Indicators;

provided, that if Ginnie Mae amends any of the Ginnie Mae Eligibility
Requirements, including through any written agreement between Ginnie Mae and
PLS, the Advance Rate Reduction Event described in clause (i) of this definition
will be sized relative to the amended Ginnie Mae Eligibility Requirement, as
applicable.

Advance Rate Reduction Event Reserve Amount:  Amounts on deposit in the
Collection and Funding Account that are designated as “Advance Rate Reduction
Event Reserve Amounts” therein and are reserved for the purpose of satisfying
the Advance Rate Reduction Event Reserve Required Amount.    

Advance Rate Reduction Event Reserve Required Amount:  For any Payment Date
during the Advance Rate Reduction Event Trigger Period, if such Advance Rate
Reduction Event has been in effect for: (i) two (2) consecutive months, 2% of
the Collateral Value as of such Payment Date; (iii) three (3) consecutive
months, 3% of the Collateral Value as of such Payment Date; (iv) four (4)
consecutive months, 4% of the Collateral Value as of such Payment Date and (v)
five (5) consecutive months, 5% of the Collateral Value as of such Payment Date.
   

Advance Rate Reduction Event Trigger Period:  The period of time that begins
upon the occurrence of an Advance Rate Reduction Event, and ends on earliest of
(i) the date on which an Advance Rate Reduction Event is no longer in effect,
unless waived or cured by the appropriate parties pursuant to Section 4.12, (ii)
commencement of the Early Amortization Period, (iii) commencement of the Early
Termination Event Period or (iv) commencement of the Full Amortization Period.

Advance Reimbursement Amount:  With respect to any MBS Advance, any amount which
the Servicer collects on a Mortgage Pool, withdraws from a custodial account or
receives from any successor servicer, to reimburse a MBS Advance.

Adverse Claim:  A lien, security interest, charge, encumbrance or other right or
claim of any Person (other than (A) the liens created in favor of the Secured
Parties or assigned to the Secured Parties by (i) this Base Indenture, (ii) the
PC Repurchase Agreement or (iii) any other Transaction Document and (B) the
rights of Ginnie Mae under the Ginnie Mae Contract).

Adverse Effect:  Whenever used in this Base Indenture with respect to any Series
or Class of Notes and any event, means that such event is reasonably likely, at
the time of its occurrence, to (i) result in the occurrence of an Event of
Default relating to such Series or Class of Notes, (ii) materially adversely
affect (A) the amount of funds available to be paid to the Noteholders of such
Series or Class of Notes pursuant to this Base Indenture, (B) the timing of such
payments or (C) the rights





8

--------------------------------------------------------------------------------

 

 

or interests of the Noteholders of such Series or Class, (iii) materially
adversely affect the Security Interest of the Indenture Trustee for the benefit
of the Secured Parties in the Collateral unless otherwise permitted by this Base
Indenture, or (iv) materially adversely affect the collectability of the
Collateral.

Affiliate:  With respect to any specified Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person; provided,  however, that in respect of PLS
or Guarantor, the term “Affiliate” shall include only Guarantor and its wholly
owned subsidiaries, and in respect of PMH or PMT Guarantor, the term “Affiliate”
shall include only PMT Guarantor and its wholly owned subsidiaries.

Ancillary Income: All income derived from a Mortgage Loan (other than payments
or other collections in respect of principal, interest, escrow payments and
prepayment penalties attributable to such Mortgage Loan) and to which PLS, as
the servicer of the Mortgage Loan, is entitled in accordance with the Ginnie Mae
Contract, including, but not limited to (i) all late charges, fees received with
respect to checks or bank drafts returned by the related bank for insufficient
funds, assumption fees, optional insurance administrative fees, all interest,
income, or credit on funds deposited in the escrow accounts and custodial
accounts or other receipts on or with respect to such Mortgage Loan (subject to
Applicable Law and the Ginnie Mae Contract), (ii) reconveyance fees,
subordination fees, speedpay fees, mortgage pay on the web fees, automatic
clearing house fees, demand statement fees, modification fees, if any, and other
similar types of fees arising from or in connection with any Mortgage Loan to
the extent not otherwise payable by the mortgagor under Applicable Law or
pursuant to the terms of the related Mortgage Note, and (iii) any incentive fees
payable by FHA under the applicable FHA Mortgage Insurance Contract, by USDA
under the USDA Loan Guarantee Document, or by VA under the applicable VA Loan
Guaranty Agreement, as applicable, to PLS, as servicer of the Mortgage Loans,
including incentive amounts payable in connection with Mortgage Loan
modifications and other loss mitigation activities.

Applicable Law:  As defined in Section 4.1.

Applicable Rating:  For each Class of Notes, the rating(s) specified as such for
such Class in the related Indenture Supplement, if applicable.  Only those
rating(s) specified for any Class of Notes that are made at the request of
Issuer shall be applicable for purposes of this Base Indenture. 

Asset File:  The documents described in Section 2.2 pertaining to a particular
Participation Certificate.

Authenticating Agent:  Any Person authorized by the Indenture Trustee to
authenticate Notes under Section 11.12.

Authorization Opinion: As defined in the Preliminary Statement.

Authorized Signatory:  With respect to any entity, each Person duly authorized
to act as a signatory of such entity at the time such Person signs on behalf of
such entity.





9

--------------------------------------------------------------------------------

 

 

Available Funds: 

(i)       With respect to any Interim Payment Date, all Collections on the
Participation Certificates received during the related Collection Period and on
deposit in the Collection and Funding Account and any other funds of the Issuer
that the Issuer (or the Administrator on behalf of the Issuer) identifies to the
Indenture Trustee to be treated as “Available Funds” for such Interim Payment
Date (including any cash amounts that are on deposit in the Collection and
Funding Account which the Administrator has instructed the Indenture Trustee to
use in accordance with Section 4.4(a)(iv)); and

(ii)      with respect to any Payment Date, (A) all Collections on the
Participation Certificates received during the related Collection Period and on
deposit in the Collection and Funding Account, plus (B) any income from
Permitted Investments in Trust Accounts that have been established for the
benefit of all Series of Notes, plus (C) any other funds of the Issuer that the
Issuer (or the Administrator on behalf of the Issuer) identifies to the
Indenture Trustee to be treated as “Available Funds” for such Payment Date
(including any cash amounts that are on deposit in the Collection and Funding
Account which the Administrator has instructed the Indenture Trustee to use in
accordance with Section 4.5(a)(1)(viii)).

Bankruptcy Code:  The Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

Base Indenture:  Has the meaning set forth in the Preamble. 

Base Servicing Fee:  For any Mortgage Loan, a monthly fee equal to 0.10%
multiplied by the principal balance of such Mortgage Loan and divided by 12.

Book-Entry Notes:  A note registered in the name of the Depository or its
nominee, ownership of which is reflected on the books of the Depository or on
the books of a Person maintaining an account with such Depository (directly or
as an indirect participant in accordance with the rules of such Depository);
provided, that after the occurrence of a condition whereupon Definitive Notes
are to be issued to Note Owners, such Book-Entry Notes shall no longer be
“Book-Entry Notes”.

Borrowing Base:  As of any date of determination, an amount equal to the
aggregate Collateral Value (as calculated using clause (b) of the definition of
Market Value Percentage) of the Portfolio.

Borrowing Base Deficiency: 

(i)       As of any Payment Date or Interim Borrowing Base Payment Date, as
applicable, the positive difference, if any, of (x) the Note Balance of the
Notes as of such date of determination (as reduced by (1) the Scheduled
Principal Payment Amount actually paid on such Payment Date, if applicable, (2)
the Advance Rate Reduction Event Reserve Amount on deposit in the Collection and
Funding Account on such Payment Date, if applicable, (3) the Early Amortization
Event Payment Amount actually paid on such Payment Date, if applicable, and (4)
the Early Termination Event Payment actually paid on such Payment Date, if
applicable) and (y) the sum of (1) the product of the Weighted Average Advance
Rate and (A) the Borrowing Base on the Borrowing Base Determination Date
preceding such Payment Date, or (B) the Interim Borrowing Base on the Interim
Borrowing Base Determination Date preceding such Interim Borrowing Base Payment





10

--------------------------------------------------------------------------------

 

 

Date, as applicable, and (2) any cash amounts that are on deposit in the
Collection and Funding Account that were deposited by the Administrator prior to
the Payment Date or Interim Borrowing Base Payment Date, as applicable, which
the Administrator has instructed the Indenture Trustee to reserve in the
Collection and Funding Account pursuant to  Sections 4.4(a)(iv) and
4.5(a)(1)(viii)(2).  

(ii)      As of any date of determination (other than any Payment Date or
Interim Borrowing Base Payment Date), the positive difference, if any, of (x)
the Note Balance of the Notes as of such date of determination and (y) the sum
of (1) the product of the Weighted Average Advance Rate and (A) the Borrowing
Base on the Borrowing Base Determination Date preceding such date of
determination, or (B) the Interim Borrowing Base on the Interim Borrowing Base
Determination Date preceding such date of determination, as applicable, and (2)
any cash amounts that are on deposit in the Collection and Funding Account that
were deposited by the Administrator, which the Administrator has instructed the
Indenture Trustee to reserve in the Collection and Funding Account pursuant to
Sections 4.4(a)(iv) and 4.5(a)(1)(viii)(2). 

Borrowing Base Determination Date: With respect to any Payment Date, the
Business Day of the month of such Payment Date on which the MSR Valuation Agent
performs its Market Value Report based on the information contained in the MSR
Monthly Report.

Borrowing Capacity:  For any VFN on any date, the difference between (i) the
related Maximum VFN Principal Balance on such date and (ii) the related VFN
Principal Balance on such date.

Business Day:  For any Class of Notes, any day other than (i) a Saturday or
Sunday or (ii) any other day on which national banking associations or state
banking institutions in New York, New York, the State of California, the State
of Texas, the city and state where the Corporate Trust Office is located or the
Federal Reserve Bank of New York, are authorized or obligated by law, executive
order or governmental decree to be closed.

Calculation Agent:  The same Person who serves at any time as the Indenture
Trustee, or an Affiliate of such Person, as calculation agent pursuant to the
terms of this Base Indenture.

Cash Equivalents:  As defined in the Pricing Side Letter (as defined in the PC
Repurchase Agreement).

Certificate of Authentication:  The certificate of the Indenture Trustee or the
alternative certificate of the Authenticating Agent, substantially in the form
attached hereto in Exhibit E.

Certificateholder:  As defined in the Trust Agreement.

Citibank:  As defined in the preamble.

Class:  With respect to any Notes, the class designation assigned to such Note
in the related Indenture Supplement.  A Series issued in one class, with no
class designation in the related Indenture Supplement, may be referred to herein
as a “Class”.

Class Invested Amount:  For any Class of Notes on any date, an amount equal to
(i) the sum of (A) the outstanding Note Balance of such Class, plus (B) the
aggregate outstanding Note Balances





11

--------------------------------------------------------------------------------

 

 

of all Classes within the same Series that are senior to or pari passu with such
Class on such date, divided by (ii) the Advance Rate in respect of such Class.

Clearing Corporation:  As defined in Section 8‑102(a)(5) of the UCC.

Clearstream:  Clearstream Banking, S.A., and any successor thereto.

Closing Date:  December 19, 2016.

Code:  The Internal Revenue Code of 1986, as amended from time to time.

Collateral:  As defined in the Granting Clause.

Collateral Value:  As of the applicable Determination Date, the product of (A)
the related Market Value Percentage and (B) unpaid principal balance of the
Portfolio as of the close of business on the last day of the related Collection
Period.

Collection and Funding Account:  The non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.7 and entitled “Citibank, N.A., as
Indenture Trustee for the PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Collection and Funding Account” or such of the foregoing that can be reflected
on the account systems of the institution maintaining such account.

Collection Period:  (i) For the first Interim Payment Date or Payment Date, the
period beginning on the Cut-off Date and ending at the end of the day before the
Determination Date for such Interim Payment Date or Payment Date, and (ii) for
each other Interim Payment Date or Payment Date, the period beginning at the
opening of business on the most recent preceding Determination Date and ending
as of the close of business on the day before the Determination Date for such
Interim Payment Date or Payment Date.

Collections:  Any amounts received by PLS relating to the Participation
Certificates, including, but not limited to, any amounts received by PLS and
payable to the Issuer under the PC Repurchase Agreement, the PC Guaranty, the
PMH Repurchase Agreement or the PMT Guaranty.

Control,  Controlling or Controlled:  The possession of the power to direct or
cause the direction of the management or policies of a Person through the right
to exercise voting power or by contract, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

Corporate Trust Office:  For each Series of Notes, as specified in the related
Indenture Supplement.

Credit Management Agreement:  The Credit Management Agreement, dated as of
December 19, 2016, among the Credit Manager, PLS, the Administrative Agent and
the Indenture Trustee, as amended, restated, supplemented or otherwise modified
from time to time.

Credit Manager: Pentalpha and any successor thereto in such capacity.

Credit Manager Expense Reserve Account:  The segregated non-interest bearing
trust account or accounts, each of which shall be an Eligible Account,
established and maintained pursuant to





12

--------------------------------------------------------------------------------

 

 

Section 4.6, and entitled “Citibank, N.A., as Indenture Trustee for the PNMAC
GMSR ISSUER TRUST MSR Collateralized Notes, Credit Manager Expense Reserve
Account”.

Credit Manager Expense Reserve Required Amount:  With respect to any date of
determination, $300,000. 

Credit Manager Fee:  Shall have the meaning set forth in the Credit Management
Agreement.

CSCIB:  Credit Suisse AG, Cayman Islands Branch or any successor thereto.

CSFB:  Has the meaning set forth in the Preamble.

Cumulative Default Supplemental Fee Shortfall Amount: For each Payment Date and
each Class of Notes, any portion of the Default Supplemental Fee or Cumulative
Default Supplemental Fee Shortfall Amount for that Class for a previous Payment
Date that has not been paid, plus accrued and unpaid interest at the applicable
Note Interest Rate and plus the Default Supplemental Fee Rate on such shortfall
from the Payment Date on which the shortfall first occurred through the current
Payment Date.

Cumulative Interest Shortfall Amount:  For each Payment Date and each Class of
Notes, any portion of the Interest Payment Amount (calculated under clause (i)
or clause (ii)(1), as applicable, of the definition thereof, if applicable) for
that Class for all previous Payment Dates that has not been paid if any, plus
accrued and unpaid interest at the applicable Note Interest Rate plus the
Cumulative Interest Shortfall Amount Rate on each such shortfall from the
Payment Date on which such shortfall first occurred to but excluding the current
Payment Date.

Cumulative Interest Shortfall Amount Rate:  As defined in the related Indenture
Supplement.

Cumulative Step-Up Fee Shortfall Amount: For each Payment Date and each Class of
Notes, any portion of the Step-Up Fee or Cumulative Step-Up Fee Shortfall Amount
for that Class for a previous Payment Date that has not been paid, plus accrued
and unpaid interest at the applicable Note Interest Rate and plus the Step-Up
Fee Rate on such shortfall from the Payment Date on which the shortfall first
occurred through the current Payment Date.

Cut-off Date:  Shall mean the Closing Date.

Dedicated Account: The demand deposit account “PennyMac Loan Services, LLC –
Dedicated Account”, which account has been established by Issuer, as debtor,
PLS, the Indenture Trustee, as secured party, the Guarantor and Bank of America,
N.A. for the benefit of the Indenture Trustee at Bank of America, N.A.

Dedicated Account Control Agreement:  The Deposit Account Control Agreement,
dated as of December 19, 2016, among PLS, the Issuer, the Indenture Trustee, the
Guarantor and the Account Bank, as amended, restated, supplemented or otherwise
modified from time to time, pursuant to which to the Dedicated Account is
established.

Default Supplemental Fee: As defined in the related Indenture Supplement, if
applicable.





13

--------------------------------------------------------------------------------

 

 

Default Supplemental Fee Rate: As defined in the related Indenture Supplement,
if applicable.

Definitive Note:  A Note issued in definitive, fully registered form evidenced
by a physical Note, substantially in the form of one or more of the Definitive
Notes hereto as Exhibit A-2 and Exhibit A-4.

Depository:  Initially, The Depository Trust Company, the nominee of which is
Cede & Co., and any permitted successor depository.  The Depository shall at all
times be a Clearing Corporation.

Depository Agreement:  For any Series or Class of Book-Entry Notes, the
agreement among the Issuer, the Indenture Trustee and the Depository, dated as
of the related Issuance Date, relating to such Notes, as amended, restated,
supplemented or otherwise modified from time to time.

Depository Participant:  A broker, dealer, bank or other financial institution
or other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Designated PC:  As of any date, any Participation Certificate which is being
sold by PLS to the Issuer pursuant to the PC Repurchase Agreement and pledged by
the Issuer hereunder as part of the Trust Estate, which Participation
Certificate is listed on the Participation Certificate Schedule in accordance
with Section 2.1(b) on such date.

Designation Date:  The date the Administrator designates a Participation
Certificate as a Designated PC.  Any Designated PC listed on any schedule hereto
as of the initial Funding Date shall be deemed to have a “Designation Date” as
of the initial Funding Date (or such other date as may be agreed to by the
Administrative Agent).

Determination Date:  In respect of any Payment Date or Interim Payment Date,
three (3) Business Days before such Payment Date or Interim Payment Date.

Determination Date Report:  A report delivered by the Administrator as described
in Section 3.2(a), which shall be delivered in the form of one or more
electronic files.

Distribution Compliance Period:  In respect of any Regulation S Global Note or
Regulation S Definitive Note, the forty (40) consecutive days beginning on and
including the later of (a) the day on which any Notes represented thereby are
offered to persons other than distributors (as defined in Regulation S under the
1933 Act) pursuant to Regulation S and (b) the Issuance Date for such Notes.

DQP Delinquency Ratio:  The ratio equal to (x) the aggregate amount of
delinquent principal and interest payments, divided by (y) the total monthly
Fixed Installment Control due to the Servicer.

DQ2+ Delinquency Ratio:  With respect to the Servicer, the ratio equal to (x)
the number of Mortgage Loans in the Servicer’s portfolio that are in foreclosure
or delinquent (with delinquency being determined in accordance with the
provisions of the Ginnie Mae Contract) for two (2) or more months, divided by
(y) the total number of Mortgage Loans in the Servicer’s portfolio.





14

--------------------------------------------------------------------------------

 

 

DQ3+ Delinquency Ratio:  The ratio equal to (x) the number of Mortgage Loans in
the Servicer’s portfolio that are in foreclosure or delinquent for three (3) or
more months, divided by (y) the total number of Mortgage Loans remaining in the
Servicer’s portfolio.

Early Amortization Event:  As defined in the related Indenture Supplement. 

Early Amortization Event Payment Amount:  As defined in the related Indenture
Supplement.

Early Amortization Period:  For all Series of Notes, the period that begins upon
the occurrence of an Early Amortization Event and ends on the date when the
Early Amortization Event is no longer in effect, unless waived or cured by the
appropriate parties pursuant to Section 4.12. 

Early Termination Event:  For each Series of Notes, as specified in the related
Indenture Supplement. 

Early Termination Event Payment Amount:  For each Series of Notes, for any
Payment Date following the occurrence of an Early Termination Event, the amount
specified in, or calculated as described in, the related Indenture Supplement.

Early Termination Event Period:  For all Series of Notes, the period that begins
upon the occurrence of an Early Termination Event and ends on the date when the
Early Termination Event is no longer in effect, unless waived or cured by the
appropriate parties pursuant to Section 4.12. 

Effective Date: As defined in the Preamble.

Eligible Account: Any of (i) an account or accounts maintained with an insured
depository institution that meets the rating requirements adopted by Ginnie Mae
and set forth in the Ginnie Mae Contract, and that is (w) a federal savings and
loan association duly organized, validly existing and in good standing under the
federal banking laws of the United States, (x) a banking or savings and loan
association duly organized, validly existing and in good standing under the
applicable laws of any state, (y) a national banking association duly organized,
validly existing and in good standing under the federal banking laws of the
United States, or (z) a principal subsidiary of a bank holding company; or (ii)
a trust account maintained in the trust department of a federal or state
chartered depository institution or trust company in the United States, acting
in its fiduciary capacity, having capital and surplus of not less than
$50,000,000, and that meets the rating requirements adopted by Ginnie Mae and
set forth in the Ginnie Mae Contract.  

Employee Benefit Plan:  As defined in Section 6.5(k).

Entitlement Order:  As defined in Section 8‑102(a)(8) of the UCC.

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

Euroclear:  Euroclear Bank S.A./N.V. as operator of the Euroclear System, and
any successor thereto.

Event of Default:  As defined in Section 8.1.





15

--------------------------------------------------------------------------------

 

 

Excess Spread:  For the Purchased MSR Excess Spread PC, “Purchased MSR Excess
Spread” as defined in the Purchased MSR Excess Spread Participation
Agreement.  For the Originated MSR Excess Spread PC, “Originated MSR Excess
Spread” as set forth in the Originated MSR Excess and Retained Spread
Participation Agreement.  For any other Participation Certificate, as set forth
in the related Participation Agreement.

Excess Spread Rate:  For the Purchased MSR Excess Spread PC, the rate per annum
set forth as such in the Purchased MSR Excess Spread Participation Agreement.
For the Originated MSR Excess Spread PC, the rate per annum set forth as such in
the Originated MSR Excess and Retained Spread Participation Agreement.  For any
other Participation Certificate, as set forth in the related Participation
Agreement.

Expense Limit:  With respect to: (i) expenses and indemnification amounts (A) in
any year, for the Owner Trustee, the Indenture Trustee (in all its capacities),
the Credit Manager and the MSR Valuation Agent, $700,000 (with $300,000 being
reserved for the Indenture Trustee and $300,000 being reserved for the Credit
Manager), and (B) for any single Payment Date, for the Indenture Trustee only
(in all its capacities) $100,000, and for the Credit Manager only $100,000; and
(ii) Administrative Expenses, in any year, $100,000; provided, that the Expense
Limit shall only apply to payments made pursuant to Section 4.5(a)(1)(i) and
(ii); and provided,  further, that any amounts in excess of the Expense Limit
that have not been paid pursuant to Section 4.5 may be applied toward and
subject to the Expense Limit for the subsequent year and payable in a subsequent
year.

Expense Reserve Account:  The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.6, and entitled “Citibank, N.A., as
Indenture Trustee for the PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Expense Reserve Account”.

Expense Reserve Required Amount:  With respect to any date of determination,
$400,000 (with $300,000 being reserved for the Indenture Trustee). 

Facility Entity:  As defined in Section 9.5(i).

FATCA:  Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, guidance notes, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

FCPA:  Has the meaning set forth in Section 10.1(h).

FCPA Entity:  Has the meaning set forth in Section 10.1(h).

Fee Letter:  For any Series, as defined in the related Indenture Supplement, if
applicable.

Fees:  Collectively, with respect to any Interest Accrual Period, the Indenture
Trustee Fee, the Owner Trustee Fee, the Credit Manager Fee and the MSR Valuation
Agent Fee.

FHA: As defined in the PC Repurchase Agreement.  





16

--------------------------------------------------------------------------------

 

 

FHA Mortgage Insurance Contract:  As defined in the PC Repurchase Agreement. 

Final Payment Date:  For any Class of Notes, the earliest of (i) the Stated
Maturity Date for such Class, (ii) after the end of the related Revolving
Period, the Payment Date on which the Note Balance of the Notes of such Class
has been reduced to zero, and (iii) the Payment Date which follows the Payment
Date on which all proceeds of the sale of the Trust Estate are distributed
pursuant to Section 8.6.

Financial Asset:  As defined in Section 8‑102(a)(9) of the UCC.

Fixed Installment Control:  The scheduled principal and interest due on a
Mortgage Pool in a given month.

Full Amortization Period: For all Series of Notes, the period that begins upon
the commencement of the Full Amortization Period pursuant to Section 4.12 hereof
and ends on the date on which the Notes of all Series are paid or redeemed in
full.

Funding Amount:  The amount of a funding proposed to be released or drawn on a
VFN on any Funding Date, that does not cause a Borrowing Base Deficiency.

Funding Certification:  A report delivered by the Administrator in respect of
each Funding Date pursuant to Section 4.3(a).

Funding Conditions:  With respect to any proposed Funding Date, the following
conditions:

(i)       no Borrowing Base Deficiency shall exist following the proposed
funding, and the Administrative Agent shall be satisfied in its sole discretion
that it has a current accurate valuation of the Portfolio to support such
determination;

(i)       no breach of representation, warranty or covenant of the Servicer, the
Administrator or the Issuer, or with respect to the Participation Certificates,
hereunder or under any Transaction Document, which could reasonably be expected
to have a material Adverse Effect, shall exist;

(ii)      solely with respect to any Funding Date which will be a VFN Draw Date,
(A) (unless (and to the extent) the related VFN Noteholder or VFN Noteholders
have agreed to waive this condition for purposes of fundings under their related
Variable Funding Notes), no Funding Interruption Event shall be continuing and
(B) (unless (and to the extent) the related VFN Noteholder or VFN Noteholders
have agreed to waive this condition for purposes of fundings under their related
Variable Funding Notes), no Event of Default shall have occurred and be
continuing;

(iii)     the Administrator shall have provided the Indenture Trustee, no later
than 10:00 a.m. New York City time on the Business Day preceding such Funding
Date (or such other time as may be agreed to from time to time by the
Administrator, the Indenture Trustee and the Administrative Agent), a
Determination Date Report reporting information with respect to the
Participation Certificates in the Trust Estate and demonstrating the amount of
the Borrowing Base and that Borrowing Base Deficiency does not exist, and no





17

--------------------------------------------------------------------------------

 

 

later than 10:00 a.m. New York City time on such Funding Date, a Funding
Certification certifying that all Funding Conditions have been satisfied;
provided,  however, that no Variable Funding Note Noteholder shall have any
liability for failing to fund a requested draw of a Variable Funding Note unless
it has received a Funding Certification by 1:00 p.m. New York City time on the
Business Day preceding such Funding Date;

(iv)     the full amount of the Required Available Funds shall be on deposit in
the Collection and Funding Account, before and after the release of cash from
such account to fund the purchase price of Participation Certificates;

(v)      the payment of the Funding Amount or the drawing on any VFNs shall not
result in a material adverse United States federal income tax consequence to the
Trust Estate or any Noteholders; and

(vi)     the Full Amortization Period shall not be in effect.

Funding Date:  Any Payment Date or any Interim Payment Date occurring at a time
when no Full Amortization Period shall have occurred and shall be continuing;
provided, that the Administrator shall have delivered a Funding Certification in
accordance with Section 4.3(a) for such date.

Funding Interruption Event:  The occurrence of an event which with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
whether or not the Indenture Trustee, the Administrative Agent and/or any
Noteholders have provided notice sufficient to cause the Full Amortization
Period to commence as a result of such event.

GAAP:  U.S. generally accepted accounting principles that are (i) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its successors, as in effect from time to time, and (ii) applied
consistently with principles applied to past financial statements of PLS and its
subsidiaries; provided,  that a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in
generally accepted accounting principles) that such principles have been
properly applied in preparing such financial statements.

Ginnie Mae:  The Government National Mortgage Association or any successor
thereto.

Ginnie Mae Contract:  Such term includes (a) 12 U.S.C. § 1721(g) and the
implementing regulations governing the Ginnie Mae MBS Program, 24 C.F.R. Part
300, (b) applicable guaranty agreements and contractual agreements between
Ginnie Mae and Servicer, and (c) the Ginnie Mae Guide, and other guides and
amendments.

Ginnie Mae Guide:  The Ginnie Mae Mortgage-Backed Securities Guide, Handbook
5500.3, Rev. 1, as amended from time to time, and any related announcements,
directives and correspondence issued by Ginnie Mae.

Ginnie Mae Requirements:  Such term includes the Ginnie Mae Contract (whether
specific to PLS or of general application), in addition to the contracts
(including, without limitation, any related guaranty agreement, master servicing
agreement, master agreement for servicer’s principal and interest
custodial account, master agreement for servicer’s escrow custodial account,
master





18

--------------------------------------------------------------------------------

 

 

custodial agreement, schedule of subscribers and Ginnie Mae Guaranty Agreement
or other agreement or arrangement), and all applicable rules, regulations,
communications, memoranda and other written directives, procedures, manuals,
guidelines, including the Ginnie Mae Eligibility Requirements, and any
other information or material incorporated therein, defining the rights and
obligations of Ginnie Mae and Servicer, with respect to the Mortgage Loans.

Ginnie Mae Eligibility Requirements:  As defined in Section 3.3(h) hereof.

Global Note:  A Note issued in global form and deposited with or on behalf of
the Depository, substantially in the form of one or more of the Global Notes
attached hereto as Exhibit A-1 and Exhibit A-3.

Grant,  Granting or Granted:  Pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to this Base Indenture.  A Grant of collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of such collateral or other agreement or
instrument and all other moneys payable thereunder, to give and receive notices
and other communications, to make waivers or other agreements, to exercise all
rights and options, to bring proceedings in the name of the granting party or
otherwise, and generally to do and receive anything that the granting party is
or may be entitled to do or receive thereunder or with respect thereto.

Guarantor:  Has the meaning set forth in the Preliminary Statement.

Guaranty Agreement:  Has the meaning assigned to such term in the Ginnie Mae
Contract and refers to the contract between Ginnie Mae and an issuer that
establishes the rights and obligations of each party in connection with a
Mortgage Pool and the related MBS, which term includes any “Contractual
Agreements” (as defined in the Ginnie Mae Contract) in effect with respect to
certain Mortgage Pools and the related MBS, as amended, restated, supplemented
or otherwise modified from time to time.

Hedging Instrument:  For each Series of Notes, as specified in the related
Indenture Supplement.  

HUD:  United States Department of Housing and Urban Development or any successor
thereto.

Indenture:  Has the meaning set forth in the Preamble.

Indenture Supplement:  With respect to any Series of Notes, a supplement to this
Base Indenture, substantially in the form of Exhibit E, executed and delivered
in conjunction with the issuance of such Notes pursuant to Section 6.1, together
with any amendment to the Indenture Supplement executed pursuant to Section 12.1
or 12.2, and, all exhibits and schedules thereto, as amended, restated,
supplemented or otherwise modified from time to time. 

Indenture Trustee:  The Person named as the Indenture Trustee in the Preamble
until a successor Indenture Trustee shall have become such pursuant to the
applicable provisions of this Base





19

--------------------------------------------------------------------------------

 

 

Indenture, and thereafter “Indenture Trustee” means and includes each Person who
is then an Indenture Trustee hereunder.

Indenture Trustee Authorized Officer:  With respect to the Indenture Trustee,
Calculation Agent, Paying Agent, Note Registrar or Securities Intermediary, any
officer of the Indenture Trustee, Calculation Agent, Paying Agent, Note
Registrar or Securities Intermediary assigned to its corporate trust services,
including any vice president, assistant vice president, assistant treasurer or
trust officer, who is customarily performing functions with respect to corporate
trust matters and, with respect to a particular corporate trust matter under
this Base Indenture, any other officer to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject, in
each case, having direct responsibility for the administration of this Base
Indenture.

Indenture Trustee Fee:  The fee payable to the Indenture Trustee hereunder on
each Payment Date in a monthly amount as agreed in the Indenture Trustee Fee
Letter, which includes the fees to Citibank, and its successors and assigns in
its capacities as Calculation Agent, Paying Agent, Securities Intermediary and
Note Registrar; provided, that the Indenture Trustee shall also be entitled to
receive payment of (i) separate fees and expenses pursuant to Section 11.7 in
connection with tax filings made by the Indenture Trustee and (ii) any
additional expenses permitted pursuant to the terms of the Indenture Trustee Fee
Letter.

 

Indenture Trustee Fee Letter: The fee letter agreement between Citibank and the
Issuer, dated July 7, 2016, as amended, supplemented, restated, or otherwise
modified, setting forth the fees to be paid to Citibank for the performance of
its duties as Indenture Trustee and in all other capacities under the Indenture.

 

Initial Note Balance:  For any Note or for any Class of Notes, the Note Balance
of such Note upon the related Issuance Date as specified in the related
Indenture Supplement.

Insolvency Event:  With respect to a specified Person, (i) an involuntary case
or other proceeding under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced against any Person or any
substantial part of its property, or a petition shall be filed against such
Person in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, seeking the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
winding-up or liquidation of such Person’s business and (A) such case or
proceeding shall continue undismissed and unstayed and in effect for a period of
sixty (60) days or (B) an order for relief in respect of such Person shall be
entered in such case or proceeding under such laws or a decree or order granting
such other requested relief shall be granted; or (ii) the commencement by such
Person of a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.





20

--------------------------------------------------------------------------------

 

 

Insolvency Proceeding:  Any proceeding of the sort described in the definition
of Insolvency Event.

Interest Accrual Period:  For any Class of Notes and any Payment Date, the
period specified in the related Indenture Supplement.

Interest Amount:  For each Interest Accrual Period and each Class of Notes,
interest accrued on such Class during such period, in an amount equal to
interest on such Class’s Note Balance at the applicable Note Interest Rate.

Interest Day Count Convention:  For any Series or Class of Notes, the fraction
specified in the related Indenture Supplement to indicate the number of days
counted in an Interest Accrual Period divided by the number of days assumed in a
year, for purposes of calculating the Interest Payment Amount for each Interest
Accrual Period in respect of such Series or Class.

Interest Payment Amount:  For any Series or Class of Notes, as applicable and
with respect to any Payment Date:

(i)       for any Series or Class of Term Notes, the related Cumulative Interest
Shortfall Amount plus the product of:

(A)       the Note Balance as of the close of business on the preceding Payment
Date;

(B)       the related Note Interest Rate for such Series or Class and for the
related Interest Accrual Period; and

(C)       the Interest Day Count Convention specified in the related Indenture
Supplement; and

(ii)       for any Series or Class of Variable Funding Notes, the lesser of:

(1)        the related Cumulative Interest Shortfall Amount plus the product of:

(A)       the average daily aggregate VFN Principal Balance during the related
Interest Accrual Period (calculated based on the average of the aggregate VFN
Principal Balances on each day during the related Interest Accrual Period);

(B)       the related Note Interest Rate for such Class during the related
Interest Accrual Period; and

(C)       the Interest Day Count Convention specified in the related Indenture
Supplement; or





21

--------------------------------------------------------------------------------

 

 

(2)       such other amount as determined by the Administrative Agent and
reported to the Indenture Trustee at least one (1) Business Days prior to such
Payment Date.

Interested Noteholders:  For any Class, any Noteholder or group of Noteholders
holding Notes evidencing not less than 25% of the aggregate Voting Interests of
such Class.

Interim Borrowing Base:  As of any Interim Borrowing Base Determination Date, an
amount equal to the aggregate Collateral Value (as calculated using clause (c)
of the definition of Market Value Percentage) of the Portfolio.

Interim Borrowing Base Determination Date:  The Business Day following the day
in which the 10-year U.S. Treasury rate (mid-mark) declines by more than .375%
from the 10-year U.S. Treasury rate (mid-mark) as of the most recent Borrowing
Base Determination Date (as determined by the Administrator) and is at least
five (5) Business Days prior to or after the next succeeding Borrowing Base
Determination Date.

Interim Borrowing Base Payment Date: The fifth (5th) Business Day following an
Interim Borrowing Base Determination Date.

Interim Payment Date: With respect to any Series of Notes, (i) for each calendar
week, the second (2nd) Business Day of such week following one (1) Business
Day’s written notice from the Issuer to the related VFN Noteholders, the
Administrative Agent and the Indenture Trustee, (ii) for any other Business Day,
such date agreed to among the Issuer, the Administrator, the Indenture Trustee
and the Administrative Agent, following one (1) Business Day’s written notice to
the Indenture Trustee, or (iii) each Interim Borrowing Base Payment Date.  If an
Interim Payment Date falls on the same date as a Payment Date, the Interim
Payment Date shall be disregarded.  No Interim Payment Dates shall occur during
the Full Amortization Period.

Interim Payment Date Report: As defined in Section 3.2(c).

Invested Amount:  For any Series or Class of Notes, the related Series Invested
Amount or Class Invested Amount, as applicable.

Investment Company Act:  The Investment Company Act of 1940, as amended from
time to time.

Issuance Date:  For any Series of Notes, the date of issuance of such Series, as
set forth in the related Indenture Supplement.

Issuer:  Has the meaning set forth in the Preamble.

Issuer Affiliate:  Any person involved in the organization or operation of the
Issuer or an Affiliate of such a person which is also an affiliate within the
meaning of Rule 3a-7 promulgated under the Investment Company Act.

Issuer Authorized Officer:  Any director or any authorized officer of the Owner
Trustee or the Administrator who may also be an officer or employee of PLS, its
managing member or an Affiliate of PLS or its managing member.





22

--------------------------------------------------------------------------------

 

 

Issuer Certificate:  A certificate (including an Officer’s Certificate) signed
in the name of an Issuer Authorized Officer, or signed in the name of the Issuer
by an Issuer Authorized Officer.  Wherever this Base Indenture requires that an
Issuer Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this Base
Indenture) may be an employee of PLS or an Affiliate.

Issuer Tax Opinion:  With respect to any undertaking, an Opinion of Counsel to
the effect that, for United States federal income tax purposes, (i) such
undertaking will not result in the Issuer being subject to tax on its net income
as an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes, (ii) if any Notes (other than MBS Advance VFNs) are issued
or deemed issued as a result of such undertaking, any Notes (other than MBS
Advance VFNs) issued or deemed issued on such date that are outstanding for
United States federal income tax purposes will be debt, (iii) if the MBS Advance
VFNs are outstanding for United States federal income tax purposes, such
undertaking will not adversely affect the status of the MBS Advance VFNs as debt
for United States federal income tax purposes, and, (iv) if requested by the
Administrative Agent, such undertaking will not cause the Noteholders or
beneficial owners of Notes previously issued to be deemed to have sold or
exchanged such Notes for federal income tax purposes under Section 1001 of the
Code.  For any Series of VFNs that is beneficially owned by the beneficial owner
of the Issuer for United States federal income tax purposes, clause (ii) shall
apply to the repurchase agreement financing of such Series of VFNs, if any.

Key Performance Indicators:  The occurrence of any of the following indicators:

(i)        the fair market value of the Base Servicing Fee (as determined by the
MSR Valuation Agent) is less than the lesser of (a) 10% of the middle of the
range of the fair market value of all MSRs, as determined by the MSR Valuation
Agent or (b) $50,000,000; or

(ii)       the Servicer’s Liquidity is less than 100% of the Single-Family
Issuer Minimum Liquidity Requirement and the MBS Advance Balance exceeds the
Single-Family Issuer Minimum Liquidity Requirement.

Letter of Extinguishment:  Has the meaning set forth in Section  7.4.

Lien:  With respect to any property or asset of any Person (a) any mortgage,
lien, pledge, charge or other security interest or encumbrance of any kind in
respect of such property or asset or (b) the interest of a vendor or lessor
arising out of the acquisition of or agreement to acquire such property or asset
under any conditional sale agreement, lease purchase agreement or other title
retention agreement.

 

Liquidity:  With respect to any Person, as of the last day of any calendar
month, the sum of such Person’s cash (other than Restricted Cash) and Cash
Equivalents; provided, that for purposes of the Servicer’s Liquidity in
connection with the Key Performance Indicators, the PLS Financial Tests and any
other provision in which the Servicer’s Liquidity is being measured in
comparison to the Single-Family Issuer Minimum Liquidity Requirement, Liquidity
shall be determined in accordance with Chapter 2-9(B) of the Ginnie Mae Guide or
other announcements of Ginnie Mae which have become effective but are not yet
incorporated in the Ginnie Mae Guide.

 





23

--------------------------------------------------------------------------------

 

 

Majority Noteholders:  With respect to any Series or Class of Notes or all
Outstanding Notes, the Noteholders of greater than 50% of the Note Balance of
the Outstanding Notes of such Series or Class or of Outstanding Notes, as the
case may be, measured by Voting Interests in any case.

Market Value Information:  As defined in Section 3.1(a). 

Market Value Percentage:  (a) For any purpose (other than for purposes of
determining the Borrowing Base (and the Collateral Value used in connection with
such determination, which shall be determined pursuant to clause (b) below) or
the Interim Borrowing Base (and the Collateral Value used in connection with
such determination, which shall be determined pursuant to clause (c) below), as
applicable), as of any date of determination, the lesser of (i) the fair value
percentage of the MSR determined by PLS as of the most recent date of
determination or (ii) the middle of the range of the fair value percentage of
the MSR from the most recently delivered Market Value Report which shall be the
fair market value and the valuation percentage of the Portfolio assuming that
the 10-year U.S. Treasury rate (mid-mark) declines by more than .375% from the
10-year U.S. Treasury rate (mid-mark) provided by the MSR Valuation Agent to the
extent such decline has occurred and is continuing); (b) for purposes of
determining the Borrowing Base (and the Collateral Value used in connection with
such determination of the Borrowing Base) from time to time, either (I) as of
any date of determination on which the Series 2017-GT1 Notes are outstanding,
the least of (i) the fair value percentage of the MSR used to prepare PLS’ most
recent balance sheet, as determined by PLS as of such date of determination in
accordance with GAAP, (ii) the product of (A) the middle of the range of the
fair value percentage of the MSR from the most recently delivered Market Value
Report and (B) 107.5%, or (iii) the product of (A) the average of the middle of
the range of the fair value percentage of the MSR from the three (3) most
recently delivered Market Value Reports and (B) 105% or (II) for purposes of
determining the Borrowing Base (and the Collateral Value used in connection with
such determination of the Borrowing Base) from time to time, as of any date of
determination on which the Series 2017-GT1 Notes are not outstanding, the
greater of (i) the “Market Value Percentage” as determined pursuant to clause
(a) above as of such date of determination or (ii) the lesser of (x) the product
of (A) the middle of the range of the fair value percentage of the MSR from the
most recently delivered Market Value Report and (B) 107.5%, or (y) the product
of (A) the average of the middle of the range of the fair value percentage of
the MSR from the three (3) most recently delivered Market Value Reports and (B)
105%; and (c) for purposes of determining the Interim Borrowing Base (and the
Collateral Value used in connection with such determination of the Interim
Borrowing Base) from time to time, either (I) as of any date of determination on
which the Series 2017-GT1 Notes are outstanding, the least of (i) the fair value
percentage of the MSR used to prepare PLS’ most recent balance sheet, as
determined by PLS as of such date of determination in accordance with GAAP, (ii)
the product of (A) the middle of the range of the fair value percentage of the
MSR  from the most recently delivered Market Value Report (which assumes that
the 10-year U.S. Treasury rate (mid-mark) declines by more than .375% from the
10-year U.S. Treasury rate (mid-mark) provided by the MSR Valuation Agent) and
(B) 107.5%, or (iii) the product of (A) the average of the middle of the range
of the fair value percentage of the MSR (which assumes that the 10-year U.S.
Treasury rate (mid-mark) declines by more than .375% from the 10-year U.S.
Treasury rate (mid-mark) provided by the MSR Valuation Agent) from the three (3)
most recently delivered Market Value Reports and (B) 105%, or (II) as of any
date of determination on which the Series 2017-GT1 Notes are not outstanding,
the greater of (i) the “Market Value Percentage”





24

--------------------------------------------------------------------------------

 

 

as determined pursuant to clause (a) above as of such date of determination or
(ii) the lesser of (x) the product of (A) the middle of the range of the fair
value percentage of the MSR  from the most recently delivered Market Value
Report (which assumes that the 10-year U.S. Treasury rate (mid-mark) declines by
more than .375% from the 10-year U.S. Treasury rate (mid-mark) provided by the
MSR Valuation Agent) and (B) 107.5%, or (y) the product of (A) the average of
the middle of the range of the fair value percentage of the MSR (which assumes
that the 10-year U.S. Treasury rate (mid-mark) declines by more than .375% from
the 10-year U.S. Treasury rate (mid-mark) provided by the MSR Valuation Agent)
from the three (3) most recently delivered Market Value Reports and (B) 105%.

 

Market Value Report:  Has the meaning set forth in Section 3.3(g).

Maximum VFN Principal Balance:  For any VFN Class, the amount specified in the
related Indenture Supplement.

MBS:  A mortgage backed security guaranteed by Ginnie Mae pursuant to the Ginnie
Mae Contract.

MBS Advance:  Any advance disbursed by the Servicer from its own funds with
respect to any Mortgage Pool as required by the Ginnie Mae Contract in order to
provide for the payment of principal and interest amounts due on the related MBS
on its remittance date under the Ginnie Mae Contract.

MBS Advance Balance:  On any date of determination, the aggregate monetary value
of all out-of-pocket MBS Advances unreimbursed to, or not netted from subsequent
collections by, the Servicer.

MBS Advance VFN:  Any Series of Variable Funding Notes designated in the related
Indenture Supplement as available and solely to be drawn upon following the
Servicer’s failure to pay a required MBS Advance, or following any other default
by the Servicer under the Ginnie Mae Contract, to make the full required cure
payment on the related MBS and preserve the Indenture Trustee’s rights under the
Acknowledgment Agreement.  Initially, the Series 2016-MBSADV1 Notes shall be the
sole Series of MBS Advance VFNs.

Monthly Payment:  With respect to any Mortgage Loan, the scheduled combined
payment of principal and interest payable by an Obligor under the related
Mortgage Note on each due date.

Mortgage:  With respect to a Mortgage Loan, a mortgage, deed of trust or other
instrument encumbering a fee simple interest in real property securing a
Mortgage Note.

Mortgage Loan:  A loan secured by a Mortgage on real property (including REO
Property resulting from the foreclosure of the real property that had secured
such loan), which loan has been included as a Pooled Mortgage in a Mortgage Pool
underlying Ginnie Mae guaranteed MBS.

Mortgage Note:  The note or other evidence of the indebtedness of a mortgagor
secured by a Mortgage under a Mortgage Loan and all amendments, modifications
and attachments thereto.

Mortgage Pool:  A pool or loan package securing a MBS for which PLS is the
issuer.





25

--------------------------------------------------------------------------------

 

 

Mortgaged Property:  The real property (including all improvements, buildings,
fixtures and building equipment thereon and all additions, alterations and
replacements made at any time with respect to the foregoing) and all other
collateral securing repayment of the related Mortgage Loan.

MSR:  With respect to the Mortgage Loans, the mortgage servicing rights,
including any and all of the following:  (a) any and all rights to service the
Mortgage Loans; (b) any payments to or monies received by the Servicer for
servicing the Mortgage Loans; (c) any late fees, penalties or similar payments
with respect to the Mortgage Loans; (d) all agreements or documents creating,
defining or evidencing any such servicing rights to the extent they relate to
such servicing rights and all rights of the Servicer thereunder; (e) escrow or
other similar payments with respect to the Mortgage Loans and any amounts
actually collected by the Servicer with respect thereto; (f) all accounts and
other rights to payment related to any of the property described in this
paragraph; and (g) any and all documents, files, records, servicing files,
servicing documents, servicing records, data tapes, computer records, or other
information pertaining to the Mortgage Loans or pertaining to the past, present
or prospective servicing of the Mortgage Loans.

MSR Monthly Report:  Has the meaning set forth in Section 3.3(f).

MSR Portfolio Collections:  Collectively, the MSR Retained Spread Portfolio
Collections, the Originated MSR Portfolio Excess Spread Collections and the
Purchased MSR Portfolio Excess Spread Collections.

MSR Retained Spread PC:  The Participation Certificate issued pursuant to the
Originated MSR Excess and Retained Spread Participation Agreement which
evidences the Participation Interest in the Retained Servicing Spread and
Advance Reimbursement Amounts related to (i) the Originated MSR Portfolio and
(ii) the Purchased MSR Portfolio.

MSR Retained Spread Portfolio Collections:  With respect to the Portfolio, the
funds collected on the Mortgage Loans in the Originated MSR Portfolio and the
Purchased MSR Portfolio in excess of the Base Servicing Fee, and allocated as
the amount payable to PLS as servicer of such Mortgage Loans pursuant to the
Ginnie Mae Contract, other than (i) Ancillary Income, (ii) Guaranty Fee (as
defined in the Originated MSR Excess and Retained Spread Participation
Agreement), (iii) Originated MSR Excess Spread or (iv) Purchased MSR Excess
Spread, but including Advance Reimbursement Amounts.

MSR Trust & Credit Report: Has the meaning set forth in Section 3.3(h).

MSR Valuation Agent:  Incenter Mortgage Advisors, LLC, or any successor third
party mortgage servicing rights valuation agent appointed by PLS in accordance
with the terms of this Base Indenture.

MSR Valuation Agent Agreement:  The MSR Valuation Agent Agreement, dated as of
December 19, 2016, among the MSR Valuation Agent, PLS and the Issuer, as
amended, restated, supplemented or otherwise modified from time to time.

MSR Valuation Agent Fee:  The fees and expenses payable to the MSR Valuation
Agent pursuant to the terms of the MSR Valuation Agent Agreement.





26

--------------------------------------------------------------------------------

 

 

Net Excess Cash Amount:  On any Payment Date or Interim Payment Date, the amount
of funds available to be distributed to PLS pursuant to Section 4.4(a)(v),
 Section 4.5(a)(1)(xi) or Section 4.5(a)(2)(vii), as applicable.

Nonpublic Personal Information:  Any consumer’s nonpublic personal information
as defined in the Gramm-Leach-Bliley Act.

Note or Notes:  Any note or notes of any Class authenticated and delivered from
time to time under this Base Indenture and the related Indenture Supplement
including, but not limited to, any Variable Funding Note.

Note Balance:  On any date (i) for any Term Note, or for any Series or Class of
Term Notes, as the context requires, the Initial Note Balance of such Term Note
or the aggregate of the Initial Note Balances of the Term Notes of such Series
or Class, as applicable, less all amounts paid to the Noteholder of such Term
Note or Noteholders of such Term Notes with respect to principal, and (ii) for
any Variable Funding Note, its VFN Principal Balance on such date.

Note Interest Rate:  For any Note, or for any Series or Class of Notes as the
context requires, the interest rate specified, or calculated as provided in, the
related Indenture Supplement.

Note Owner:  With respect to a Book Entry Note, the Person who is the owner of
such Book Entry Note, as reflected on the books of the Depository, or on the
books of a Person maintaining an account with such Depository (directly as a
Depository Participant or as an indirect participant, in each case in accordance
with the rules of such Depository) and with respect to any Definitive Notes, the
Noteholder of such Note.

Note Payment Account:  The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.8 and entitled “Citibank, N.A., as
Indenture Trustee in trust for the Noteholders of the PNMAC GMSR ISSUER TRUST
MSR Collateralized Notes, Note Payment Account”.

Note Purchase Agreement:  An agreement with one or more initial purchasers or
placement agents under which the Issuer will sell the Notes to such initial
purchaser(s), or contract with such placement agent(s) for the initial private
placement of the Notes, in each case as further defined in the related Indenture
Supplement, as amended, restated, supplemented or otherwise modified from time
to time.

Note Rating Agency:  With respect to any Outstanding Class of Notes, each rating
agency, if any, specified in the related Indenture Supplement.  References to
Note Rating Agencies or “each” or “any” Note Rating Agency in this Base
Indenture refer to Note Rating Agencies that were engaged to rate any Notes
issued under this Base Indenture, which Notes are still Outstanding.

Note Register:  As defined in Section 6.5.

Note Registrar:  The Person who keeps the Note Register specified in
Section 6.5.

Noteholder:  The Person in whose name a Note is registered in the Note Register,
except that, solely for the purposes of giving certain consents, waivers,
requests or demands as may be





27

--------------------------------------------------------------------------------

 

 

specified in this Base Indenture, the interests evidenced by any Note registered
in the name of, or in the name of a Person or entity holding for the benefit of,
the Issuer, PLS or any Person that is an Affiliate of either or both of the
Issuer and PLS, shall not be taken into account in determining whether the
requisite percentage necessary to effect any such consent, waiver, request or
demand shall have been obtained (unless such Person is the sole holder of the
Notes).  The Indenture Trustee shall have no responsibility to count any Person
as a Noteholder who is not permitted to be so counted hereunder pursuant to the
definition of “Outstanding” unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Person is an Affiliate of either or both
of the Issuer and PLS.

Obligor:  Any Person who owes or may be liable for payments under a Mortgage
Loan.

OFAC:  As defined in Section 10.1(j).

Officer’s Certificate:  A certificate signed by an Issuer Authorized Officer and
delivered to the Indenture Trustee.  Wherever this Base Indenture requires that
an Officer’s Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this Base
Indenture) may be an employee of the Servicer.

Opinion of Counsel:  A written opinion of counsel reasonably acceptable to the
Indenture Trustee, which counsel may, without limitation, and except as
otherwise expressly provided in this Base Indenture and except for any opinions
related to tax matters or material adverse effects on Noteholders, be an
employee of the Issuer, PLS or any of their Affiliates.

Organizational Documents:  The Issuer’s Trust Agreement (including the related
Owner Trust Certificate).

Original Indenture: As defined in the Preliminary Statement.

Originated MSRs: MSRs relating to Mortgage Loans originated or acquired by the
Servicer.

Originated MSR Excess Spread:  The portion of the Servicing Fee owing to PLS as
servicer of the Originated MSR Portfolio at the applicable Excess Spread Rate.

Originated MSR Excess and Retained Spread Participation Agreement: The Master
Spread Participation Agreement, dated as of December 19, 2016, between PLS, as
company, and PLS, as initial participant, as amended, restated, supplemented or
otherwise modified from time to time.

Originated MSR Excess Spread PC:  The Participation Certificate issued pursuant
to the Originated MSR Excess and Retained Spread Participation Agreement which
evidences the Participation Interest in the Excess Spread for the Originated MSR
Portfolio.

 

Originated MSR Mortgage Pools:  The Mortgage Pools listed on Schedule 4-A to the
PC Repurchase Agreement and on Schedule 3-A hereto, which schedules may be
maintained in electronic form.

 

Originated MSR Portfolio: The Mortgage Loans included in the Originated MSR
Mortgage Pools.

 





28

--------------------------------------------------------------------------------

 

 

Originated MSR Portfolio Excess Spread Collections:  With respect to the
Originated MSR Portfolio, the funds collected on the Mortgage Loans in the
Originated MSR Portfolio and allocated as the servicing compensation payable to
PLS as servicer of such Mortgage Loans pursuant to the Ginnie Mae Contract, but
only to the extent of Servicing Fee comprising the Originated MSR Excess Spread.

 

Outstanding:  With respect to all Notes and, with respect to a Note or with
respect to Notes of any Series or Class means, as of the date of determination,
all such Notes theretofore authenticated and delivered under this Base
Indenture, except:

(i)       any Notes theretofore canceled by the Indenture Trustee or delivered
to the Indenture Trustee for cancellation, or canceled by the Issuer and
delivered to the Indenture Trustee pursuant to Section 6.9;

(ii)      any Notes to be redeemed for whose full payment (including principal
and interest) redemption money in the necessary amount has been theretofore
deposited with the Indenture Trustee or any Paying Agent in trust for the
Noteholders of such Notes; provided that, if such Notes are to be redeemed,
notice of such redemption has been duly given if required pursuant to this Base
Indenture, or provision therefore satisfactory to the Indenture Trustee has been
made;

(iii)     any Notes which are canceled pursuant to Section 7.3; and

(iv)     any Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Base Indenture (except with respect
to any such Note as to which proof satisfactory to the Indenture Trustee is
presented that such Note is held by a person in whose hands such Note is a
legal, valid and binding obligation of the Issuer).

For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” will be deemed to be references to “Outstanding
Notes”.  In determining whether the Noteholders of the requisite principal
amount of such Outstanding Notes have taken any Action hereunder, Notes owned by
the Issuer, PLS, or any Affiliate of the Issuer or PLS shall be disregarded.  In
determining whether the Indenture Trustee will be protected in relying upon any
such Action, only Notes which an Indenture Trustee Authorized Officer has actual
knowledge are owned by the Issuer or PLS, or any Affiliate of the Issuer or PLS,
will be so disregarded.  Notes so owned which have been sold pursuant to a
repurchase transaction or pledged in good faith may be regarded as Outstanding
if the pledgee proves to the satisfaction of the Indenture Trustee the pledgee’s
right to act as owner with respect to such Notes and that the Repo Buyer or
pledgee is not the Issuer or PLS or any Affiliate of the Issuer or
PLS.  Retained Notes  shall not constitute Notes “Outstanding” to the extent
contemplated by the applicable Indenture Supplement.

Owner:  When used with respect to a Note, any related Note Owner.

Owner Trust Certificate:  A certificate evidencing a 100% undivided beneficial
interest in the Issuer.





29

--------------------------------------------------------------------------------

 

 

Owner Trustee:  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
not in its individual capacity but solely as owner trustee under the Trust
Agreement, and any successor Owner Trustee thereunder.

Owner Trustee Fee:  The annual fee of $6,000, to be paid annually on the Payment
Date occurring in December of each year.

Participation Agreement:  Each of (i) the Originated MSR Excess and Retained
Spread Participation Agreement, and (ii) the Purchased MSR Excess Spread
Participation Agreement, each as amended, restated, supplemented or otherwise
modified from time to time, related to MSRs with respect to the Originated MSR
Portfolio and the Purchased MSR Portfolio subject to this Base Indenture, in
form and substance acceptable to the Administrative Agent and identified on
Schedule 2 hereto.  With respect to any Participation Certificate added to the
Collateral in the future, the “Participation Agreement” shall be as specified in
an updated Schedule 2 hereto, a copy of which shall be provided to all parties
hereto.

Participation Certificate:  Each of (i) the Originated MSR Excess Spread PC,
(ii) the MSR Retained Spread PC, (iii) the Purchased MSR Excess Spread PC and
(iv) any other participation certificate issued and delivered in connection with
a Participation Agreement, in form and substance acceptable to the
Administrative Agent and identified on Schedule 1 hereto.

Participation Certificate Schedule:  As of any date, the list attached hereto as
Schedule 1 hereto, as it may be amended from time to time in accordance with
Section 2.1(b).

Participation Interest: Each participating beneficial ownership interest (of the
type and nature contemplated by 11 U.S.C. § 541(d) of the United States
Bankruptcy Code) in Excess Spread, or, in the case of the MSR Retained Spread
PC, in Retained Servicing Spread and Advance Reimbursement Amounts, with respect
to a Portfolio, and proceeds thereof together with the other rights and
privileges specified in a Participation Agreement as evidenced by the issuance
of a Participation Certificate.

 

Paying Agent:  The same Person who serves at any time as the Indenture Trustee,
or an Affiliate of such Person, as paying agent pursuant to the terms of this
Base Indenture.

Payment Date:  In any month beginning in January 2017, the 25th day of such
month or, if such 25th day is not a Business Day, the next Business Day
following such 25th day.

Payment Date Report:  As defined in Section 3.2(b).

PC Documents:  Collectively, the Participation Certificates and the PC
Repurchase Agreement, as each may be amended, restated, supplemented or
otherwise modified from time to time.

 

PC Guaranty:  That certain guaranty, made by the Guarantor in favor of the
Issuer, guaranteeing payment to the Issuer of all amounts owing to the Issuer
from PLS pursuant to the PC Repurchase Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

PC Repurchase Agreement:  The Master Repurchase Agreement, dated as of December
19, 2016, among PLS, as Repo Seller, the Issuer, as Repo Buyer and the
Guarantor, pursuant to which PLS





30

--------------------------------------------------------------------------------

 

 

has sold to the Issuer, all of its right, title and interest in, to and under
(i) the Originated MSR Excess Spread PC (including all rights to the Excess
Spread related thereto), (ii) the MSR Retained Spread PC (including all rights
to the Retained Servicing Spread and Advance Reimbursement Amounts related
thereto) and (iii) subject to PMH’s rights under the PMH Repurchase Agreement,
the Purchased MSR Excess Spread PC (including all rights to the Excess Spread
related thereto), as amended, restated, supplemented or otherwise modified from
time to time.  

 

Performance Report Card:  Has the meaning set forth in the Credit Management
Agreement.

 

Permitted Investments:  At any time, any one or more of the following
obligations and securities:

 

(i)       (a) direct obligations of, or obligations fully guaranteed as to
timely payment of principal and interest by, the United States or (b) direct
obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, any agency or instrumentality of the United States,
provided that such obligations are backed by the full faith and credit of the
United States; and provided further that the short-term debt obligations of such
agency or instrumentality at the date of acquisition thereof have been rated (x)
“A-1” by S&P if such obligations have a maturity of less than sixty (60) days
after the date of acquisition or (y) “A-1+” by S&P if such obligations have a
maturity greater than sixty (60) days after the date of acquisition;

(ii)      repurchase agreements on obligations specified in clause (a) maturing
not more than three months from the date of acquisition thereof; provided that
the short-term unsecured debt obligations of the party agreeing to repurchase
such obligations are at the time rated “A-1+” by S&P;

(iii)     certificates of deposit, time deposits and bankers’ acceptances of any
U.S. depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
a federal and/or state banking authority of the United States; provided that the
unsecured short-term debt obligations of such depository institution or trust
company at the date of acquisition thereof have been rated “A-1+” by S&P;

(iv)     commercial paper of any entity organized under the laws of the United
States or any state thereof which on the date of acquisition has been rated
“A-1+” by S&P;

(v)      interests in any U.S. money market fund which, at the date of
acquisition of the interests in such fund (including any such fund that is
managed by the Indenture Trustee or an Affiliate of the Indenture Trustee or for
which the Indenture Trustee or an Affiliate acts as advisor) and throughout the
time as the interest is held in such fund, has a rating of “AAAm” from S&P; or

(vi)     other obligations or securities that are acceptable to S&P as Permitted
Investments hereunder and if the investment of account funds therein will not
result in a reduction in the then current rating of the Notes, as evidenced by a
letter to such effect from S&P;





31

--------------------------------------------------------------------------------

 

 

provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the Payment Date immediately following the date of
purchase thereof (other than in the case of the investment of monies in
instruments of which the Indenture Trustee is the obligor, which may mature on
the related Payment Date), and shall be required to be held to such maturity;
and provided further, that each of the Permitted Investments may be purchased by
the Indenture Trustee through an Affiliate of the Indenture Trustee.

Permitted Lien:  Any liens for taxes, assessments, or similar charges incurred
in the ordinary course of business and which are not yet due or as to which the
period of grace, if any, related thereto has not expired or which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP.

Person:  Any individual, corporation, estate, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock
company, business trust, trust, unincorporated organization, government or any
agency or political subdivision thereof, or other entity of a similar nature.

Place of Payment:  With respect to any Class of Notes issued hereunder, the city
or political subdivision so designated with respect to such Class of Notes by
the Indenture Trustee.

PLS:  Has the meaning set forth in the Preamble.

PLS Financial Tests: With respect to PLS, means that PLS has maintained, at all
times since the date of the most recent MSR Trust & Credit Report: 

(i)        an Adjusted Tangible Net Worth equal to or greater than 100% of the
Single-Family Issuer Minimum Net Worth Requirement; and

(ii)       Liquidity in an amount equal to or greater than 100% of the
Single-Family Issuer Minimum Liquidity Requirement.

PLS Repurchase Price:  The price for which PLS is entitled to repurchase a
Mortgage Pool or a Participation Certificate, as applicable, from the Issuer,
under the PC Repurchase Agreement.

PMH:  PennyMac Holdings, LLC, a limited liability company organized under the
laws of the State of Delaware, or its permitted successors and assigns.

PMH Repurchase Agreement:  The Master Repurchase Agreement, dated as of December
19, 2016, between PMH, as Repo Seller, and PLS, as Repo Buyer, related to the
Purchased MSR Excess Spread PC, as amended, restated, supplemented or otherwise
modified from time to time.

PMH Repurchase Price:  The price for which PMH is entitled to repurchase the
Purchased MSR Excess Spread PC from PLS, under the PMH Repurchase Agreement.

PMT Guaranteed Amount:  Has the meaning set forth in the PMT Guaranty.

PMT Guarantor:  Has the meaning set forth in the Preliminary Statement.





32

--------------------------------------------------------------------------------

 

 

PMT Guaranty:  That certain guaranty, made by PMT Guarantor in favor of PLS,
guaranteeing payment to PLS of all amounts owing to PLS from PMH pursuant to the
PMH Repurchase Agreement.

Pooled Mortgages:  Has the meaning set forth in the Granting Clause.

Portfolio: Each of (i) the Originated MSR Portfolio, (ii) the Purchased MSR
Portfolio, and (iii) any other portfolio identified in, and underlying, a
Participation Certificate.

Portfolio Spread Custodial Account: The demand deposit account “PennyMac Loan
Services, LLC – Purchased MSR Dedicated Account”, which account has been
established by PMH, PLS, Issuer, as debtor, the Indenture Trustee, as secured
party, the Guarantor and Bank of America, N.A. for the benefit of the Indenture
Trustee at Bank of America, N.A.

Portfolio Spread Custodial Account Control Agreement:  The Deposit Account
Control Agreement, dated as of December 19, 2016, among PMH, PLS, the Issuer,
the Indenture Trustee, the Guarantor and the Account Bank, as amended, restated,
supplemented or otherwise modified from time to time, pursuant to which to the
Portfolio Spread Custodial Account is established.

Predecessor Notes:  Of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 6.6 in lieu of a mutilated, lost, destroyed or stolen Note will be
deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.

PTCE:  As defined in Section 6.5(k).

Purchase Agreement:  Has the meaning set forth in the Preliminary Statement.

Purchased MSRs:  MSRs relating to Mortgage Loans included in Purchased MSR
Mortgage Pools and which are subject to PMH’s rights, as Repo Seller, under the
PMH Repurchase Agreement.

Purchased MSR Excess Spread:  The portion of the Servicing Fee owing to PMH at
the applicable Excess Spread Rate.

 

Purchased MSR Excess Spread Participation Agreement:  The Second Amended and
Restated Master Spread Acquisition and MSR Servicing Agreement, dated as of
December 19, 2016, between PLS, as seller, and PMH, as purchaser, as amended,
supplemented, restated, or otherwise modified from time to time.

 

Purchased MSR Excess Spread PC:  The Participation Certificate issued pursuant
to the Purchased MSR Excess Spread Participation Agreement which evidences the
Participation Interest in the Excess Spread related to the Purchased MSRs.

 

Purchased MSR Mortgage Pools:  The Mortgage Pools listed on a Schedule to the PC
Repurchase Agreement and on Schedule 3-B hereto, which schedules may be
maintained in electronic form.

 

Purchased MSR Portfolio: The Mortgage Loans included in the Purchased MSR
Mortgage Pool(s).





33

--------------------------------------------------------------------------------

 

 

Purchased MSR Portfolio Excess Spread Collections:  With respect to the
Purchased MSR Portfolio, the funds collected on the Mortgage Loans in the
Purchased MSR Portfolio and allocated as the servicing compensation payable to
PLS as servicer of such Mortgage Loans pursuant to the Ginnie Mae Contract, but
only to the extent of Servicing Fee comprising Purchased MSR Excess Spread.

Ratings Effect:  A reduction, qualification with negative implications or
withdrawal of any then current rating of any Outstanding Notes by an applicable
Note Rating Agency (other than as a result of the termination of such Note
Rating Agency).

Record Date:  For the interest or principal payable on any Note on any
applicable Payment Date or Interim Payment Date, (i) for a Book Entry Note, the
last Business Day before such Payment Date or Interim Payment Date, as
applicable, and (ii) for a Definitive Note, the last day of the month preceding
such Payment Date or Interim Payment Date, as applicable, unless otherwise
specified in the related Indenture Supplement.

Redemption Amount:  With respect to a redemption of any Series or Class of Notes
by the Issuer pursuant to Section 13.1 or pursuant to the related Indenture
Supplement, an amount, which when applied together with other Available Funds
pursuant to Section 4.5, shall be sufficient to pay an amount equal to the sum
of (i) the Note Balance of all Outstanding Notes of such Series or Class as of
the applicable Redemption Payment Date or Redemption Date, (ii) all accrued and
unpaid interest on the Notes of such Series or Class through the day prior to
such Redemption Payment Date or Redemption Date, (iii) any and all amounts
allocable to such Series or Class and then owing or owing in connection with
such redemption to the Indenture Trustee or the Securities Intermediary, from
the Issuer pursuant to the terms hereof, and (iv) any and all other amounts
allocable to such Series or Class then due and payable hereunder (including,
without limitation, all accrued and unpaid Default Supplemental Fees or Step-Up
Fees on the Notes of such Series or Class through the day prior to such
Redemption Payment Date or Redemption Date and any Specified Call Premium
Amount, if any) and, in the case of redemption of all Outstanding Notes,
sufficient to authorize the satisfaction and discharge of this Base Indenture
pursuant to Section 7.1.

Redemption Date:  As defined in Section 13.1.

Redemption Notice:  As defined in Section 13.2.

Redemption Payment Date:  As defined in Section 13.1.

Redemption Percentage:  For any Class, 10% or such other percentage set forth in
the related Indenture Supplement.

Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100 229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
U.S. Securities and Exchange Commission or by the staff of the U.S. Securities
and Exchange Commission, or as may be provided by the U.S. Securities and
Exchange Commission or its staff from time to time.

Regulation RR:  Regulations required under Section 15G of the 1934 Act, added
pursuant to Section 941(b) of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.





34

--------------------------------------------------------------------------------

 

 

Regulation S:  Regulation S promulgated under the 1933 Act or any successor
provision thereto, in each case as the same may be amended from time to time;
and all references to any rule, section or subsection of, or definition
contained in, Regulation S means such rule, section, subsection, definition or
term, as the case may be, or any successor thereto, in each case as the same may
be amended from time to time.

Regulation S Definitive Note:  As defined in Section 5.2(c)(ii).

Regulation S Global Note:  As defined in Section 5.2(c)(ii).

Regulation S Note:  As defined in Section 5.2(c)(ii).

Regulation S Note Transfer Certificate:  As defined in Section 6.5(i)(ii).

REO Property:  A Mortgaged Property in which a Mortgage Pool or owner of the
related Mortgage Loan has acquired title to such Mortgaged Property through
foreclosure or by deed in lieu of foreclosure.

Repo Buyer: The purchaser under a repurchase agreement. With respect to the PMH
Repurchase Agreement, PLS is the Repo Buyer.   With respect to the PC Repurchase
Agreement, the Issuer is the Repo Buyer. 

Repo Seller: The seller under a repurchase agreement. With respect to the PMH
Repurchase Agreement, PMH is the Repo Seller.   With respect to the PC
Repurchase Agreement, PLS is the Repo Seller.

Required Available Funds:  An amount that, during each Collection Period, shall
remain on deposit in the Collection and Funding Account, which amount shall
equal (i) the amounts payable in respect of Fees and invoiced or regularly
occurring expenses payable from Available Funds on the next Payment Date, plus
(ii) all accrued and unpaid interest due on the Notes on the next Payment Date
following such Funding Date, plus (iii) all amounts required to be deposited
into each Series Reserve Account on the next Payment Date, plus (iv) all amounts
required to be deposited into the Expense Reserve Account on the next Payment
Date, plus (v) all amounts required to be deposited into the Credit Manager
Expense Reserve Account on the next Payment Date, plus (vi) all accrued and
unpaid Default Supplemental Fees, if any, due on the Notes on the next Payment
Date following such Funding Date, plus (vii) all accrued and unpaid Step-Up
Fees, if any, due on the Notes on the next Payment Date following such Funding
Date, plus (viii) all amounts required to be deposited into the Collection and
Funding Account in respect of the Advance Rate Reduction Event Reserve Required
Amounts due on the next Payment Date.

Responsible Officer:

(i)       When used with respect to the Indenture Trustee, the Calculation
Agent, the Note Registrar, the Securities Intermediary or the Paying Agent, an
Indenture Trustee Authorized Officer;





35

--------------------------------------------------------------------------------

 

 

(ii)      when used with respect to the Issuer, any Issuer Authorized Officer
who is an officer of the Issuer or is an officer of the Administrator of the
type referred to in clause (iii) below; and

(iii)     when used with respect to the Servicer or the Administrator, the chief
executive officer, the chief financial officer, any vice president or any
managing director of the Servicer or the Administrator, as the case may be.

Restricted Cash:  As defined in the Pricing Side Letter (as defined in the PC
Repurchase Agreement).

Restricted Payment:  With respect to any Person, collectively, all dividends or
other distributions of any nature (cash, securities, assets or otherwise), and
all payments, by virtue of redemption or otherwise, on any class of equity
securities (including, warrants, options or rights therefor) issued by such
Person, which may hereafter be authorized or outstanding and any distribution in
respect of any of the foregoing, whether directly or indirectly.

Retained Note:  As defined in Section 14.3.

Retained Servicing Spread:  All Servicing Fees in respect of the Originated MSR
Portfolio and the Purchased MSR Portfolio in excess of the Base Servicing Fee,
net of the related Excess Spread, and not including any Ancillary Income or
Advance Reimbursement Amounts.

Revolving Period:  For any Series or Class of Notes, the period of time
beginning on, and including, the related Issuance Date and ending on, but
excluding, commencement of the Early Amortization Period, the Early Termination
Event Period or the Full Amortization Period. For the avoidance of doubt, the
occurrence of an Advance Rate Reduction Event shall not cause the termination of
the Revolving Period.

Rule 144A:  Rule 144A promulgated under the 1933 Act.

Rule 144A Definitive Note:  As defined in Section 5.2(c)(i).

Rule 144A Global Note:  As defined in Section 5.2(c)(i).

Rule 144A Note:  As defined in Section 5.2(c)(i).

Rule 144A Note Transfer Certificate:  As defined in Section 6.5(i)(iii).

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, which is a part of McGraw Hill Financial, Inc.

Sale:  Any sale of any portion of the Trust Estate pursuant to Section 8.15.

Sanctions:  As defined in Section 10.1(j).

Scheduled Principal Payment Amount: For each Series of Notes and each Payment
Date, as and to the extent specified in the related Indenture Supplement.





36

--------------------------------------------------------------------------------

 

 

Secured Party:  As defined in the Granting Clause.

Securities Account:  As defined in Section 8‑501(a) of the UCC.

Securities Intermediary:  As defined in Section 8‑102(a)(14) of the UCC, and
where appropriate, shall mean Citibank, N.A. or its successor, in its capacity
as securities intermediary pursuant to Section 4.9.

Security Entitlement or Securities Entitlements:  As defined in Section
8‑102(a)(17) of the UCC.

Security Interest:  The security interest in the Collateral Granted to the
Indenture Trustee pursuant to the Granting Clause.

Series:  One or more Class or Classes of Notes assigned a series designation, as
specified in the related Indenture Supplement.

Series 2016-MBSADV1 Notes:  The Notes issued pursuant to the Series 2016-MBSADV1
Indenture Supplement.

 

Series 2016-MBSADV1 Indenture Supplement:  The Indenture Supplement, dated as of
December 19, 2016, by and among the Issuer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, PLS, as
Administrator and as Servicer, and CSFB, as Administrative Agent.

 

Series 2016-MSRVF1 Notes:  The Notes issued pursuant to the Series 2016-MSRVF1
Indenture Supplement.

 

Series 2016-MSRVF1 Indenture Supplement:  The Indenture Supplement, dated as of
December 19, 2016, by and among the Issuer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, PLS, as
Administrator and as Servicer, and CSFB, as Administrative Agent, as may be
amended, restated, supplemented or otherwise modified from time to time.

 

Series 2016-MSRVF1 Repurchase Agreement:  The Master Repurchase Agreement, dated
as of December 19, 2016, among PLS, as Repo Seller, CSCIB, as Repo Buyer and
CSFB, as Administrative Agent, related to the Series 2016-MSRVF1 Notes.

Series Allocation Percentage:  For any Series as of any date of determination:

(i)       as of any date prior to the Full Amortization Period, the percentage
obtained by dividing (a) the Series Invested Amount for such Series by (b) the
aggregate of the Series Invested Amounts for all Outstanding Series; and

(ii)      as of any date during the Full Amortization Period, the percentage
obtained by dividing (a) the Series Invested Amount for such Series as of the
first day of the Full Amortization Period by (b) the aggregate of the Series
Invested Amounts as of the first day of the Full Amortization Period for all
Outstanding Series.





37

--------------------------------------------------------------------------------

 

 

Series Available Funds:  For any Series as of any Payment Date occurring during
the Full Amortization Period, after paying any amounts owed under
Section 4.5(a)(2)(i),  (ii) and (iii), the sum of the following:

(i)       such Series’ Series Allocation Percentage of any income from Permitted
Investments in Collection and Funding Accounts that have been established for
the benefit of all Series of Notes;

(ii)      such Series’ Series Allocation Percentage of all Collections on
deposit in the Trust Accounts that are not Series Reserve Accounts (prior to
giving effect to any payments on such Payment Date);

(iii)     such Series’ Series Allocation Percentage of any other funds of the
Issuer that the Issuer (or the Administrator on behalf of the Issuer) identifies
to the Indenture Trustee in writing to be treated as “Available Funds” as of
such Payment Date; and

(iv)     such other amounts designated as Series Available Funds for the benefit
of such Series of Notes in the related Indenture Supplement. 

Series Invested Amount:  For any Series as of any date of determination, the
highest Class Invested Amount for any Class of Notes included in such Series.

Series Required Noteholders:  For any Series (a) if not specified in the related
Indenture Supplement, Noteholders of any Series constituting the Majority
Noteholders of such Series and (b) if specified in the related Indenture
Supplement, as set forth in the related Indenture Supplement.

Series Reserve Account:  An account established for each Series which shall be a
non-interest bearing trust account which is an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.6, and in the name of the
Indenture Trustee and identified by each relevant Series.

Series Reserve Required Amount:  For each Series, the amount calculated as
described in the related Indenture Supplement, if applicable.

Servicer:  PLS in all its capacities as an MBS issuer under Ginnie Mae’s MBS
program and as the servicer under the Ginnie Mae Contract in servicing the
related Mortgage Loans, and any successor named servicer appointed under the
Ginnie Mae Contract.

Servicer Termination Event:  With respect to the Ginnie Mae Contract, the
occurrence of any events or conditions, and the passage of any cure periods and
giving to and receipt by the Servicer of any required notices, as a result of
which any Person has the current right to terminate the Servicer as servicer or
issuer, as applicable, under the Ginnie Mae Contract.

Servicing Fee:  With respect to any Mortgage Loan, the aggregate monthly fee
payable to the Servicer in servicing such Mortgage Loan pursuant to the Ginnie
Mae Contract, not including any Ancillary Income or Advance Reimbursement
Amounts.





38

--------------------------------------------------------------------------------

 

 

Servicing Standards:  As defined in Section 10.2(i).

Shortfall Amount:  As defined in Section 4.5.

Similar Law:  As defined in Section 6.5(k).

Single-Family Issuer Minimum Liquidity Requirement:  The minimum liquidity
requirement set forth in Chapter 3, Section 3-8(B)(1) of the Ginnie Mae
Contract.

Single-Family Issuer Minimum Net Worth Requirement:  The minimum net worth
requirement set forth in Chapter 3, Section 3-8(A)(1) of the Ginnie Mae
Contract.

Single-Family Mortgage Pools:  Mortgage Pools comprised of single-family
mortgages that are not included in MBS.

Specified Call Premium Amount:  As defined in the related Indenture Supplement,
if applicable.

STAMP:  As defined in Section 6.5(d).

Stated Maturity Date:  For each Class of Notes, the date specified in the
Indenture Supplement for such Note as the fixed date on which the outstanding
principal and all accrued interest for such Series or Class of Notes is due and
payable.

Step-Up Fee: As defined in the related Indenture Supplement, if applicable.

Step-Up Fee Rate:  As defined in the related Indenture Supplement, if
applicable.

Subsidiary:  With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

Term Note:  Notes of any Series or Class designated as “Term Notes” in the
related Indenture Supplement.

Total Collections:

(i)       With respect to any Interim Payment Date, all Collections on the
Participation Certificates received during the related Collection Period and any
other funds of the Issuer that the Issuer (or the Administrator on behalf of the
Issuer) identifies to the Indenture Trustee to be treated as “Total Collections”
for such Interim Payment Date; and

(ii)      with respect to any Payment Date, (A) all Collections on the
Participation Certificates received during the related Collection Period, plus
(B) any income from





39

--------------------------------------------------------------------------------

 

 

Permitted Investments in Trust Accounts that have been established for the
benefit of all Series of Notes, plus (C) any other funds of the Issuer that the
Issuer (or the Administrator on behalf of the Issuer) identifies to the
Indenture Trustee to be treated as “Total Collections” for such Payment Date.

Transaction Documents:  Collectively, the Indenture, each Note Purchase
Agreement, the PC Repurchase Agreement, the Series 2016-MSRVF1 Repurchase
Agreement, the Participation Agreements, the PC Guaranty, the PMT Guaranty, the
Acknowledgment Agreement, the Acknowledgment and Subordination Agreement, the
Fee Letter, the Participation Certificate Schedule, all Notes, the Trust
Agreement, the Administration Agreement, each Indenture Supplement, the Credit
Management Agreement, the MSR Valuation Agent Agreement and each of the other
documents, instruments and agreements entered into on the date hereof and
thereafter in connection with any of the foregoing or the transactions
contemplated thereby, each as amended, supplemented, restated, or otherwise
modified from time to time.

Transfer:  As defined in Section 6.5(h).  It is expressly provided that the term
“Transfer” in the context of the Notes includes, without limitation, any
distribution of the Notes by (i) a corporation to its shareholders, (ii) a
partnership to its partners, (iii) a limited liability company to its members,
(iv) a trust to its beneficiaries or (v) any other business entity to the owners
of the beneficial interests in such entity.

Trust Account or Trust Accounts:  Individually, any of the Collection and
Funding Account, the Note Payment Account, the Expense Reserve Account or the
Series Reserve Account and any other account required under any Indenture
Supplement, if any, and collectively, all of the foregoing.

Trust Agreement:  The Amended and Restated Trust Agreement, dated the Closing
Date, by and between PLS and the Owner Trustee, as amended, supplemented,
restated, or otherwise modified from time to time.

Trust Estate:  The trust estate established under this Base Indenture for the
benefit of the Noteholders, which consists of the property described in the
Granting Clause, to the extent not released pursuant to Section 7.1.

Trust Property:  The property, or interests in property, constituting the Trust
Estate from time to time.

UCC:  The Uniform Commercial Code, as in effect in the relevant jurisdiction.

United States and U.S.:  The United States of America.

United States Person:  (i) A citizen or resident of the United States, (ii) a
corporation or partnership (or entity treated as a corporation or partnership
for United States federal income tax purposes) created or organized in or under
the laws of the United States, any one of the states thereof or the District of
Columbia, (iii) an estate the income of which is subject to United States
federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust, and one or more such United States Persons have
the authority to control all substantial decisions of such trust (or, to the
extent





40

--------------------------------------------------------------------------------

 

 

provided in applicable Treasury regulations, certain trusts in existence on
August 20, 1996 which are eligible to elect to be treated as United States
Persons).

U.S. Anti-Money Laundering Laws:  Has the meaning set forth in Section 10.1(i).

USDA:  As defined in the PC Repurchase Agreement. 

USDA Loan Guarantee Document:  As defined in the PC Repurchase Agreement. 

VA:  As defined in the PC Repurchase Agreement. 

VA Loan:  As defined in the PC Repurchase Agreement.

VA Loan Guaranty Agreement:  As defined in the PC Repurchase Agreement.

Variable Funding Note or VFN:  Any Note of a Series or Class designated as
“Variable Funding Notes” in the related Indenture Supplement.

VFN Draw:  For any Funding Date, the amount to be borrowed on such date in
relation to any VFNs pursuant to Section 4.3(b).

VFN Draw Date:  Any Funding Date on which a VFN Draw is to be made pursuant to
Section 4.3(b).

VFN Noteholder:  The Noteholder of a VFN.

VFN Note Balance Adjustment Request:  As defined in Section 4.3(b)(i).

VFN Principal Balance:  On any date, for any VFN or for any Series or Class of
VFNs, as the context requires, the Note Balance thereof as of the opening of
business on the first day of the then-current Interest Accrual Period for such
Series or Class less (i) all amounts previously paid  during such Interest
Accrual Period on such Note with respect to principal, together with any
Additional Note Payments paid (or deemed paid) by the owner of the Owner Trust
Certificate pursuant to Sections 4.4(b) or 4.5(e) plus (ii) the amount of any
increase in the Note Balance of such Note during such Interest Accrual Period
prior to such date, which amount shall not exceed the Maximum VFN Principal
Balance.

Voting Interests:  The aggregate voting power evidenced by the Notes, and each
Outstanding Note’s Voting Interest within its Series equals the percentage
equivalent of the fraction obtained by dividing that Note’s Note Balance by the
aggregate Note Balance of all Outstanding Notes within such Series; provided,
 however, that where the Voting Interests are relevant in determining whether
the vote of the requisite percentage of Noteholders necessary to effect any
consent, waiver, request or demand shall have been obtained, the Voting
Interests shall be deemed to be reduced by the amount equal to the Voting
Interests (without giving effect to this provision) represented by the interests
evidenced by any Note registered in the name of, or in the name of a Person or
entity holding for the benefit of, the Issuer, PLS or any Person that is an
Affiliate of any of the Issuer or PLS.  The Indenture Trustee shall have no
liability for counting a Voting Interest of any Person that is not permitted to
be so counted hereunder pursuant to the definition of “Outstanding”





41

--------------------------------------------------------------------------------

 

 

unless a Responsible Officer of the Indenture Trustee has actual knowledge that
such Person is the Issuer or PLS or an Affiliate of either or both of the Issuer
and PLS.

All actions, consents and votes under the terms and provisions of the Indenture
(other than under any Indenture Supplement related to a specific Series) that
require a certain percentage of Voting Interests of all Series or any specified
Series of Notes, such as the Series Required Noteholders of Series of Notes that
are Variable Funding Notes or the Series Required Noteholders of each Series, as
opposed to the Majority Noteholders of all Outstanding Notes shall be deemed by
each of the parties hereto and the Noteholders to require such designated
percentage of Voting Interests of each Outstanding Series and, in the event any
one specified Series fails to provide the required percentage of Voting
Interests with respect to any such action, consent or vote, then such action,
consent or vote shall be deemed by the parties hereto and the Noteholders to be
not approved.

Weighted Average Advance Rate:  On any date of determination, with respect to
all Outstanding Series of Notes, a percentage equal to the weighted average of
the Advance Rates for each Series of Notes then Outstanding (weighted based on
the aggregate principal balances of the Notes in each Series on such
date).  With respect to a specific Series of Notes (other than the Series
2016-MBSADV1 Notes), the “Weighted Average Advance Rate” shall equal the Advance
Rate with respect to the Class within such Series with the highest Advance
Rates.

Section 1.2.    Interpretation.

For all purposes of this Base Indenture, except as otherwise expressly provided
or unless the context otherwise requires:

(a)       reference to and the definition of any document (including this Base
Indenture) shall be deemed a reference to such document as it may be amended or
modified from time to time;

(b)       all references to an “Article,” “Section,” “Schedule” or “Exhibit” are
to an Article or Section hereof or to a Schedule or an Exhibit attached hereto;

(c)       defined terms in the singular shall include the plural and vice versa
and the masculine, feminine or neuter gender shall include all genders;

(d)       the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Base Indenture shall refer to this Base Indenture as a
whole and not to any particular provision of this Base Indenture;

(e)       unless otherwise specified herein, the term “or” has the inclusive
meaning represented by the term “and/or” and the term “including” is not
limiting;

(f)       in the computation of periods of time from a specified date to a later
specified date, unless otherwise specified herein, the words “commencing on”
mean “commencing on and including,” the word “from” means “from and including”
and the words “to” and “until” each means “to but excluding”;





42

--------------------------------------------------------------------------------

 

 

(g)       periods of days referred to in this Base Indenture shall be counted in
days unless Business Days are expressly prescribed and references in this Base
Indenture to months and years shall be to months and years unless otherwise
specified;

(h)       accounting terms not otherwise defined herein and accounting terms
partly defined herein to the extent not defined, shall have the respective
meanings given to them under GAAP;

(i)       “including” and words of similar import will be deemed to be followed
by “without limitation”;

(j)        references to any Transaction Document (including this Base
Indenture) and any other agreement shall be deemed a reference to such
Transaction Document or agreement as it may be amended, restated, supplemented
or otherwise modified from time to time; and

(k)       references to any statute, law, rule or regulation shall be deemed a
reference to such statute, law, rule or regulation as it may be amended or
modified from time to time.

Section 1.3.    Compliance Certificates and Opinions.

Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Base Indenture, the Issuer will furnish
to the Indenture Trustee (1) an Officer’s Certificate stating that all
conditions precedent, if any, provided for in this Base Indenture relating to
the proposed action have been complied with and (2) except as provided below, an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Base Indenture relating to
such particular application or request, no additional certificate or opinion
need be furnished.  No such certificate or opinion shall be required in any
instance where 100% of the Noteholders have consented to the related amendment,
modification or action and all of the Noteholders have directed the Indenture
Trustee in writing to execute such amendment or supplement, or with respect to
any other modification or action, directed the Indenture Trustee in writing to
permit such modification or action without receiving such certificate or
opinion.

Every certificate with respect to compliance with a condition or covenant
provided for in this Base Indenture will include:

(a)       a statement to the effect that each individual signing such
certificate has read such covenant or condition and the definitions herein
relating thereto;

(b)       a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c)       a statement to the effect that such individual has made such
examination or investigation as is necessary to express an informed opinion as
to whether or not such covenant or condition has been complied with; and





43

--------------------------------------------------------------------------------

 

 

(d)       a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.

Section 1.4.    Form of Documents Delivered to Indenture Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, one or more specified Persons, one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to the other matters, and any such Person may certify or give an opinion as
to such matters in one or several documents.

Any certificate or opinion of the Issuer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless the Issuer knows, or in the exercise of reasonable care should know, that
the certificate or opinion or representations are erroneous.  Any such
certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, the Issuer stating that the information with respect to such
factual matters is in the possession of the Issuer, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
opinion or representations are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Base Indenture, they may, but need not, be consolidated and form one
instrument.

Section 1.5.    Acts of Noteholders.

(a)       Any request, demand, authorization, direction, notice, consent, waiver
or other action (each, an “Action”) provided by this Base Indenture to be given
or taken by Noteholders of any Class may be embodied in and evidenced by one or
more instruments of substantially similar tenor signed by such Noteholders in
person or by an agent duly appointed in writing.  Except as herein otherwise
expressly provided, such Action will become effective when such instrument or
instruments are delivered to the Indenture Trustee, and, where it is hereby
expressly required, to the Issuer.  Such instrument or instruments and any such
record (and the Action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Noteholders signing such instrument or
instruments and so voting at any meeting.  Proof of execution of any such
instrument or of a writing appointing any such agent, or the holding by any
Person of a Note, will be sufficient for any purpose of this Base Indenture and
(subject to Section 11.1) conclusive in favor of the Indenture Trustee and the
Issuer, if made in the manner provided in this Section 1.5.

(b)       The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness to such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof.  Where
such execution is by an officer of a corporation or a member of a partnership,
on behalf of such corporation or partnership, such certificate or affidavit will
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the person
executing the same, may also be proved in any other manner which the Indenture
Trustee deems sufficient.





44

--------------------------------------------------------------------------------

 

 

(c)       The ownership of Notes will be proved by the Note Register.

(d)       Any Action by a Noteholder will bind all subsequent Noteholders of
such Noteholder’s Note, in respect of anything done or suffered to be done by
the Indenture Trustee or the Issuer in reliance thereon whether or not notation
of such Action is made upon such Note.

(e)       Without limiting the foregoing, a Noteholder entitled hereunder to
take any Action hereunder with regard to any particular Note may do so with
regard to all or any part of the principal amount of such Note or by one or more
duly appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.  Any notice given or Action
taken by a Noteholder or its agents with regard to different parts of such
principal amount pursuant to this paragraph shall have the same effect as if
given or taken by separate Noteholders of each such different part.

(f)       Without limiting the generality of the foregoing, unless otherwise
specified pursuant to one or more Indenture Supplements, a Noteholder, including
a Depository that is the Noteholder of a Global Note representing Book-Entry
Notes, may make, give or take, by a proxy or proxies duly appointed in writing,
any Action provided in this Base Indenture to be made, given or taken by a
Noteholder, and a Depository that is the Noteholder of a Global Note may provide
its proxy or proxies to the beneficial owners of interests in or security
entitlements to any such Global Note through such Depository’s standing
instructions and customary practices.

(g)       The Issuer may fix a record date for the purpose of determining the
Persons who are beneficial owners of interests in or security entitlements to
any Global Note held by a Depository entitled under the procedures of such
Depository to make, give or take, by a proxy or proxies duly appointed in
writing, any Action provided in this Base Indenture to be made, given or taken
by Noteholders.  If such a record date is fixed, the Noteholders on such record
date or their duly appointed proxy or proxies, and only such Persons, shall be
entitled to make, give or take such Action, whether or not such Noteholders
remain Noteholders after such record date.  No such Action shall be valid or
effective if made, given or taken more than ninety (90) days after such record
date.

Section 1.6.    Notices, etc., to Indenture Trustee, Issuer, Administrator, the
Administrative Agent and Note Rating Agencies.

(a)       Any Action of Noteholders or other document provided or permitted by
this Base Indenture to be made upon, given or furnished to, or filed with, the
Indenture Trustee by any Noteholder or by the Issuer will be sufficient for
every purpose hereunder if in writing (which shall include electronic
transmission) and personally delivered, express couriered, electronically
transmitted or mailed by registered or certified mail to the Indenture Trustee
(or the bank serving as Indenture Trustee in any of its capacities) at its
Corporate Trust Office, or the Issuer or the Administrator by the Indenture
Trustee or by any Noteholder will be sufficient for every purpose hereunder
(except with respect to notices to the Indenture Trustee of an Event of Default
as provided in Section 8.1) if in writing (which shall include electronic
transmission) and personally delivered, express couriered, electronically
transmitted or mailed by registered or certified mail, addressed to it at (i)
Citibank, N.A., Corporate and Investment Banking, 388 Greenwich Street, 14th
Floor, New York, NY 10013, Attention: PNMAC GMSR ISSUER TRUST MSR





45

--------------------------------------------------------------------------------

 

 

Collateralized Notes, email: valerie.delgado@citi.com, in the case of the
Indenture Trustee, in any of its capacities, (ii) 3043 Townsgate Road, Westlake
Village, CA 91361, Attention: Treasurer, email:  pamela.marsh@pnmac.com, in the
case of PLS (with a copy to Chris Gavin, Esq., Cadwalader, Wickersham & Taft
LLP, 200 Liberty Street, New York, NY 10281, email:  chris.gavin@cwt.com), (iii)
c/o PennyMac Loan Services, LLC, 3043 Townsgate Road, Westlake Village, CA
91361, Attention: Treasurer, email: pamela.marsh@pnmac.com (with  copy to Chris
Gavin, Esq., Cadwalader, Wickersham & Taft LLP, 200 Liberty Street, New York, NY
10281, email: chris.gavin@cwt.com), (iv) to the Administrator (with copy to
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, as Owner Trustee,
500 Delaware Avenue, 11th Floor, Wilmington, Delaware 19801, Attention:
Corporate Trust Administration, email: jeverhart@christianatrust.com), in the
case of the Issuer, (iv) Eleven Madison Avenue, New York, NY 10010, email:
dominic.obaditch@credit-suisse.com, in the case of the Administrative Agent, and
(v) Pentalpha Surveillance LLC, 375 N. French Rd., Suite 100, Amherst, New York,
14228, Attention: PNMAC GMSR ISSUER TRUST, email:
notices@pentalphasurveillance.com, in the case of the Credit Manager, or, in any
case at any other address previously furnished in writing by any such party to
the other parties hereto.

(b)       Where this Base Indenture provides for notice to or consent from any
Note Rating Agency, such notice or consent will only be required to the extent
that any Outstanding Class is then currently being rated at the request of PLS,
and as specified in the related Indenture Supplement, and if no Outstanding
Class is being so rated, including in the event ratings unsolicited by PLS are
being issued, such notice or consent provisions shall be of no force or
effect.  In the event that an Indenture Supplement provides that one or more
Classes obtain a rating, any notice shall be sufficient for every purpose
hereunder (except with respect to notices to the Indenture Trustee of an Event
of Default as provided in Section 3.3 or Section 8.1) if in writing (which shall
include electronic transmission) and personally delivered, express couriered,
electronically transmitted or mailed by registered or certified mail, addressed
to it at the address set forth in the related Indenture Supplement.  Failure to
give such notice will not affect any other rights or obligations created
hereunder and will not under any circumstance constitute an Adverse Effect.

Section 1.7.    Notices to Noteholders; Waiver.

(a)       Where this Base Indenture, any Indenture Supplement or any Note
provides for notice to registered Noteholders of any event, such notice will be
sufficiently given (unless expressly provided otherwise herein, in such
Indenture Supplement or in such Note) if in writing and mailed by overnight
courier, sent by facsimile, sent by electronic transmission or personally
delivered to each Noteholder of a Note affected by such event, at such
Noteholder’s address as it appears in the Note Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice.  In any case where notice to Noteholders is given by mail,
facsimile, electronic transmission or delivery, none of the failure to mail,
send by facsimile, send by electronic transmission or deliver such notice, or
any defect in any notice so mailed, to any particular Noteholders will affect
the sufficiency of such notice with respect to other Noteholders and any notice
that is mailed, sent by facsimile, sent by electronic transmission or delivered
in the manner herein provided shall conclusively have been presumed to have been
duly given.





46

--------------------------------------------------------------------------------

 

 

Where this Base Indenture, any Indenture Supplement or any Note provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver will be the equivalent of such notice.  Waivers of notice by Noteholders
will be filed with the Indenture Trustee, but such filing will not be a
condition precedent to the validity of any action taken in reliance upon such
waiver.

(b)       In case, by reason of the suspension of regular mail service as a
result of a strike, work stoppage or otherwise, it will be impractical to mail
notice of any event to any Noteholder of a Note when such notice is required to
be given pursuant to any provision of this Base Indenture, then any method of
notification as will be satisfactory to the Indenture Trustee and the Issuer
will be deemed to be a sufficient giving of such notice.

(c)       The Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary each agree to accept and act upon instructions or directions
pursuant to this Base Indenture or any document executed in connection herewith
sent by unsecured email, facsimile transmission or other similar unsecured
electronic methods; provided, however, that the Indenture Trustee shall have
received an incumbency certificate (attached hereto as Exhibits C1-C5) listing
such person as a person designated to provide such instructions or directions,
which incumbency certificate may be amended whenever a person is added or
deleted from the listing. If such person elects to give the Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary email or facsimile
instructions (or instructions by a similar electronic method) and the Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary in its
discretion elects to act upon such instructions, the Indenture Trustee’s,
Calculation Agent’s, Paying Agent’s and Securities Intermediary’s reasonable
understanding of such instructions, as applicable, shall be deemed controlling.

(d)       None of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall be liable for any losses, costs or expenses
arising directly or indirectly from the Indenture Trustee’s reliance upon and
compliance with such instructions notwithstanding such instructions conflicting
with or being inconsistent with a prior written instruction except as a result
of their respective willful misconduct, negligence or bad faith.  Any Person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary, including without limitation the risk of Indenture Trustee,
Calculation Agent, Paying Agent and Securities Intermediary acting on
unauthorized instructions, and the risk of interception and misuse by third
parties and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.

Section 1.8.    Administrative Agent.

(a)       Discretion of Administrative Agent.  Any provision providing for the
exercise of discretion of the Administrative Agent means that such discretion
may be executed in the reasonable discretion of the Administrative Agent.  In
addition, as further provided in the definition of “Administrative Agent” herein
and notwithstanding any other provision in this Base Indenture





47

--------------------------------------------------------------------------------

 

 

to the contrary, any approvals, consents, votes or other rights exercisable by
the Administrative Agent under this Base Indenture (other than any Indenture
Supplement related to a specific Series) shall require the approval, consent,
vote or other exercise of rights of each Person specified by name under the
definition of “Administrative Agent” or in its stead its Affiliate or successor
as noticed to the Indenture Trustee, unless otherwise specified in any Indenture
Supplement related to a specific Series.

(b)       Nature of Duties.  The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Base Indenture, a
related Indenture Supplement or in the other Transaction Documents.  The
Administrative Agent shall not have by reason of this Base Indenture or any
Transaction Document a fiduciary relationship in respect of any
Noteholder.  Nothing in this Base Indenture or any of the Transaction Documents,
express or implied, is intended to or shall be construed to impose upon the
Administrative Agent any obligations in respect of this Base Indenture or any of
the other Transaction Documents except as expressly set forth herein or
therein.  Each Noteholder shall make its own independent investigation of the
financial condition and affairs of the Issuer in connection with the purchase of
any Note and shall make its own appraisal of the creditworthiness of the Issuer
and the value of the Collateral, and the Administrative Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Noteholder with any credit or other information with respect thereto, whether
coming into its possession before the Closing Date, as applicable, or at any
time or times thereafter.

(c)       Rights, Exculpation, Etc.  The Administrative Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Base Indenture or the
other Transaction Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:  (i) may consult with legal counsel (including,
without limitation, counsel to the Administrative Agent or counsel to the
Issuer), independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel or experts; (ii) makes no
warranty or representation to any Noteholder and shall not be responsible to any
Noteholder for any statements, certificates, warranties or representations made
in or in connection with this Base Indenture or the other Transaction Documents;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Base
Indenture or the other Transaction Documents on the part of any Person, the
existence or possible existence of any default or Event of Default, or to
inspect the Collateral or other property (including, without limitation, the
books and records) of any Person; (iv) shall not be responsible to any
Noteholder for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Base Indenture or the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall not be deemed to have made any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Indenture Trustee's Adverse Claim
thereon, or any certificate prepared by the Issuer in connection therewith, nor
shall the Administrative Agent be responsible or liable to the Noteholders for
any failure to monitor or maintain any portion of the Collateral.  Without
limiting the foregoing and notwithstanding any understanding to the contrary, no
Noteholder shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Base Indenture,





48

--------------------------------------------------------------------------------

 

 

the Notes or any of the other Transaction Documents in its own interests as a
Noteholder or otherwise.

(d)       Reliance.  The Administrative Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Base Indenture or any of the other Transaction
Documents and its duties hereunder or thereunder, upon advice of counsel
selected by it.

Section 1.9.    Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and will not affect the construction hereof.

Section 1.10.    Successors and Assigns.

All covenants and agreements in this Base Indenture by the Issuer will bind its
successors and assigns, whether so expressed or not.  All covenants and
agreements of the Indenture Trustee in this Base Indenture shall bind its
successors, co-trustees and agents of the Indenture Trustee.

Section 1.11.    Severability of Provisions.

In case any provision in this Base Indenture or in the Notes will be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.

Section 1.12.    Benefits of Indenture.

Except as otherwise provided in Section 14.7 hereof, nothing in this Base
Indenture or in any Notes, expressed or implied, will give to any Person, other
than the parties hereto and their successors hereunder, any Authenticating Agent
or Paying Agent, the Note Registrar, the Securities Intermediary, the
Calculation Agent, any Secured Party and the Noteholders of Notes (or such of
them as may be affected thereby), any benefit or any legal or equitable right,
remedy or claim under this Base Indenture.

Section 1.13.    Governing Law.

THIS BASE INDENTURE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO OR IN CONNECTION WITH THIS BASE INDENTURE, THE RELATIONSHIP OF THE
PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.





49

--------------------------------------------------------------------------------

 

 

THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR AND THE ISSUER AGREE THAT THEY
WILL NOT CHANGE THE APPLICABLE LAW IN FORCE WITH RESPECT TO ISSUES REFERRED TO
IN ARTICLE 2(1) OF THE HAGUE SECURITIES CONVENTION TO A STATE OTHER THAN THE
STATE OF NEW YORK.

Section 1.14.    Counterparts.

This Base Indenture may be executed in any number of counterparts, each of which
so executed will be deemed to be an original, but all such counterparts will
together constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Base Indenture by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Base Indenture.

Section 1.15.    Submission to Jurisdiction; Waivers.

EACH OF THE PARTIES HERETO AND THE NOTEHOLDERS, BY THEIR ACCEPTANCE OF THE
NOTES, HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a)       SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS BASE INDENTURE, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(b)       CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c)       AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN
NOTIFIED IN WRITING, EXCEPT THAT WITH RESPECT TO THE INDENTURE TRUSTEE,
CALCULATION AGENT, PAYING AGENT AND SECURITIES INTERMEDIARY, SERVICE OF PROCESS
MAY ONLY BE MADE AS REQUIRED BY APPLICABLE LAW;

(d)       AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION;





50

--------------------------------------------------------------------------------

 

 

(e)       WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS BASE INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY; AND

(f)       AGREES THAT IN THE EVENT THAT ANY TERM OR PROVISION CONTAINED HEREIN
SHALL CONFLICT WITH OR BE INCONSISTENT WITH ANY TERM OR PROVISION CONTAINED IN
ANY INDENTURE SUPPLEMENT, THE TERMS AND PROVISIONS OF THE APPLICABLE INDENTURE
SUPPLEMENT SHALL GOVERN WITH RESPECT TO THE RELATED SERIES OF NOTES, TO THE
EXTENT OF SUCH CONFLICT.

Article II

The Trust Estate

Section 2.1.    Contents of Trust Estate.

(a)       Grant of Trust Estate.  The Issuer has Granted the Trust Estate to the
Indenture Trustee, and the Indenture Trustee has accepted this Grant, pursuant
to the Granting Clause.

(b)       Addition and Removal of Participation Certificates and Mortgage Loans.

(i)       Addition of Participation Certificates and Mortgage Loans.

(A)       PLS may at any time designate any Participation Certificates as
additional Participation Certificates to be sold to the Issuer under the PC
Repurchase Agreement, whereupon such Participation Certificate shall be added to
the Collateral for purposes of this Base Indenture if (1) the Administrative
Agent (in its sole discretion) has approved such Participation Certificate for
addition and (2) written notice of such addition has been provided to the Note
Rating Agencies for the Outstanding Notes.  Prior to the addition of any
Participation Certificates, as provided in this Section 2.1(b), the
Administrator must certify to the Indenture Trustee in writing that it has filed
all financing statements or amendments to financing statements to ensure that
the Indenture Trustee’s Security Interest in any additional Designated PC, and,
if applicable, in the related MSRs and Advance Reimbursement Amounts, is
perfected and of first priority.

(B)       If any Participation Certificates are added as Collateral, the
Administrator shall update the Participation Certificate Schedule and furnish it
to the Indenture Trustee, and the most recently furnished schedule shall be
maintained by the Indenture Trustee as the definitive Participation Certificate
Schedule.

(C)       From time to time, Mortgage Loans may be added to the Portfolio and
when such Mortgage Loans are added, PLS shall provide an updated schedule of the
Purchased MSR Mortgage Pools or the Originated MSR Mortgage Pools,





51

--------------------------------------------------------------------------------

 

 

as applicable, to the Indenture Trustee and the Administrative Agent, and any
new schedule of the Purchased MSR Mortgage Pools or the Originated MSR Mortgage
Pools, as applicable, shall automatically become the new updated schedule
thereof.

(ii)      Removal of the Participation Certificates and Mortgage Loans.

(A)       Subject to the prior written consent of Ginnie Mae, PLS may remove:
(1)  the Purchased MSR Excess Spread PC from the Collateral, whereupon such
Purchased MSR Excess Spread PC and the related Purchased MSRs shall no longer
constitute Collateral for purposes of this Base Indenture, if PMH shall have
repurchased such Participation Certificate for the full PMH Repurchase Price and
such PMH Repurchase Price has been deposited into the Collection and Funding
Account, for application in accordance with Section 4.5 (subject to Section 2.06
of the PC Repurchase Agreement); or (2) the Originated MSR Excess Spread PC or
the MSR Retained Spread PC from the Collateral, whereupon such Originated MSR
Excess Spread PC or MSR Retained Spread PC, as applicable, shall no longer
constitute Collateral for purposes of this Base Indenture, if PLS shall have
repurchased such Participation Certificate for the full PLS Repurchase Price and
such PLS Repurchase Price has been deposited into the Collection and Funding
Account, for application in accordance with Section 4.5.

(B)       In accordance with the applicable Participation Agreement and the
prior written consent of Ginnie Mae, PLS may cause the removal of the Mortgage
Loans underlying a Participation Certificate, whereupon such Mortgage Loans
shall no longer constitute Collateral for purposes of this Base Indenture;
provided, that PLS shall have repurchased such Mortgage Loans for the full PLS
Repurchase Price and shall have deposited such PLS Repurchase Price into the
Collection and Funding Account, for application in accordance with Section 4.5.

(C)       If any Participation Certificates are no longer Collateral, the
Administrator shall update the Participation Certificate Schedule and furnish it
to the Indenture Trustee, and the most recently furnished schedule shall be
maintained by the Indenture Trustee as the definitive Participation Certificate
Schedule.

(D)       If any Mortgage Loans are removed from the Participation Agreements,
PLS shall provide an updated schedule of the Purchased MSR Mortgage Pools or the
Originated MSR Mortgage Pools, as applicable, to the Indenture Trustee and the
Administrative Agent within ten (10) Business Days of such removal, and any new
schedule of the Purchased MSR Mortgage Pools or the Originated MSR Mortgage
Pools shall automatically become the new updated schedule thereof.

(c)       Protection of Transfers to, and Back-up Security Interests of
Issuer.  The Administrator shall take all actions as may be necessary to ensure
that the Trust Estate is Granted





52

--------------------------------------------------------------------------------

 

 

to the Indenture Trustee pursuant to this Base Indenture.  The Administrator, at
its own expense, shall make (or cause to be made) all initial filings on or
about the Closing Date hereunder and shall forward a copy of such filing or
filings to the Indenture Trustee.  In addition, and without limiting the
generality of the foregoing, the Administrator, at its own expense at the
reasonable request of the Administrative Agent, shall prepare and forward for
filing, or shall cause to be forwarded for filing, all filings necessary to
maintain the effectiveness of any original filings necessary under the relevant
UCC to perfect and maintain the first priority status of the Indenture Trustee’s
security interest in the Trust Estate, including without limitation (i)
continuation statements, and (ii) such other statements as may be occasioned by
(A) any change of name of any of PLS or the Issuer, (B) any change of location
of the jurisdiction of any of PLS or the Issuer, (C) any transfer of any
interest of PLS or the Issuer in any item in the Trust Estate or (D) any change
under the applicable UCC or other applicable laws.  The Administrator shall
enforce the Servicer’s obligations pursuant to the PC Repurchase Agreement, on
behalf of the Issuer and the Indenture Trustee.

Section 2.2.    Asset Files.

(a)       Indenture Trustee.  The Indenture Trustee agrees to hold, in trust on
behalf of the Noteholders, upon the execution and delivery of this Base
Indenture, the following documents relating to each Participation Certificate:

(i)       each original Participation Certificate;

(ii)      a copy of each Determination Date Report in electronic form listing
each Participation Certificate Granted to the Trust Estate and any other
information required in any related Indenture Supplement;

(iii)     a copy of each Funding Certification delivered by the Administrator,
which shall be maintained in electronic format;

(iv)     the current Participation Certificate Schedule; and

(v)      any other documentation provided for in any Indenture Supplement;

provided that the Indenture Trustee shall have no responsibility to ensure the
validity or sufficiency of the Participation Certificates.

(b)       Administrator as Custodian.  To reduce administrative costs, the
Administrator will act as custodian for the benefit of the Noteholders of the
following documents relating to each Participation Certificate:

(i)       a copy of the related Participation Certificate and each amendment and
modification thereto;

(ii)      any documents other than those identified in Section 2.2(a) received
from or made available by the Servicer, securities administrator or other
similar party in respect of such Participation Certificate; and





53

--------------------------------------------------------------------------------

 

 

(iii)     any and all other documents that the Issuer, the Servicer or PLS, as
the case may be, shall keep on file, in accordance with its customary
procedures, relating to such Participation Certificate.

(c)       Delivery of Updated Participation Certificate Schedule.  The
Administrator shall deliver to the Indenture Trustee an updated Schedule 1 prior
to the addition or deletion of any Participation Certificate as Collateral or
modification and the Indenture Trustee shall hold the most recently delivered
version as the definitive Schedule 1.  The Administrator represents and
warrants, as of the date hereof and as of the date any new Participation
Certificate is added as Collateral, that Schedule 1, as it may be updated by the
Administrator from time to time and delivered to the Indenture Trustee, is a
true, complete and accurate list of all Participation Certificates.

(d)       Marking of Records.  The Administrator shall ensure that, from and
after the time of the sale and/or contribution of the Participation Certificates
to the Issuer under the PC Repurchase Agreement and the Grant thereof to the
Indenture Trustee pursuant to this Base Indenture, any records (including any
computer records and back‑up archives) maintained by or on behalf of the
Servicer that refer to any Participation Certificate indicate clearly the
interest of the Issuer and the Security Interest of the Indenture Trustee in
such Participation Certificate and that such Participation Certificate is owned
by the Issuer and subject to the Indenture Trustee’s Security
Interest.  Indication of the Issuer’s ownership of a Participation Certificate
and the Security Interest of the Indenture Trustee shall be deleted from or
modified on such records when, and only when, such Participation Certificate has
been paid in full, repurchased, or assigned by the Issuer and released by the
Indenture Trustee from its Security Interest.

Section 2.3.    Duties of Custodian with Respect to the Asset Files.

(a)       Safekeeping.  The Indenture Trustee or the Administrator, in its
capacity as custodian (each, a “Custodian”) pursuant to Section 2.2(b), shall
hold the portion of the Asset Files that it is required to maintain under
Section 2.2 in its possession from time to time for the use and benefit of all
present and future Noteholders, and maintain such accurate and complete
accounts, records and computer systems pertaining to each Asset File as shall
enable the Calculation Agent and the Indenture Trustee to comply with this Base
Indenture.  Each Custodian shall promptly report to the Issuer any failure on
its part to hold the Asset Files and maintain its accounts, records and computer
systems as herein provided and promptly take appropriate action to remedy any
such failure.  The Indenture Trustee shall have no responsibility or liability
for any actions or omissions of the Administrator in its capacity as Custodian
or otherwise.

(b)       Maintenance of and Access to Records.  Each Custodian shall maintain
each portion of the Asset File that it is required to maintain under this Base
Indenture at its offices at the Corporate Trust Office (in the case of the
Indenture Trustee) or 3043 Townsgate Road, Westlake Village, CA 91361 (in the
case of the Servicer) as the case may be, or at such other office as shall be
specified to the Indenture Trustee and the Issuer by thirty (30) days’ prior
written notice.  The Administrator shall take all actions necessary, or
reasonably requested by the Administrative Agent, the Majority Noteholders of
all Outstanding Notes or the Indenture Trustee, to amend any existing financing
statements and continuation statements, and file additional financing statements
to further perfect or evidence the rights, claims or security interests of the
Indenture Trustee under





54

--------------------------------------------------------------------------------

 

 

any of the Transaction Documents (including the rights, claims or security
interests of the Issuer under the PC Repurchase Agreement which have been
assigned to the Indenture Trustee).  The Indenture Trustee and the
Administrator, in their capacities as Custodian(s), shall make available to the
Issuer, the Calculation Agent, the Administrative Agent, any group of Interested
Noteholders and the Indenture Trustee (in the case of the Administrator) or
their duly authorized representatives, attorneys or auditors the portion of the
Asset Files that it is required to maintain under this Base Indenture and the
accounts, books and records maintained by the Indenture Trustee or the
Administrator with respect thereto as promptly as reasonably practicable
following not less than two (2) Business Days’ prior written notice for
examination during normal business hours and in a manner that does not
unreasonably interfere with such Person’s ordinary conduct of business. 

Neither the Custodian nor any of its directors, officers or employees shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it (or any of its directors, officers of employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action constitutes gross negligence,
willful misconduct or bad faith of the Custodian. Knowledge or information
acquired by Citibank in its capacity as Custodian hereunder shall not be imputed
to Citibank in any other capacity in which it may act hereunder or to any
affiliate of Citibank and vice versa.  The Custodian shall be deemed to have the
same rights, immunities and protections as the Indenture Trustee hereunder,
except that the Custodian shall not be subject to a prudent person standard
under any circumstances.

 

Section 2.4.    Application of Trust Money.

All money deposited with the Indenture Trustee or the Paying Agent pursuant to
Section 4.2 shall be held in trust and applied by the Indenture Trustee or the
Paying Agent, as the case may be, in accordance with the provisions of the Notes
and this Base Indenture, to the payment to the Persons entitled thereto, of the
principal, interest, fees, costs and expenses (or payments in respect of the
Funding Amount or other amount) for whose payment such money has been deposited
with the Indenture Trustee or the Paying Agent. 

Article III

Administration of Participation Certificates; Reporting to Investors

Section 3.1.    Duties of the Calculation Agent.

(a)       General.  The Calculation Agent shall initially be Citibank.  The
Calculation Agent is appointed for the purpose of making calculations and
verifications as provided in this Section 3.1(a).  The Calculation Agent, as
agent for the Noteholders, shall provide all services necessary to fulfill the
role of Calculation Agent as set forth in this Base Indenture.

By 2:00 p.m. New York City time on each Payment Date (or such other time as may
be agreed to from time to time by the Servicer, the Administrator, the Indenture
Trustee and the Administrative Agent), based upon information provided to the
Indenture Trustee and the Calculation Agent by the Administrator pursuant to the
Ginnie Mae Contract and the Transaction





55

--------------------------------------------------------------------------------

 

 

Documents, as well as each applicable Determination Date Report, all available
reports issued by the Servicer and the Market Value Report issued by the MSR
Valuation Agent, the Calculation Agent shall make available on its website (as
set forth in Section 3.5(a)), on a monthly basis, to Noteholders, each Note
Rating Agency, the Credit Manager  and Ginnie Mae, a report setting forth the
information set forth below plus a Series-specific Calculation Agent Report
reporting the items for each Series that are specified in the related Indenture
Supplement and any additional information necessary to prepare the Payment Date
Report pursuant to Section 3.2(b) (collectively for each Series, the
“Calculation Agent Report” to the extent such information is received from the
Administrator):

(i)       the aggregate unpaid principal balance of the Mortgage Loans subject
to the Ginnie Mae Contract as reported by the Administrator in the Determination
Date Report;

(ii)      (A) the aggregate Available Funds collected, separately identifying
(1) the aggregate Retained Servicing Spread, Originated MSR Excess Spread
Collections and Purchased MSR Excess Spread Collections included therein, (2)
the aggregate Advance Reimbursement Amounts included therein if applicable, and
(3) the aggregate amount of proceeds collected during the Collection Period
preceding the upcoming Payment Date for all Designated PCs less any amounts
distributed on any Interim Payment Date during such Collection Period; and (B)
separately identifying any PMH Repurchase Price, PLS Repurchase Price and any
payments under the PC Guaranty;

(iii)     an indication (yes or no) as to whether a Borrowing Base Deficiency
exists as of the close of business on the last day of the related Collection
Period preceding the upcoming Payment Date;

(iv)     if the Full Amortization Period is in effect, the Series Available
Funds for each Series for the upcoming Payment Date;

(v)      if required by any VFN Noteholder, the aggregate Funding Amount to be
paid on the upcoming Funding Date, and the amount to be drawn on each Class of
VFNs Outstanding in respect of such Funding Amount, and the portion of such
Funding Amount that is to be paid using Available Funds pursuant to
Section 4.5(a)(1)(viii);

(vi)     if any Note is Outstanding, the amount, if any, to be paid on each such
Class in reduction of the aggregate principal balance on the upcoming Payment
Date;

(vii)    the amount of Fees to be paid on the upcoming Payment Date, the amount
remaining before the applicable Expense Limit is reached (before and after
giving effect to such payments), and, if applicable, any amounts in excess of
the Expense Limit to be carried forward to a subsequent year or Payment Date;

(viii)   the Required Available Funds, the Expense Reserve Required Amount, the
Credit Manager Expense Reserve Required Amount and the Series Reserve Required
Amount, if applicable, for each Series of Notes for the upcoming Payment Date;





56

--------------------------------------------------------------------------------

 

 

(ix)     the Weighted Average Advance Rate for the facility to be used in
calculating whether a Borrowing Base Deficiency exists and for each Series and
Class of the Notes;

(x)      the Series Invested Amount and, if applicable, the Class Invested
Amount for each Series and Class for the upcoming Payment Date;

(xi)     the Interest Payment Amount, the Default Supplemental Fee and the
Step-Up Fee for each Class of Outstanding Notes for the upcoming Payment Date,
and the Interest Amount,  the Cumulative Interest Shortfall Amount, the
Cumulative Default Supplemental Fee Shortfall Amount and the Cumulative Step-Up
Fee Shortfall Amount for each Class of Notes for the Interest Accrual Period
related to the upcoming Payment Date;

(xii)    [Reserved]; and

(xiii)   the Maximum VFN Principal Balance for all Funding Dates during the
Collection Period and the upcoming Payment Date and any calculations related to
the determination of the Maximum VFN Principal Balance.

Prior to the occurrence, or following a cure or waiver, of an Event of Default,
Noteholders of a Series of Term Notes shall receive solely the information
provided above and shall not receive the Market Value Report prepared by the MSR
Valuation Agent, or the Market Value Percentage and Collateral Value determined
in accordance with the Transaction Documents (the “Market Value Information”).
Instead, the Noteholders of any Outstanding Series of Term Notes shall receive
solely an indication of whether a Borrowing Base Deficiency exists.

(b)       Termination of Calculation Agent.  The Issuer (with the consent of the
Majority Noteholders for each Series) may at any time terminate the Calculation
Agent without cause upon sixty (60) days’ prior notice.  If at any time the
Calculation Agent shall fail to resign after written request therefor as set
forth in this Section 3.1(b), or if at any time the Calculation Agent shall be
legally unable to act, or shall be adjudged bankrupt or insolvent, or a receiver
of the Calculation Agent or of its property shall be appointed, or if any public
officer shall take charge or Control of the Calculation Agent or of its property
or affairs for the purpose of rehabilitation, conservation or liquidation, then
the Majority Noteholders of all Outstanding Notes may remove the Calculation
Agent and if the same entity serves as both Calculation Agent and Indenture
Trustee, the Majority Noteholders of all Outstanding Notes shall also remove the
Indenture Trustee as provided in Section 11.9(c).  If the Calculation Agent
resigns or is removed under the authority of the immediately preceding sentence,
then a successor Calculation Agent shall be appointed pursuant to
Section 11.9.  The Issuer shall give each Note Rating Agency and the Noteholders
notice of any such resignation or removal of the Calculation Agent and
appointment and acceptance of a successor Calculation Agent.  Notwithstanding
the foregoing, no resignation, removal or termination of the Calculation Agent
shall be effective until the resignation, removal or termination of the
predecessor Calculation Agent and until the acceptance of appointment by the
successor Calculation Agent as provided herein.  Any successor Indenture Trustee
appointed shall also be the successor Calculation Agent hereunder, if the
predecessor Indenture Trustee served as Calculation Agent and no separate
Calculation Agent is appointed.  Notwithstanding anything to





57

--------------------------------------------------------------------------------

 

 

the contrary herein, the Indenture Trustee may not resign as Calculation Agent
unless it also resigns as Indenture Trustee pursuant to Section 11.9(b).

(c)       Successor Calculation Agents.  Any successor Calculation Agent
appointed hereunder shall execute, acknowledge and deliver to the Issuer and to
its predecessor Calculation Agent an instrument accepting such appointment under
this Base Indenture, and thereupon the resignation or removal of the predecessor
Calculation Agent shall become effective and such successor Calculation Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this Base
Indenture, with like effect as if originally named as Calculation Agent.  The
predecessor Calculation Agent shall deliver to the successor Calculation Agent
all documents and statements held by it under this Base Indenture.  The Issuer
and the predecessor Calculation Agent shall execute and deliver such instruments
and do such other things as may reasonably be required for fully and certainly
vesting and confirming in the successor Calculation Agent all such rights,
powers, duties and obligations.  Upon acceptance of appointment by a successor
Calculation Agent as provided in this Section 3.1, the Issuer shall mail notice
of the succession of such successor Calculation Agent under this Base Indenture
to all Noteholders at their addresses as shown in the Note Register and shall
give notice by mail to each applicable Note Rating Agency.  If the Issuer fails
to mail such notice within ten (10) days after acceptance of appointment by the
successor Calculation Agent, the successor Calculation Agent shall cause such
notice to be mailed at the expense of the Administrator.

Section 3.2.    Reports by Administrator and Indenture Trustee.

(a)       Determination Dates; Determination Date Reports.  The Indenture
Trustee shall report to the Administrator, by no later than 2:00 p.m. New York
City time on the second (2nd) Business Day before each Funding Date (or such
other time as may be agreed to from time to time by Administrator, the Indenture
Trustee and the Administrative Agent), the amount of Available Funds that will
be available to be applied toward Funding Amounts or to pay principal on any
applicable Notes on the upcoming Payment Date or Interim Payment Date.    If the
Administrator supplies no information to the Indenture Trustee in its
Determination Date Report concerning Funding Amounts or payments on any Variable
Funding Note in respect of an Interim Payment Date, then the Indenture Trustee
shall apply no Available Funds to pay Funding Amounts or to make payment on any
Note on such Interim Payment Date, unless an Event of Default has occurred and
is continuing, in which case the Indenture Trustee shall apply the Available
Funds pursuant to Section 4.5(a)(ii). 

By no later than 10:00 a.m. New York City time on the first (1st) Business Day
prior to each Funding Date that is an Interim Payment Date and by no later than
2:00 p.m. New York City time on the second (2nd) Business Day prior to each
Funding Date that is a Payment Date (or such other time as may be agreed to from
time to time by the Administrator, the Indenture Trustee and the Administrative
Agent), the Administrator shall prepare and deliver to the Issuer, the Indenture
Trustee, the Calculation Agent, the Administrative Agent, each VFN Noteholder
and the Paying Agent a report (the “Determination Date Report”) (in electronic
form) setting forth each data item required to be reported pursuant to Section
4.3, plus any additional information necessary to prepare the Payment Date
Report pursuant to Section 3.2(b).





58

--------------------------------------------------------------------------------

 

 

(b)       Payment Date Report.  By no later than 3:00 p.m. New York City time on
each Payment Date, the Indenture Trustee shall make available on its website to
the Issuer, the Credit Manager, the Calculation Agent, the Administrator, the
Paying Agent, the Administrative Agent, each VFN Noteholder, each Note Rating
Agency and Ginnie Mae a report (the “Payment Date Report”) reporting the
following for such Payment Date and the related Collection Period preceding such
Payment Date:

(i)       the amount of Available Funds and Required Available Funds for such
Payment Date (segregating out any cash amounts that are on deposit in the
Collection and Funding Account which the Administrator has instructed the
Indenture Trustee to use in accordance with Section 4.5(a)(1)(viii));

(ii)      (A) the aggregate amount of all Collections received and deposited
into the Collection and Funding Account during such Collection Period and (B)
the Total Collections for such Payment Date;

(iii)     all Funding Amounts paid during such Collection Period separately
identifying the portion thereof paid from funds in the Collection and Funding
Account and the portion thereof paid using proceeds of fundings of an increase
in VFN Principal Balance(s) for each Class of VFNs;

(iv)     the amount on deposit in any Trust Accounts set forth under any
Indenture Supplement as of the close of business on the last Payment Date;

(v)      the amount on deposit in the Series Reserve Account for each Series,
and, if applicable, the amount the Indenture Trustee is to withdraw from each
such Series Reserve Account and deposit into the Note Payment Account on such
Payment Date for application to the related Series of Notes;

(vi)     the amount on deposit in the Expense Reserve Account, and, if
applicable, the amount the Indenture Trustee is to withdraw from the Expense
Reserve Account and deposit into the Note Payment Account on such Payment Date
for application to the related Series of Notes;

(vii)    the amount on deposit in the Credit Manager Expense Reserve Account;

(viii)   the amount of each payment required to be made by the Indenture Trustee
or the Paying Agent pursuant to Section 4.5 on such Payment Date;

(ix)     the unpaid Note Balance for each Class and Series of Notes and for all
Outstanding Notes in the aggregate (before and after giving effect to any
principal payments to be made on such Payment Date); and

(x)      a statement indicating whether a Borrowing Base Deficiency existed at
such time and whether it will exist as of the close of business on such Payment
Date after all payments and distributions described in Section 4.5(a).





59

--------------------------------------------------------------------------------

 

 

The Payment Date Report shall also state any other information required pursuant
to any related Indenture Supplement necessary for the Paying Agent and the
Indenture Trustee to make the payments required by Section 4.5(a) and all
information necessary for the Indenture Trustee to make available to Noteholders
pursuant to Section 3.5.

On each day on which a Payment Date Report is to be delivered, PLS shall deliver
to the Indenture Trustee a certification substantially in the form attached
hereto as Exhibit F.

(c)       Interim Payment Date Reports. By no later than 3:00 p.m. New York City
time on each Interim Payment Date on which there is a VFN Outstanding and on
which the Full Amortization Periods have not yet begun, the Indenture Trustee
shall prepare and deliver to the Issuer, the Calculation Agent, the
Administrator, the Paying Agent, the Administrative Agent and each VFN
Noteholder a report (an “Interim Payment Date Report”) in electronic form,
setting forth the following for such Interim Payment Date and the Collection
Period preceding such Interim Payment Date:

(i)       the amount of Available Funds and Required Available Funds for such
Interim Payment Date;

(ii)      the aggregate amount of all Collections received and deposited into
the Collection and Funding Account during such Collection Period;

(iii)     the total of all (A) payments in respect of each Class of Notes
(separately identifying interest and principal paid on each Class of Variable
Funding Notes) made on the Interim Payment Date that occurred during such
Collection Period, (B) all Funding Amounts that were paid in respect of
Additional PCs during such Collection Period, separately identifying the portion
thereof paid from funds on deposit in the Collection and Funding Account and the
portion thereof paid using proceeds of an increase in VFN Principal Balance(s)
for each Class of VFNs, and (C) all Net Excess Cash Amounts paid to PLS as
holder of the Owner Trust Certificate on the Interim Payment Date that occurred
during such Collection Period;

(iv)     the amount on deposit in the Series Reserve Account for each Series and
the Series Reserve Required Amount for such Series Reserve Account, if
applicable, and the amount to be deposited into each Series Reserve Account on
such Interim Payment Date, if applicable;

(v)      the amount on deposit in the Expense Reserve Account for each Series
and the Expense Reserve Required Amount for the Expense Reserve Account and the
amount to be deposited into the Expense Reserve Account on such Interim Payment
Date, if applicable;

(vi)     the amount on deposit in the Credit Manager Expense Reserve Account and
the Credit Manager Expense Reserve Required Amount for the Credit Manager
Expense Reserve Account and the amount to be deposited into the Credit Manager
Expense Reserve Account on such Interim Payment Date, if applicable





60

--------------------------------------------------------------------------------

 

 

(vii)    the amounts required to be deposited on such Interim Payment Date into
any other Trust Account referenced in any related Indenture Supplement;

(viii)   (A) the Collateral Value as of the end of such Collection Period and as
of the close of business on such Interim Payment Date for each Outstanding
Series of Notes, and (B) a calculation demonstrating whether a Borrowing Base
Deficiency exists; and

(ix)     any other amounts specified in an Indenture Supplement.

On each day on which an Interim Payment Date Report is to be delivered, PLS
shall deliver to the Indenture Trustee a certification substantially in the form
attached hereto as Exhibit F.

(d)       No Duty to Verify or Recalculate.  Notwithstanding anything contained
herein to the contrary, none of the Calculation Agent (except as described in
Section 3.1(a)), the Indenture Trustee or the Paying Agent shall have any
obligation to verify or recalculate any information provided to them by the
Administrator or any other Person, and may rely on such information in making
the allocations and payments to be made pursuant to Article IV.   The Indenture
Trustee may conclusively rely without investigation on the most recent
Determination Date Report provided to the Indenture Trustee by the Administrator
in preparing the Determination Date Reports and Interim Payment Date Reports (if
any). 

Section 3.3.    Annual Statement as to Compliance; Notice of Default; Reports.

(a)       Annual Officer’s Certificates.

(i)       The Servicer shall deliver to each Note Rating Agency, the Indenture
Trustee, the Credit Manager and Ginnie Mae, on or before March 31 of each year,
beginning on March 31, 2017, an Officer’s Certificate of the Servicer, executed
by a Responsible Officer, stating that (A) a review of the activities of the
Servicer during the preceding 12-month period ended December 31 (or, in the case
of the first such statement, from the Closing Date through December 31, 2016)
and of its performance under this Base Indenture and the PC Repurchase Agreement
has been made under the supervision of the officer executing the Officer’s
Certificate, and (B) PLS has fulfilled all its obligations under this Base
Indenture and the PC Repurchase Agreement in all material respects throughout
such period or, if there has been a default in the fulfillment of any such
obligation, specifying each such default and the nature and status thereof.

(ii)      The Administrator shall deliver to each Note Rating Agency, the
Indenture Trustee and the Credit Manager, on or before March 31 of each year,
beginning on March 31, 2017, an Officer’s Certificate executed by a Responsible
Officer of the Administrator, stating that (A) a review of the activities of the
Issuer and the Administrator during the preceding 12-month period ended December
31 (or, in the case of the first such statement, from the Closing Date through
December 31, 2016) and of its performance under this Base Indenture and the PC
Repurchase Agreement has been made under the supervision of the officer
executing the Officer’s Certificate, and (B) the Administrator has fulfilled all
its obligations under this Base Indenture in all material respects throughout
such period or, if there has been a default in the fulfillment of any such
obligation, specifying each such default and the nature and status thereof.





61

--------------------------------------------------------------------------------

 

 

(b)       Notice of Advance Rate Reduction Event, Early Amortization Event,
Early Termination Event or Event of Default.  The Indenture Trustee shall
deliver to the Noteholders, the Issuer, the Credit Manager, Ginnie Mae and each
Note Rating Agency promptly after a Responsible Officer has obtained actual
knowledge thereof, but in no event later than five (5) Business Days thereafter
or such shorter time period as may be required by any Note Rating Agency,
written notice specifying the nature and status of any Advance Rate Reduction
Event, Early Amortization Event, Early Termination Event or any Event of
Default, as applicable.

(c)       Annual Regulation AB/USAP Report.  The Servicer shall, on or before
the last Business Day of the fifth month following the end of each of the
Servicer’s fiscal years (December 31), beginning with the fiscal year ending on
December 31, 2016, deliver to the Indenture Trustee who shall forward to each
Noteholder a copy of the results of any Regulation AB required attestation
report or Uniform Single Attestation Program for Mortgage Bankers or similar
review conducted on the Servicer by its accountants and any other reports
reasonably requested by the Administrative Agent, including, without limitation,
any notices from Ginnie Mae.

(d)       Annual Lien Opinion.  Within one hundred (100) days after the end of
each fiscal year of the Administrator, beginning with the fiscal year ending on
December 31, 2016, the Administrator shall deliver to the Indenture Trustee an
Opinion of Counsel from outside counsel to the effect that, subject to Ginnie
Mae Requirements, the Indenture Trustee has a perfected security interest in the
Participation Certificates attributable to the Designated PCs identified in an
exhibit to such opinion as Designated PCs, and that, based on a review of UCC
search reports (copies of which shall be attached thereto) and review of other
certifications and other materials, there are no UCC-1 filings indicating an
Adverse Claim with respect to such Participation Certificates that has not been
released.

(e)       Other Information.  In addition, the Administrator shall forward to
the Administrative Agent, upon its reasonable request, such other information,
documents, records or reports respecting (i) PLS or any of its Affiliates party
to the Transaction Documents, (ii) the condition or operations, financial or
otherwise, of PLS or any of its Affiliates party to the Transaction Documents,
(iii) the Ginnie Mae Contract, the related Mortgage Loans and the Participation
Certificates or (iv) the transactions contemplated by the Transaction Documents,
including access to the Servicer’s management and records. The Administrative
Agent shall and shall cause its respective representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) or the
Administrative Agent may reasonably determine that such disclosure is consistent
with its obligations hereunder; provided,  however, that the Administrative
Agent may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder.

(f)       MSR Monthly Report.  On a monthly basis and in no event later than the
fifteenth (15th) day of each month (and if such day is not a Business Day, the
Business Day following such day), PLS shall deliver to the Indenture Trustee and
the MSR Valuation Agent the monthly data file with respect to all Collateral
(the “MSR Monthly Report”) subject to the terms and conditions of this Base
Indenture, which shall include all updates to the Collateral as of the last day
of the immediately preceding month.





62

--------------------------------------------------------------------------------

 

 

(g)       Market Value Report.    The MSR Valuation Agent shall calculate the
fair market value and the valuation percentage of the MSR, which fair market
value representing the sum of the fair market value of the Excess Spread and the
Base Servicing Fee on each Borrowing Base Determination Date in accordance with
the MSR Valuation Agent Agreement.  The MSR Valuation Agent shall deliver to the
Indenture Trustee, the Administrative Agent and the Credit Manager a monthly
report (the “Market Value Report”) no later than the Determination Date prior to
the related Payment Date, stating (i) the fair market value and the valuation
percentage of the MSR, which fair market value representing the sum of the fair
market value of the Excess Spread and the Base Servicing Fee as of the Borrowing
Base Determination Date and (ii) the fair market value and the valuation
percentage of the MSR, which assumes that the 10-year U.S. Treasury rate
(mid-mark) declines by more than .375% from the 10-year U.S. Treasury rate
(mid-mark) as of the most recent Borrowing Base Determination Date (as
determined by the MSR Valuation Agent).  In the event that the MSR Valuation
Agent does not provide its Market Value Report by the Determination Date for two
(2) consecutive months, PLS shall be required to terminate the MSR Valuation
Agent and appoint a replacement MSR Valuation Agent who shall be (i) an eligible
MSR Valuation Agent and (ii) required to deliver a Market Value Report no later
than the tenth (10th) day of the month immediately following appointment of the
replacement MSR Valuation Agent.

(h)       MSR Trust & Credit Report.    On each Determination Date preceding a
Payment Date (or, with respect to Sections 3.3(h)(vi) and 3.3(h)(vii), such
later date as set forth below), PLS shall deliver to the Indenture Trustee, the
Administrative Agent, the Credit Manager and Ginnie Mae a report (the “MSR Trust
& Credit Report”) which shall contain:

(i)        the number of Mortgage Pools and Mortgage Loans contained therein
subject to this Base Indenture (A) as of the last date of the calendar month
preceding the delivery of such MSR Trust & Credit Report and (B) as of the last
date of the calendar month for which the last MSR Trust & Credit Report was
provided;

(ii)       the unpaid principal balance of all Mortgage Pools;

(iii)      the payments made with respect to the existing Mortgage Pools and
Mortgage Loans contained therein, shown as a change in their unpaid principal
balance;

(iv)      the payoff with respect to the existing Mortgage Pools and Mortgage
Loans contained therein, shown as a change in their unpaid principal balance;

(v)       the number of Mortgage Pools and Mortgage Loans contained therein that
have been paid off, including their paid off principal balance, or added to this
Base Indenture;

(vi)      a detailing of the PLS Financial Tests, the Key Performance
Indicators, the Borrowing Base calculation and compliance with the Advance Rate
Reduction Events, Early Amortization Events, Early





63

--------------------------------------------------------------------------------

 

 

Termination Events and Events of Default hereunder as of the last day of the
immediately preceding month; and

(vii)     evidence of PLS’s compliance with the following Ginnie Mae servicer
eligibility requirements (collectively, the “Ginnie Mae Eligibility
Requirements”):

A.        its DQ3+ Delinquency Ratio is less than or equal to 5%;

B.        its DQ2+ Delinquency Ratio is less than or equal to 7.5%;

C.        its DQP Delinquency Ratio is less than or equal to 60%;

D.        its Adjusted Tangible Net Worth is equal to or greater than the
Single-Family Issuer Minimum Net Worth Requirement; and

E.        its Liquidity is equal to or greater than the Single-Family Issuer
Minimum Liquidity Requirement.

With respect to Section 3.3(h)(vii)(A), (B) and (C), if PLS does not receive
reconciled delinquency ratio information from Ginnie Mae by the applicable
Determination Date, PLS shall deliver such calculations of the delinquency
ratios as soon as reasonably practicable. With respect to Sections 3.3(h)(vi),
3.3(h)(vii)(D) and 3.3(h)(vii)(E), such financial calculation shall be based on
PLS’s most recent available monthly financial statements, which shall be
available forty-five (45) days after the end of each month. 

(i)       MSR Valuation Agent.  PLS shall have the right to remove and replace
the MSR Valuation Agent without cause with prior written consent of the
Administrative Agent.

(j)       Credit Manager.  The Credit Manager will have the duties specifically
set forth in the Credit Management Agreement, including a requirement that it
report to Ginnie Mae in accordance with the terms thereof.  Prior to the
occurrence and continuation of an Event of Default, subject to payment of the
“Termination Fee” (as defined in the Credit Management Agreement), PLS shall
have the right to remove and replace the Credit Manager without cause or
following a Change in Control (as defined in the Credit Management Agreement) of
the Credit Manager with prior written consent of the Administrative Agent and
Ginnie Mae (such consents not to be unreasonably withheld).  The Credit Manager
shall have the right to resign under the circumstances described in the Credit
Management Agreement.  No resignation or removal of the Credit Manager and no
appointment of a successor Credit Manager will become effective until the
acceptance of appointment by a successor Credit Manager.  Pursuant to the Credit
Management Agreement, if no successor Credit Manager shall have been appointed
and shall have accepted appointment within sixty (60) days after the giving of a
notice of resignation, the resigning Credit Manager may petition any court of
competent jurisdiction for the appointment of a successor Credit Manager, and
the costs of the Credit Manager in connection with such petition shall be
reimbursable in accordance with the Credit Management Agreement.





64

--------------------------------------------------------------------------------

 

 

Section 3.4.    Access to Certain Documentation and Information.

(a)       Access to Information.

Notwithstanding anything to the contrary contained in this Section 3.4, Section
2.3, or in any other Section hereof, the Servicer, on reasonable prior written
notice (of not less than five (5) Business Days), shall permit the
Administrative Agent, the Indenture Trustee, the MSR Valuation Agent, the Credit
Manager or any agent or independent certified public accountants selected by the
Indenture Trustee, during the Servicer’s normal business hours, and in a manner
that does not unreasonably interfere with the Servicer’s conduct of its regular
business, to examine all the books of account, records, reports and other papers
of the Servicer relating to the Mortgage Loans, Ginnie Mae Contract and the
Participation Certificates, to make copies and extracts therefrom, and to
discuss the Servicer’s affairs, finances and accounts relating to the Mortgage
Loans, Ginnie Mae Contract and the Participation Certificates with the
Servicer’s officers and employees, all at such times and as often as reasonably
may be requested; provided that any such Person seeking access to any
information or documentation pursuant to this Section 3.4(a) has agreed with the
Servicer to be bound by any confidentiality provisions reasonably requested by
the Servicer and shall upon request execute and deliver a separate
confidentiality agreement memorializing such provisions.  Unless an Event of
Default that has not been waived in accordance with the terms hereof shall have
occurred, any out-of-pocket costs and expenses incident to the exercise by the
Indenture Trustee or any Noteholder of any right under this Section 3.4 shall be
borne by the requesting Noteholder(s).  The parties hereto acknowledge that the
Indenture Trustee shall not exercise any right pursuant to this Section 3.4
prior to any event set forth in the preceding sentence unless directed to do so
by a group of Interested Noteholders, and the Indenture Trustee has been
provided with indemnity satisfactory to it by such Interested Noteholders.  The
Indenture Trustee shall have no liability for action or inaction in accordance
with the preceding sentence.

In the event that such rights are exercised following the occurrence of an Event
of Default that has not been waived in accordance with the terms hereof and is
continuing, all reasonable and customary out-of-pocket costs and expenses
actually incurred by the Indenture Trustee shall be borne by PLS.  Prior to any
such payment, PLS shall be provided with commercially reasonable documentation
of such costs and expenses.  Notwithstanding anything contained in this Section
3.4 to the contrary, in no event shall the books of account, records, reports
and other papers of PLS or the Issuer relating to the Mortgage Loans and the
Participation Certificates be examined by independent certified public
accountants at the direction of the Indenture Trustee or any Interested
Noteholder pursuant to the exercise of any right under this Section 3.4 more
than one time during any 12 month period at the expense of the Administrator,
unless an Event of Default has occurred that has not been waived in accordance
with the terms hereof during such twelve-month period, in which case more than
one examination may be conducted during a twelve-month period, but such extra
audits shall be at the sole expense of the Noteholder(s) requesting such
audit(s).  

(b)       Access to Issuer.  The Issuer agrees that, on reasonable prior notice,
it will permit any representative of the Indenture Trustee (at the written
direction of the Majority Noteholders), the MSR Valuation Agent, the Credit
Manager or the Administrative Agent at the expense of the Administrator no more
than one time during any 12-month period (unless an Event of Default has
occurred that has not been waived in accordance with the terms hereof during
such twelve-month period, in which case more than one examination may be
conducted during a twelve-month period,





65

--------------------------------------------------------------------------------

 

 

but such extra audits shall be at the sole expense of the party requesting such
audit(s)), to examine all of its books of account, records, reports, and other
papers, to make copies and extracts therefrom, to cause such books to be audited
by independent certified public accountants, and to discuss its affairs,
finances and accounts its officers, employees, and independent certified public
accountants, all at such reasonable times and as often as may be reasonably
requested.  The Indenture Trustee, the MSR Valuation Agent and the
Administrative Agent shall and shall cause their respective representatives to
hold in confidence all such information except to the extent disclosure may be
required by law (and all reasonable applications for confidential treatment are
unavailing) or the Indenture Trustee, the MSR Valuation Agent or the
Administrative Agent, as applicable, may reasonably determine that such
disclosure is consistent with its obligations hereunder; provided,  however,
that the Indenture Trustee may disclose on a confidential basis any such
information to its agents, attorneys and auditors in connection with the
performance of its responsibilities hereunder.  Without limiting the generality
of the foregoing, neither the Indenture Trustee, the MSR Valuation Agent or the
Administrative Agent shall disclose information to any of its Affiliates or any
of their respective directors, officers, employees and agents, that may provide
any servicer advance financing to PLS, the Issuer or any of their Affiliates,
except in such Affiliate’s capacity as Noteholder.

Section 3.5.    Indenture Trustee to Make Reports Available.

(a)       Monthly Reports on Indenture Trustee’s Website.  Notwithstanding any
other provision of this Base Indenture that requires Citibank, in any capacity,
to deliver or provide to any Person the Payment Date Report (and, at its option,
any additional files containing the same information in an alternative format),
Citibank, in any capacity, shall be entitled, in lieu of such delivery, to make
such reports available each month to any interested parties, including Ginnie
Mae, via the Indenture Trustee’s internet website and such other information as
the Indenture Trustee may have in its possession, but only with the use of a
password provided by the Indenture Trustee.  In connection with providing access
to the Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer.  The Indenture Trustee’s
internet website shall initially be located at
www.sf.citidirect.com.  Assistance in using the Indenture Trustee’s website can
be obtained by calling the Indenture Trustee’s investor relations desk at
1-888-855-9695.  Parties that are unable to use the above distribution option
are entitled to have a paper copy mailed to them via first class mail or by
overnight courier by calling the investor relations desk and requesting a
copy.  The Indenture Trustee shall have the right to change the way the Payment
Date Reports are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Indenture Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes.  The Indenture Trustee shall not be required to make available via its
website any information that in its judgment is confidential, may include any
Nonpublic Personal Information or could otherwise violate applicable law, or
could result in personal liability to the Indenture Trustee.  In addition, the
Indenture Trustee shall have no liability for the failure to include or post any
information that it has not actually received or is not in a form or format that
will allow it to post any such information on its website.

Notwithstanding any provision herein to the contrary, including Sections 3.1,
 3.2 and 3.5 hereof, the Indenture Trustee, the Administrative Agent and any
other party hereto shall not deliver, or make available, the Market Value
Information to any Noteholder of any Series of Term





66

--------------------------------------------------------------------------------

 

 

Notes prior to the occurrence, or following the cure or waiver, of an Event of
Default; and prior to the occurrence, or during the continuation, of an Event of
Default, any Determination Date Report, Interim Payment Date Report, Payment
Date Report made available to any Noteholders of Outstanding Series of Term
Notes by Citibank, in any capacity, pursuant to this Section 3.5 or otherwise
hereunder shall be redacted to remove any Market Value Information prior to
being made so available.

(b)       Annual Reports.  Within sixty (60) days after the end of each year,
the Indenture Trustee shall furnish to each Person (upon the written request of
such Person), who at any time during the year was a Noteholder a statement
containing (i) information regarding payments of principal, interest and other
amounts on such Person’s Notes, aggregated for such year or the applicable
portion thereof during which such person was a Noteholder and (ii) such other
customary information as may be deemed necessary or desirable for Noteholders to
prepare their tax returns.  Such obligation shall be deemed to have been
satisfied to the extent that substantially comparable information is provided
pursuant to any requirements of the Code as are from time to time in force.  The
Indenture Trustee shall prepare and provide to the Internal Revenue Service and
to each Noteholder any information reports required to be provided under federal
income tax law, including without limitation IRS Form 1099.

Article IV

The Trust Accounts; Payments

Section 4.1.    Trust Accounts.

The Indenture Trustee shall establish and maintain, or cause to be established
and maintained, (i) the Trust Accounts, each of which shall be an Eligible
Account, for the benefit of the Secured Parties, (ii) an Expense Reserve
Account, which shall be an Eligible Account, for the benefit of the Indenture
Trustee and the MSR Valuation Agent and (iii) a Credit Manager Expense Reserve
Account, which shall be an Eligible Account in the name of the Indenture
Trustee, for the benefit of the Credit Manager.  All amounts held in the Trust
Accounts and the Credit Manager Expense Reserve Account shall, to the extent
permitted by this Base Indenture and applicable laws, rules and regulations, be
invested in Permitted Investments by the depository institution or trust company
then maintaining such Trust Account or the Credit Manager Expense Reserve
Account only upon written direction of the Administrator to the Indenture
Trustee; provided,  however, that in the event the Administrator fails to
provide such written direction to the Indenture Trustee, and until the
Administrator provides such written direction, the Indenture Trustee shall not
invest funds on deposit in any Trust Account or the Credit Manager Expense
Reserve Account.  Funds deposited into a Trust Account or the Credit Manager
Expense Reserve Account, as applicable, on a Business Day after 1:30 p.m. New
York City time will not be invested until the following Business
Day.  Investments held in Permitted Investments in the Trust Accounts or the
Credit Manager Expense Reserve Account, as applicable, shall not be sold or
disposed of prior to their maturity (unless an Event of Default has
occurred).  Earnings on investment of funds in any Trust Account or the Credit
Manager Expense Reserve Account, as applicable, shall be remitted by the
Indenture Trustee upon the Administrator’s request to the account or other
location of the Administrator’s designation on the first (1st) Business Day of
the month following the month in which such earnings on investment of funds is
received.  Any losses and investment expenses





67

--------------------------------------------------------------------------------

 

 

relating to any investment of funds in any Trust Account or the Credit Manager
Expense Reserve Account, as applicable, shall be for the account of the
Administrator, which shall deposit or cause to be deposited the amount of such
loss (to the extent not offset by income from other investments of funds in the
related Trust Account) in the related Trust Account or the Credit Manager
Expense Reserve Account, as applicable, promptly upon the realization of such
loss.  The taxpayer identification number associated with each of the Trust
Accounts or the Credit Manager Expense Reserve Account, as applicable, shall be
that of the Issuer, and the Issuer shall report for federal, state and local
income tax purposes their respective portions of the income, if any, earned on
funds in the relevant Trust Account or the Credit Manager Expense Reserve
Account, as applicable.  The Administrator hereby acknowledges that all amounts
on deposit in each Trust Account (excluding investment earnings on deposit in
the Trust Accounts) are held in trust by the Indenture Trustee for the benefit
of the Secured Parties, subject to any express rights of the Issuer set forth
herein, and shall remain at all times during the term of this Base Indenture
under the sole dominion and control of the Indenture Trustee.  The Administrator
hereby acknowledges that all amounts on deposit in the Credit Manager Expense
Reserve Account (excluding investment earnings on deposit in the Credit Manager
Expense Reserve Account) are held in trust by the Indenture Trustee for the
benefit of the Credit Manager and shall remain at all times during the term of
this Base Indenture under the sole dominion and control of the Indenture
Trustee.

So long as the Indenture Trustee complies with the provisions of this
Section 4.1, the Indenture Trustee shall not be liable for the selection of
investments or for investment losses incurred thereon by reason of investment
performance, liquidation prior to stated maturity or otherwise in any Trust
Account or the Credit Manager Expense Reserve Account.  The Indenture Trustee
shall have no liability in respect of losses incurred in any Trust Account or
the Credit Manager Expense Reserve Account as a result of the liquidation of any
investment prior to its stated maturity or the failure to be provided with
timely written investment direction.

In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering, including Section 326 of the USA Patriot Act of the United States
(“Applicable Law”), the Indenture Trustee is required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with the Indenture Trustee.  Accordingly, each
of the parties agrees to provide to the Indenture Trustee upon its request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Indenture Trustee to comply with
Applicable Law.

All parties to this Base Indenture agree, and each Noteholder of each Series by
its acceptance of the related Note will be deemed to have agreed, that such
Noteholder shall have no claim or interest in the amounts on deposit in any
Trust Account created under this Base Indenture or any related Indenture
Supplement related to an unrelated Series except as expressly provided herein or
therein.

The Indenture Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be for the Indenture Trustee’s economic
self-interest for (a) serving as investment adviser, administrator, shareholder,
servicing agent with respect to certain of the Permitted Investments, (b) using
Affiliates to effect transactions in certain Permitted Investments





68

--------------------------------------------------------------------------------

 

 

and (c) effecting transactions in certain Permitted Investments.  Such
compensation is not payable or reimbursable under this Base Indenture.

The State of New York is the Securities Intermediary’s jurisdiction for purposes
of the UCC, and the laws of the State of New York are applicable to all issues
specified in Article 2(1) of the Hague Securities Convention. This Base
Indenture is the only “account agreement” in respect of the Trust Accounts.

Section 4.2.    Collections and Disbursements of MBS Portfolio Collections by
Servicer.

(a)       Daily Deposits of MSR Portfolio Amounts.  The Servicer shall remit all
MSR Portfolio Collections in accordance with the respective Participation
Certificates, Participation Agreements and the PC Repurchase Agreement.  Any
amounts that shall be remitted to the Issuer shall be remitted directly to the
Collection and Funding Account (but only to the extent that such funds are
payable to Seller free and clear of Ginnie Mae’s rights or other restrictions on
transfer set forth in such Servicing Contract).

(b)       Payment Dates.  On each Payment Date, the Indenture Trustee shall
transfer from the Collection and Funding Account to the Note Payment Account all
funds then on deposit therein.  Except in the case of Redemption Amounts, which
may be remitted by the Issuer directly to the Note Payment Account, none of the
Servicer, the Administrator, the Issuer, the Calculation Agent nor the Indenture
Trustee shall remit to the Note Payment Account, and each shall take all
reasonable actions to prevent other Persons from remitting to the Note Payment
Account, amounts which do not constitute payments, collections or recoveries
received, made or realized in respect of the Participation Certificates or the
initial cash deposited by the Noteholders with the Indenture Trustee on the date
hereof, and the Indenture Trustee will return to the Issuer or the Servicer any
such amounts upon receiving written evidence reasonably satisfactory to the
Indenture Trustee that such amounts are not a part of the Trust Estate.

(c)       Delegated Authority to Make MBS Advances.  The Servicer hereby
irrevocably appoints the Noteholder(s) of any Outstanding MBS Advance VFN with
the authority (but no obligation) to make any MBS Advance on the Servicer’s
behalf to the extent the Servicer fails to make any required payments on the
related MBS when required to do so pursuant to the Ginnie Mae Contract.  Any
payment of MBS Advances by Noteholders of MBS Advance VFNs shall constitute a
draw on such VFN and shall increase its VFN Principal Balance by the amount of
such draw.

Section 4.3.    Fundings.

(a)       Funding Certifications.  By no later than 1:00 p.m. New York City time
on the Business Day prior to each Funding Date (or such other time as may be
agreed to from time to time by the Administrator, the Indenture Trustee and the
Administrative Agent), the Administrator shall prepare and deliver to the
Issuer, the Indenture Trustee, the Calculation Agent and the Administrative
Agent (and, on any Interim Payment Date, each applicable VFN Noteholder) a
certification (each, a “Funding Certification”) containing a list of each
Funding Condition and presenting a “yes” or “no” answer beside each indicating
whether such Funding Condition has been satisfied and shall state in writing the
amount to be funded on that Funding Date.





69

--------------------------------------------------------------------------------

 

 

(b)       VFN Draws, Discretionary Paydowns and Permanent Reductions.

With respect to each VFN (other than a MBS Advance VFN):

(i)       From time to time, the Collateral Value may increase due to (i) the
addition of Mortgage Loans to the Originated MSR Portfolio or the Purchased MSR
Portfolio, as applicable, or (ii) increases in the value of the MSRs that
underlie the Originated MSR Portfolio and the Purchased MSR Portfolio.  By no
later than 1:00 p.m. New York City time on the Business Day prior to any Payment
Date or Interim Payment Date during the Revolving Period for such VFN on which
any applicable Variable Funding Note Class is Outstanding, the Administrator, on
behalf of the Issuer, may deliver, or cause to be delivered, to each Noteholder
of such Variable Funding Notes and to the Indenture Trustee a report (a “VFN
Note Balance Adjustment Request”) for such upcoming Funding Date, requesting
such Noteholders to fund a VFN Principal Balance increase on any Class or
Classes of VFNs in the amount(s) specified in such request, which request shall
instruct the Indenture Trustee to recognize an increase in the related VFN
Principal Balance, but not in excess of the lesser of (x) the related Maximum
VFN Principal Balance or (y) the amount that would cause a Borrowing Base
Deficiency.  The VFN Note Balance Adjustment Request shall also state the
amount, if any, of any principal payment to be made on each Outstanding Class of
VFNs on the upcoming Interim Payment Date or Payment Date.  The amount to be
funded shall be based on the change in Collateral Value from the most recent
Interim Payment Date or Payment Date.

(ii)      If the related Funding Certification indicates that all Funding
Conditions have been met, and the Administrative Agent agrees, in its sole
discretion, the applicable VFN Noteholders shall fund the VFN Principal Balance
increase by remitting pro rata (based on such Noteholder’s percentage of the
Maximum VFN Principal Balance) the amount stated in the request to the Indenture
Trustee by 12:00 p.m. (noon) New York City time on the related Funding Date,
whereupon the Indenture Trustee shall adjust its records to reflect the increase
of the VFN Principal Balance (which increase shall be the aggregate of the
amounts received by the Indenture Trustee from the applicable VFN Noteholders)
by the later of (i) 2:00 p.m. New York City time on such Funding Date, or (ii)
two hours after the receipt by the Indenture Trustee of such funds from the VFN
Noteholders, so long as, after such increase, no Borrowing Base Deficiency will
exist, determined based on the VFN Note Balance Adjustment Request and
Determination Date Report.  The Indenture Trustee shall be entitled to rely
conclusively on any VFN Note Balance Adjustment Request and the related
Determination Date Report and Funding Certification.  The Indenture Trustee
shall make available on a password-protected portion of its website to the
Issuer or its designee and each applicable VFN Noteholder, notice on such
Funding Date as reasonably requested by the Issuer of any increase in the VFN
Principal Balance.  The Indenture Trustee shall apply and remit any such payment
by the VFN Noteholders toward the payment of the related Funding Amounts as
described in Section 4.3(c).  If on any Funding Date there is more than one
Series with Outstanding Variable Funding Notes, VFN Draws on such Funding Date
shall be made on a pro rata basis among all applicable Outstanding Series of
VFNs in their Revolving Periods based on their respective available Borrowing
Capacities, unless otherwise provided in the related Indenture Supplement and
Note Purchase Agreement.  If any VFN Noteholder does not fund its share of a
requested





70

--------------------------------------------------------------------------------

 

 

VFN Draw, one or more other VFN Noteholders may fund all or a portion of such
draw, but no other VFN Noteholder shall have any obligation to do so.  Draws on
VFNs of different Classes within the same Series need not be drawn pro rata
relative to each other.  Any draws under any VFNs shall be used only to purchase
new Participation Certificates and to fund the creation or acquisition of the
servicing rights related to additional Mortgage Pools under existing
Participation Certificates or to increase the value of the related Participation
Certificates pursuant to the PC Repurchase Agreement in a manner that would not
be in violation of any term hereof (including, without limitation, in a manner
that would result in a material adverse United States federal income tax
consequence to the Trust Estate or any Noteholders).

(c)       Payment of Funding Amounts.

(i)       Subject to its receipt of a duly executed Funding Certification from
the Administrator pursuant to Section 4.3(a) stating that all Funding Conditions
have been satisfied, and approval by the Administrative Agent in its sole
discretion, the Indenture Trustee shall remit to the Issuer (or the Issuer’s
designee), by the close of business New York City time on each Funding Date, the
amount of the aggregate Funding Amount on such Funding Date without causing the
related VFN Principal Balance to exceed either (I) the related Maximum VFN
Principal Balance or (II) the amount that would cause a Borrowing Base
Deficiency. 

(ii)      Subject to its receipt of a duly executed Funding Certification from
the Administrator pursuant to Section 4.3(a) indicating that all Funding
Conditions have been satisfied, the Indenture Trustee shall remit to the Issuer
(or the Issuer’s designee) by the close of business on each Interim Payment Date
or Payment Date occurring at any time when not all Outstanding Notes are in Full
Amortization Periods, the amount of the aggregate Funding Amount to be funded on
such Interim Payment Date or Payment Date, using (1) Available Funds allocated
for such purpose pursuant to Section Error! Reference source not found., and (2)
any amounts funded by VFN Noteholders in respect of such Funding Amount as
described in Section 4.3(b).

(d)       This Section 4.3 does not relate to the MBS Advance VFN.  If there is
a MBS Advance, the MBS Advance VFN may be drawn in accordance with the terms of
the related Indenture Supplement.

(e)       To the extent the Issuance Date for any Series of Term Notes occurs on
a Business Day other than a Payment Date or an Interim Payment Date, the
Indenture Trustee shall pay the proceeds of any such issuance in accordance with
the flows of funds provided to the Indenture Trustee at the joint written
direction of the Administrator and the Administrative Agent, with the consent of
each VFN Noteholder, so long as the Administrator and the Administrative Agent
confirm in such direction (x)  that the specified flow of funds is correct;  (y)
whether there will be an Additional Note Payment made or deemed to have been
made in connection with the issuance of such Series, and after giving effect to
such payment, if any, the amount of VFN Principal Balance; and (z) that after
giving effect to the payment of amounts in accordance with the specified flow of
funds and the reduction of the VFN Principal Balance, if any, no Borrowing Base
Deficiency will exist.  No consent or instruction of any Holder of any Series of
Term Notes shall





71

--------------------------------------------------------------------------------

 

 

be required in connection with payment amounts in accordance such joint written
direction for any Series of Term Notes.  

Section 4.4.    Interim Payment Dates.

(a)       On each Interim Payment Date, the Indenture Trustee shall allocate and
pay or deposit (as specified below) all Available Funds held in the Collection
and Funding Account as set forth below, in the following order of priority and
in the amounts set forth in the Interim Payment Date Report for such Interim
Payment Date:

(i)             pro rata, to (A) to the extent required pursuant to the related
Indenture Supplement, the Series Reserve Account for each Series, the amount
required to be deposited therein so that, after giving effect to such deposit,
the amount standing to the credit of such Series Reserve Account shall be equal
to the related Series Reserve Required Amount, (B) to the Expense Reserve
Account, the amount required to be deposited therein so that, after giving
effect to such deposit, the amount standing to the credit of the Expense Reserve
Account shall be equal to the related Expense Reserve Required Amount and (C) to
the Credit Manager Expense Reserve Account, the amount required to be deposited
therein so that, after giving effect to such deposit, the amount standing to the
credit of the Credit Manager Expense Reserve Account shall be equal to the
related Credit Manager Expense Reserve Required Amount;

(ii)            to be retained in the Collection and Funding Account, the
Required Available Funds;  

(iii)           [reserved];

(iv)           at the direction of the Administrator, (A) to pay down the VFN
Principal Balance of each Outstanding Class of VFNs pro rata, based on their
respective Note Balances, to satisfy any Borrowing Base Deficiency on an Interim
Payment Date that is an Interim Borrowing Base Payment Date and/or such other
amount as may be designated by the Administrator or (B) to reserve cash in the
Collection and Funding Account;

(v)            any Net Excess Cash Amount to or at the written direction of PLS
as holder of the Owner Trust Certificate, it being understood that no such Net
Excess Cash Amounts may be paid to PLS under this clause (v) if, after the
payment of such cash amounts, such payment would result in a Borrowing Base
Deficiency; provided, that amounts due and owing to the Owner Trustee and not
previously paid hereunder or under any other Transaction Document shall be paid
prior to such payment; and

(b)       To the extent provided in the related Indenture Supplement, during the
Revolving Period, on each Interim Payment Date, with the prior written consent
of the Administrative Agent (such consent not to be unreasonably withheld), the
owner of the Owner Trust Certificate may make Additional Note Payments to a
Noteholder of a Series or Class of VFNs.  Such Additional Note Payments shall be
applied to pay down the VFN Principal Balance of each Outstanding Class of VFNs
pro rata, based on their respective Note Balances, such amount as may be
designated by the Administrator.   





72

--------------------------------------------------------------------------------

 

 

Section 4.5.    Payment Dates.

(a)       On each Payment Date, the Indenture Trustee shall transfer all funds
on deposit in the Collection and Funding Account for such Payment Date to the
Note Payment Account.  On each Payment Date, the Paying Agent shall apply such
Available Funds or Series Available Funds, as applicable, (and other amounts as
specifically noted in clause (a)(1)(iv) below) in the following order of
priority and in the amounts set forth in the Payment Date Report for such
Payment Date:

(1)       Prior to commencement of the Full Amortization Period, the Available
Funds shall be allocated in the following order of priority:

(i)       to the Indenture Trustee (in all its capacities), the Indenture
Trustee Fee, to the Owner Trustee, the Owner Trustee Fee and to the Credit
Manager (to the extent not otherwise paid pursuant to the Credit Management
Agreement), the Credit Manager Fee payable on such Payment Date, plus, (subject,
in the case of expenses and indemnification amounts, to the applicable Expense
Limit) all reasonable out-of-pocket expenses and indemnification amounts owed to
the Indenture Trustee (in all capacities), the Credit Manager (such expenses of
the Credit Manager subject to PLS’ prior approval as set forth in the Credit
Management Agreement) and the Owner Trustee (in all capacities) on such Payment
Date;

(ii)      to each Person (other than the Indenture Trustee, the Owner Trustee or
the Credit Manager) entitled to receive Fees on such date, the Fees payable to
any such Person with respect to the related Collection Period or Interest
Accrual Period, plus (subject, in the case of expenses and indemnification
amounts, to the applicable Expense Limit, and allocated pro rata based on the
amounts due to each such Person) all reasonable out-of-pocket expenses and
indemnification amounts owed for Administrative Expenses of the Issuer, pursuant
to the Transaction Documents or owed or payable by the Indenture Trustee, in its
capacity as such, to Ginnie Mae or any other Person pursuant to the Transaction
Documents with respect to expenses, indemnification amounts, and other amounts
to the extent such expenses, indemnification amounts and other amounts have been
invoiced or noticed to the Administrator and the Indenture Trustee, and
thereafter from other Available Funds, if necessary;

(iii)     to the Noteholders of each Series of Notes, pro rata based on their
respective interest entitlement amounts, the Interest Payment Amount (for all
Series) and the Step-Up Fee (for all Series, if any) for the current Payment
Date, for each such Class; provided that if the amount of Available Funds on
deposit in the Collection and Funding Account on such day is insufficient to pay
all amounts in respect of any Class pursuant to this clause (iii), the Indenture
Trustee shall withdraw from the Series Reserve Account for such Class an amount
equal to the lesser of the amount then on deposit in such Series Reserve Account
and the amount of such shortfall for disbursement to the Noteholders of such
Class in reduction of such shortfall, with all such amounts paid to a Series
under this clause





73

--------------------------------------------------------------------------------

 

 

(iii) allocated among the Classes of such Series as provided in the related
Indenture Supplement;

(iv)     pro rata, to (A) the Series Reserve Account for each Series, any amount
required to be deposited therein so that, after giving effect to such deposit,
the amount on deposit in such Series Reserve Account on such day equals the
related Series Reserve Required Amount, if applicable, (B) the Expense Reserve
Account, any amount required to be deposited therein so that, after giving
effect to such deposit, the amount on deposit in the Expense Reserve Account on
such day equals the Expense Reserve Required Amount, and (C) the Credit Manager
Expense Reserve Account, any amount required to be deposited therein so that,
after giving effect to such deposit, the amount on deposit in the Credit Manager
Expense Reserve Account on such day equals the Credit Manager Expense Reserve
Required Amount;

(v)      to the Collection and Funding Account, any amount required to be
deposited therein so that, after giving effect to such deposit, the amounts
designated as “Advance Rate Reduction Event Reserve Amounts” on such Payment
Date equal the Advance Rate Reduction Event Reserve Required Amount, if
applicable;

(vi)     the Early Amortization Event Payment Amount to be paid on such Payment
Date on each Class of Outstanding Notes that is in its Early Amortization
Period, if applicable;

(vii)    to the Noteholders of each Series of Term Notes, pro rata, the
Scheduled Principal Payment Amount and the Early Termination Event Payment
Amount for such Payment Date;

(viii)   to the extent necessary to avoid any Borrowing Base Deficiency, at the
direction of the Administrator, either (1) to pay down the respective VFN
Principal Balances of each Outstanding Class of VFNs, until the earlier of the
removal of any Borrowing Base Deficiency or reduction of all VFN Principal
Balances to zero, paid pro rata among each VFN Class based on their respective
Note Balances, or (2) to reserve cash in the Collection and Funding Account; 

(ix)     pro rata, based on their respective invoiced or reimbursable amounts
and without regard to the applicable Expense Limit, (A) to the Indenture Trustee
(in all its capacities), the Owner Trustee (in all capacities) and the Credit
Manager for any amounts payable to the Indenture Trustee, the Owner Trustee and
the Credit Manager pursuant to this Base Indenture, the Trust Agreement or the
Credit Management Agreement, as applicable, to the extent not paid under clause
(i) above, (B) to the MSR Valuation Agent for any amounts payable to the MSR
Valuation Agent pursuant to this Base Indenture to the extent not paid under
clause (ii) above, (C) to the Securities Intermediary for any indemnification
amounts owed to the Securities Intermediary as described in Section 4.9; (D) all
Administrative Expenses of the Issuer not paid under clause (ii) above; or (E)
any





74

--------------------------------------------------------------------------------

 

 

other amounts payable pursuant to this Base Indenture or any other Transaction
Document and not paid under clause (ii) above;

(x)      if and to the extent so directed in writing by the Administrator on
behalf of the Issuer, to the Noteholders of each Class of VFNs, an amount to be
applied to pay down the respective VFN Principal Balances equal to the lesser of
(A) the amount specified by the Administrator and (B) the amount necessary to
reduce the VFN Principal Balances to zero, paid pro rata among each VFN Class
based on their respective Note Balances; and

(xi)     any Net Excess Cash Amount to or at the direction of PLS as holder of
the Owner Trust Certificate, to the extent that following any such payment,
there would not be a Borrowing Base Deficiency; provided that amounts due and
owing to the Owner Trustee and not previously paid hereunder or under any other
Transaction Document shall be paid prior to such payment.

(2)       On and after the commencement of the Full Amortization Period, all
Available Funds for each Series shall be allocated in the following order of
priority:

(i)       to the Indenture Trustee (in all its capacities), the Indenture
Trustee Fee, to the Owner Trustee, the Owner Trustee Fee, to the Credit Manager
(to the extent not otherwise paid pursuant to the Credit Management Agreement),
the Credit Manager Fee payable on such Payment Date, plus (without regard, in
the case of expenses and indemnification amounts, to the applicable Expense
Limit) all reasonable out-of-pocket expenses and indemnification amounts owed to
the Indenture Trustee (in all capacities), the Owner Trustee (in all capacities)
and the Credit Manager on such Payment Date, with respect to expenses and
indemnification amounts to the extent such expenses and indemnification amounts
have been invoiced or noticed to the Administrator; provided that if the amount
of Available Funds is not sufficient to pay the full amounts owed to the
Indenture Trustee and the Credit Manager pursuant to this clause (i), (A) the
Indenture Trustee shall withdraw from the Expense Reserve Account an amount
equal to the lesser of the amount then on deposit in the Expense Reserve Account
and the amount of such shortfall for disbursement to the Indenture Trustee in
reduction of such shortfall, and (B) the Indenture Trustee shall withdraw from
the Credit Manager Expense Reserve Account an amount equal to the lesser of the
amount then on deposit in the Credit Manager Expense Reserve Account and the
amount of such shortfall for disbursement to the Credit Manager in reduction of
such shortfall;

(ii)      to each Person (other than the Indenture Trustee, the Owner Trustee or
the Credit Manager) entitled to receive Fees on such date, the Fees payable to
any such Person with respect to the related Collection Period or Interest
Accrual Period, as applicable, plus (subject, in the case of expenses and
indemnification amounts, to the applicable Expense Limit and allocated pro rata
based on the amounts due to each such Person) all reasonable out-of-pocket
expenses and indemnification amounts owed for Administrative Expenses of the





75

--------------------------------------------------------------------------------

 

 

Issuer with respect to expenses, indemnification amounts and other amounts to
the extent such expenses, indemnification amounts and other amounts have been
invoiced or noticed to the Administrator and the Indenture Trustee; 

(iii)     if a MBS Advance VFN has a positive VFN Principal Balance, all
Available Funds shall be allocated in the following order of priority:

(A)       to the Noteholders of such MBS Advance VFNs, pro rata, based on their
respective interest entitlement amounts, (a) the related Cumulative Interest
Shortfall Amounts attributable to unpaid Interest Amounts from prior Payment
Dates, until such Cumulative Interest Shortfall Amounts have been reduced to
zero, and (b) the Interest Amount for the current Payment Date, for each Class
of MBS Advance VFNs, until such Interest Amount has been paid in full; and

(B)       to pay down the respective VFN Principal Balances of each Outstanding
Class of MBS Advance VFNs, until such VFN Principal Balances have been reduced
to zero.

(iv)     thereafter, the Series Available Funds for each Series (other than any
MBS Advance VFN) shall be allocated in the following order of priority (or in
such other order of priority as specified in the related Indenture Supplement):

(A)       to pay any costs, reasonable out-of-pocket expenses and
indemnification amounts owed with respect to any Hedging Instruments for such
Series;

(B)       to the Noteholders of the related Series of Notes, (a) the related
Cumulative Interest Shortfall Amounts attributable to unpaid Interest Amounts
(for all Series) from prior Payment Dates, and (b) the Interest Amounts (for all
Series) for the current Payment Date, for each such Class; provided that if the
amount of related Series Available Funds is insufficient for any Class pursuant
to this clause (iv)(B), the Indenture Trustee shall withdraw from the Series
Reserve Account for such Class an amount equal to the lesser of the amount then
on deposit in such Series Reserve Account and the amount of such shortfall for
disbursement to the Noteholders of such Class in reduction of such shortfall,
with all such amounts paid to a Series under this clause (iv)(B) allocated among
the Classes of such Series as provided in the related Indenture Supplement;

(C)       to the Noteholders of the related Series of Notes, remaining Series
Available Funds up to the aggregate unpaid Note Balances to reduce Note Balances
in the order specified in the related Indenture Supplement, until all such Note
Balances have been reduced to zero;

(D)       to the Noteholders of the related Series of Notes, remaining Series
Available Funds up to the Default Supplemental Fee (for all Series) and the
Step-Up Fee (for all Series, if any) for the current Payment Date





76

--------------------------------------------------------------------------------

 

 

and related shortfalls, for each such Class in the order specified in the
related Indenture Supplement; and

(E)       to be allocated to other Series to run steps (B) through (D) above for
such other Series, to the extent the Series Available Funds for such other
Series were insufficient to make such payments, allocated among such other
Series pro rata based on the amounts of their respective shortfalls;

(v)      out of all remaining Series Available Funds for all Series, pro rata,
based on their respective invoiced or reimbursable amounts and without regard to
the applicable Expense Limit, (A) to the MSR Valuation Agent for any amounts
payable to the MSR Valuation Agent pursuant to this Base Indenture to the extent
not paid under clause (ii) above, (B) to the Securities Intermediary for any
indemnification amounts owed to the Securities Intermediary as described in
Section 4.9, and (C) all Administrative Expenses of the Issuer not paid under
clause (ii) above; provided that if the amount of related Series Available Funds
is not sufficient to pay the full amounts owed to the MSR Valuation Agent
pursuant to subclause (A) of this clause (v), the Indenture Trustee shall
withdraw from the Expense Reserve Account an amount equal to the lesser of the
amount then on deposit in the Expense Reserve Account and the amount of such
shortfall for disbursement to the MSR Valuation Agent in reduction of such
shortfall;

(vi)     out of all remaining Series Available Funds for all Series, to pay any
other amounts required to be paid before Net Excess Cash Amounts pursuant to one
or more Indenture Supplements; and

(vii)    out of all remaining Series Available Funds for all Series, any Net
Excess Cash Amount to or at the written direction of PLS as holder of the Owner
Trust Certificate.

The amounts payable under clause (i) or (ii) of Section 4.5(a)(2) above shall be
paid out of each Series’ Series Available Funds based on such Series’ Series
Allocation Percentage of such amounts payable on such Payment Date.  If, on any
Payment Date, the Series Available Funds for any Series is less than the amount
payable under clauses (i) and (ii) above out of such Series’ Series Available
Funds (any such difference, a “Shortfall Amount”), the amount of such Shortfall
Amount shall be paid out of the Series Available Funds for each Series that does
not have a Shortfall Amount, in each case, based on such Series’ relative Series
Invested Amount.

(b)       On each Payment Date, the Indenture Trustee shall instruct the Paying
Agent to pay to, or as directed by, each Noteholder of record on the related
Record Date the amount to be paid to such Noteholder in respect of the related
Note on such Payment Date by wire transfer if appropriate instructions are
provided to the Indenture Trustee in writing no later than five (5) Business
Days prior to the related Record Date, or, if a wire transfer cannot be
effected, by check delivered to each Noteholder of record on the related Record
Date at the address listed on the records of the Note Registrar.





77

--------------------------------------------------------------------------------

 

 

(c)       Notwithstanding anything to the contrary in this Base Indenture, the
Indenture Supplement providing for the issuance of any Series of Notes within
which there are one or more Classes of Notes may specify the allocation of
payments among such Classes payable pursuant to Section 4.5 hereof, providing
for the subordination of such payments on the subordinated Series or Class, and
any such provision in such an Indenture Supplement shall have the same effect as
if set forth in this Base Indenture and any related Indenture Supplement, all to
the extent an Issuer Tax Opinion is delivered as to such Series at its issuance.

(d)       On each Payment Date, the Indenture Trustee shall make available, in
the same manner as described in Section 3.5, a report stating all amounts paid
to the Indenture Trustee (in all its capacities) or Citibank, N.A. (in all its
capacities) pursuant to this Section 4.5 on such Payment Date.

(e)       To the extent provided in the related Indenture Supplement, during the
Revolving Period, on each Payment Date, and with the prior written consent of
the Administrative Agent, the owner of the Owner Trust Certificate may make
Additional Note Payments to a Noteholder of a Series or Class of VFNs.  Such
Additional Note Payments shall be applied to pay down the VFN Principal Balance
of each Outstanding Class of VFNs pro rata, based on their respective Note
Balances, such amount as may be designated by the Administrator.   

Section 4.6.    Series Reserve Account; Expense Reserve Account; Credit Manager
Expense Reserve Account.

(a)       Series Reserve Account.  

(i)       Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain a Series Reserve Account or Trust Accounts for each Series, each of
which shall be an Eligible Account, for the benefit of the Secured Parties of
such Series.  If any such account loses its status as an Eligible Account, the
funds in such account shall be moved to an account that qualifies as an Eligible
Account within thirty (30) days.  On or prior to the Issuance Date for each
Series, the Issuer shall cause an amount equal to the related Series Reserve
Required Amount(s), if applicable, to be deposited into the related Series
Reserve Account(s).  Thereafter, on each Payment Date and Interim Payment Date,
the Indenture Trustee shall withdraw Available Funds from the Note Payment
Account and deposit them into each such Series Reserve Account pursuant to, and
to the extent required by, Section 4.5(a) and the related Indenture Supplement.

(ii)      On each Payment Date, an amount equal to the aggregate of amounts
described in clauses (i),  (ii) and (iii) of Section 4.5(a)(1) or clauses (i),
 (ii) and (iii)(A) through (B) of Section 4.5(a)(2) allocable to the related
Series, as appropriate, and which is not payable out of Available Funds or the
related Series Available Funds, as applicable, due to an insufficiency of
Available Funds or Series Available Funds, as applicable, shall be withdrawn
from such Series Reserve Account by the Indenture Trustee and remitted to the
Note Payment Account for payment in respect of the related Class' allocable
share of such items as described in Section 4.5(a) or the related Indenture
Supplement.  On any Payment Date on which amounts are withdrawn from such Series
Reserve Account pursuant to Section 4.5(a), no funds shall be withdrawn from the
Collection and Funding





78

--------------------------------------------------------------------------------

 

 

Account (or from the Note Payment Account for deposit into the Collection and
Funding Account) to pay Funding Amounts or amounts to the Issuer pursuant to
Section 4.3 if, after giving effect to the withdrawals described in the
preceding sentences, the amount then standing to the credit of such Series
Reserve Account is less than the related Series Reserve Required Amount, if
applicable.  All Collections received in the Collection and Funding Account
shall be deposited into the related Series Reserve Accounts until the amount on
deposit in each Series Reserve Account equals the related Series Reserve
Required Amount, if applicable, as described in Section 4.5 and the related
Indenture Supplement.  For purposes of the foregoing, the portion of any such
fees and expenses payable under Section 4.5(a)(1)(i) or (ii) shall equal the
related Series Allocation Percentage of the amounts payable under such clause.

(iii)     If on any Payment Date the amount on deposit in a Series Reserve
Account is equal to or greater than the aggregate Note Balance for the related
Series (after payment on such Payment Date of the amounts described in
Section 4.5) the Indenture Trustee will withdraw from such Series Reserve
Account the aggregate Note Balance for such Series and remit it to the
Noteholders of the Notes of such Series in reduction of the aggregate Note
Balance for all Classes of Notes of such Series that are Outstanding.  On the
Stated Maturity Date for the latest maturing Class in a Series, the balance on
deposit in the related Series Reserve Account shall be applied as a principal
payment on the Notes of that Series to the extent necessary to reduce the
aggregate Note Balance for that Series to zero.  On any Payment Date after
payment of principal on the Notes and when no Event of Default has occurred, the
Indenture Trustee shall withdraw from each Series Reserve Account the amount by
which the balance of the Series Reserve Account exceeds the related Series
Reserve Required Amount, if applicable, and pay such amount to PLS as holder of
the Owner Trust Certificate.

(iv)     Amounts held in a Series Reserve Account shall be invested in Permitted
Investments to the extent the Administrator provides written direction to the
Indenture Trustee, as provided in Section 4.1;  provided,  however, if no such
direction is provided, all amounts shall remain uninvested.

(v)      On any Payment Date, after payment of all amounts pursuant to
Section 4.5(a), during the Full Amortization Period, the Indenture Trustee shall
withdraw from each Series Reserve Account the amount by which the amount
standing to the credit of such Series Reserve Account exceeds the related Series
Reserve Required Amount, if applicable, and shall apply such excess to reduce
the Note Balances of the Notes of the related Series, pursuant to
Section 4.5.  Such principal payment shall be made in accordance with the terms
and provisions of the related Indenture Supplement.  On any Payment Date
following the payment in full of all principal payable in respect of the related
Series or Class of Notes, the Indenture Trustee shall withdraw any remaining
amounts from the related Series Reserve Account and distribute it to PLS as
holder of the Owner Trust Certificate.  Amounts paid to PLS or its designee
pursuant to the preceding sentence shall be released from the Security Interest.

(vi)     If on any Funding Date, the amount on deposit in one or more Series
Reserve Accounts is less than the related Series Reserve Required Amounts, if
applicable,





79

--------------------------------------------------------------------------------

 

 

then the Administrator may direct the Indenture Trustee to transfer from the
Collection and Funding Account to such Series Reserve Accounts an amount equal
to the amount by which the respective Series Reserve Required Amounts, if
applicable, exceed the respective amounts then on deposit in the related Series
Reserve Accounts.

(vii)    Any funds on deposit in any Series Reserve Account are to be applied to
make any required payments in respect of the related Series or Class of Notes
only, and no other Series or Class of Notes shall have any interest or claim
against such amounts on deposit.  Notwithstanding the foregoing, if any Series
or Class of Notes is deemed to have an interest or claim on the funds on deposit
in the Series Reserve Account established for another Series, it shall not
receive any amounts on deposit in such Series Reserve Account unless and until
the Series or Class of Notes related to such Series Reserve Account are paid in
full and are no longer Outstanding.  The provisions of this Section 4.6(a)(vii)
constitute a “subordination agreement” for purposes of Section 510(a) of the
Bankruptcy Code.

(b)       Expense Reserve Account.  

(i)       Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain an Expense Reserve Account, which shall be an Eligible Account, for the
benefit of the Indenture Trustee and the MSR Valuation Agent.  If any such
account loses its status as an Eligible Account, the funds in such account shall
be moved to an account that qualifies as an Eligible Account within thirty (30)
days.  On or prior to the Closing Date, the Issuer shall cause an amount equal
to the related Expense Reserve Required Amount to be deposited into the Expense
Reserve Account.  Thereafter, on each Payment Date and Interim Payment Date, the
Indenture Trustee shall withdraw Available Funds from the Note Payment Account
and deposit them into the Expense Reserve Account pursuant to, and to the extent
required by Section 4.5(a).

(ii)      On each Payment Date, an amount equal to the aggregate of amounts
described in clause (i) of Section 4.5(a)(2) which is not payable out of Series
Available Funds due to an insufficiency of Series Available Funds shall be
withdrawn from the Expense Reserve Account by the Indenture Trustee and remitted
to the Note Payment Account for payment in respect of the related Class’
allocable share of such items as described in Section 4.5(a).  On any Payment
Date on which amounts are withdrawn from the Expense Reserve Account pursuant to
Section 4.5(a), no funds shall be withdrawn from the Collection and Funding
Account (or from the Note Payment Account for deposit into the Collection and
Funding Account) to pay Funding Amounts or amounts to the Issuer pursuant to
Section 4.3 if, after giving effect to the withdrawals described in the
preceding sentences, the amount then standing to the credit of the Expense
Reserve Account is less than the Expense Reserve Required Amount.  All
Collections received in the Collection and Funding Account shall be deposited
into the Expense Reserve Account until the amount on deposit in the Expense
Reserve Account equals the Expense Reserve Required Amount, as described in
Section 4.5. 

(iii)     Amounts held in the Expense Reserve Account shall be invested in
Permitted Investments at the direction of the Administrator as provided in
Section 4.1.





80

--------------------------------------------------------------------------------

 

 

(iv)     On any Payment Date, after payment of all amounts pursuant to Section
4.5(a), during the Full Amortization Period, the Indenture Trustee shall
withdraw from the Expense Reserve Account the amount by which the amount
standing to the credit of the Expense Reserve Account exceeds the Expense
Reserve Required Amount, if applicable, and shall apply such excess to reduce
the Note Balances of the Notes of all Series, pursuant to Section 4.5. Such
principal payment shall be made in accordance with the terms and provisions of
the related Indenture Supplement. On any Payment Date following the payment in
full of all principal payable in respect of all Series or Classes of Notes and
the payment in full of all amounts payable to the Indenture Trustee and the MSR
Valuation Agent, the Indenture Trustee shall withdraw any remaining amounts from
the Expense Reserve Account and distribute it to PLS as holder of the Owner
Trust Certificate. Amounts paid to PLS or its designee pursuant to the preceding
sentence shall be released from the Security Interest.

(v)      If on any Funding Date, the amount on deposit in the Expense Reserve
Accounts is less than the Expense Reserve Required Amount, if applicable, then
the Administrator may direct the Indenture Trustee to transfer from the
Collection and Funding Account to the Expense Reserve Account an amount equal to
the amount by which the Expense Reserve Required Amount exceeds the amounts then
on deposit in the Expense Reserve Account.

(c)       Credit Manager Expense Reserve Account.  

(i)       Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain a Credit Manager Expense Reserve Account, which shall be an Eligible
Account in the name of the Indenture Trustee, for the benefit of the Credit
Manager for payment of amounts due the Credit Manager on any Payment Date.  It
is the intent of the parties that the Credit Manager Expense Reserve Account be
an account of the Indenture Trustee, and not an account of the Issuer.
Nonetheless, to the extent that the Issuer has any rights in the Credit Manager
Expense Reserve Account, the Issuer hereby grants to the Indenture Trustee for
the benefit of the Credit Manager, to secure the payment of all amounts owning
to the Credit Manager pursuant to this Indenture, a security interest in all of
its right, title, and interest, if any, whether now owned or hereafter acquired,
in, to, and under, the Credit Manager Expense Reserve Account, all money and
other property held therein, and all proceeds thereof.  If any such account
loses its status as an Eligible Account, the funds in such account shall be
moved to an account that qualifies as an Eligible Account within thirty (30)
days.  On or prior to the Closing Date, the Issuer shall cause an amount equal
to the related Credit Manager Expense Reserve Required Amount to be deposited
into the Credit Manager Expense Reserve Account.  Thereafter, on each Payment
Date and Interim Payment Date, the Indenture Trustee shall withdraw Available
Funds from the Note Payment Account and deposit them into the Credit Manager
Expense Reserve Account pursuant to, and to the extent required by
Section 4.5(a).

(ii)      On each Payment Date, an amount equal to the aggregate of amounts
described in clause (i) of Section 4.5(a)(2) which is not payable out of Series
Available Funds due to an insufficiency of Series Available Funds shall be
withdrawn from the Credit Manager Expense Reserve Account by the Indenture
Trustee and remitted to the Note





81

--------------------------------------------------------------------------------

 

 

Payment Account for payment in respect of the related Class’ allocable share of
such items as described in Section 4.5(a).  On any Payment Date on which amounts
are withdrawn from the Credit Manager Expense Reserve Account pursuant to
Section 4.5(a), no funds shall be withdrawn from the Collection and Funding
Account (or from the Note Payment Account for deposit into the Collection and
Funding Account) to pay Funding Amounts or amounts to the Issuer pursuant to
Section 4.3 if, after giving effect to the withdrawals described in the
preceding sentences, the amount then standing to the credit of the Credit
Manager Expense Reserve Account is less than the Credit Manager Expense Reserve
Required Amount.  All Collections received in the Collection and Funding Account
shall be deposited into the Credit Manager Expense Reserve Account until the
amount on deposit in the Expense Reserve Account equals the Credit Manager
Expense Reserve Required Amount, as described in Section 4.5. 

(iii)     Amounts held in the Credit Manager Expense Reserve Account shall be
invested in Permitted Investments at the direction of the Administrator as
provided in Section 4.1.

(iv)     Subject to Section 4.6(c)(v) hereof, on any Payment Date following the
payment in full of all principal payable in respect of all Series or Classes of
Notes and the payment in full of all amounts payable to the Credit Manager, the
Indenture Trustee shall withdraw any remaining amounts from the Credit Manager
Expense Reserve Account and distribute and allocate them to the Issuer in
accordance with the terms hereof . Amounts paid to the Issuer or its designee
pursuant to the preceding sentence shall be released from the Security
Interest. 

(v)       Notwithstanding anything herein to the contrary, in the event of the
occurrence of any action by Ginnie Mae pursuant to Section 8 of the
Acknowledgment Agreement to terminate and extinguish any rights of PLS as
servicer, the Indenture Trustee shall continue to maintain the Credit Manager
Expense Reserve Account for the benefit of the Credit Manager for three (3)
years following payment in full of all Outstanding Notes, to the extent this
Base Indenture has not been satisfied and discharged; provided, that if amounts
have been withdrawn from the Credit Manager Expense Reserve Account during such
three (3) year-period, or the Credit Manager shall have received written notice
of a claim arising in connection with its performance or obligations under this
Base Indenture and the other Transaction Documents, then the Credit Manager
Expense Reserve Account shall continue to be maintained for five (5) years
following payment in full of all Outstanding Notes, to the extent this Base
Indenture has not been satisfied and discharged.

(vi)     If on any Funding Date, the amount on deposit in the Credit Manager
Expense Reserve Accounts is less than the Credit Manager Expense Reserve
Required Amount, if applicable, then the Administrator may direct the Indenture
Trustee to transfer from the Collection and Funding Account to the Credit
Manager Expense Reserve Account an amount equal to the amount by which the
Credit Manager Expense Reserve Required Amount exceeds the amounts then on
deposit in the Credit Manager Expense Reserve Account.





82

--------------------------------------------------------------------------------

 

 

Section 4.7.    Collection and Funding Account.

Pursuant to Section 4.1, the Indenture Trustee shall establish and maintain the
Collection and Funding Account, which shall be an Eligible Account, for the
benefit of the Secured Parties.  If any such account loses its status as an
Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days.  The Indenture Trustee
shall deposit and withdraw Available Funds from the Collection and Funding
Account pursuant to, and to the extent required by Section 4.5.

Amounts held in the Collection and Funding Account shall be invested in
Permitted Investments at the written direction of the Administrator as provided
in Section 4.1;  provided,  however, if no such direction is provided, all
amounts shall remain uninvested.

Section 4.8.    Note Payment Account.

(a)       Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Note Payment Account, which shall be an Eligible Account, for the
benefit of the Secured Parties.  If the Note Payment Account loses its status as
an Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days.  The Note Payment
Account shall be funded to the extent that (i) the Issuer shall remit to the
Indenture Trustee the Redemption Amount for a Class of Notes pursuant to
Section 13.1, (ii) the Indenture Trustee shall remit thereto any Available Funds
from the Collection and Funding Account pursuant to Section 4.2(b), (iii) the
Indenture Trustee shall transfer amounts from an applicable Series Reserve
Account pursuant to, and to the extent required by, Section 4.6, and (iv) the
Indenture Trustee shall transfer amounts from the Expense Reserve Account
pursuant to, and to the extent required by, Section 4.6.

(b)       On each Payment Date, an amount equal to the aggregate of amounts
described in Section 4.5(a) shall be withdrawn from the Note Payment Account by
the Indenture Trustee and remitted to the Noteholders and other Persons or
accounts described therein for payment as described in that Section, and upon
payments of all sums payable hereunder as described in Section 4.5(a), as
applicable, any remaining amounts then on deposit in the Note Payment Account
shall be released from the Security Interest and paid to PLS or its designee
unless it would cause a Borrowing Base Deficiency.

(c)       Amounts held in the Note Payment Account may be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.

Section 4.9.    Securities Accounts.

(a)       Securities Intermediary.  The Issuer and the Indenture Trustee hereby
appoint Citibank, as Securities Intermediary with respect to the Trust
Accounts.  The Security Entitlements and all Financial Assets credited to the
Trust Accounts, including without limitation all amounts, securities,
investments, Financial Assets, investment property and other property from time
to time deposited in or credited to such account and all proceeds thereof, held
from time to time in the Trust Accounts will continue to be held by the
Securities Intermediary for the Indenture Trustee for the benefit of the Secured
Parties.  Upon the termination of this Base Indenture, the Indenture Trustee
shall inform the Securities Intermediary of such termination.  By acceptance of
their Notes





83

--------------------------------------------------------------------------------

 

 

or interests therein, the Noteholders and all beneficial owners of Notes shall
be deemed to have appointed Citibank, as Securities Intermediary.  Citibank
hereby accepts such appointment as Securities Intermediary.

(i)       With respect to any portion of the Trust Estate that is credited to
the Trust Accounts, the Securities Intermediary agrees that:

(A)       with respect to any portion of the Trust Estate that is held in
deposit accounts, each such deposit account shall be subject to the security
interest granted pursuant to this Base Indenture, and the Securities
Intermediary shall comply with instructions originated by the Indenture Trustee
directing dispositions of funds in the deposit accounts without further consent
of the Issuer and otherwise shall be subject to the exclusive custody and
control of the Securities Intermediary, and the Securities Intermediary shall
have sole signature authority with respect thereto;

(B)       any and all property credited to the Trust Accounts shall be treated
by the Securities Intermediary as Financial Assets;

(C)       any portion of the Trust Estate that is, or is treated as, a Financial
Asset shall be physically delivered (accompanied by any required endorsements)
to, or credited to an account in the name of, the Securities Intermediary or
other eligible institution maintaining any Trust Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Indenture Trustee with respect thereto over which the Securities
Intermediary or such other institution has “control” (as defined in the UCC);
and

(D)       it will use reasonable efforts to promptly notify the Indenture
Trustee and the Issuer if any other Person claims that it has a property
interest in a Financial Asset in any Trust Account and that it is a violation of
that Person’s rights for anyone else to hold, transfer or deal with such
Financial Asset.

(ii)      The Securities Intermediary hereby confirms that (A) each Trust
Account is an account to which Financial Assets are or may be credited, and the
Securities Intermediary shall, subject to the terms of this Base Indenture treat
the Indenture Trustee as entitled to exercise the rights that comprise any
Financial Asset credited to any Trust Account, (B) any portion of the Trust
Estate in respect of any Trust Account will be promptly credited by the
Securities Intermediary to such account, and (C) all securities or other
property underlying any Financial Assets credited to any Trust Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary, and in no case will any
Financial Asset credited to any Trust Account be registered in the name of the
Issuer or the Administrator, payable to the order of the Issuer or the
Administrator or specially endorsed to any of such Persons.





84

--------------------------------------------------------------------------------

 

 

(iii)     If at any time the Securities Intermediary shall receive an
Entitlement Order from the Indenture Trustee directing transfer or redemption of
any Financial Asset relating to any Trust Account, the Securities Intermediary
shall comply with such Entitlement Order without further consent by the Issuer
or the Administrator or any other Person.  If at any time the Indenture Trustee
notifies the Securities Intermediary in writing that this Base Indenture has
been discharged in accordance herewith, then thereafter if the Securities
Intermediary shall receive any order from the Issuer directing transfer or
redemption of any Financial Asset relating to any Trust Account, the Securities
Intermediary shall comply with such Entitlement Order without further consent by
the Indenture Trustee or any other Person.

(iv)     In the event that the Securities Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Trust Account or any Financial Asset or Security Entitlement credited thereto,
the Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Indenture Trustee.  The Financial
Assets and Security Entitlements credited to the Trust Accounts will not be
subject to deduction, set-off, banker’s lien, or any other right in favor of any
Person other than the Indenture Trustee in the case of the Trust Accounts.

(v)      There are no other agreements entered into between the Securities
Intermediary in such capacity, and the Securities Intermediary agrees that it
will not enter into any agreement with, the Issuer, the Administrator, or any
other Person (other than the Indenture Trustee) with respect to any Trust
Account.  In the event of any conflict between this Base Indenture (or any
provision of this Base Indenture) and any other agreement now existing or
hereafter entered into, the terms of this Base Indenture shall prevail.

(vi)     The rights and powers granted herein to the Indenture Trustee have been
granted in order to perfect its interest in the Trust Accounts and the Security
Entitlements to the Financial Assets credited thereto, and are powers coupled
with an interest and will not be affected by the bankruptcy of the Issuer, the
Administrator or PLS nor by the lapse of time.  The obligations of the
Securities Intermediary hereunder shall continue in effect until the interest of
the Indenture Trustee in the Trust Accounts and in such Security Entitlements,
has been terminated pursuant to the terms of this Base Indenture and the
Indenture Trustee has notified the Securities Intermediary of such termination
in writing.

(b)       Definitions; Choice of Law.  Capitalized terms used in this
Section 4.9 and not defined herein shall have the meanings assigned to such
terms in the New York UCC.  For purposes of Section 8‑110(e) of the New York
UCC, the “securities intermediary’s jurisdiction” shall be the State of New
York.  The Securities Intermediary, the Administrator and the Issuer agree that
they will not change the applicable law in force with respect to issues referred
to in Article 2(1) of the Hague Securities Convention to a state other than the
State of New York.

(c)       Limitation on Liability.  None of the Securities Intermediary or any
director, officer, employee or agent of the Securities Intermediary shall be
under any liability to the Indenture Trustee or the Noteholders for any action
taken, or not taken, in good faith pursuant to this Base Indenture, or for
errors in judgment; provided,  however, that this provision shall not protect
the Securities Intermediary against any liability to the Indenture Trustee or
the Noteholders





85

--------------------------------------------------------------------------------

 

 

which would otherwise be imposed by reason of the Securities Intermediary’s
willful misconduct, bad faith or negligence in the performance of its
obligations or duties hereunder.  The Securities Intermediary and any director,
officer, employee or agent of the Securities Intermediary may rely in good faith
on any document of any kind which, on its face, is properly executed and
submitted by any Person respecting any matters arising hereunder.  The
Securities Intermediary shall be under no duty to inquire into or investigate
the validity, accuracy or content of such document.

(d)       Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary represents and warrants that, as of
the date hereof, the Securities Intermediary has a physical office in the United
States and is engaged in a business or other regular activity of maintaining
securities accounts.  The Securities Intermediary agrees that, at all times
while this Indenture is in effect, it shall maintain a physical office in the
United States that satisfies the criteria set forth in Article 4(1)(a) o ((b) of
the Hague Securities Convention.

Section 4.10.    Notice of Adverse Claims.

Except for the claims and interests of the Secured Parties in the Trust
Accounts, the Securities Intermediary has no actual knowledge of any claim to,
or interest in, any Trust Account or in any financial asset credited
thereto.  If any Person asserts any Adverse Claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against any Trust Account or in any financial asset carried therein of which a
Responsible Officer of the Securities Intermediary has actual knowledge, the
Securities Intermediary will promptly notify the Noteholders, the Indenture
Trustee and the Issuer thereof.

Section 4.11.    No Gross Up.

No Person, including the Issuer, shall be obligated to pay any additional
amounts to the Noteholders or Note Owners as a result of any withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges. 

Section 4.12.   Advance Rate Reduction Event Trigger Period, Early Amortization
Period, Early Termination Event Period and Full Amortization Period.

Upon the occurrence of an Advance Rate Reduction Event, the Advance Rate
Reduction Event Trigger Period for all Outstanding Notes shall commence without
further action on the part of any Person, unless, together, the Majority
Noteholders of all Outstanding Notes that are not Variable Funding Notes and the
Majority Noteholders for each Series of Variable Funding Notes that are
Outstanding, plus the Administrative Agent, notify the Indenture Trustee, Ginnie
Mae and the Credit Manager that either (i) they have waived the occurrence of
such Advance Rate Reduction Event or (ii) they have acknowledged that the
Advance Rate Reduction Event has been cured and consented to the termination of
the Advance Rate Reduction Event Trigger Period for each Outstanding Series that
is still in its Revolving Period. 

Upon the occurrence of an Early Amortization Event, the Revolving Period for all
Classes and Series of the Notes shall automatically terminate and the Early
Amortization Period for all Outstanding Notes shall commence without further
action on the part of any Person, unless, together, the Majority Noteholders of
all Outstanding Notes that are not Variable Funding Notes and the Majority
Noteholders for each Series of Variable Funding Notes that are Outstanding, plus





86

--------------------------------------------------------------------------------

 

 

the Administrative Agent, notify the Indenture Trustee, Ginnie Mae and the
Credit Manager that either (i) they have waived the occurrence of such Early
Amortization Event and consent to the continuation of the Revolving Period for
each Outstanding Series that is still in its Revolving Period or (ii) they
acknowledge that the Early Amortization Event has been cured and consent to the
continuation of the Revolving Period for each Outstanding Series that is still
in its Revolving Period.

Upon the occurrence of an Early Termination Event, the Revolving Period for all
Classes and Series of the Notes shall automatically terminate and the Early
Termination Event Period for all Outstanding Notes shall commence without
further action on the part of any Person, unless, together, the Majority
Noteholders of all Outstanding Notes that are not Variable Funding Notes and the
Majority Noteholders for each Series of Variable Funding Notes that are
Outstanding, plus the Administrative Agent, notify the Indenture Trustee, Ginnie
Mae and the Credit Manager that either (i) they have waived the occurrence of
such Early Termination Event and consent to the continuation of the Revolving
Period for each Outstanding Series that is still in its Revolving Period or (ii)
they acknowledge that the Early Termination Event has been cured and consent to
the continuation of the Revolving Period for each Outstanding Series that is
still in its Revolving Period.

Upon the occurrence of an Event of Default, the Revolving Period for all Classes
and Series of the Notes shall automatically terminate and the Full Amortization
Period for all Outstanding Notes shall commence without further action on the
part of any Person, unless, together, the Majority Noteholders of all
Outstanding Notes that are not Variable Funding Notes and the Majority
Noteholders for each Series of Variable Funding Notes that are Outstanding, plus
the Administrative Agent, notify the Indenture Trustee, Ginnie Mae and the
Credit Manager that either (i) they have waived the occurrence of such Event of
Default and consent to the continuation of the Revolving Period for each
Outstanding Series that is still in its Revolving Period or (ii) they
acknowledge that the Event of Default has been cured and consent to the
continuation of the Revolving Period for each Outstanding Series that is still
in its Revolving Period. 

The obligation of the Issuer to pay or reserve any Default Supplemental Fee,
Step-Up Fee, Cumulative Interest Shortfall Amount, Cumulative Default
Supplemental Fee Shortfall Amount or Cumulative Step-Up Fee Shortfall Amount
shall begin only upon the occurrence of an Early Amortization Event, Early
Termination Event or Event of Default, as applicable, and commencement of the
Early Amortization Period, the Early Termination Event Period or Full
Amortization Period, as applicable, as described in this Section 4.12.

Article V

Note Forms

Section 5.1.    Forms Generally.

The Notes will have such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Base Indenture or the
applicable Indenture Supplement and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon, as may
be required to comply with applicable laws or regulations





87

--------------------------------------------------------------------------------

 

 

or with the rules of any securities exchange, or as may, consistently herewith,
be determined by the Issuer, as evidenced by the Issuer’s execution of such
Notes.  Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.

The Definitive Notes and the Global Notes representing the Book-Entry Notes will
be typewritten, printed, lithographed or engraved or produced by any combination
of these methods (with or without steel engraved borders) or may be produced in
any other manner, all as determined by the Issuer, as evidenced by the Issuer’s
execution of such Notes.

Section 5.2.    Forms of Notes.

(a)       Forms Generally.  Subject to Section 5.2(b), each Note will be in one
of the forms approved from time to time by or pursuant to this Base
Indenture.  Without limiting the generality of the foregoing, the Indenture
Supplement for any Series of Notes shall specify whether the Notes of such
Series, or of any Class within such Series, shall be issuable as Definitive
Notes or as Book-Entry Notes.

(b)       Issuer Certificate.  Before the delivery of a Note to the Indenture
Trustee for authentication in any form approved by or pursuant to an Issuer
Certificate, the Issuer will deliver to the Indenture Trustee the Issuer
Certificate by or pursuant to which such form of Note has been approved, which
Issuer Certificate will have attached thereto a true and correct copy of the
form of Note which has been approved thereby.  Any form of Note approved by or
pursuant to an Issuer Certificate must be acceptable as to form to the Indenture
Trustee, such acceptance to be evidenced by the Indenture Trustee’s
authentication of Notes in that form of a Certificate of Authentication signed
by an Indenture Trustee Authorized Officer and delivered to the Issuer.

(c)       (i)       Rule 144A Notes.  Notes offered and sold in reliance on the
exemption from registration under Rule 144A (each, a “Rule 144A Note”) shall be
issued initially in the form of (A) one or more permanent Global Notes in fully
registered form (each, a “Rule 144A Global Note”), substantially in the form
attached hereto as Exhibit A-1 or (B) one or more permanent Definitive Notes in
fully registered form (each, a “Rule 144A Definitive Note”), substantially in
the form attached hereto as Exhibit A-2.  The aggregate principal amounts of the
Rule 144A Global Notes or Rule 144A Definitive Notes may from time to time be
increased or decreased by adjustments made on the records of the Indenture
Trustee, or the Depository or its nominee, as the case may be, as hereinafter
provided.

(ii)   Regulation S Notes.  Notes sold in offshore transactions in reliance on
Regulation S (each, a “Regulation S Note”) shall be issued in the form of (A)
one or more permanent Global Notes in fully registered form (each, a “Regulation
S Global Note”), substantially in the form attached hereto as Exhibit A-3 or (B)
one or more permanent Definitive Notes in fully registered form (each, a
“Regulation S Definitive Note”), substantially in the form attached hereto as
Exhibit A-4.  The aggregate principal amounts of the Regulation S Global Notes
or the Regulation S Definitive Notes may from time to time be increased or
decreased by adjustments made on the records of the Indenture Trustee or the
Depository or its nominee, as the case may be, as hereinafter provided.





88

--------------------------------------------------------------------------------

 

 

Section 5.3.    Reserved.

Section 5.4.    Book-Entry Notes.

(a)       Issuance of Book-Entry Notes.  If the Issuer establishes pursuant to
Sections 5.2 and 6.1 that the Notes of a particular Series or Class are to be
issued as Book-Entry Notes, then the Issuer will execute and the Indenture
Trustee or its agent will, in accordance with Section 6.3 and with the Issuer
Certificate delivered to the Indenture Trustee or its agent under Section 6.3,
authenticate and deliver, one or more definitive Global Notes, which, unless
otherwise provided in the applicable Indenture Supplement (1) will represent,
and will be denominated in an amount equal to the aggregate, Initial Note
Balance of the Outstanding Notes of such Series or Class to be represented by
such Global Note or Notes, or such portion thereof as the Issuer will specify in
an Issuer Certificate, (2) will be registered in the name of the Depository for
such Global Note or Notes or its nominee, (3) will be delivered by the Indenture
Trustee or its agent to the Depository or pursuant to the Depository’s
instruction (and which may be held by the Indenture Trustee as custodian for the
Depository, if so specified in the related Indenture Supplement or Depository
Agreement), (4) if applicable, will bear a legend substantially to the following
effect: “Unless this Note is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
agent for registration of transfer, exchange or payment, and any Note issued is
registered in the name of Cede & Co.  or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), any
transfer, pledge or other use hereof for value or otherwise by or to any person
is wrongful inasmuch as the registered owner hereof, Cede & Co., has an interest
herein” and (5) may bear such other legend as the Issuer, upon advice of
counsel, deems to be applicable.

(b)       The Note Registrar and the Indenture Trustee may deal with the
Depository as the sole Noteholder of the Book-Entry Notes for all purposes of
this Indenture and will not be obligated to the Note Owners, except as stated in
Section 14.11.

(c)       The rights of the Note owners may be exercised only through the
Depository and will be limited to those established by law and agreements
between the Note Owners and the Depository and/or its participants under the
Depository Agreement.

(d)       If this Section 5.4(a) conflicts with other terms of this Indenture,
this Section 5.4(a) will control.

(e)       The Depository will make book-entry transfers among its participants
and receive and transmit payments of principal of and interest on the Book-Entry
Notes to the participants. 

(f)       The Indenture Trustee, the Note Registrar, and the Paying Agent shall
have no responsibility or liability for any actions taken or not taken by the
Depository. 

(g)       If this Indenture requires or permits actions to be taken based on
instructions or directions of the Noteholders of a stated percentage of Note
Balance of the Notes, the Depository will be deemed to represent those
Noteholders only if it has received instructions to that effect form Note Owners
and/or the Depository's participants owning or representing, the required





89

--------------------------------------------------------------------------------

 

 

percentage of the beneficial interest of the Notes and has delivered the
instructions to the Indenture Trustee.

(h)       The Issuer in issuing Notes may use "CUSIP" numbers (if then generally
in use), and, if so, the Indenture Trustee shall use "CUSIP" numbers in notices
of redemption as a convenience to Noteholders; provided that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of a redemption and
that reliance may be placed only on the other identification numbers printed on
the Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers.  The Issuer will promptly notify the Indenture Trustee
in writing of any change in the "CUSIP" numbers.

(i)        Transfers of Global Notes only to Depository
Nominees.  Notwithstanding any other provisions of this Section 5.4 or of
Section 6.5, and subject to the provisions of paragraph (c) below, unless the
terms of a Global Note or the applicable Indenture Supplement expressly permit
such Global Note to be exchanged in whole or in part for individual Notes, a
Global Note may be transferred, in whole but not in part and in the manner
provided in Section 6.5, only to a nominee of the Depository for such Global
Note, or to the Depository, or a successor Depository for such Global Note
selected or approved by the Issuer, or to a nominee of such successor
Depository.

(j)        Limited Right to Receive Definitive Notes.  Except under the limited
circumstances described below, Note Owners of beneficial interests in Global
Notes will not be entitled to receive Definitive Notes.  With respect to Notes
issued within the United States, unless otherwise specified in the applicable
Indenture Supplement, or with respect to Notes issued outside the United States,
if specified in the applicable Indenture Supplement:

(i)       If at any time the Depository for a Global Note notifies the Issuer
that it is unwilling or unable to continue to act as Depository for such Global
Note or if at any time the Depository for the Notes for such Series or Class
ceases to be a Clearing Corporation, the Issuer will appoint a successor
Depository with respect to such Global Note.  If a successor Depository for such
Global Note is not appointed by the Issuer within ninety (90) days after the
Issuer receives such notice or becomes aware of such ineligibility, the Issuer
will execute, and the Indenture Trustee or its agent will, in accordance with
Section 6.3 and with the Issuer Certificate delivered to the Indenture Trustee
or its agent under Section 6.3 requesting the authentication and delivery of
individual Notes of such Series or Class in exchange for such Global Note, will
authenticate and deliver, individual Notes of such Series or Class of like tenor
and terms in an aggregate Initial Note Balance equal to the Initial Note Balance
of the Global Note in exchange for such Global Note.

(ii)      The Issuer may at any time and in its sole discretion determine that
the Notes of any Series or Class or portion thereof issued or issuable in the
form of one or more Global Notes will no longer be represented by such Global
Note or Notes.  In such event the Issuer will execute, and the Indenture Trustee
or its agent in accordance with Section 6.3 and with the Issuer Certificate
delivered to the Indenture Trustee or its agent under Section 6.3 for the
authentication and delivery of individual Notes of such Series or Class in
exchange in whole or in part for such Global Note, will authenticate and deliver





90

--------------------------------------------------------------------------------

 

 

individual Notes of such Series or Class of like tenor and terms in definitive
form in an aggregate Initial Note Balance equal to the Initial Note Balance of
such Global Note or Notes representing such Series or Class or portion thereof
in exchange for such Global Note or Notes.

(iii)     If specified by the Issuer pursuant to Sections 5.2 and 6.1 with
respect to Notes issued or issuable in the form of a Global Note, the Depository
for such Global Note may surrender such Global Note in exchange in whole or in
part for individual Notes of such Series or Class of like tenor and terms in
definitive form on such terms as are acceptable to the Issuer and such
Depository.  Thereupon the Issuer will execute, and the Indenture Trustee or its
agent will, in accordance with Section 6.3 and with the Issuer Certificate
delivered to the Indenture Trustee or its agent under Section 6.3, authenticate
and deliver, without service charge, (A) to each Person specified by such
Depository a new Note or Notes of the same Series or Class of like tenor and
terms and of any authorized denomination as requested by such Person in an
aggregate Initial Note Balance equal to the Initial Note Balance of the portion
of the Global Note or Notes specified by the Depository and in exchange for such
Person’s beneficial interest in the Global Note; and (B) to such Depository a
new Global Note of like tenor and terms and in an authorized denomination equal
to the difference, if any, between the Initial Note Balance of the surrendered
Global Note and the aggregate Initial Note Balance of Notes delivered to the
Noteholders thereof.

(iv)     If any Event of Default has occurred with respect to such Global Notes,
and Owners of Notes evidencing more than 50% of the Global Notes of that Series
or Class (measured by Voting Interests) advise the Indenture Trustee and the
Depository that a Global Note is no longer in the best interest of the Note
Owners, the Owners of Global Notes of that Series or Class may exchange their
beneficial interests in such Notes for Definitive Notes in accordance with the
exchange provisions herein.

(v)      In any exchange provided for in any of the preceding four paragraphs,
the Issuer will execute and the Indenture Trustee or its agent will, in
accordance with Section 6.3 and with the Issuer Certificate delivered to the
Indenture Trustee or its agent under Section 6.3, authenticate and deliver
Definitive Notes in definitive registered form in authorized
denominations.  Upon the exchange of the entire Initial Note Balance of a Global
Note for Definitive Notes, such Global Note will be canceled by the Indenture
Trustee or its agent.  Except as provided in the preceding paragraphs, Notes
issued in exchange for a Global Note pursuant to this Section will be registered
in such names and in such authorized denominations as the Depository for such
Global Note, pursuant to instructions from its direct or indirect participants
or otherwise, will instruct the Indenture Trustee or the Note Registrar.  The
Indenture Trustee or the Note Registrar will deliver such Notes to the Persons
in whose names such Notes are so registered.





91

--------------------------------------------------------------------------------

 

 

Section 5.5.    Beneficial Ownership of Global Notes.

Until Definitive Notes have been issued to the applicable Noteholders to replace
any Global Notes with respect to a Series or Class pursuant to Section 5.4 or as
otherwise specified in any applicable Indenture Supplement:

(a)       the Issuer and the Indenture Trustee may deal with the applicable
clearing agency or Depository and the Depository Participants for all purposes
(including the making of payments) as the authorized representatives of the
respective Note Owners; and

(b)       the rights of the respective Note Owners will be exercised only
through the applicable Depository and the Depository Participants and will be
limited to those established by law and agreements between such Note Owners and
the Depository and/or the Depository Participants.  Pursuant to the operating
rules of the applicable Depository, unless and until Definitive Notes are issued
pursuant to Section 5.4, the Depository will make book-entry transfers among the
Depository Participants and receive and transmit payments of principal and
interest on the related Notes to such Depository Participants.

For purposes of any provision of this Base Indenture requiring or permitting
actions with the consent of, or at the direction of, Noteholders evidencing a
specified percentage of the Note Balance of Outstanding Notes, such direction or
consent may be given by Note Owners (acting through the Depository and the
Depository Participants) owning interests in or security entitlements to Notes
evidencing the requisite percentage of principal amount of Notes.

Section 5.6.    Notices to Depository.

Whenever any notice or other communication is required to be given to
Noteholders with respect to which Book-Entry Notes have been issued, unless and
until Definitive Notes will have been issued to the related Note Owners, the
Indenture Trustee will give all such notices and communications to the
applicable Depository, and shall have no obligation to report directly to such
Note Owners.

Article VI

The Notes

Section 6.1.    General Provisions; Notes Issuable in Series; Terms of a Series
or Class Specified in an Indenture Supplement.

(a)       Amount Unlimited.  The aggregate Initial Note Balance of Notes which
may be authenticated and delivered and Outstanding under this Base Indenture is
not limited.

(b)       Series and Classes.  The Notes may be issued in one or more Series or
Classes up to an aggregate Note Balance for such Series or Class as from time to
time may be authorized by the Issuer.  All Notes of each Series or Class under
this Base Indenture will in all respects be equally and ratably entitled to the
benefits hereof with respect to such Series or Class without preference,
priority or distinction on account of (1) the actual time of the authentication
and





92

--------------------------------------------------------------------------------

 

 

delivery, or (2) Stated Maturity Date of the Notes of such Series or Class,
except as specified in the applicable Indenture Supplement for such Series or
Class of Notes.

Each Note issued must be part of a Series of Notes for purposes of allocations
pursuant to the related Indenture Supplement.  A Series of Notes is created
pursuant to an Indenture Supplement.  A Class of Notes is created pursuant to an
Indenture Supplement for the applicable Series.

Each Series and Class of Notes will be secured by the Trust Estate.

Each Series of Notes may, but need not be, subdivided into multiple
Classes.  Notes belonging to a Class in any Series may be entitled to specified
payment priorities over other Classes of Notes in that Series.

(c)       Provisions Required in Indenture Supplement.  Before the initial
issuance of Notes of each Series, there shall also be established in or pursuant
to an Indenture Supplement provision for:

(i)       the Series designation;

(ii)      the Initial Note Balance of such Series of Notes and of each Class, if
any, within such Series, and the Maximum VFN Principal Balance for such Series
(if it is a Series or Class of Variable Funding Notes);

(iii)     whether such Notes are subdivided into Classes;

(iv)     whether such Series of Notes are Term Notes, Variable Funding Notes or
a combination thereof;

(v)      the Note Interest Rate at which such Series of Notes or each related
Class of Notes will bear interest, if any, or the formula or index on which such
rate will be determined, including all relevant definitions, and the date from
which interest will accrue;

(vi)     the Stated Maturity Date for such Series of Notes or each related Class
of Notes;

(vii)    if applicable, the appointment by the Indenture Trustee of an
Authenticating Agent in one or more places other than the location of the office
of the Indenture Trustee with power to act on behalf of the Indenture Trustee
and subject to its direction in the authentication and delivery of such Notes in
connection with such transactions as will be specified in the provisions of this
Base Indenture or in or pursuant to the applicable Indenture Supplement creating
such Series;

(viii)   if such Series of Notes or any related Class will be issued in whole or
in part in the form of a Global Note or Global Notes, the terms and conditions,
if any, in addition to those set forth in Section 5.4, upon which such Global
Note or Global Notes may be exchanged in whole or in part for other Definitive
Notes; and the Depository for such Global Note or Global Notes (if other than
the Depository specified in Section 1.1);





93

--------------------------------------------------------------------------------

 

 

(ix)     the subordination, if any, of such Series of Notes or any related
Class(es) to any other Notes of any other Series or of any other Class within
the same Series;

(x)      the Record Date for any Payment Date of such Series of Notes or any
related Class, if different from the last day of the month before the related
Payment Date;

(xi)     any Default Supplemental Fee Rate, if applicable;

(xii)    any Step-Up Fee Rate, if applicable;

(xiii)   if applicable, under what conditions any additional amounts will be
payable to Noteholders of the Notes of such Series;

(xiv)   the Administrative Agent for such Series of Notes;

(xv)    any other terms of such Notes as stated in the related Indenture
Supplement; and

(xvi)   all upon such terms as may be determined in or pursuant to an Indenture
Supplement with respect to such Series or Class of Notes.

(d)       Forms of Series or Classes of Notes.  The form of the Notes of each
Series or Class will be established pursuant to the provisions of this Base
Indenture and the related Indenture Supplement creating such Series or
Class.  The Notes of each Series or Class will be distinguished from the Notes
of each other Series or Class in such manner, reasonably satisfactory to the
Indenture Trustee, as the Issuer may determine.

Section 6.2.    Denominations.

Except as provided in Section 6.1(b), the Notes of each Series or Class will be
issuable in such denominations and currency as will be provided in the
provisions of this Base Indenture or in or pursuant to the applicable Indenture
Supplement.  In the absence of any such provisions with respect to the Term
Notes of any Series or Class, the Term Notes of that Series or Class will be
issued in minimum denominations of $100,000 and integral multiples of $1,000 in
excess thereof.  In the absence of any such provisions with respect to the
Variable Funding Notes of any Series or Class, the Variable Funding Notes of
that Series or Class will be issued in accordance with the terms of the related
Indenture Supplement.

Section 6.3.    Execution, Authentication and Delivery and Dating.

(a)       The Notes will be executed on behalf of the Issuer by an Issuer
Authorized Officer, by manual or facsimile signature.

(b)       Notes bearing the manual or facsimile signatures of individuals who
were at any time an Issuer Authorized Officer will bind the Issuer,
notwithstanding that such individuals or any of them have ceased to hold such
offices before the authentication and delivery of such Notes or did not hold
such offices at the date of issuance of such Notes.





94

--------------------------------------------------------------------------------

 

 

(c)       At any time and from time to time after the execution and delivery of
this Base Indenture, the Issuer may deliver Notes executed by the Issuer to the
Indenture Trustee for authentication; and the Indenture Trustee will, upon
delivery of an Issuer Certificate, authenticate and deliver such Notes as
provided in this Base Indenture and not otherwise.

(d)       Before any such authentication and delivery, the Indenture Trustee
will be entitled to receive, in addition to any Officer’s Certificate and
Opinion of Counsel required to be furnished to the Indenture Trustee pursuant to
Section 1.3, the Issuer Certificate and any other opinion or certificate
relating to the issuance of the Series or Class of Notes required to be
furnished pursuant to Section 5.2 or Section 6.10.

(e)       The Indenture Trustee will not be required to authenticate such Notes
if the issue thereof will adversely affect the Indenture Trustee’s own rights,
duties or immunities under the Notes and this Base Indenture.

(f)       Unless otherwise provided in the form of Note for any Series or Class,
all Notes will be dated the date of their authentication.

(g)       No Note will be entitled to any benefit under this Base Indenture or
be valid or obligatory for any purpose unless there appears on such Note a
Certificate of Authentication substantially in the form provided for herein
executed by the Indenture Trustee by manual signature of an authorized
signatory, and such certificate upon any Note will be conclusive evidence, and
the only evidence, that such Note has been duly authenticated and delivered
hereunder.

Section 6.4.    Temporary Notes.

(a)       Pending the preparation of definitive Notes of any Series or Class,
the Issuer may execute, and, upon receipt of the documents required by
Section 6.3, together with an Issuer’s Certificate, the Indenture Trustee will
authenticate and deliver, temporary Notes which are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the Issuer may determine, as evidenced by the Issuer’s execution
of such Notes.

(b)       If temporary Notes of any Series or Class are issued, the Issuer will
cause permanent Notes of such Series or Class to be prepared without
unreasonable delay.  After the preparation of permanent Notes, the temporary
Notes of such Series or Class will be exchangeable for permanent Notes of such
Series or Class upon surrender of the temporary Notes of such Series or Class at
the office or agency of the Issuer in a Place of Payment, without charge to the
Noteholder; and upon surrender for cancellation of any one or more temporary
Notes the Issuer will execute and the Indenture Trustee or its agent will, in
accordance with Section 6.3 and with the Issuer Certificate delivered to the
Indenture Trustee or its agent under Section 6.3, authenticate and deliver in
exchange therefore a like Initial Note Balance of permanent Notes of such Series
or Class of authorized denominations and of like tenor and terms.  Until so
exchanged the temporary Notes of such Series or Class will in all respects be
entitled to the same benefits under this Base Indenture as permanent Notes of
such Series or Class.





95

--------------------------------------------------------------------------------

 

 

Section 6.5.    Registration, Transfer and Exchange.

(a)       Note Register.  The Indenture Trustee, acting as Note Registrar (in
such capacity, the “Note Registrar”), shall keep or cause to be kept a register
(herein sometimes referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuer will provide for the
registration of Notes, or of Notes of a particular Series or Class, and for
transfers of Notes.  Any such register will be in written form or in any other
form capable of being converted into written form within a reasonable time.  At
all reasonable times the information contained in such register or registers
will be available for inspection by the Issuer or the Indenture Trustee at the
Corporate Trust Office.  The Issuer, the Indenture Trustee, the Note Registrar,
the Paying Agent and any agents of any of them, may treat a Person in whose name
a Note is registered as the owner of such Note for the purpose of receiving
payments in respect of such Note and for all other purposes, and none of the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent or any agent
of any of them, shall be affected by notice to the contrary.  None of the
Issuer, the Indenture Trustee, any agent of the Indenture Trustee, any Paying
Agent or the Note Registrar will have any responsibility or liability for any
aspect of the records relating to or payments made on account of beneficial
ownership of a Global Note or for maintaining, supervising or reviewing any
records relating to such beneficial ownership.

(b)       Exchange of Notes.  Subject to Section 5.4, upon surrender for
transfer of any Note of any Series or Class at the Place of Payment, the Issuer
may execute, and, upon receipt of the documents required by Section 6.3 and such
surrendered Note, together with an Issuer’s Certificate, the Indenture Trustee
will authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms.  Subject to Section 5.4, Notes of any Series or Class may be
exchanged for other Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms, upon surrender of the Notes to be exchanged at the Place of
Payment.  Whenever any Notes are so surrendered for exchange, the Issuer will
execute, and the Indenture Trustee or the related Authenticating Agent will
authenticate and deliver the Notes which the Noteholders making the exchange are
entitled to receive.

(c)       Issuer Obligations.  All Notes issued upon any transfer or exchange of
Notes shall be the valid and legally binding obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this Base
Indenture, as the Notes surrendered upon such transfer or exchange.

(d)       Endorsement of Notes to be Transferred or Exchanged.  Every Note
presented or surrendered for transfer or exchange will (if so required by the
Issuer, the Note Registrar or the Indenture Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Issuer, the Indenture Trustee, and the Note Registrar duly executed, by the
Noteholder thereof or such Noteholder’s attorney duly authorized in writing,
with such signature guaranteed by an “eligible guarantor institution” meeting
the requirements of the Securities Transfer Agent’s Medallion Program (“STAMP”).

(e)       No Service Charge.  Unless otherwise provided in the Note to be
transferred or exchanged, no service charge will be assessed against any
Noteholder for any transfer or exchange





96

--------------------------------------------------------------------------------

 

 

of Notes, but the Issuer, the Indenture Trustee, and the Note Registrar may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any transfer or exchange of Notes
before the transfer or exchange will be complete, other than exchanges pursuant
to Section 5.4 not involving any transfer.

(f)       Deemed Representations by Transferees of Rule 144A Notes.  Each
transferee (including the initial Noteholder or Owner) of a Rule 144A Note or of
a beneficial interest therein shall be deemed by accepting such Note or
beneficial interest, to have made all the certifications, representations and
warranties set forth in the Rule 144A Note Transfer Certificate attached to
Exhibit B-1 attached hereto.

(g)       Deemed Representations by Transferees of Regulation S Notes.  Each
transferee (including the initial Noteholder or Owner) of a Regulation S Note or
of a beneficial therein shall be deemed by accepting such Note or beneficial
interest, to have made all the certifications, representations and warranties
set forth in the Regulation S Note Transfer Certificate attached to Exhibit B-2
attached hereto.

(h)       Conditions to Transfer.  No sale, pledge or other transfer (a
“Transfer”) of any Notes shall be made unless that Transfer is made pursuant to
an effective registration statement under the 1933 Act and effective
registration or qualification under applicable state securities laws or is made
in a transaction that does not require such registration or qualification.  If a
Transfer is made without registration under the 1933 Act (other than in
connection with the initial issuance thereof by the Issuer), then the Note
Registrar, the Indenture Trustee, Administrator, on behalf of the Issuer, shall
refuse to register such Transfer unless the Note Registrar receives either:

(i)       the Regulation S Note Transfer Certificate or Rule 144A Note Transfer
Certificate and such other information as may be required pursuant to this
Section 6.5; or

(ii)      if the Transfer is to be made to an Issuer Affiliate in a transaction
that is exempt from registration under the 1933 Act, an Opinion of Counsel
reasonably satisfactory to the Issuer and the Note Registrar to the effect that
such Transfer may be made without registration under the 1933 Act (which Opinion
of Counsel shall not be an expense of the Trust Estate or of the Issuer, the
Indenture Trustee or the Note Registrar in their respective capacities as such).

None of the Administrator, the Issuer, the Indenture Trustee or the Note
Registrar is obligated to register or qualify the Notes under the 1933 Act or
any other securities law or to take any action not otherwise required under this
Base Indenture to permit the transfer of any Note without registration or
qualification.  Any Noteholder of a Note desiring to effect such a Transfer
shall, and upon acquisition of such a Note shall be deemed to have agreed to,
indemnify the Indenture Trustee, the Note Registrar, the Administrator, the
Servicer and the Issuer against any liability that may result if the Transfer is
not so exempt or is not made in accordance with the 1933 Act and applicable
state securities laws.

In connection with any Transfer of Notes in reliance on Rule 144A, the
Administrator shall furnish upon request of a Noteholder to such Noteholder and
any prospective purchaser designated by such Noteholder the information required
to be delivered under paragraph (d)(4) of Rule 144A.





97

--------------------------------------------------------------------------------

 

 

In the event that a Note is transferred to a Person that does not meet the
requirements of this Section 6.5 and/or the requirements of the related
Indenture Supplement, such transfer will be of no force and effect, will be void
ab initio, and will not operate to transfer any right to such Person,
notwithstanding any instructions to the contrary to the Issuer, the Indenture
Trustee or any intermediary; and the Indenture Trustee shall not make any
payment on such Note for as long as such Person is the Noteholder of such Note
and the Indenture Trustee shall have the right to compel such Person to transfer
such Note to a Person who does meet the requirements of this Section 6.5.

(i)       Transfers of Ownership Interests in Global Notes.  Transfers of
beneficial interests in a Global Note representing Book-Entry Notes may be made
only in accordance with the rules and regulations of the Depository (and, in the
case of a Regulation S Global Note only to beneficial owners who are not “U.S.
persons” (as such term is defined in Regulation S) in accordance with the rules
and regulations of Euroclear or Clearstream) and the transfer restrictions
contained in the legend on such Global Note and exchanges or transfers of
interests in a Global Note may be made only in accordance with the following:

(i)       General Rules Regarding Transfers of Global Notes.  Subject to clauses
(ii) through (vii) of this Section 6.5(i), Transfers of a Global Note
representing Book-Entry Notes shall be limited to Transfers of such Global Note
in whole, but not in part, to nominees of the Depository or to a successor of
the Depository or such successor’s nominee.

(ii)      Rule 144A Global Note to Regulation S Global Note.  If an owner of a
beneficial interest in a Rule 144A Global Note related to a Series and/or Class
deposited with or on behalf of the Depository wishes at any time to exchange its
interest in such Rule 144A Global Note for an interest in a Regulation S Global
Note for that Series and/or Class, or to transfer its interest in such Rule 144A
Global Note to a Person who wishes to take delivery thereof in the form of an
interest in a Regulation S Global Note for that Series and/or Class, such Note
Owner (or transferee), provided such Note Owner (or transferee) is not a “U.S.
person” (as such term is defined in Regulation S), may, subject to the rules and
procedures of the Depository, exchange or cause the exchange of such interest in
such Rule 144A Global Note for a beneficial interest in the Regulation S Global
Note for that Series and/or Class.  Upon the receipt by the Indenture Trustee of
(A) instructions from the Depository directing the Indenture Trustee to cause to
be credited a beneficial interest in a Regulation S Global Note in an amount
equal to the beneficial interest in such Rule 144A Global Note to be exchanged
but not less than the minimum denomination applicable to the owner’s Notes held
through a Regulation S Global Note, (B) a written order given in accordance with
the Depository’s procedures containing information regarding the participant
account of the Depository and, in the case of a transfer pursuant to and in
accordance with Regulation S, the Euroclear or Clearstream account to be
credited with such increase and (C) a certificate (each, a “Regulation S Note
Transfer Certificate”) in the form of Exhibit B-2 hereto given by the Note Owner
or its transferee stating that the exchange or transfer of such interest has
been made in compliance with the transfer restrictions applicable to the Global
Notes, including the requirements that the Note Owner or its transferee is not a
“U.S. person” (as such term is defined in Regulation S) and the transfer is made
pursuant to and in accordance with Regulation S, then the Indenture Trustee and
the Note Registrar, shall reduce the principal amount of the Rule 144A Global





98

--------------------------------------------------------------------------------

 

 

Note for the related Series and/or Class and increase the principal amount of
the Regulation S Global Note for the related Series and/or Class by the
aggregate principal amount of the beneficial interest in the Rule 144A Global
Note to be exchanged, and shall instruct Euroclear or Clearstream, as
applicable, concurrently with such reduction, to credit or cause to be credited
to the account of the Person specified in such instructions a beneficial
interest in the Regulation S Global Note for the related Series and/or Class
equal to the reduction in the principal amount of the Rule 144A Global Note for
the related Series and/or Class.

(iii)     Regulation S Global Note to Rule 144A Global Note.  If an owner of a
beneficial interest in a Regulation S Global Note related to a Series and/or
Class deposited with or on behalf of the Depository wishes at any time to
transfer its interest in such Regulation S Global Note to a Person who wishes to
take delivery thereof in the form of an interest in a Rule 144A Global Note for
such Series and/or Class, such owner’s transferee may, subject to the rules and
procedures of the Depository, exchange or cause the exchange of such interest
for an equivalent beneficial interest in a Rule 144A Global Note for such Series
and/or Class.  Upon the receipt by the Indenture Trustee and the Note Registrar,
of (A) instructions from the Depository directing the Indenture Trustee and the
Note Registrar, to cause to be credited a beneficial interest in a Rule 144A
Global Note in an amount equal to the beneficial interest in such Regulation S
Global Note to be exchanged but not less than the minimum denomination
applicable to such owner’s Notes held through a Rule 144A Global Note, to be
exchanged, such instructions to contain information regarding the participant
account with the Depository to be credited with such increase, and (B) a
certificate (each, a “Rule 144A Note Transfer Certificate”) in the form of
Exhibit B-1 hereto given by the transferee of such beneficial interest, then the
Indenture Trustee will reduce the principal amount of the Regulation S Global
Note and increase the principal amount of the Rule 144A Global Note for the
related Series and/or Class by the aggregate principal amount of the beneficial
interest in the Regulation S Global Note for the related Series and/or Class to
be transferred and the Indenture Trustee and the Note Registrar, shall instruct
the Depository, concurrently with such reduction, to credit or cause to be
credited to the account of the Person specified in such instructions a
beneficial interest in the Rule 144A Global Note for the related Series and/or
Class equal to the reduction in the principal amount of the Regulation S Global
Note for the related Series and/or Class.

(iv)     Transfers of Interests in Rule 144A Global Note.  An owner of a
beneficial interest in a Rule 144A Global Note may transfer such interest in the
form of a beneficial interest in such Rule 144A Global Note in accordance with
the procedures of the Depository without the provision of written certification.

(v)      Transfers of Interests in Regulation S Global Note.  An owner of a
beneficial interest in a Regulation S Global Note may transfer such interest in
the form of a beneficial interest in such Regulation S Global Note in accordance
with the applicable procedures of Euroclear and Clearstream without the
provision of written certification.

(vi)     Regulation S Global Note to Regulation S Definitive Note.  Subject to
Section 5.4(j) hereof, an owner of a beneficial interest in a Regulation S
Global Note for the related Series and/or Class deposited with or on behalf of a
Depository may at any time





99

--------------------------------------------------------------------------------

 

 

transfer such interest for a Regulation S Definitive Note upon provision to the
Indenture Trustee, the Issuer and the Note Registrar of a Regulation S Note
Transfer Certificate.

(vii)    Rule 144A Global Note to Rule 144A Definitive Note.  Subject to
Section 5.4(j) hereof, an owner of a beneficial interest in a Rule 144A Global
Note deposited with or on behalf of a Depository may at any time transfer such
interest for a Rule 144A Definitive Note, upon provision to the Indenture
Trustee, the Issuer and the Note Registrar of a Rule 144A Note Transfer
Certificate.

(j)       Transfers of Definitive Notes.  In the event of any Transfer of a
Regulation S Definitive Note, a Regulation S Note Transfer Certificate shall be
provided prior to the Indenture Trustee’s or Note Registrar’s registration of
such Transfer.  In the event of any Transfer of a Rule 144A Definitive Note, a
Rule 144A Note Transfer Certificate shall be provided prior to the Indenture
Trustee’s or Note Registrar’s registration of such Transfer.

(k)       ERISA Restrictions.  Neither the Note Registrar nor the Indenture
Trustee shall register the Transfer of any Definitive Notes unless the
prospective transferee has delivered to the Indenture Trustee and the Note
Registrar a certification to the effect that either (i) it is not, and is not
acquiring, holding or transferring the Notes, or any interest therein, or on
behalf of, or using assets of, an “employee benefit plan” as defined in Section
3(3) of ERISA, a plan described in section 4975(e)(1) of the Code, an entity
which is deemed to hold the assets of any such employee benefit plan or plan
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA
(the “Plan Asset Regulations”), which employee benefit plan, plan or entity is
subject to Title I of ERISA or section 4975 of the Code, or a governmental,
non-U.S. or church plan which is subject to any U.S. federal, state, local or
other law that is substantially similar to Title I of ERISA or section 4975 of
the Code (“Similar Law”) (collectively, an “Employee Benefit Plan”), or (ii) (A)
as of the date of transfer or purchase, it believes that such Notes are properly
treated as indebtedness without substantial equity features for purposes of the
Plan Asset Regulations and agrees to so treat such Notes and (B) the
transferee’s acquisition, holding or disposition of the Notes or any interest
therein will satisfy the requirements of Prohibited Transaction Class Exemption
(“PTCE”) 84-14 (relating to transactions effected by a qualified professional
asset manager), PTCE 90-1 (relating to investments by insurance company pooled
separate accounts), PTCE 91-38 (relating to investments in bank collective
investment funds), PTCE 95-60 (relating to transactions involving insurance
company general accounts), PTCE 96-23 (relating to transactions directed by an
in-house professional asset manager) or the statutory prohibited transaction
exemption for service providers set forth in Section 408(b)(17) of ERISA and
Section 4975(d)(20) of the Code or a similar class or statutory exemption and
will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or section 4975 of the Code (or, in the case of a governmental, non-U.S.
or church plan subject to such Similar Law, will not violate any such Similar
Law).  In the case of any Book-Entry Note, each transferee of such Note or any
beneficial interest therein by virtue of its acquisition of such Note will be
deemed to represent either (i) or (ii) above.

(l)       No Liability of Indenture Trustee for Transfers.  To the extent
permitted under applicable law, the Indenture Trustee (in any of its capacities)
shall be under no liability to any Person for any registration of transfer of
any Note that is in fact not permitted by this Section 6.5 or for making any
payments due to the Noteholder thereof or taking any other action with respect





100

--------------------------------------------------------------------------------

 

 

to such Noteholder under the provisions of this Base Indenture so long as the
transfer was registered by the Indenture Trustee and the Note Registrar in
accordance with the requirements of this Base Indenture.

Section 6.6.    Mutilated, Destroyed, Lost and Stolen Notes.

(a)       If (1) any mutilated Note is surrendered to the Indenture Trustee or
the Note Registrar, or the Issuer, the Note Registrar or the Indenture Trustee
receive evidence to their satisfaction of the destruction, loss or theft of any
Note, and (2) there is delivered to the Issuer, the Note Registrar or the
Indenture Trustee such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Indenture Trustee that such Note has been acquired by a
protected purchaser, the Issuer may execute, and, upon receipt of the documents
required by Section 6.3, together with an Issuer’s Certificate, the Indenture
Trustee will authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a new Note of like tenor, Series or
Class, Stated Maturity Date and Initial Note Balance, bearing a number not
contemporaneously Outstanding.

(b)       In case any such mutilated, destroyed, lost or stolen Note has become
or is about to become due and payable, the Issuer in its discretion may, instead
of issuing a new Note, pay such Note on a Payment Date in accordance with
Section 4.5.

(c)       Upon the issuance of any new Note under this Section, the Issuer, the
Indenture Trustee, or the Note Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Indenture Trustee) connected therewith.

(d)       Every new Note issued pursuant to this Section in lieu of any
mutilated, destroyed, lost or stolen Note will constitute an original additional
contractual obligation of the Issuer, whether or not the mutilated, destroyed,
lost or stolen Note will be at any time enforceable by anyone, and will be
entitled to all the benefits of this Base Indenture equally and proportionately
with any and all other Notes of the same Series or Class duly issued hereunder.

(e)       The provisions of this Section are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 6.7.    Payment of Interest; Interest Rights Preserved; Withholding
Taxes.

(a)       Unless otherwise provided with respect to such Note pursuant to
Section 6.1, interest payable on any Note will be paid to the Person in whose
name that Note (or one or more Predecessor Notes) is registered at the close of
business on the most recent Record Date.

(b)       Subject to Section 6.7(a), each Note delivered under this Base
Indenture upon transfer of or in exchange for or in lieu of any other Note will
carry the rights to interest and fees accrued or principal accreted and unpaid,
and to accrue or accrete, which were carried by such other Note.





101

--------------------------------------------------------------------------------

 

 

(c)       The right of any Noteholder to receive interest and fees on or
principal of any Note shall be subject to any applicable withholding or
deduction imposed pursuant to the Code or other applicable tax law, including
foreign withholding and deduction.  Any amounts properly so withheld or deducted
shall be treated as actually paid to the appropriate Noteholder.  In addition,
in order to receive payments on its Notes free of U.S. federal withholding and
backup withholding tax, each Noteholder shall timely furnish the Indenture
Trustee on behalf of the Issuer, (1) any applicable IRS Form W-9, W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY (with any applicable attachments) and (2) any
documentation that is required under FATCA to enable the Issuer, the Indenture
Trustee and any other agent of the Issuer to determine their duties and
liabilities with respect to any taxes they may be required to withhold in
respect of such Note or the Noteholder of such Note or beneficial interest
therein, in each case, prior to the first Payment Date after such Noteholder’s
acquisition of Notes and at such time or times required by law or that the
Indenture Trustee on behalf of the Issuer or their respective agents may
reasonably request, and shall update or replace such IRS form or documentation
in accordance with its terms or its subsequent amendments.  Each Noteholder will
provide the applicable replacement IRS form or documentation every three (3)
years (or sooner if there is a transfer to a new Noteholder or if required by
applicable law).  In each case above, the applicable IRS form or documentation
shall be properly completed and signed under penalty of perjury.

Section 6.8.    Persons Deemed Owners.

The Issuer, the Indenture Trustee, the Note Registrar and any agent of the
Issuer, the Indenture Trustee or the Note Registrar may treat the Person in
whose name the Note is registered in the Note Registrar as the owner of such
Note for the purpose of receiving payment of principal of and (subject to
Section 6.7) interest on such Note and for all other purposes whatsoever,
whether or not such Note is overdue, and neither the Issuer, the Indenture
Trustee, the Note Registrar, nor any agent of the Issuer, the Indenture Trustee,
or the Note Registrar will be affected by notice to the contrary.

Section 6.9.    Cancellation.

All Notes surrendered for payment, redemption, transfer, conversion or exchange
will, if surrendered to any Person other than the Indenture Trustee, be
delivered to the Indenture Trustee and, if not already canceled, will be
promptly canceled by it.  The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered will be promptly canceled by the Indenture Trustee.  No Note
will be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section, except as expressly permitted by this Base
Indenture.  The Indenture Trustee will dispose of all canceled Notes in
accordance with its customary procedures.

Section 6.10.    New Issuances of Notes.

(a)       Issuance of New Notes.  The Issuer may, from time to time, direct the
Indenture Trustee, on behalf of the Issuer, to issue new Notes of any Series or
Class, so long as the conditions precedent set forth in Section 6.10(b) are
satisfied if, at the time of issuance, other Notes have already been issued and
remain Outstanding.  On or before the Issuance Date of new Notes of any





102

--------------------------------------------------------------------------------

 

 

Series or Class of Notes, the Issuer shall execute and deliver the required
Indenture Supplement which shall incorporate the principal terms with respect to
such additional Series or Class of Notes.  The Indenture Trustee shall execute
any such Indenture Supplement without the consent of any Noteholders, the Issuer
shall execute the Notes of such Series or Class and the Notes of such Series or
Class shall be delivered to the Indenture Trustee (along with the other
deliverables required hereunder) for authentication and delivery.
Notwithstanding the foregoing, the conditions to the issuance of the new Notes
contemplated by Section 6.10(b) shall not apply to the issuance of any Series of
Notes on the Closing Date.

(b)       Conditions to Issuance of New Notes.  The issuance of the Notes of any
Series or Class after the Closing Date pursuant to this Section 6.10 shall be
subject to the satisfaction of the following conditions:

(i)       no later than ten (10) Business Days before the date that the new
issuance is to occur, the Issuer delivers to the Indenture Trustee, each VFN
Noteholder and each Note Rating Agency that has rated any Outstanding Note that
will remain Outstanding after the new issuance, notice of such new issuance;

(ii)      on or prior to the date that the new issuance is to occur, the Issuer
delivers to the Indenture Trustee and each Note Rating Agency that has rated any
Outstanding Note that will remain Outstanding after the new issuance, an Issuer
Certificate to the effect that the Issuer reasonably believes that the new
issuance will not cause a material Adverse Effect on any Outstanding Notes or a
Secured Party, and an Issuer Tax Opinion with respect to such proposed issuance,
and an Opinion of Counsel:

(A)       to the effect that all instruments furnished to the Indenture Trustee
conform to the requirements of this Base Indenture for the Indenture Trustee to
authenticate and deliver such Notes;

(B)       to the effect that the form and terms of such Notes have been
established in conformity with the provisions of this Base Indenture;

(C)       to the effect that all conditions precedent set forth in this Base
Indenture to the issuance of such Notes have been met; and

(D)       covering such other matters as the Indenture Trustee may reasonably
request;

(iii)     on or prior to the date that the new issuance is to occur, the Issuer
will have delivered to the Indenture Trustee and each Note Rating Agency that is
at that time rating Outstanding Notes that will remain Outstanding after the new
issuance, an Opinion of Counsel to the effect that the Issuer has the requisite
power and authority to issue such Notes and such Notes have been duly authorized
and delivered by the Issuer and, assuming due authentication and delivery by the
Indenture Trustee, constitute legal, valid and binding obligations of the Issuer
enforceable in accordance with their terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws and legal principles affecting creditors’ rights generally from time
to time in effect and to general equitable principles, whether applied in an
action at





103

--------------------------------------------------------------------------------

 

 

law or in equity) and are entitled to the benefits of this Base Indenture,
equally and ratably with all other Outstanding Notes, if any, of such Series or
Class subject to the terms of this Base Indenture and each Indenture Supplement;

(iv)     if any additional conditions to the new issuance are specified in
writing to the Issuer by a Note Rating Agency that is at that time rating any
Outstanding Note that will remain Outstanding after the new issuance, the Issuer
satisfies such conditions, if they are applicable to such Notes;

(v)      either (1) the Issuer obtains written confirmation from each Note
Rating Agency that is at that time rating any Outstanding Note at the request of
the Issuer that will remain Outstanding after the new issuance that the new
issuance will not have a Ratings Effect on any Outstanding Notes that are rated
by such Note Rating Agency at the request of the Issuer or (2) if the
Administrator and the Administrative Agents determine in their reasonable
judgment that an applicable Note Rating Agency no longer provides such written
confirmation described in the foregoing clause (1), (a) the Administrator shall
provide notice of such new issuance to the related Note Rating Agency and (b)
each of the parties that would be Administrative Agents after giving effect to
the new issuance shall have provided their prior written consent to such new
issuance which may be given in reliance in part on the Issuer’s Certificate
delivered pursuant to Section 6.10(b)(ii) above;

(vi)     no Event of Default shall have occurred and be continuing, as evidenced
by an Issuer’s Certificate, unless (a) the proceeds of such new Notes are
applied in whole or in part to redeem all other Outstanding Notes and/or (b) the
Noteholders of any Notes that will remain Outstanding consent to such issuance
of new Notes;

(vii)    on or prior to the date that the new issuance is to occur, the Issuer
will have delivered to the Indenture Trustee an Indenture Supplement and, if
applicable, the Issuer Certificate;

(viii)   any Class of VFN (other than MBS Advance VFNs) must have the same
Stated Maturity Date and Interim Payment Date as any and all other Outstanding
Classes of VFNs;

(ix)     if any Class of VFNs is beneficially owned by the beneficial owner of
the Issuer, all Classes of VFNs (other than MBS Advance VFNs) must be
beneficially owned by the beneficial owner of the Issuer for United States
federal income tax purposes and the financing of such Class of VFNs (other than
MBS Advance VFNs) shall be subject to the requirement for an Issuer Tax Opinion;

(x)      for any new Series with respect to which there is a new Administrative
Agent not currently set forth under the terms of the definition of
“Administrative Agent,” the Administrative Agent shall have consented to the
issuance of such Series, unless the Notes in respect of which the existing
Administrative Agent’s consent is required, are paid in full and all related
commitments terminated in writing by the Issuer and any remaining accrued
commitment fees paid in full to such terminated Administrative Agent, in





104

--------------------------------------------------------------------------------

 

 

connection with the issuance of the new Series with the different Administrative
Agent; and

(xi)     any other conditions specified in the applicable Indenture Supplement;
provided,  however, that any one of the aforementioned conditions may be
eliminated (other than clause (v) above and the requirement for an Issuer Tax
Opinion) or modified as a condition precedent to any new issuance of a Series or
Class of Notes if the Issuer has obtained approval from each Note Rating Agency
that is at that time rating any Outstanding Notes that will remain Outstanding
after the new issuance.

(c)       No Notice or Consent Required to or from Existing Noteholders and
Owners.  Except as provided in Section 6.10(b) above, the Issuer and the
Indenture Trustee will not be required to provide prior notice to or to obtain
the consent of any Noteholder or Note Owner of Notes of any Outstanding Series
or Class to issue any additional Notes of any Series or Class.

(d)       Other Provisions.  There are no restrictions on the timing or amount
of any additional issuance of Notes of an Outstanding Series or Class within a
Series, of Notes, so long as the conditions described in Section 6.10(b) are met
or waived.

(e)       Sale Proceeds.  The proceeds of sale of any new Series of Notes shall
be wired to the Collection and Funding Account, and the Indenture Trustee shall
disburse such sale proceeds at the direction of the Administrator on behalf of
the Issuer, except to the extent such funds are needed to ensure that no
Borrowing Base Deficiency exists.  The Administrator on behalf of the Issuer may
direct the Issuer to apply such proceeds to reduce pro rata based on Invested
Amounts, the VFN Principal Balance of any Classes of Variable Funding Notes, or
to redeem any Series of Notes in accordance with Section 13.1.  In the absence
of any such direction, the proceeds of such sale shall be distributed to PLS or
at PLS’s direction on the Issuance Date for the newly issued Notes.  The
Administrator shall deliver to the Indenture Trustee a report demonstrating that
the release of sale proceeds pursuant to the Issuer’s direction will not cause a
Borrowing Base Deficiency, as a precondition to the Indenture Trustee releasing
such proceeds.

(f)       Increase or Reduction in Maximum VFN Principal Balance.  The increase
or reduction in the Maximum VFN Principal Balance in respect of any Outstanding
Class of Notes, the increase or decrease of any Advance Rates in respect thereof
and/or the increase or decrease of interest rates in respect thereof shall not
constitute an issuance of “new Notes” for purpose of this Section 6.10.

Article VII

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or PLS

Section 7.1.    Satisfaction and Discharge of Indenture.

This Base Indenture will cease to be of further effect with respect to any
Series or Class of Notes (except as to any surviving rights of transfer or
exchange of Notes of that Series or Class expressly provided for herein or in
the form of Note for that Series or Class), and the Indenture Trustee, on demand
of and at the expense of the Issuer, will execute proper instruments
acknowledging satisfaction and discharge of this Base Indenture, when:





105

--------------------------------------------------------------------------------

 

 

(a)       all Notes of that Series or Class theretofore authenticated and
delivered (other than (i) Notes of that Series or Class which have been
destroyed, lost or stolen and which have been replaced or paid as provided in
Section 6.6, and (ii) Notes of that Series or Class for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from that trust) have
been delivered to the Indenture Trustee canceled or for cancellation or have
been redeemed in accordance with Article XIII hereof or the applicable Indenture
Supplement (in which case, such redeemed Notes shall be deemed to have been
canceled and shall be immediately surrendered to the Indenture Trustee in
exchange for the related redemption price);

(b)       with respect to the discharge of this Base Indenture for each Series
or Class, the Issuer has paid or caused to be paid all sums payable hereunder
(including payments to the Indenture Trustee (in all its capacities) pursuant to
Section 11.7 with respect to the Notes or in respect of Fees, and any and all
other amounts due and payable pursuant to this Base Indenture;

(c)       the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Base
Indenture with respect to the Notes of that Series or Class have been complied
with; and

(d)       if applicable, subject to Section 4.6(c), the earlier of (i) three (3)
years or five (5) years, as applicable, following payment in full of all
Outstanding Notes, or (ii) with respect to the Credit Manager Expense Reserve
Account, the date on which Citibank and PLS enter into a mutually acceptable
escrow account agreement, acceptable to the Credit Manager. 

Notwithstanding the satisfaction and discharge of this Base Indenture with
respect to any Series or Class of Notes, the obligations of the Administrator to
the Indenture Trustee with respect to any Series or Class of Notes under
Section 11.7 and of the Issuer to the Securities Intermediary under Section 4.9
and the obligations and rights of the Indenture Trustee under Section 7.2 and
Section 11.3, respectively, will survive such satisfaction and discharge.

Section 7.2.    Application of Trust Money.

All money and obligations deposited with the Indenture Trustee pursuant to
Section 7.1 and all money received by the Indenture Trustee in respect of such
obligations will be held in trust and applied by it or the Paying Agent, in
accordance with the provisions of the Class of Notes in respect of which it was
deposited and this Base Indenture and the related Indenture Supplement, to the
payment to the Persons entitled thereto, of the principal and interest for whose
payment that money and obligations have been deposited with or received by the
Indenture Trustee or the Paying Agent.

Section 7.3.    Cancellation of Notes Held by the Issuer or PLS.

If the Issuer, PLS or any of their respective Affiliates holds any Notes, that
Noteholder may, subject to any provision of a related Indenture Supplement
limiting the repayment of such Notes by notice from that Noteholder to the
Indenture Trustee, cause the Notes to be repaid and canceled, whereupon the
Notes will no longer be Outstanding; provided,  that, such repayment and
cancelation shall be subject to the written consent of the Administrative Agent.





106

--------------------------------------------------------------------------------

 

 

Section 7.4.    Extinguishment of Issuer’s Rights in Collateral.

(a)       The Issuer acknowledges and agrees that upon the issuance of a letter
of extinguishment by Ginnie Mae pursuant to the Ginnie Mae Contract or the
Acknowledgment Agreement (a “Letter of Extinguishment”) to Servicer, such Letter
of Extinguishment shall, except as otherwise provided in the Acknowledgment
Agreement, result in the complete extinguishment of all redemption, equitable,
legal or other right, title or interest of the Servicer in the Pooled Mortgages
and any servicing income (including the related MSRs) derived therefrom,
therefore instantly and automatically extinguishing the security interest
granted hereunder as it relates in any way to the Pooled Mortgages.

(b)       As a result of the extinguishment of Servicer’s rights in all or a
portion of the Collateral, Issuer acknowledges that:

(1)       the Indenture Trustee, on behalf of the Noteholders, shall have rights
pursuant to the Acknowledgment Agreement with respect to the Pooled Mortgages
(including, but not limited to, the ability to appoint a “standby issuer” that
will assume the duties rights and obligations of the Servicer with respect to
the Pooled Mortgages); and

(2)       notwithstanding such rights, none of the Indenture Trustee, the
Administrative Agent or the Noteholders shall have any responsibility, express
or implied, to protect or consider Servicer’s rights or interests in connection
with any of the Indenture Trustee’s actions or inactions pursuant to the
Acknowledgement Agreement, including the receipt of any amounts with respect to
the Pooled Mortgages following any transfer of Issuer responsibility.

(c)       Any amounts received by the Indenture Trustee or any standby issuer
appointed or otherwise designated by the Indenture Trustee in connection with
the Acknowledgement Agreement shall be applied first, to satisfy any costs and
expenses of the Indenture Trustee, such standby issuer or any of their
affiliates in connection with any of the transactions contemplated by any of the
Transaction Documents and second, to reduce the other obligations.

(d)       The Servicer acknowledges that, notwithstanding the extinguishment of
its rights in the Pooled Mortgages, it remains obligated in accordance with the
terms hereof to the extent that any amounts payable to the Indenture Trustee,
the Administrative Agent, the Noteholders or any Indemnified Party hereunder
have not been paid in full.

(e)       Any provision providing for the exercise of any action or discretion
by the Indenture Trustee, (i) with respect to Section 8 of the Acknowledgment
Agreement as a result of an event of default under the Ginnie Mae Contract
(including, but not limited to, the appointment of a Standby Issuer or to effect
the cure required under the Acknowledgment Agreement), shall be exercised by the
Indenture Trustee at the written direction of 100% of the VFN Noteholders, and
(ii) with respect to any other provision of the Acknowledgment Agreement (other
than Section 8 thereof), shall be exercised by the Indenture Trustee at the
written direction of the Majority Noteholders of all Outstanding Notes.





107

--------------------------------------------------------------------------------

 

 

Article VIII

Events of Default and Remedies

Section 8.1.    Events of Default.

“Event of Default” means, any one of the following events (whatever the reason
for such Event of Default, and whether it is voluntary or involuntary, or
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

(a)       unless otherwise specified in any Indenture Supplement with respect to
any Class, default (which default continues for a period of two (2) Business
Days following written notice (which may be in electronic form) from the
Indenture Trustee or the Administrative Agent), in the payment: (1) of (i) any
interest or any Fees due and owing on any Payment Date, (ii) any Scheduled
Principal Payment Amount due and owing on any date, (iii) any Early Amortization
Event Payment Amount due and owing on any date or (iv) any Early Termination
Event Payment Amount due and owing on any date; or (2) in full of all accrued
and unpaid interest and the outstanding Note Balance of the Notes of any Series
or Class on or before the applicable Stated Maturity Date;

(b)       the occurrence of an Insolvency Event as to the Issuer, the
Administrator or the Servicer;

(c)       the Issuer or the Trust Estate shall have become subject to
registration as an “investment company” within the meaning of the Investment
Company Act as determined by a court of competent jurisdiction in a final and
non-appealable order;

(d)       PLS sells, transfers, pledges or otherwise disposes of the Owner Trust
Certificate (except to a wholly-owned subsidiary of PLS) other than pursuant to
the terms and provisions of the Transaction Documents, whether voluntarily or by
operation of law, foreclosure or other enforcement by a Person of its remedies
against PLS, except with the consent of the Administrative Agent;

(e)       (i) any material provision of any Transaction Document shall at any
time for any reason (other than pursuant to the express terms thereof) cease to
be valid and binding on or enforceable against the Issuer, the Administrator,
the Servicer or any of their respective Affiliates intended to be a party
thereto, (ii) the validity or enforceability of any Transaction Document shall
be contested by the Issuer, the Administrator, the Servicer or any of their
respective Affiliates, (iii) a proceeding shall be commenced by the Issuer, the
Administrator, the Servicer or any of their respective Affiliates or any
governmental body having jurisdiction over the Issuer, the Administrator, the
Servicer or any of their respective Affiliates, seeking to establish the
invalidity or unenforceability of any Transaction Document, or (iv) the Issuer,
the Administrator, the Servicer or any of their respective Affiliates shall deny
in writing that it has any liability or obligation purported to be created under
any Transaction Document;

(f)       the Administrator or any Affiliate thereof has taken any action, or
failed to take any action, the omission of which could reasonably be expected to
materially impair the interests





108

--------------------------------------------------------------------------------

 

 

of the Issuer in the Participation Certificates or the security interest or
rights of the Indenture Trustee in the Trust Estate, subject only to the
interests and rights of Ginnie Mae; provided,  however, that if the event is
capable of being cured in all respects by corrective action and has not resulted
in a material adverse effect on the Noteholders’ interests in the Trust Estate,
such event shall not become an Event of Default unless it remains uncured for
two (2) Business Days following its occurrence;

(g)       following a Payment Date on which a draw is made on a Series Reserve
Account, the amount on deposit in such Series Reserve Account is not increased
back to the related Series Reserve Required Amount (if applicable) within the
time frame set forth in the related Indenture Supplement;

(h)       (A)  any United States federal income tax is imposed on the Issuer as
an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes or any U.S. withholding tax is imposed on payments to the
Issuer with respect to the Participation Certificates or (B) a tax, ERISA, or
other government lien, in any case, other than Permitted Liens, is imposed on
the Participation Certificates or any property of the Issuer;

(i)       the occurrence of a Borrowing Base Deficiency which continues for a
period of two (2) Business Days following written notice from the Indenture
Trustee or the Administrative Agent;

(j)        the occurrence and continuation of an “Event of Default” (as defined
in the PC Repurchase Agreement) under the PC Repurchase Agreement;

(k)       the occurrence of an “Event of Default” (as defined in the PC
Guaranty) under the PC Guaranty or the occurrence of an “Event of Default” (as
defined in the PMT Guaranty) under the PMT Guaranty unless, with respect to the
PMT Guaranty, PLS has (i) repurchased or foreclosed upon its security interest
in the Purchased MSR Excess Spread PC in satisfaction of its obligation to pay
the PMH Repurchase Price, or (ii) removed the Purchased MSR Express Spread PC
and the related Purchased MSRs from the Collateral pursuant to Section
2.1(b)(ii)(A)(1);

(l)        any failure by PLS to deliver (i) any Determination Date Report
pursuant to Section 3.2 or (ii) any MSR Monthly Report pursuant to
Section 3.3(f), which continues unremedied for a period of five (5) Business
Days after a Responsible Officer of PLS shall have obtained actual knowledge of
such failure, or shall have received written or electronic notice from the
Indenture Trustee or any Noteholder of such failure;

(m)      (i) (A) PLS shall fail to materially comply with the requirements of
Sections 10.2(n),  10.3(a),  10.3(b),  10.3(c) or 10.3(d),  or (B) PLS shall
fail to provide notice of an Event of Default pursuant to the requirements set
forth in Section 4.12; or (ii) the Issuer, the Servicer or the Administrator
shall breach or default in the due observance or performance of any of its other
covenants or agreements in this Base Indenture, any Indenture Supplement or any
other Transaction Document in any material respect (subject to any cure period
provided therein), and any such default shall continue for a period of five (5)
Business Days after the earlier to occur of (a) actual discovery by a
Responsible Officer of the Issuer, the Servicer or the Administrator, as





109

--------------------------------------------------------------------------------

 

 

applicable, or (b) the date on which written or electronic notice of such
failure, requiring the same to be remedied, shall have been given from the
Indenture Trustee or any Noteholder to a Responsible Officer of the Issuer, the
Servicer or the Administrator;

(n)       (i) any representation or warranty of the Issuer, the Servicer or the
Administrator made in this Base Indenture, any Indenture Supplement or any other
Transaction Document in any material respect (other than under the PC Repurchase
Agreement) shall prove to have been breached in any material respect as of the
time when the same shall have been made or deemed made, and continues uncured
and unremedied for a period of ten (10) Business Days after the earlier to occur
of (a) actual discovery by a Responsible Officer of the Issuer, the Servicer or
the Administrator, as applicable, or (b) the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to a
Responsible Officer of the Issuer, the Servicer or the Administrator, as
applicable;

(o)       (a) a final judgment or judgments for the payment of money in excess
of $50,000 in the aggregate shall be rendered against the Issuer by one or more
courts, administrative tribunals or other bodies having jurisdiction over them,
(b) an order of any court, administrative agency, arbitrator or governmental
body rendered against PLS or the Issuer, which would have a material Adverse
Effect on the transactions contemplated hereunder or (c) an event has occurred
which with notice or lapse of time or both would constitute such a default under
clause (b) herein with respect to any such order of any court, administrative
agency, arbitrator or governmental body;  

(p)       the failure by the Servicer to make a required MBS Advance;

(q)       following a Payment Date on which a draw is made on the Expense
Reserve Account, the amount on deposit in the Expense Reserve Account is not
increased back to the related Expense Reserve Required Amount prior to the next
Payment Date;

(r)       following a Payment Date on which a draw is made on the Credit Manager
Expense Reserve Account, the amount on deposit in the Credit Manager Expense
Reserve Account is not increased back to the related Credit Manager Expense
Reserve Required Amount prior to the next Payment Date;

(s)       the occurrence of any action by Ginnie Mae pursuant to Section 8 of
the Acknowledgment Agreement to terminate and extinguish the rights of PLS as
servicer;

(t)        failure to deposit the amounts designated as “Advance Rate Reduction
Event Reserve Amounts” to the Collection and Funding Account prior to a Payment
Date on which the Advance Rate Reduction Event Reserve Required Amounts are owed
and sufficient to be equal to such Advance Rate Reduction Event Reserve Required
Amounts; or

(u)       the occurrence of any other event designated as an Event of Default in
the related Indenture Supplement.

Upon the occurrence of any such event none of the Administrator nor the Servicer
shall be relieved from performing its obligations in a timely manner in
accordance with the terms of this Base Indenture, and each of the Administrator
and the Servicer shall provide the Indenture Trustee, each Note Rating Agency
for each Note then Outstanding, the Credit Manager and the Noteholders





110

--------------------------------------------------------------------------------

 

 

prompt notice of such failure or delay by it, together with a description of its
effort to perform its obligations.  Each of the Administrator, the Servicer and
the Credit Manager shall promptly notify the Indenture Trustee in writing of any
Event of Default or an event which with notice, the passage of time or both
would become an Event of Default of which it has actual knowledge.  For purposes
of this Section 8.1, the Indenture Trustee shall not be deemed to have knowledge
of an Event of Default unless a Responsible Officer of the Indenture Trustee
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default is received by the Indenture Trustee from the Administrative Agent and
such notice references the Notes, the Trust Estate or this Base Indenture.  The
Indenture Trustee shall provide notice of defaults in accordance with
Section 3.3(b) and Section 11.2.

Section 8.2.    Acceleration of Maturity; Rescission and Annulment.

(a)       If an Event of Default of the kind specified in clauses (b),  (c) or
(r) of Section 8.1 occurs, the unpaid principal amount of all of the Notes shall
automatically become immediately due and payable without notice, presentment or
demand of any kind.  If any other Event of Default occurs and is continuing,
then and in each and every such case, the Indenture Trustee, at the written
direction of any of the Administrative Agent, the Majority Noteholders of all
Outstanding Notes that are not Variable Funding Notes or the Majority
Noteholders for any Series of Variable Funding Notes Outstanding, may declare
the Note Balance of all the Outstanding Notes and all interest and principal
accrued and unpaid (if any) thereon and all other amounts due and payable under
any Transaction Document to be due and payable immediately, and upon any such
declaration each Note will become and will be immediately due and payable and
the Revolving Period with respect to such Series or Class shall immediately
terminate, anything in this Base Indenture, the related Indenture Supplement(s)
or in the Notes to the contrary notwithstanding.  Such payments are subject to
the allocation, deposits and payment sections of this Base Indenture and of the
related Indenture Supplement(s).

(b)       At any time after such a declaration of acceleration has been made or
an automatic acceleration has occurred with respect to the Notes of any Series
or Class and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereafter provided in this Article VIII,
the Majority Noteholders of all Outstanding Notes, by written notice to the
Issuer and the Indenture Trustee, may rescind and annul such declaration and its
consequences if:

(i)       the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay (A) all overdue installments of interest on such Notes,
(B) the principal of such Notes which has become due otherwise than by such
declaration of acceleration, and interest thereon at the rate or rates
prescribed therefor by the terms of such Notes, to the extent that payment of
such interest is lawful, (C) interest upon overdue installments of interest at
the rate or rates prescribed therefore by the terms of such Notes to the extent
that payment of such interest is lawful, and (D) all sums paid by the Indenture
Trustee hereunder and the reasonable compensation, expenses and disbursements of
the Indenture Trustee or the bank serving as Indenture Trustee (in any of its
capacities), their agents and counsel, all other amounts due under Section 4.5;
and





111

--------------------------------------------------------------------------------

 

 

(ii)      all Events of Default, other than the nonpayment of the principal of
such Notes which has become due solely by such acceleration, have been cured or
waived as provided in Section 8.14.

No such rescission will affect any subsequent default or impair any right
consequent thereon.

Section 8.3.    Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.

The Issuer covenants that if:

(a) the Issuer defaults in the payment of interest on any Notes when such
interest becomes due and payable, which default continues for a period of two
(2) Business Days following written notice from the Indenture Trustee of such
default; or

(b) the Issuer defaults in the payment of the principal of any Series or Class
of Notes on the Stated Maturity Date thereof; then

the Issuer will, upon demand of the Indenture Trustee, pay (subject to the
allocation provided in Section 4.5(a)(2) hereof and any related Indenture
Supplement) to the Indenture Trustee, for the benefit of the Noteholders of any
such Notes, the whole amount then due and payable on any such Notes for
principal and interest, together with any Cumulative Interest Shortfall Amounts,
unless otherwise specified in the applicable Indenture Supplement, and in
addition thereto, will pay such further amount as will be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee and the bank
serving as Indenture Trustee (in any of its capacities), their agents and
counsel and all other amounts due under Section 4.5.

If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee may, in its own name and as trustee of an express trust,
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may directly prosecute such proceeding to judgment or final decree,
and the Indenture Trustee may enforce the same against the Issuer or any other
obligor upon the Notes and collect the money adjudged or decreed to be payable
in the manner provided by law and this Base Indenture.

Section 8.4.    Indenture Trustee May File Proofs of Claim.

In case of the pendency of any Insolvency Event or other similar proceeding or
event relative to the Issuer or any other obligor upon the Notes or the property
of the Issuer or of such other obligor, the Indenture Trustee (irrespective of
whether the principal of the Notes will then be due and payable as therein
expressed or by declaration or otherwise) will be entitled and empowered by
intervention in such proceeding or otherwise:

(a)       to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary and advisable in order to have the claims of
the Indenture Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its





112

--------------------------------------------------------------------------------

 

 

agents and counsel and all other amounts due under Section 4.5) and of the
Noteholders allowed in such judicial proceeding; and

(b)       to collect and receive any funds or other property payable or
deliverable on any such claims and to distribute the same; and any receiver,
assignee, trustee, liquidator or other similar official in any such proceeding
is hereby authorized by each Noteholder to make such payment to the Indenture
Trustee and the bank serving as Indenture Trustee (in all its capacities), and
in the event that the Indenture Trustee consents to the making of such payments
directly to the Noteholders, to pay to the Indenture Trustee and the bank
serving as Indenture Trustee (in all its capacities) any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and the bank serving as Indenture Trustee (in all its
capacities), their agents and counsel, and any other amounts due the Indenture
Trustee and the bank serving as Indenture Trustee (in all its capacities) under
Section 4.5.

Nothing herein contained will be deemed to authorize the Indenture Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Noteholder thereof, or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.

Section 8.5.    Indenture Trustee May Enforce Claims Without Possession of
Notes.

All rights of action and claims under this Base Indenture or the Notes of any
Series or Class are subject to Ginnie Mae Requirements and may be prosecuted and
enforced by the Indenture Trustee, without the possession of any of the Notes of
such Series or Class or the production thereof in any proceeding relating
thereto, and any such proceeding instituted by the Indenture Trustee, will be
brought in its own name as trustee of an express trust, and any recovery of
judgment will, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee and its respective
agents and counsel, be for the ratable benefit of the Noteholders of the Notes
of such Series or Class in respect of which such judgment has been recovered.

Section 8.6.    Application of Money Collected.

Any money or other property collected by the Indenture Trustee pursuant to this
Article VIII will be applied in accordance with Section 4.5(a)(2), at the Final
Payment Date fixed by the Indenture Trustee and, in case of the payment of such
money on account of principal, interest or fees, upon presentation of the Notes
of the related Series or Class and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid.

Section 8.7.    Sale of Collateral Requires Consent of Noteholders.

Subject to Ginnie Mae Requirements, the Indenture Trustee shall not sell
Collateral or cause the Issuer to sell Collateral following any Event of
Default, except with the written consent, or at the direction of, the Majority
Noteholders of each Series; provided, that the Indenture Trustee shall, subject
to the consent of Ginnie Mae, and pursuant to the terms of the Credit Management
Agreement, sell Collateral or cause the Issuer to sell Collateral without prior
consent of any of the Noteholders if an Event of Default under clauses (b),  (c)
or (r) of Section 8.1 occurs. 





113

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, the consent of 100% of the Noteholders of the
Outstanding Notes of each Series shall be required for any sale that does not
generate sufficient proceeds to pay the Note Balance of all such Notes plus all
accrued and unpaid interest and other amounts owed in respect of such Notes and
the Transaction Documents.  If such direction has been given by the Noteholders
of the requisite percentage of all Outstanding Notes, the Indenture Trustee
shall, subject to Ginnie Mae Requirements and the terms of the Acknowledgement
Agreement, cause the Issuer to sell Collateral pursuant to Section 8.15, and
shall provide notice of this to each Note Rating Agency of then Outstanding
Notes.

Section 8.8.    Limitation on Suits.

No Noteholder will have any right to institute any proceeding, judicial or
otherwise, with respect to this Base Indenture or any Note, or for the
appointment of a receiver or trustee or similar official, or for any other
remedy hereunder, unless:

(a)       such Noteholder has previously given written notice to the Indenture
Trustee of a continuing Event of Default with respect to Notes of such
Noteholder’s Notes’ Series or Class;

(b)       the Noteholders of more than 50% of the Note Balance of the
Outstanding Notes of each Series, measured by Voting Interests, have made
written request to the Indenture Trustee to institute proceedings in respect of
such Event of Default in the name of the Indenture Trustee hereunder;

(c)       such Noteholder or Noteholders have offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request; and

(d)       the Indenture Trustee, for sixty (60) days after the Indenture Trustee
has received such notice, request and offer of indemnity, has failed to
institute any such proceeding; it being understood and intended that no one or
more Noteholders of Notes of such Series or Class will have any right in any
manner whatsoever by virtue of, or by availing of, any provision of this Base
Indenture or any Note to affect, disturb or prejudice the rights of any other
Noteholders of Notes, or to obtain or to seek to obtain priority or preference
over any other such Noteholders or to enforce any right under this Base
Indenture or any Note, except in the manner herein provided and for the equal
and proportionate benefit of all the Noteholders of all Notes.

Section 8.9.    Limited Recourse.

Notwithstanding any other terms of this Base Indenture, the Notes, any other
Transaction Documents or otherwise, the obligations of the Issuer under the
Notes, this Base Indenture and each other Transaction Document to which it is a
party are limited recourse obligations of the Issuer, payable solely from the
Trust Estate, and following realization of the Trust Estate and application of
the proceeds thereof in accordance with the terms of this Base Indenture, none
of the Noteholders, the Indenture Trustee or any of the other parties to the
Transaction Documents shall be entitled to take any further steps to recover any
sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive.  Subject to the
foregoing and to the terms of the applicable Indenture Supplement, each
Noteholder will, however, have the absolute and unconditional right to receive
payment of all amounts due





114

--------------------------------------------------------------------------------

 

 

with respect to the Notes pursuant and respect to the terms of the Indenture,
which right shall not be impaired without the consent of each Noteholder and to
initiate suit for the enforcement of any such payment, which right shall not be
impaired without the consent of such Noteholder.  No recourse shall be had for
the payment of any amount owing in respect of the Notes or this Base Indenture
or for any action or inaction of the Issuer against any officer, director,
employee, equity holder or organizer of the Issuer or any of their successors or
assigns for any amounts payable under the Notes or this Base Indenture.  It is
understood that the foregoing provisions of this Section 8.9 shall not (i)
prevent recourse to the Trust Estate for the sums due or to become due under any
security, instrument or agreement which is part of the Trust Estate, (ii)
prevent recourse to the Guarantor under the PC Guaranty or PMT under the PMT
Guaranty or (iii) save as specifically provided therein, constitute a waiver,
release or discharge of any indebtedness or obligation evidenced by the Notes or
secured by this Base Indenture.  It is further understood that the foregoing
provisions of this Section 8.9 shall not limit the right of any Person, to name
the Issuer as a party defendant in any proceeding or in the exercise of any
other remedy under the Notes or this Base Indenture, so long as no judgment in
the nature of a deficiency judgment or seeking personal liability shall be asked
for or (if obtained) enforced against any such Person or entity.

Section 8.10.    Restoration of Rights and Remedies.

If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Base Indenture and such proceeding has
been discontinued or abandoned for any reason, then and in every such case the
Issuer, the Indenture Trustee and the Noteholders will, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders will continue as though no such proceeding
had been instituted.

Section 8.11.    Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Indenture Trustee or
to the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy will, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 8.12.    Delay or Omission Not Waiver.

No delay or omission of the Indenture Trustee or of any Noteholder to exercise
any right or remedy accruing upon any Event of Default will impair any such
right or remedy or constitute a waiver of any such Event of Default or
acquiescence therein.  Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.





115

--------------------------------------------------------------------------------

 

 

Section 8.13.    Control by Noteholders.

Either  100% of the VFN Noteholders or the Majority Noteholders of all
Outstanding Notes will have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee with respect to
such Notes; provided that:

(a)       the Indenture Trustee will have the right to decline to follow any
such direction if the Indenture Trustee, being advised by counsel, determines
that the action so directed may violate applicable law or would conflict with
this Base Indenture or if the Indenture Trustee in good faith determines that
the proceedings so directed would have a substantial likelihood of involving it
in personal liability or be unjustly prejudicial to the Noteholders not taking
part in such direction, unless the Indenture Trustee has received indemnity
satisfactory to it from the Noteholders;

(b)       the Indenture Trustee may take any other action permitted hereunder
deemed proper by the Indenture Trustee which is not inconsistent with such
direction; and

(c)       to the extent there are conflicting directions between 100% of the VFN
Noteholders and the Majority Noteholders, the Indenture Trustee will take its
direction from 100% of the VFN Noteholders.

Section 8.14.    Waiver of Past Defaults.

Together, the Majority Noteholders of all Outstanding Notes that are not
Variable Funding Notes, the Majority Noteholders for any Series of Variable
Funding Notes Outstanding and the Administrative Agent may on behalf of the
Noteholders of all such Notes waive any past default hereunder and its
consequences, except a default not theretofore cured:

(a)       in the payment of the principal of or interest on any Note, or

(b)       in respect of a covenant or provision hereof which under Article XII
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note.

Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Base Indenture; but no such waiver will extend to any subsequent or other
default or impair any right consequent thereon.

Section 8.15.    Sale of Trust Estate.

(a)       The power to effect any Sale of any portion of the Trust Estate shall
not be exhausted by any one or more Sales as to any portion of the Trust Estate
remaining unsold, but shall continue unimpaired until the entire Trust Estate
shall have been sold or all amounts payable on the Notes and under this Base
Indenture with respect thereto shall have been paid.  The Indenture Trustee may
from time to time postpone any public Sale by public announcement made at the
time and place of such Sale.

(b)       Unless the Majority Noteholders of all Outstanding Series have
otherwise provided its written consent to the Indenture Trustee, at any public
Sale of all or any portion of the





116

--------------------------------------------------------------------------------

 

 

Trust Estate at which a minimum bid equal to or greater than all amounts due to
the Indenture Trustee hereunder and the entire amount which would be payable to
the Noteholders in full payment thereof in accordance with Section 8.6, on the
Payment Date next succeeding the date of such sale, has not been received, the
Indenture Trustee shall prevent such sale by bidding an amount at least $1.00
more than the highest other bid in order to preserve the Trust Estate.

(c)       In connection with a Sale of all or any portion of the Trust Estate:

(i)       any of the Noteholders may bid for and purchase the property offered
for Sale, and upon compliance with the terms of sale may hold, retain and
possess and dispose of such property, without further accountability;

(ii)      the Indenture Trustee may bid for and acquire the property offered for
Sale in connection with any Sale thereof;

(iii)     the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Trust
Estate in connection with a Sale thereof;

(iv)     the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a Sale thereof, and to take all
action necessary to effect such Sale; and

(v)      no purchaser or transferee at such a Sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys.

(d)       Notwithstanding anything to the contrary in this Base Indenture, and
subject to Ginnie Mae Requirements, if an Event of Default has occurred and is
continuing and the Notes have become due and payable or have been declared due
and payable and such declaration and its consequences have not been rescinded
and annulled, any proceeds received by the Indenture Trustee with respect to a
foreclosure, sale or other realization resulting from a transfer of the assets
of the Trust Estate shall be allocated in accordance with Section 4.5(a)(2)
hereof.  The amount, if any, so allocated to the Issuer shall be paid by the
Indenture Trustee to or to the order of the Issuer free and clear of the Adverse
Claim of this Base Indenture and the Noteholders shall have no claim or rights
to the amount so allocated.

Section 8.16.    Undertaking for Costs.

All parties to this Base Indenture agree, and each Noteholder by its acceptance
thereof will be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this Base
Indenture, or in any suit against the Indenture Trustee for any action taken or
omitted by it as Indenture Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section will not apply to any suit instituted by the





117

--------------------------------------------------------------------------------

 

 

Indenture Trustee, to any suit instituted by any Noteholder or group of
Noteholders holding in the aggregate more than 25% of the Note Balance of the
Outstanding Notes of each Series (measured by Voting Interests) to which the
suit relates, or to any suit instituted by any Noteholders for the enforcement
of the payment of the principal of or interest on any Note on or after the
applicable Stated Maturity Date expressed in such Note.

Section 8.17.    Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Base Indenture; and the Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Indenture Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted.

Section 8.18.    Notice of Waivers.

Promptly (and in no event later than two (2) Business Days following the
occurrence thereof), after any waiver of an Event of Default pursuant to
Section 4.12, or any rescission or annulment of a declaration of acceleration
pursuant to Section 8.2(b), or any waiver of past default pursuant to Section
8.14, the Issuer will notify all related Note Rating Agencies, Ginnie Mae and
the Credit Manager in writing.

Article IX

The Issuer

Section 9.1.    Representations and Warranties of Issuer.

The Issuer hereby makes the following representations and warranties for the
benefit of the Servicer, the Indenture Trustee, the Credit Manager and the
Noteholders.  The representations shall be made as of the execution and delivery
of this Base Indenture and of each Indenture Supplement, and as of each Funding
Date and as of each date of Grant and shall survive the Grant of a Security
Interest in the Participation Certificates to the Indenture Trustee.

(a)       Organization and Good Standing.  The Issuer is duly organized and
validly existing as a statutory trust and is in good standing under the laws of
the State of Delaware, with power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.  The Issuer has appointed the Administrator as the Issuer’s
agent where notices and demands to or upon the Issuer in respect of the Notes of
this Base Indenture may be served.

(b)       Power and Authority.  The Issuer has and will continue to have the
power and authority to execute and deliver this Base Indenture and the other
Transaction Documents to which it is or will be a party, and to carry out their
respective terms; the Issuer had and has had at all relevant times and now has
full power, authority and legal right to acquire, own, hold and Grant a





118

--------------------------------------------------------------------------------

 

 

Security Interest in the Trust Estate and has duly authorized such Grant to the
Indenture Trustee by all necessary action; and the execution, delivery and
performance by the Issuer of this Base Indenture and each of the other
Transaction Documents to which it is a party has been duly authorized by all
necessary action of the Issuer.

(c)       Valid Transfers; Binding Obligations.  This Base Indenture creates a
valid Grant of a Security Interest in the Participation Certificates which has
been validly perfected and is a first priority Security Interest under the UCC,
and such other portion of the Collateral as to which a Security Interest may be
granted under the UCC, which security interest is enforceable against creditors
of and purchasers from the Issuer, subject to applicable law.  Each of the
Transaction Documents to which the Issuer is a party constitutes a legal, valid
and binding obligation of the Issuer enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally or by
general equity principles.

(d)       No Violation.  The execution and delivery by the Issuer of this Base
Indenture and each other Transaction Document to which it is a party and the
consummation of the transactions contemplated by this Base Indenture and the
other Transaction Documents and the fulfillment of the terms of this Base
Indenture and the other Transaction Documents do not conflict with, result in
any breach of any of the terms or provisions of, or constitute (with or without
notice or lapse of time or both) a default under the Organizational Documents of
the Issuer or any indenture, agreement or other material instrument to which the
Issuer is a party or by which it is bound, or result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such indenture, agreement or other instrument (other than this Base
Indenture), or violate any law, order, judgment, decree, writ, injunction,
award, determination, rule or regulation applicable to the Issuer of any court
or of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Issuer or its
properties, which breach, default, conflict, Adverse Claim or violation could
reasonably be expected to have a material Adverse Effect.

(e)       No Proceedings.  There is no action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, now pending, or
to the Issuer’s knowledge, threatened, against or affecting the Issuer:  (i)
asserting the invalidity of this Base Indenture, the Notes or any of the other
Transaction Documents to which the Issuer is a party, (ii) seeking to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Base Indenture, or any of the other Transaction Documents,
(iii) seeking any determination or ruling which could reasonably be expected to
have a material Adverse Effect or could reasonably be expected to materially and
adversely affect the condition (financial or otherwise), business or operations
of the Issuer, or (iv) relating to the Issuer and which could reasonably be
expected to adversely affect the United States federal income tax attributes of
the Notes.

(f)       No Subsidiaries.  The Issuer has no subsidiaries.

(g)       All Tax Returns True, Correct and Timely Filed.  All tax returns
required to be filed by the Issuer in any jurisdiction have in fact been filed
and all taxes, assessments, fees and other governmental charges upon the Issuer
or upon any of its properties, and all income of franchises, shown to be due and
payable on such returns have been paid except for any such taxes,





119

--------------------------------------------------------------------------------

 

 

assessments, fees and charges the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Issuer had established adequate reserves in accordance with
GAAP.  All such tax returns were true and correct in all material respects and
the Issuer knows of no proposed additional tax assessment against it that could
reasonably be expected to have a material adverse effect upon the ability of the
Issuer to perform its obligations hereunder nor of any basis therefor.  The
provisions for taxes on the books of the Issuer are in accordance with GAAP.

(h)       No Restriction on Issuer Affecting its Business.  The Issuer is not a
party to any contract or agreement, or subject to any charter or other
restriction, which materially and adversely affects its business, and the Issuer
has not agreed or consented to cause any of its assets or properties to become
subject to any Adverse Claim other than the Security Interest or any Permitted
Liens.

(i)        Title to Participation Certificates.  As represented by PLS in the PC
Repurchase Agreement, immediately prior to the Grant thereof to the Indenture
Trustee as contemplated by this Base Indenture, subject to Ginnie Mae
Requirements with respect thereto, the Issuer had good and marketable title to
each Participation Certificate, free and clear of all Adverse Claims other than
any Permitted Liens and rights of others.

(j)       Perfection of Security Interest.  All filings and recordings that are
necessary to perfect the interest of the Issuer in the Participation
Certificates and such other portion of the Trust Estate as to which a sale or
security interest may be perfected by filing under the UCC, have been
accomplished and are in full force and effect.  All filings and recordings
against the Issuer required to perfect the Security Interest of the Indenture
Trustee in such Participation Certificates and such other portion of the Trust
Estate as to which a Security Interest may be perfected by filing under the UCC,
have been accomplished and are in full force and effect, and all such filings
and recordings against the Issuer include the legends set forth as clauses (i)
through (iii) of the fourth full paragraph of the Granting Clause.  Subject to
the rights of Ginnie Mae with respect thereto, other than the Security Interest
granted to the Indenture Trustee pursuant to this Base Indenture, the Issuer has
not pledged, assigned, sold, granted a Security Interest in, or otherwise
conveyed any of the Participation Certificates or any other Collateral.  The
Issuer has not authorized the filing of and is not aware of any financing
statement filed against the Issuer that includes a description of collateral
covering the Participation Certificates other than (1) any financing statement
related to the Security Interest granted to the Indenture Trustee hereunder or
(2) that has been terminated.

(k)       Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding.  The Notes have been duly and validly authorized and, when duly and
validly executed and authenticated by the Indenture Trustee in accordance with
the terms of this Base Indenture and delivered to and paid for by each purchaser
as provided herein, will be validly issued and outstanding and entitled to the
benefits hereof.

(l)        Location of Chief Executive Office and Records.  The chief executive
office of the Issuer and the office where Issuer maintains copies of its
corporate records, is located at the offices of the Administrator at 3043
Townsgate Road, Westlake Village, CA, 91361; provided that, at any time after
the Closing Date, upon thirty (30) days’ prior written notice to the Indenture





120

--------------------------------------------------------------------------------

 

 

Trustee and the Noteholders, the Issuer may relocate its jurisdiction of
formation, and/or its principal place of business and chief executive office,
and/or the office where it maintains all of its records, to another location or
jurisdiction, as the case may be, within the United States to the extent that
the Issuer shall have taken all actions necessary or reasonably requested by the
Indenture Trustee or the Majority Noteholders of all Outstanding Notes to amend
its existing financing statements and continuation statements, and file
additional financing statements and to take any other steps reasonably requested
by the Indenture Trustee or the Majority Noteholders of all Outstanding Notes to
further perfect or evidence the rights, claims or security interests of the
Indenture Trustee and the Noteholders under any of the Transaction Documents.

(m)      Solvency.  The Issuer: (i) is not insolvent” (as such term is defined
in § 101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as they
become due; and (iii) does not have unreasonably small capital for the business
in which it is engaged or for any business or transaction in which it is about
to engage.  The Issuer is not Granting the Trust Estate to the Indenture Trustee
with the intent to defraud, delay or hinder any of its creditors.

(n)       Separate Identity.  The Issuer is operated as an entity separate from
the Servicer and the Administrator.  The Issuer has complied with all covenants
set forth in its Organizational Documents.

(o)       Name.  The legal name of the Issuer is as set forth in this Base
Indenture and the Issuer does not use and has not used any other trade names,
fictitious names, assumed names or “doing business as” names.

(p)       Governmental Authorization.  Other than the filing of the financing
statements (or financing statement amendments) required hereunder or under any
other Transaction Document, no authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for (i) the due execution and delivery by Issuer of this Base Indenture
and each other Transaction Document to which it is a party and (ii) the
performance of its obligations hereunder and thereunder.

(q)       Accuracy of Information.  All information heretofore furnished by the
Issuer or any of its Affiliates to the Indenture Trustee or the Noteholders for
purposes of or in connection with this Base Indenture, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by the Issuer or any of its Affiliates
to the Indenture Trustee or the Noteholders will be, true and accurate in every
material respect on the date such information is stated or certified.

(r)        Use of Proceeds.  No proceeds of any issuance of Notes or funding
under a VFN hereunder will be used for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time.

(s)        Investment Company.  The Issuer is not required to be registered as
an “investment company” within the meaning of the Investment Company Act, or any
successor statute.





121

--------------------------------------------------------------------------------

 

 

(t)        Compliance with Law.  The Issuer has complied in all material
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject.

(u)       Investments.  The Issuer does not own or hold, directly or indirectly
(i) any capital stock or equity security of, or any equity interest in, any
Person or (ii) any debt security or other evidence of indebtedness of any
Person.

(v)       Transaction Documents.  The PC Repurchase Agreement is the only
agreement pursuant to which the Issuer directly or indirectly purchases and
receives contributions of Participation Certificates from PLS and the PC
Repurchase Agreement represents the only agreement between PLS and the Issuer
relating to the transfer of the Participation Certificates from PLS to the
Issuer.

(w)       Limited Business.  Since its formation, the Issuer has conducted no
business other than entering into and performing its obligations under the
Transaction Documents to which it is a party, and such other activities as are
incidental to the foregoing.  The Transaction Documents to which it is a party,
and any agreements entered into in connection with the transactions that are
permitted thereby, are the only agreements to which the Issuer is a party.

Section 9.2.    Liability of Issuer; Indemnities.

(a)       Obligations.  The Issuer shall be liable in accordance with this Base
Indenture only to the extent of the obligations in this Base Indenture
specifically undertaken by the Issuer in such capacity under this Base Indenture
and shall have no other obligations or liabilities hereunder.  The Issuer shall
indemnify, defend and hold harmless the Indenture Trustee (in all its
capacities), the Calculation Agent, the Paying Agent, the Securities
Intermediary, the Note Registrar, the Credit Manager, the Noteholders (as
applicable, with respect to the related Series of Notes) and the Trust Estate
(each an “Issuer Indemnified Party”) from and against any taxes that may at any
time be asserted against the Indenture Trustee, the Calculation Agent, the
Paying Agent, the Securities Intermediary, the Note Registrar, the Credit
Manager or the Trust Estate with respect to the transactions contemplated in
this Base Indenture or any of the other Transaction Documents, including,
without limitation, any sales, gross receipts, general corporation, tangible or
intangible personal property, privilege or license taxes (but not including any
taxes asserted with respect to, and as of the date of, the transfer of the
Participation Certificates to the Trust Estate, the issuance and original sale
of the Notes of any Class, or asserted with respect to ownership of the
Participation Certificates, or federal, state or local income or franchise taxes
or any other tax, or other income taxes arising out of payments on the Notes of
any Class, or any interest or penalties with respect thereto or arising from a
failure to comply therewith) and costs and expenses in defending against the
same and in connection with the Issuer Indemnified Parties’ enforcement of any
rights hereunder or under any Transaction Document, except that in no event
shall the Issuer be required to indemnify any Issuer Indemnified Party if the
indemnification obligation under this Section 9.2(a) to such Issuer Indemnified
Party is the result of a violation of law, gross negligence or willful
misconduct by such Issuer Indemnified Party.

(b)       Notification and Defense.  Promptly after any Issuer Indemnified Party
shall have been served with the summons or other first legal process or shall
have received written notice of





122

--------------------------------------------------------------------------------

 

 

the threat of a claim in respect of which a claim for indemnity may be made
against the Issuer under this Section 9.2, the Issuer Indemnified Party shall
notify the Issuer and the Administrator in writing of the service of such
summons, other legal process or written notice, giving information therein as to
the nature and basis of the claim, but failure so to notify the Issuer shall not
relieve the Issuer from any liability which it may have hereunder or otherwise,
except to the extent that the Issuer is prejudiced by such failure so to notify
the Issuer.  The Issuer will be entitled, at its own expense, to participate in
the defense of any such claim or action and, to the extent that it may wish, to
assume the defense thereof, with counsel reasonably satisfactory to such Issuer
Indemnified Party, and, after notice from the Issuer to such Issuer Indemnified
Party that the Issuer wishes to assume the defense of any such action, the
Issuer will not be liable to such Issuer Indemnified Party under this
Section 9.2 for any legal or other expenses subsequently incurred by such Issuer
Indemnified Party in connection with the defense of any such action unless (i)
the defendants in any such action include both the Issuer Indemnified Party and
the Issuer, and the Issuer Indemnified Party (upon the advice of counsel) shall
have reasonably concluded that there may be legal defenses available to it that
are different from or additional to those available to the Issuer, or one or
more Issuer Indemnified Parties, and which in the reasonable judgment of such
counsel are sufficient to create a conflict of interest for the same counsel to
represent both the Issuer and such Issuer Indemnified Party, (ii) the Issuer
shall not have employed counsel reasonably satisfactory to the Issuer
Indemnified Party to represent the Issuer Indemnified Party within a reasonable
time after notice of commencement of the action, or (iii) the Issuer has
authorized the employment of counsel for the Issuer Indemnified Party at the
expense of the Issuer; then, in any such event, such Issuer Indemnified Party
shall have the right to employ its own counsel in such action, and the
reasonable fees and expenses of such counsel shall be borne by the Issuer;
provided,  however, that the Issuer shall not in connection with any such action
or separate but substantially similar or related actions arising out of the same
general allegations or circumstances, be liable for any fees and expenses of
more than one firm of attorneys at any time for all Issuer Indemnified
Parties.  Each Issuer Indemnified Party, as a condition of the indemnity
agreement contained herein, shall use its commercially reasonable efforts to
cooperate with the Issuer in the defense of any such action or claim.  The
Issuer shall not, without the prior written consent of any Issuer Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Issuer Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Issuer Indemnified Party,
unless such settlement includes an unconditional release of such Issuer
Indemnified Party from all liability on claims that are the subject matter of
such proceeding or threatened proceeding.

(c)       Expenses.  Indemnification under this Section shall include, without
limitation, reasonable and customary out-of-pocket fees and expenses of counsel
and expenses of litigation.  If the Issuer has made any indemnity payments
pursuant to this Section and the recipient thereafter collects any of such
amounts from others, the recipient shall promptly repay such amounts collected
to the Issuer, without interest.

(d)       Survival.  The provisions of this Section 9.2 shall survive the
termination of this Base Indenture.





123

--------------------------------------------------------------------------------

 

 

Section 9.3.    Merger or Consolidation, or Assumption of the Obligations, of
the Issuer.

Any Person (a) into which the Issuer may be merged or consolidated, (b) which
may result from any merger, conversion or consolidation to which the Issuer
shall be a party, or (c) which may succeed to all or substantially all of the
business or assets of the Issuer, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Issuer
under this Base Indenture, shall be the successor to the Issuer under this Base
Indenture without the execution or filing of any document or any further act on
the part of any of the parties to this Base Indenture, except that if the Issuer
in any of the foregoing cases is not the surviving entity, then the surviving
entity shall execute an agreement of assumption to perform every obligation of
the Issuer under the Transaction Documents, and the surviving entity shall have
taken all actions necessary or reasonably requested by the Issuer, the Majority
Noteholders of all Outstanding Notes or the Indenture Trustee to amend its
existing financing statements and continuation statements, and file additional
financing statements and to take any other steps reasonably requested by the
Issuer, the Majority Noteholders of all Outstanding Notes or the Indenture
Trustee to further perfect or evidence the rights, claims or security interests
of the Issuer, the Noteholders or the Indenture Trustee under any of the
Transaction Documents.  The Issuer (i) shall provide notice of any merger,
consolidation or succession pursuant to this Section 9.3 to each Note Rating
Agency that has rated any then-Outstanding Notes, the Indenture Trustee and the
Noteholders, (ii) for so long as the Notes are Outstanding, (1) shall receive
from each Note Rating Agency rating Outstanding Notes a letter to the effect
that such merger, consolidation or succession will not result in a
qualification, downgrading or withdrawal of the then current ratings assigned by
such Note Rating Agency to any Outstanding Notes or (2) if the Administrator and
the Administrative Agents determine in their reasonable judgment that an
applicable Note Rating Agency no longer provides such letters as described in
the foregoing clause (1), (a) the Administrator shall provide notice of such new
merger, consolidation or succession to the related Note Rating Agency and (b)
each Administrative Agent shall have provided its prior written consent to such
merger, consolidation or succession; provided, that the Issuer provides an
Issuer Certificate to the effect that any such merger, consolidation or
succession will not have a material Adverse Effect on the Outstanding Notes,
(iii) shall obtain an Opinion of Counsel addressed to the Indenture Trustee and
reasonably satisfactory to the Indenture Trustee, that such merger,
consolidation or succession complies with the terms hereof and one or more
Opinions of Counsel updating or restating all opinions delivered on the date of
this Base Indenture with respect to corporate matters, enforceability of
Transaction Documents against the Issuer, and the grant by the Issuer of a valid
security interest in the Participation Certificates to the Indenture Trustee and
the perfection of such security interest and related matters, (iv) shall receive
from the Majority Noteholders of all Outstanding Notes their prior written
consent to such merger, consolidation or succession, absent which consent, which
may not be unreasonably withheld or delayed, the Issuer shall not become a party
to such merger, consolidation or succession and (v) shall obtain an Issuer Tax
Opinion.

Section 9.4.    Issuer May Not Own Notes.

The Issuer may not become the owner or pledgee of one or more of the Notes
(other than any Retained Note).  Any Person Controlling, Controlled by or under
common Control with the Issuer may, in its individual or any other capacity,
become the owner or pledgee of one or more Notes with the same rights as it
would have if it were not an Affiliate of the Issuer, except as





124

--------------------------------------------------------------------------------

 

 

otherwise specifically provided in the definition of the term “Noteholder.”  The
Notes so owned by or pledged to such Controlling, Controlled or commonly
Controlled Person shall have an equal and proportionate benefit under the
provisions of this Base Indenture, without preference, priority or distinction
as among any of the Notes, except as set forth herein with respect to, among
other things, rights to vote, consent or give directions to the Indenture
Trustee as a Noteholder.

Section 9.5.    Covenants of Issuer.

(a)       Organizational Documents; Unanimous Consent.  The Issuer hereby
covenants that its Organizational Documents provide that they may not be amended
or modified without (i) notice to the Indenture Trustee and each Note Rating
Agency that is at that time rating any Outstanding Notes, and (ii) the prior
written consent of the Administrative Agent, unless and until this Base
Indenture shall have been satisfied, discharged and terminated.  The Issuer will
at all times comply with the terms of its Organizational Documents. In addition,
notwithstanding any other provision of this Section 9.5 and any provision of
law, the Issuer shall not take any action described in Section 4.1 of the
Issuer’s Organizational Documents or do any of the following unless the Owners
(as such term is defined in the Issuer’s Organizational Documents), the
Administrative Agent and the applicable Majority Noteholders as set forth in the
Transaction Documents consent to such action: (A) dissolve or liquidate, in
whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (B) consent to the institution of bankruptcy or insolvency
proceedings against it, (C) file a petition seeking, or consent to,
reorganization or relief under any applicable federal, state or foreign law
relating to bankruptcy or similar matters, (D) consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Issuer or a substantial part of its property, (E) make any
assignment for the benefit of creditors, (F) admit in writing its inability to
pay its debts generally as they become due, or (G) take any action in
furtherance of the actions set forth in clauses (A) through (F) above; or (1)
merge or consolidate with or into any other person or entity or sell or lease
its property or all or substantially all of its assets to any person or entity;
or (2) modify any provision of its Organizational Documents.

(b)       Preservation of Existence.  The Issuer hereby covenants to do or cause
to be done all things necessary on its part to preserve and keep in full force
and effect its rights and franchises as a statutory trust under the laws of the
State of Delaware, and to maintain each of its licenses, approvals, permits,
registrations or qualifications in all jurisdictions in which its ownership or
lease of property or the conduct of its business requires such licenses,
approvals, registrations or qualifications, except for failures to maintain any
such licenses, approvals, registrations or qualifications which, individually or
in the aggregate, would not have a material Adverse Effect.

(c)       Compliance with Laws.  The Issuer hereby covenants to comply in all
material respects with all applicable laws, rules and regulations and orders of
any governmental authority, the noncompliance with which would have a material
Adverse Effect or a material adverse effect on the business, financial condition
or results of operations of the Issuer.

(d)       Payment of Taxes.  The Issuer hereby covenants to pay and discharge
promptly or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon the Issuer or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default, provided that the Issuer shall not be required





125

--------------------------------------------------------------------------------

 

 

to pay and discharge any such tax, assessment, charge or levy so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Issuer shall have set aside on its books adequate reserves
with respect to any such tax, assessment, charge or levy so contested.

(e)       Investments.  The Issuer hereby covenants that it will not, without
the prior written consent of the Majority Noteholders of all Outstanding Notes,
acquire or hold any indebtedness for borrowed money of another person, or any
capital stock, debentures, partnership interests or other ownership interests or
other securities of any Person, other than Permitted Investments as provided
hereunder and the Participation Certificates acquired under the PC Repurchase
Agreement.

(f)       Keeping Records and Books of Account.  The Issuer hereby covenants and
agrees to maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Participation Certificates in the event of the destruction or loss of the
originals thereof) and keep and maintain, all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Participation Certificates (including, without limitation, records adequate to
permit the daily identification of all collections with respect to, and
adjustments of amounts payable under, each Participation Certificate).  The
Administrator shall ensure compliance with this Section 9.5(f).

(g)       Employee Benefit Plans.  The Issuer hereby covenants and agrees to
comply in all material respects with the provisions of ERISA, the Code, and all
other applicable laws, and the regulations and interpretations thereunder to the
extent applicable, with respect to each Employee Benefit Plan.

(h)       No Release.  The Issuer shall not take any action and shall use its
best efforts not to permit any action to be taken by others that would release
any Person from any of such Person’s covenants or obligations under any
Transaction Document, Ginnie Mae Contract or other document, instrument or
agreement included in the Trust Estate, or which would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such document, instrument or agreement.

(i)       Separate Identity.  The Issuer acknowledges that the Secured Parties
are entering into the transactions contemplated by this Base Indenture in
reliance upon the Issuer’s identity as a legal entity that is separate from the
Administrator or the Servicer (each, a “Facility Entity”).  Therefore, from and
after the date of execution and delivery of this Base Indenture, the Issuer
shall take all reasonable steps to maintain the Issuer’s identity as a separate
legal entity and to make it manifest to third parties that the Issuer is an
entity with assets and liabilities distinct from those of each Facility Entity
and not a division of a Facility Entity.

(j)       Compliance with and Enforcement of Transaction Documents.  The Issuer
hereby covenants and agrees to comply in all respects with the terms of, employ
the procedures outlined in and enforce the obligations of the parties to all of
the Transaction Documents to which the Issuer is a party, and take all such
action to such end as may be from time to time reasonably requested by the
Indenture Trustee, and/or the Majority Noteholders of all Outstanding Notes,
maintain all such Transaction Documents in full force and effect and make to the
parties thereto such





126

--------------------------------------------------------------------------------

 

 

reasonable demands and requests for information and reports or for action as the
Issuer is entitled to make thereunder and as may be from time to time reasonably
requested by the Indenture Trustee.

(k)       No Sales, Liens, Etc. Against Participation Certificates and Trust
Property.  The Issuer hereby covenants and agrees, except for releases
specifically permitted hereunder, not to sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist, any Adverse
Claim (other than the Security Interest created hereby or any Permitted Liens)
upon or with respect to, any Participation Certificate or Trust Property, or any
interest in either thereof, or upon or with respect to any Trust Account, or
assign any right to receive income in respect thereof.  The Issuer shall
promptly, but in no event later than two (2) Business Days after a Responsible
Officer has obtained actual knowledge thereof, notify the Indenture Trustee of
the existence of any Adverse Claim on any Participation Certificate or Trust
Estate, and the Issuer shall defend the right, title and interest of each of the
Issuer and the Indenture Trustee in, to and under the Participation Certificates
and Trust Estate, against all claims of third parties.

(l)       No Change in Business.  The Issuer covenants that it shall not make
any change in the character of its business.

(m)     No Change in Name, Etc.; Preservation of Security Interests. The Issuer
covenants that it shall not make any change to its company name, or use any
trade names, fictitious names, assumed names or “doing business as” names.  The
Issuer will from time to time, at its own expense, execute and file such
additional financing statements (including continuation statements) as may be
necessary to ensure that at any time, the interest of the Issuer in all of the
Participation Certificates and such other portion of the Trust Estate as to
which a sale or Security Interest may be perfected by filing under the UCC, and
the Security Interest of the Indenture Trustee in all of the Participation
Certificates and such other portion of the Trust Estate as to which a Security
Interest may be perfected by filing under the UCC, are fully protected.

(n)      No Institution of Insolvency Proceedings.  The Issuer covenants that it
shall not institute Insolvency Proceedings with respect to the Issuer or any
Affiliate thereof or consent to the institution of Insolvency Proceedings
against the Issuer or any Affiliate thereof or take any action in furtherance of
any such action, or seek dissolution or liquidation in whole or in part of the
Issuer or any Affiliate thereof.

(o)       Money for Note Payments To Be Held in Trust.  The Issuer shall cause
each Paying Agent other than the Indenture Trustee to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent shall agree with the
Indenture Trustee, subject to the provisions of this Section, that such Paying
Agent shall:

(i)       hold all sums held by it in respect of payments on Notes in trust for
the benefit of the Noteholders entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided;

(ii)      give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) in the making of any payment; and





127

--------------------------------------------------------------------------------

 

 

(iii)    at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Base Indenture or for any other purpose, pay, or direct any
Paying Agent to pay, to the Indenture Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Indenture Trustee upon the same trusts
as those upon which such sums were held by such Paying Agent; and, upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.

(p)       Protection of Trust Estate.  The Issuer shall from time to time
execute and deliver to the Indenture Trustee and the Administrative Agent all
such supplements and amendments hereto (a copy of which shall be provided to the
Noteholders) and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as is necessary or advisable to:

(i)       Grant more effectively all or any portion of the Trust Estate;

(ii)      maintain or preserve the Security Interest or carry out more
effectively the purposes hereof;

(iii)     perfect, publish notice of, or protect the validity of any Grant made
or to be made by this Base Indenture;

(iv)       enforce any of the Participation Certificates or, where appropriate,
any Security Interest in the Trust Estate and the proceeds thereof;

(v)      promptly to amend, or to cause to be amended, as necessary, any filings
or recordings against the Issuer relating to the Grant necessary to conform to
the requirements of Ginnie Mae, including, but not limited to, any legend
required by Ginnie Mae to be included in such filings or recordings; or

(vi)     preserve and defend title to the Trust Estate and the rights of the
Indenture Trustee and the Noteholders therein against the claims of all persons
and parties.

(q)       Investment Company Act.  The Issuer shall conduct its operations in a
manner which shall not subject it to registration as an “investment company”
under the Investment Company Act.

(r)       Payment of Review and Renewal Fees.  The Issuer shall pay or cause to
be paid to each Note Rating Agency that has rated Outstanding Notes, the annual
rating review and renewal fee in respect of such Notes, if any.

(s)       No Subsidiaries.  The Issuer shall not form or hold interests in any
subsidiaries.

(t)       No Indebtedness.  The Issuer shall not incur any indebtedness other
than the Notes, and shall not guarantee any other Person’s indebtedness or incur
any capital expenditures.





128

--------------------------------------------------------------------------------

 

 

(u)       Cooperation with Effectuating a Release. If any filing or recordings
against the Issuer have been made relating to the Grant, within five (5)
Business Days after the earliest of any of the following dates or events that
occur: (i) the effective date of any transfer of Issuer responsibility pursuant
to the Acknowledgment Agreement; (ii) the date on which the Secured Party
receives notice from Ginnie Mae of any termination, extinguishment or forfeiture
of Secured Party’s or Servicer’s rights under the Acknowledgement Agreement, or
otherwise; or (iii) the date on which Secured Party receives notice of the
extinguishment by Ginnie Mae of Servicer’s redemption, equitable, legal or other
right, title or interest in the Pooled Mortgages, then the Issuer shall, or
shall cause to be filed for recording, in the appropriate recording office, a
fully and complete release of such security interest, and of any other right,
title or interest of Secured Party in the Pooled Mortgages, and shall deliver to
Ginnie Mae written confirmation of such filing. Notwithstanding the foregoing,
if the Issuer believes the Secured Party’s Security Interest is being challenged
or is likely to be challenged by anyone other than Ginnie Mae, then the Issuer
may request that Ginnie Mae agree to a deferral of the filings required by this
subsection, which deferral shall be granted at the sole discretion of Ginnie
Mae.

Article X

The Administrator and Servicer

Section 10.1.    Representations and Warranties of PLS, as Administrator and as
Servicer.

PLS, as Administrator and as Servicer, hereby makes the following
representations and warranties for the benefit of the Indenture Trustee, as of
the Closing Date, and as of the date of each Grant of Participation Certificates
to the Indenture Trustee pursuant to this Base Indenture.

(a)       Organization and Good Standing.  PLS is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  PLS, as Servicer, is duly qualified to do business and is in
good standing (or is exempt from such requirements) and has obtained all
necessary licenses and approvals in each jurisdiction in which the failure so to
qualify, or to obtain such licenses or approvals, would have a material Adverse
Effect.

(b)       Power and Authority; Binding Obligation.  PLS has the power and
authority to make, execute, deliver and perform its obligations under this Base
Indenture and any related Indenture Supplement and each other Transaction
Document to which it is a party and all of the transactions contemplated
hereunder and thereunder, and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Base Indenture and
each Indenture Supplement and each other Transaction Document to which it is a
party; this Base Indenture and each Indenture Supplement and each other
Transaction Document to which it is a party constitutes a legal, valid and
binding obligation of PLS, enforceable against PLS in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity) or by public policy with respect
to indemnification under applicable securities laws.





129

--------------------------------------------------------------------------------

 

 

(c)       No Violation.  The execution and delivery of this Base Indenture and
each Indenture Supplement and each other Transaction Document to which it is a
party by PLS and its performance of its obligations under this Base Indenture
and each Indenture Supplement and each other Transaction Document to which it is
a party will not (i) violate PLS’s certificate of formation, operating agreement
or other organizational documents or (ii) constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
or result in the breach of, any material contract, agreement or other instrument
to which PLS is a party or which may be applicable to PLS or any of its assets
or (iii) violate any statute, ordinance or law or any rule, regulation, order,
writ, injunction or decree of any court or of any public, governmental or
regulatory body, agency or authority applicable to PLS or its properties except,
with respect to clauses (ii) and (iii), for such defaults, breaches or
violations that would not reasonably be expected to have a material Adverse
Effect.

(d)       No Proceedings.  No proceedings, investigations or litigation before
any court, tribunal or governmental body is currently pending, nor to the
knowledge of PLS is threatened against PLS, nor is there any such proceeding,
investigation or litigation currently pending, nor, to the knowledge of PLS, is
any such proceeding, investigation or litigation threatened against PLS with
respect to this Base Indenture, any Indenture Supplement or any other
Transaction Document or the transactions contemplated hereby or thereby that
could reasonably be expected to have a material Adverse Effect.

(e)       No Consents Required; Ginnie Mae Approvals.  Except with respect to
the Acknowledgment Agreement, no authorization, consent, approval, or other
action by, and no notice to or filing with, any court, governmental authority or
regulatory body or other Person domestic or foreign, including HUD or Ginnie
Mae, is required for the execution, delivery and performance by PLS of or
compliance by PLS with this Base Indenture, any Indenture Supplement or the
consummation of the transactions contemplated by this Base Indenture, any
Indenture Supplement except for (i) consents, approvals, authorizations and
orders which have obtained in connection with transactions contemplated by the
Transaction Documents (including the Acknowledgement Agreement), (ii) filings to
perfect the security interest created by this Base Indenture, and (iii)
authorizations, consents, approvals, filings, notices, or other actions the
failure to obtain such consents, approvals, authorizations and orders would not
reasonably be expected to have a material Adverse Effect.

(f)       Information.  No written statement, report or other document furnished
or to be furnished pursuant to this Base Indenture or any other Transaction
Document to which it is a party by PLS contains or will contain any statement
that is or will be inaccurate or misleading in any material respect.

(g)       Default. The Administrator is not in default with respect to any
material contract under which a default should reasonably be expected to have a
material adverse effect on the ability of the Administrator or the Servicer to
perform its duties under this Base Indenture or any Indenture Supplement, or
with respect to any order of any court, administrative agency, arbitrator or
governmental body which would have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such contract
or order of any court, administrative agency, arbitrator or governmental body.





130

--------------------------------------------------------------------------------

 

 

(h)       Foreign Corrupt Practices Act.  To the extent applicable, neither PLS
nor any subsidiary thereof (collectively, the “FCPA Entities” and individually a
“FCPA Entity”), or any employees, directors, or officers of any FCPA Entity, or
to the knowledge of any FCPA Entity, any of its agents or representatives or any
subsidiary of any FCPA Entity, is aware of, has taken, or will take any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”); and PLS and its subsidiaries and Affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintained policies and procedures designed to ensure continued compliance
therewith.

(i)       Anti-Money Laundering.  The operations of PLS are conducted and, to
its knowledge, have been conducted in all material respects in compliance with
the applicable anti-money laundering statutes of all jurisdictions to which PLS
is subject and the rules and regulations thereunder, including the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act) (collectively, the “U.S. Anti-Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving PLS with respect to the U.S.
Anti-Money Laundering Laws is pending or, to the knowledge of PLS, threatened.

(j)       Sanctions.  Neither PLS nor its Subsidiaries, nor, to its knowledge,
any of its or its Subsidiaries’ directors, officers, agents, Subsidiaries or
employees, is a Person that is, or is owned or controlled by Persons that are
(1) the subject of any sanctions administered or enforced by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), the U.S.
Department of State, the U.S. Department of Commerce, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”) or (2) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions; including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria.

(k)       No Adverse Actions.  PLS has not received a notice from Ginnie Mae
indicating any adverse fact or circumstance in respect of PLS which adverse fact
or circumstance may reasonably be expected to entitle Ginnie Mae to terminate
PLS with cause or with respect to which such adverse fact or circumstance has
caused Ginnie Mae to threaten to terminate, or consider the termination of, PLS
in such notice.

(l)       Ginnie Mae Set Off Rights.  PLS has no actual notice, including any
notice received from Ginnie Mae, or any reason to believe, that, other than in
the normal course of PLS’s business, any circumstances exist that would result
in PLS being liable to Ginnie Mae for any amount due by reason of:  (i) any
breach of its obligations to Ginnie Mae under any Guaranty Agreement, the Ginnie
Mae Contract or any other similar contracts relating to any Mortgage Pool or
Mortgage Pool issued by PLS, (ii) any unperformed obligation with respect to
mortgages in any Mortgage Pool, and (iii) any other unmet obligations to Ginnie
Mae under any Guaranty Agreement, the Ginnie Mae Contract or any other similar
contracts relating to any Mortgage Pool.

(m)       Ginnie Mae and HUD Approval.  PLS is an approved Issuer by Ginnie Mae
and HUD.  PLS is not under review or investigation and does not have knowledge
of imminent or future review or investigation, by Ginnie Mae or HUD (other than
in ordinary course).





131

--------------------------------------------------------------------------------

 

 

(n)       Ginnie Mae Remittance and Reporting.  With respect to each Mortgage
Loan, PLS has remitted to Ginnie Mae and applicable investors in the securities
representing interests in the Mortgage Loans and all other applicable Persons
(i) all principal and interest payments received to which an investor or such
other Person is entitled under the Ginnie Mae Contract, including without
limitation any guaranty fees, and (ii) all advances of principal and interest
required by such Ginnie Mae Contract. In accordance with the Ginnie Mae
Contract, PLS has prepared and submitted all reports in connection with such
payments required by the Ginnie Mae Contract.

Section 10.2.    Covenants of PLS, as Administrator and as Servicer.

(a)       Amendments to PC Documents.  The Servicer hereby covenants and agrees
not to amend any PC Documents except for such amendments that would have no
material adverse effect upon the collectability or timing of payment of any of
the Participation Certificates or the performance of its or the Issuer’s
obligations under the Transaction Documents or otherwise adversely affect the
interest of the Noteholders, without the prior written consent of the Majority
Noteholders of all Outstanding Notes.  The Administrator shall, within five (5)
Business Days following the effectiveness of such amendments, deliver to the
Indenture Trustee copies of all such amendments.

(b)       Maintenance of Security Interest.  The Administrator shall from time
to time, at its own expense, file such additional financing statements
(including continuation statements) as may be necessary to ensure that at any
time, the Security Interest of the Indenture Trustee (on behalf of itself and
the Noteholders) in all of the Participation Certificates and the other
Collateral is fully protected in accordance with the UCC and that the Security
Interest of the Indenture Trustee in the Participation Certificates and the rest
of the Trust Estate remains perfected and of first priority.  The Administrator
shall take all steps necessary to ensure compliance with Section 9.5(m).

(c)       Regulatory Reporting Compliance.  The Servicer shall, on or before the
last Business Day of the fifth (5th) month following the end of each of the
Servicer’s fiscal years (December 31), beginning with the fiscal year ending in
2017, deliver to the Indenture Trustee and the Interested Noteholders, as
applicable, a copy of the results of any Uniform Single Attestation Program for
Mortgage Bankers or an Officer’s Certificate that satisfies the requirements of
Item 1122(a) of Regulation AB, an independent public accountant’s report that
satisfies the requirements of Item 1123 of Regulation AB, or similar review
conducted on the Servicer by its accountants, and such other reports as the
Servicer may prepare relating to its servicing functions as the Servicer.

(d)       Compliance with PC Documents.  The Servicer shall not fail to comply
with its obligations as the servicer under each of the PC Documents, which
failure would have a material Adverse Effect.  The Servicer shall immediately
notify the Indenture Trustee, the Credit Manager and the Administrative Agent of
its receipt of a notice of termination under the Ginnie Mae Contract.  The
Indenture Trustee shall forward any such notification to each Noteholder.

(e)       Compliance with Obligations.  PLS shall comply with all of its other
obligations and duties set forth in this Base Indenture and any other
Transaction Document.  The Administrator





132

--------------------------------------------------------------------------------

 

 

shall not permit the Issuer to engage in activities that could violate its
covenants in this Base Indenture.

(f)       No Transfer of Servicing.  Servicer shall not voluntarily transfer
servicing under the Ginnie Mae Contract, except with prior written consent of
the Administrative Agent, in its sole discretion.  If PMH repurchases the
Purchased MSR Excess Spread PC pursuant to the PMH Repurchase Agreement, PLS
shall not release the Purchased MSR Excess Spread PC unless and until the PMH
Repurchase Price has been deposited in the Collection and Funding Account.

(g)       Notice of Servicer Termination Event.  The Servicer shall provide
written notice to the Indenture Trustee, the Credit Manager and each VFN
Noteholder of any Servicer Termination Event, within one (1) Business Day of
receipt by the Servicer of notice of such Servicer Termination Event.

(h)       Administrator Instructions and Functions Performed by Issuer.  The
Administrator shall perform the administrative or ministerial functions
specifically required of the Issuer pursuant to this Base Indenture and any
other Transaction Document.

(i)       Adherence to Servicing Standards.  Unless otherwise consented to by
the Administrative Agent and the Administrator (the following collectively, the
“Servicing Standards”):

(i)       the Servicer shall cooperate with the Indenture Trustee acting as
Calculation Agent in its duties set forth in the Transaction Documents;

(ii)      the Servicer shall cooperate with the MSR Valuation Agent and the
Credit Manager with respect to its duties set forth in the Transaction
Documents; and

(iii)     the Servicer shall service all Mortgage Loans related to all Mortgage
Pools without regard to ownership by PLS or its Affiliates of any securities
issued by the related Mortgage Pool.

(j)       Performance and Compliance with the Ginnie Mae Contract.  PLS will
comply with all terms, provisions, covenants and other promises required to be
observed by it under the Ginnie Mae Contract and the Transaction Documents to
which it is a party, maintain the Transaction Documents to which it is a party
in full force and effect in all material respects.

(k)       Due Diligence.  PLS acknowledges that the Indenture Trustee or the
Administrative Agent, at PLS’s expense, has the right to perform and/or appoint
a third party to perform, continuing due diligence reviews with respect to the
Collateral, for purposes of verifying compliance with the representations,
warranties, and specifications made hereunder and under the other Transaction
Documents, or otherwise.  PLS agrees that the Indenture Trustee or the
Administrative Agent and their Authorized Representatives will be permitted
during normal business hours, upon not less than three (3) Business Days advance
written notice, to examine, inspect, make copies of, and make extracts of, any
and all documents, records, agreements, instruments or information relating to
the Collateral or Ginnie Mae in the possession of PLS; provided,  however, that
the foregoing shall not apply with respect to any information that PLS is
required by Ginnie Mae to keep confidential.  Notwithstanding anything to the
contrary herein,





133

--------------------------------------------------------------------------------

 

 

PLS shall reimburse the Indenture Trustee and the Administrative Agent for any
and all reasonable and out-of-pocket costs and expenses reasonably incurred by
the such party and its respective designees and appointees in connection with
the ongoing due diligence and auditing activities; provided, that PLS shall not
be required to permit more than one due diligence trip or audit during any
twelve month period unless an Event of Default is continuing.

(l)       Changes in the Ginnie Mae Contract.  PLS shall provide written notice
to the Indenture Trustee and the Administrative Agent of any changes in the
Ginnie Mae Contract that may materially affect the Collateral within three (3)
Business Days after PLS receives notice thereof.

(m)       Ginnie Mae Approval.  PLS shall at all times maintain copies of
relevant portions of all final written HUD and Ginnie Mae audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing and
subservicing operations (including those prepared on a contract basis for any
such agency) in which there are material adverse findings, including without
limitation notices of defaults, notices of termination of approved status,
notices of imposition of supervisory agreements or interim servicing agreements,
and notices of probation, suspension, or non-renewal, and all necessary
approvals from each of HUD and Ginnie Mae.  PLS shall not take any action, or
fail to take any action, that would permit HUD or Ginnie Mae to terminate or
threaten to terminate its right to issue MBS or service loans for HUD or Ginnie
Mae with cause.

(n)       Quality Control.  PLS shall conduct quality control reviews of its
servicing operations in accordance with industry standards and Ginnie Mae
Requirements.  Upon the reasonable request of the Indenture Trustee or the
Administrative Agent, PLS shall report its quality control findings as such
final reports are produced, excluding internal audit reports or information
subject to the attorney-client work product or attorney-client privilege or
other applicable privilege.

(o)       Special Affirmative Covenants Concerning Collateral.

(i)              Subject to Ginnie Mae Requirements, PLS warrants and shall
defend the right, title and interest of the Indenture Trustee, on behalf of the
Noteholders, in and to the Collateral to the Indenture Trustee against the
claims and demands of all Persons whomsoever.

(ii)             PLS shall preserve the security interests granted hereunder and
upon request by the Indenture Trustee or the Administrative Agent undertake all
actions which are necessary or appropriate, in the reasonable judgment of the
Indenture Trustee or the Administrative Agent, as applicable, to (x) maintain
the security interest of the Indenture Trustee on behalf of the Noteholders
(including the priority thereof) in the Collateral in full force and effect at
all times prior to the satisfaction of all obligations under this Base Indenture
and the release of the Noteholders’ lien in accordance with the terms and
provisions of this Base Indenture, and (y) preserve and protect the Collateral
and protect and enforce the rights of the Indenture Trustee to the Collateral,
including the making or delivery of all filings and recordings (of financing or
continuation statements), or amendments thereto or assignments thereof, and such
other instruments or notices, as may





134

--------------------------------------------------------------------------------

 

 

be necessary or appropriate, cause to be marked conspicuously its master data
processing records with a legend, acceptable to the Indenture Trustee,
evidencing that such security interest has been granted in accordance with this
Base Indenture.

(iii)            PLS shall diligently fulfill its duties and obligations under
the Ginnie Mae Contract in all material respects and shall not default in any
material respect under any of the Ginnie Mae Contract or the Acknowledgment
Agreement.

(p)       Maintenance of Property; Insurance.  PLS shall keep all property
useful and necessary in its business in good working order and condition except
to the extent that the failure to do so could not reasonably be expected to
result in a material Adverse Effect.  PLS shall maintain a fidelity bond and be
covered by insurance of the kinds and in the amounts customarily maintained by
such similarly situated entities in the same jurisdiction and industry as PLS,
in amounts acceptable to Ginnie Mae except to the extent that the failure to do
so could not reasonably be expected to result in a material Adverse Effect.

(q)       Use of Proceeds.  PLS shall not use the proceeds of the Notes in
contravention of the requirements, if any, of Ginnie Mae or Applicable Law.

(r)       Reimbursement of Advance Reimbursement Amounts.  With respect to any
Pooled Mortgage and collections received with respect thereto, PLS shall
reimburse itself for any unreimbursed MBS Advances only as provided by the
Ginnie Mae Contract.  All such amounts shall be deposited into the Collection
and Funding Account in accordance with Section 4.2 hereof.

(s)       Mortgage Pool Information.  PLS shall deliver to the to the
Administrative Agent within seven (7) Business Days after the end of each month,
the information relating to the Pooled Mortgages required pursuant to Schedule 4
hereto.

(t)       Agency Notices.  PLS shall promptly furnish the Administrative Agent
copies of all notices it receives from HUD or Ginnie Mae indicating any adverse
fact or circumstance in respect of PLS which adverse fact or circumstance may
entitle HUD or Ginnie Mae, respectively, to terminate or to threaten to
terminate PLS with cause or that may entitle HUD or Ginnie Mae to conduct any
inspection or investigation of PLS, PLS’s files or PLS’s facilities.

(u)       Ginnie Mae Notices.  PLS shall promptly furnish the Administrative
Agent copies of all notices it receives from Ginnie Mae that materially affect
the Advance Reimbursement Amounts or Servicing Fees, including any notice
received with respect to the events set forth in Section 10.1(l), and any demand
by Ginnie Mae for the repurchase of or indemnification with respect to a
mortgage loan and the reason for such repurchase or indemnification within three
(3) Business Days after PLS receives notice thereof.

(v)       Ginnie Mae Requirements.  PLS shall furnish the Administrative Agent
notice of any change in Ginnie Mae Eligibility Requirements on the twenty-fourth
(24th) day of each month, or such later date as PLS receives reconciled
delinquency ratio information from Ginnie Mae.

(w)       Legal Existence, etc.  PLS shall (i) preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises;
and (ii) keep adequate records and books of account.





135

--------------------------------------------------------------------------------

 

 

(x)       Interim Borrowing Base Determination Date Reporting.  PLS shall report
the occurrence of an Interim Borrowing Base Determination Date promptly after a
Responsible Officer of the Administrator shall have obtained actual knowledge of
such occurrence, and in any event within one (1) Business Day of obtaining such
knowledge.

Section 10.3.    Negative Covenants of PLS.

PLS covenants and agrees with the Indenture Trustee, the Administrative Agent
and each Noteholder that, so long as any Note is Outstanding and until all
obligations have been paid in full, PLS shall not:

(a)       other than in accordance with Section 10.3(c), take any action that
would directly or indirectly materially impair or materially adversely affect
PLS’s title to, or the value of, the Collateral;

(b)       create, incur or permit to exist any Lien in or on the Collateral
except (i) the security interest granted hereunder in favor of the Indenture
Trustee on behalf of the Noteholders, (ii) the rights of Ginnie Mae under the
Ginnie Mae Contract, (iii) with respect to the Purchased MSR Excess Spread, the
rights of PMH under the PMH Repurchase Agreement, or (iv) any Permitted Lien, or
assign any right to receive income in respect thereof except to the Purchased
MSR Excess Spread to PMH pursuant to the Purchased MSR Excess Spread
Participation Agreement;

(c)       sell, lease or otherwise dispose of any Collateral (other than sales
or dispositions of MSRs (i) resulting from the payoff of the related Mortgages
or the purchase of the related Mortgage by PLS, (ii) as required by Ginnie Mae
or (iii) in the ordinary course of PLS’s servicing business) except as expressly
permitted by this Base Indenture;

(d)       engage to any substantial extent in any line or lines of business
activity other than the businesses related to mortgage origination and servicing
carried on by it as of the Closing Date;

(e)       (i) cancel or terminate any Transaction Documents to which it is a
party or consent to or accept any cancellation or termination thereof, (ii)
amend, amend and restate, supplement or otherwise modify any Transaction
Document, other than an amendment of a Guaranty Agreement that is done
unilaterally by Ginnie Mae, (iii) consent to any amendment, modification or
waiver of any term or condition of any Transaction Document, without the prior
written consent of the Administrative Agent, provided that if the amendment of a
Guaranty Agreement is done unilaterally by Ginnie Mae, the prior written consent
of the Administrative Agent is not required, (iv) waive any material default
under or breach of any Guaranty Agreement or the Ginnie Mae Contract, or (v)
take any other action in connection with any such Transaction Documents that
would impair in any material respect the value of the interests or rights of PLS
thereunder or that would impair in any material respect the interests or rights
of the Indenture Trustee, the Administrative Agent or any Noteholder;

(f)       change the state of its organization unless PLS shall have given the
Administrative Agent at least thirty (30) days’ prior written notice thereof and
unless, prior to any such change, PLS shall have filed, or caused to be filed,
such financing statements or amendments as the





136

--------------------------------------------------------------------------------

 

 

Indenture Trustee determines may be reasonably necessary to continue the
perfection of the Indenture Trustee’s interest in the Collateral;

(g)       appoint any subservicers with respect to any MSRs pledged to the
Indenture Trustee pursuant to this Base Indenture;

(h)       take any action that would directly or indirectly materially impair or
materially adversely affect PLS’s title to, or the value, of the Advance
Reimbursement Amounts or Servicing Fees or materially increase the duties,
responsibilities or obligations of PLS in respect of the Collateral.

(i)       make any Restricted Payments at any time while an Event of Default has
occurred and is continuing; and

(j)       not enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless such transaction is (i) in the ordinary course of
PLS’s business and (ii) upon fair and reasonable terms no less favorable to PLS
than it would obtain in a comparable arm’s length transaction with a Person
which is not an Affiliate.

Section 10.4.    Liability of PLS, as Administrator and as Servicer;
Indemnities.

(a)       Obligations.  Each of the Administrator and the Servicer, severally
and not jointly, shall indemnify, defend and hold harmless the Indenture Trustee
(in all its capacities), the Securities Intermediary, the Note Registrar, the
Calculation Agent, the Paying Agent, the Securities Intermediary, the Credit
Manager, the Trust Estate, the Owner Trustee and the Noteholders (as applicable,
with respect to the related Series of Notes) (each an “Indemnified Party”) from
and against any and all costs, expenses, losses, claims, damages and liabilities
to the extent that such cost, expense, loss, claim, damage or liability arose
out of, and was imposed upon, the Indenture Trustee, the Securities
Intermediary, the Note Registrar, the Credit Manager, the Owner Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, the Trust
Estate or any Noteholder (i) in the case of indemnification by the
Administrator, by reason of a violation of law, gross negligence or willful
misconduct of the Administrator (or of the Issuer as a result of a direction,
act or omission by the Administrator), in the performance of their respective
obligations under this Base Indenture and the other Transaction Documents or
(ii) in the case of indemnification by the Servicer, by reason of a violation of
law, gross negligence or willful misconduct of the Servicer, in the performance
of its respective obligations under this Base Indenture and the other
Transaction Documents or as servicer or subservicer under the Ginnie Mae
Contracts, or by reason of the breach by the Servicer of any of its
representations, warranties or covenants hereunder or under the Ginnie Mae
Contracts; provided, that any indemnification amounts payable by the
Administrator or the Servicer, as the case may be, to the Owner Trustee
hereunder shall not be duplicative of any indemnification amount paid by the
Administrator to the Owner Trustee in accordance with the Trust Agreement or
under the Administration Agreement.

(b)       Notification and Defense.  Promptly after any Indemnified Party shall
have been served with the summons or other first legal process or shall have
received written notice of the threat of a claim in respect of which a claim for
indemnity may be made against PLS under this





137

--------------------------------------------------------------------------------

 

 

Section 10.4, the Indemnified Party shall notify the Indemnifying Party in
writing of the service of such summons, other legal process or written notice,
giving information therein as to the nature and basis of the claim, but failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which it may have hereunder or otherwise, except to the
extent that the Indemnifying Party is prejudiced by such failure so to notify
the Indemnifying Party.  The Indemnifying Party will be entitled, at its own
expense, to participate in the defense of any such claim or action and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party that the Indemnifying Party wishes to assume the
defense of any such action, the Indemnifying Party will not be liable to such
Indemnified Party under this Section 10.4 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
of any such action unless (i) the defendants in any such action include both the
Indemnified Party and the Indemnifying Party, and the Indemnified Party (upon
the advice of counsel) shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, or one or more Indemnified Parties, and
which in the reasonable judgment of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Indemnifying
Party and such Indemnified Party, (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, or (iii) the Indemnifying Party has authorized the employment of
counsel for the Indemnified Party at the expense of the Indemnifying Party;
then, in any such event, such Indemnified Party shall have the right to employ
its own counsel in such action, and the reasonable fees and expenses of such
counsel shall be borne by the Indemnifying Party; provided,  however, that the
Indemnifying Party shall not in connection with any such action or separate but
substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for any fees and expenses of more than
one firm of attorneys at any time for all Indemnified Parties.  Each Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with the Indemnifying Party in the
defense of any such action or claim.  The Indemnifying Party shall not, without
the prior written consent of any Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding or threatened proceeding.

(c)       Expenses.  Indemnification under this Section 9.2 shall include,
without limitation, reasonable fees and expenses of counsel and expenses of
litigation (including such fees and expenses incurred in enforcing the
Indemnifying Party’s right to indemnification).  If the Indemnifying Party has
made any indemnity payments pursuant to this Section and the recipient
thereafter collects any of such amounts from others, the recipient shall
promptly repay such amounts collected to the Indemnifying Party, without
interest.

(d)       Survival.  The provisions of this Section 10.4 shall survive the
resignation or removal of the Indenture Trustee, the Calculation Agent and the
Paying Agent and the termination of this Base Indenture.





138

--------------------------------------------------------------------------------

 

 

Section 10.5.    Merger or Consolidation, or Assumption of the Obligations, of
PLS.

Any Person (a) into which PLS may be merged or consolidated, (b) which may
result from any merger, conversion or consolidation to which PLS shall be a
party, or (c) which may succeed to all or substantially all of the business or
assets of PLS which Person in any of the foregoing cases executes an agreement
of assumption to perform every obligation of PLS under this Base Indenture,
shall be the successor to PLS under this Base Indenture without the execution or
filing of any paper or any further act on the part of any of the parties to this
Base Indenture; provided,  however, that (i) prior to any such merger,
consolidation or conversion (1) PLS shall have provided to the Indenture Trustee
and the Noteholders a letter from each Note Rating Agency that rated Outstanding
Notes indicating that such merger, consolidation or conversion will not result
in the qualification, reduction or withdrawal of the then current ratings of the
Outstanding Notes or (2) if the Administrator and the Administrative Agents
determine in their reasonable judgment that an applicable Note Rating Agency no
longer provides such letters as described in the foregoing clause (1), (a) the
Administrator shall provide notice of such merger, consolidation or conversion
to the related Note Rating Agency and (b) each Administrative Agent shall have
provided its prior written consent to merger, consolidation or conversion;
provided, that the Issuer provides an Issuer Certificate to the effect that any
such merger, consolidation or conversion will not have a material Adverse Effect
on the Outstanding Notes, and (ii) prior to any such merger, consolidation or
conversion the Administrator shall have delivered to the Indenture Trustee an
Opinion of Counsel to the effect that such merger, consolidation or conversion
complies with the terms of this Base Indenture and one or more Opinions of
Counsel updating or restating all opinions delivered on the date of this Base
Indenture with respect to corporate matters and the enforceability of
Transaction Documents against PLS true sale as to the transfers of the
Participation Certificates from the Servicer to the Issuer and non-consolidation
of the Servicer with the Issuer and security interest and tax and any additional
opinions required under any related Indenture Supplement; provided,  further,
that the conditions specified in clauses (i) and (ii) above shall not apply to
any transaction (i) in which an Affiliate of PLS assumes the obligations of PLS
and otherwise satisfies the eligibility criteria applicable to the Servicer
under the Ginnie Mae Contracts or (ii) in which an Affiliate of PLS is merged
into or is otherwise combined with PLS and PLS is the sole survivor of such
merger or other combination.  PLS shall provide notice of any merger,
consolidation or succession pursuant to this Section to the Indenture Trustee,
the Noteholders and each Note Rating Agency.

Except as described in the preceding paragraph, PLS may not assign or delegate
any of its rights or obligations under this Base Indenture or any other
Transaction Document.

Article XI

The Indenture Trustee

Section 11.1.    Certain Duties and Responsibilities.

(a)       The Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Base Indenture with respect to the
Notes, and no implied covenants, duties (including fiduciary duties) or
obligations will be read into this Base Indenture against the Indenture Trustee.





139

--------------------------------------------------------------------------------

 

 

(b)       In the absence of bad faith on its part, the Indenture Trustee may,
with respect to Notes, conclusively rely upon certificates or opinions furnished
to the Indenture Trustee and conforming to the requirements of this Base
Indenture, as to the truth of the statements and the correctness of the opinions
expressed therein; but in the case of any such certificates or opinions which by
any provision hereof are specifically required to be furnished to the Indenture
Trustee, the Indenture Trustee will be under a duty to examine the same to
determine whether or not they conform on their face to the requirements of this
Base Indenture but need not confirm or investigate the accuracy of any
mathematical calculations or other facts stated therein.

(c)       If an Event of Default has occurred and is continuing, with respect to
the Notes of which a Responsible Officer of the Indenture Trustee has been given
written notice in the manner set forth in this Indenture or of which a
Responsible Officer of the Indenture Trustee has actual knowledge,  the
Indenture Trustee will exercise such of the rights and powers vested in it by
this Base Indenture, and use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs; provided that the foregoing shall not
be deemed to require the Indenture Trustee to take any action, or have any
liability for the failure to take any action, where the terms of this Base
Indenture or any Supplement provide that the Indenture Trustee only takes action
at the direction of a certain percentage of the Noteholders or other Person or
if the Indenture Trustee is permitted to refrain from taking action unless it
has been provided with adequate indemnity.

(d)       No provision of this Base Indenture will be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

(i)       this subsection (d) will not be construed to limit the effect of
subsection (a) of this Section 11.1;

(ii)      the Indenture Trustee will not be liable for any error of judgment
made in good faith by an Indenture Trustee Authorized Officer, unless it will be
proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts;

(iii)     the Indenture Trustee will not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Majority Noteholders or the Administrative Agent relating to
the time, method and place of conducting any proceeding for any remedy available
to the Indenture Trustee, or exercising any trust or power conferred upon the
Indenture Trustee, under this Base Indenture with respect to the Notes of any
Class, to the extent consistent with Sections 8.7 and 8.8;

(iv)     no provision of this Base Indenture will require the Indenture Trustee
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it has reasonable grounds for believing that repayment of
such funds or indemnity satisfactory to the Indenture Trustee against such risk
or liability is not reasonably assured to it;





140

--------------------------------------------------------------------------------

 

 

(v)      whether or not therein expressly so provided, every provision of this
Base Indenture relating to the conduct or affecting the liability of or
affording protection to the Indenture Trustee will be subject to the provisions
of this Section; and

(vi)     the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Issuer or of Noteholders, as applicable, in accordance with the
terms of this Indenture, relating to the time, method or place of conducting any
proceeding for any remedy available to the Indenture Trustee or with respect to
the exercise of any trust or power conferred upon such party under this
Indenture or with respect to the Notes.

(e)       Upon the occurrence of an Event of Default under the PC Repurchase
Agreement, the Indenture Trustee may (and at the direction of the Administrative
Agent or the Series Required Noteholders) send an Activation Notice to the
Account Bank pursuant to which the Indenture Trustee shall exercise its control
over the Dedicated Account or the Portfolio Spread Custodial Account, as
applicable.  

Section 11.2.    Notice of Defaults.

Except as otherwise provided in Section 3.3(b), within ninety (90) days after
the occurrence of any Event of Default hereunder,

(a)       the Indenture Trustee will transmit by mail to all registered
Noteholders, as their names and addresses appear in the Note Register, notice of
such default hereunder known to the Indenture Trustee, and

(b)       the Indenture Trustee will give prompt written notification thereof to
each Note Rating Agency, unless such default shall have been cured or waived;
provided,  however, that, except in the case of a default in the payment of the
principal of or interest on any Note of any Series or Class, the Indenture
Trustee will be protected in withholding such notice if and so long as an
Indenture Trustee Responsible Officer in good faith determines that the
withholding of such notice is in the interests of the Noteholders of such Series
or Class.  For the purpose of this Section, the term “default” means any event
which is, or after notice or lapse of time or both would become, an Event of
Default.

Section 11.3.    Certain Rights of Indenture Trustee.

Except as otherwise provided in Section 11.1:

(a)       the Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary may conclusively rely and will be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document (whether in its original or facsimile form) believed by it to
be genuine and to have been signed or presented by the proper party or parties;

(b)       any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Certificate;





141

--------------------------------------------------------------------------------

 

 

(c)       whenever in the administration of this Base Indenture the Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary deems it
desirable that a matter be proved or established before taking, suffering or
omitting any action hereunder, the Indenture Trustee (unless other evidence be
herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate;

(d)       each of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary may consult with counsel of its own selection, at the
expense of the Issuer, and the advice of such counsel or any Opinion of Counsel
will be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;

(e)       none of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall be under obligation to exercise any of the rights
or powers vested in it by this Base Indenture at the request or direction of any
of the Noteholders pursuant to this Base Indenture, unless such Noteholders
shall have offered to the Indenture Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;

(f)       none of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document; but such party in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
any of the Indenture Trustee, the Paying Agent, the Note Registrar or the
Securities Intermediary shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney, upon reasonable notice of not
less than three (3) Business Days;

(g)       each of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and none of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall be responsible for any misconduct or negligence on
the part of any agent or attorney appointed with due care by it hereunder;

(h)       none of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall be required to provide any surety or bond of any
kind in connection with the execution or performance of its duties hereunder;

(i)       none of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall be deemed to make any representations as to the
validity or sufficiency of this Indenture;

(j)       none of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall at any time have any responsibility or liability
other than as may be expressly set forth in this Indenture for or with respect
to the legality, validity or enforceability of any of the Notes;





142

--------------------------------------------------------------------------------

 

 

(k)       in order to comply with their respective duties under the USA Patriot
Act of 2001, the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary shall obtain and verify certain information and
documentation from the other parties to this Indenture including, but not
limited to, such party’s name, address, and other identifying information;

(l)       the Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary shall not be under any obligation to (i) institute, conduct, defend
or otherwise participate in any litigation or other legal Proceeding hereunder
or in relation hereto at the request, order or direction of any of the
Noteholders pursuant to the provisions of this Indenture, or (ii) undertake an
investigation of any party to any transaction agreement, unless, in each case,
such Noteholders shall have offered to the Indenture, Calculation Agent, Paying
Agent and Securities Intermediary security or indemnity satisfactory to it
against the costs, expenses and liabilities which may be incurred therein or
thereby;

(m)       the Indenture Trustee shall not have any duty or responsibility in
respect to (i) any recording, filing or depositing of this Indenture or any
other agreement or instrument, monitoring or filing any financing statement or
continuation statement evidencing a security interest, the maintenance of any
such recording, filing or depositing or any re-recording, re-filing or
re-depositing of any thereof, or otherwise monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (ii) the acquisition or maintenance of
any insurance or (iii) the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Collateral.  The Indenture
Trustee shall be authorized to, but shall in no event have any duty or
responsibility to, file any financing or continuation statements or record any
documents or instruments in any public office at any time or times or otherwise
perfect or maintain any security interest in the Collateral;

(n)       the Indenture Trustee shall not be deemed to have notice of any
default, Event of Default, Funding Interruption Event or Servicer Termination
Event unless an Indenture Trustee Responsible Officer has actual knowledge
thereof or unless written notice of any event which is in fact such a default,
Event of Default, Funding Interruption Event or Servicer Termination Event is
received by the Indenture Trustee at the Corporate Trust Office of the Indenture
Trustee, and such notice references the Notes and this Base Indenture; in the
absence of receipt of such notice or actual knowledge, the Indenture Trustee may
conclusively assume that there is no default, Event of Default, Funding
Interruption Event or Servicer Termination Event;

(o)       the rights, privileges, protections, immunities and benefits given to
the Indenture Trustee hereunder and under each Transaction Document, including,
without limitation, its right to be indemnified, are extended to, and shall be
enforceable (without duplication) by, the Indenture Trustee or the bank serving
as Indenture Trustee, as applicable, in each of its capacities hereunder and
thereunder (including, without limitation, Calculation Agent, Custodian, Paying
Agent, Securities Intermediary and Note Registrar), and each agent and other
person employed to act hereunder and thereunder;

(p)       none of the provisions contained in this Base Indenture shall in any
event require the Indenture Trustee to perform, or be responsible for the manner
of performance of, any of the obligations of the Servicer or any other Person
under this Base Indenture;





143

--------------------------------------------------------------------------------

 

 

(q)       the Indenture Trustee shall have no duty (A) to see to any recording,
filing, or depositing of this Base Indenture or any agreement referred to herein
or any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof, (B)
to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Estate
other than from funds available in the Trust Accounts or (D) to confirm or
verify the contents of any reports or certificates of the Servicer or the
Administrator delivered to the Indenture Trustee pursuant to this Base Indenture
believed by the Indenture Trustee to be genuine and to have been signed or
presented by the proper party or parties;

(r)       the Indenture Trustee shall not be personally liable for any action
taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Base Indenture;

(s)       the right of the Indenture Trustee to perform any discretionary act
enumerated in this Base Indenture or the other Transaction Documents shall not
be construed as a duty, and the Indenture Trustee shall not be answerable for
other than its negligence or willful misconduct in the performance of such act;

(t)       the Indenture Trustee shall not be required to give any bond or surety
in respect of the execution of the Trust Estate created hereby or the powers
granted hereunder;

(u)       in making or disposing of any investment permitted by this Base
Indenture, the Indenture Trustee is authorized to deal with itself (in its
individual capacity) or with any one or more of its Affiliates, in each case on
an arm's-length basis and on standard market terms, whether it or such Affiliate
is acting as a subagent of the Indenture Trustee or for any third Person or
dealing as principal for its own account;

(v)       the Indenture Trustee shall not be responsible for delays or failures
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without limitation
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts or God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; and

(w)       None of the Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary (i) shall be responsible for and make any representation
as to the validity, legality, enforceability, sufficiency or adequacy of this
Indenture, the Notes or any other Transaction Document or as to the correctness
of any statement thereof, (ii) shall be accountable for the Issuer’s use of the
proceeds from the Notes, or (iii) shall be responsible for any statement of the
Issuer in this Indenture or in any document issued in connection with the sale
of the Notes or in the Notes.  The recitals contained herein and in the Notes
shall be construed as the statements of the Issuer.  The Indenture Trustee shall
not be responsible for any statement of the Issuer in this Indenture or any
statement in any document, including any offering memorandum, issued in
connection with the sale of any Notes or in the Notes other than information
provided by the Indenture Trustee and





144

--------------------------------------------------------------------------------

 

 

the Indenture Trustee’s certificate of authentication or for the use or
application of any funds received by any Paying Agent other than the Indenture
Trustee.

(x)       In no event will the Indenture Trustee have any responsibility to
monitor compliance with or enforce compliance with the credit risk retention
rules under Regulation RR or other rules or regulations relating to risk
retention.  The Indenture Trustee will not be charged with knowledge of such
rules, nor will it be liable to any Noteholder, Certificateholder, the Servicer
or any other Person for violation of such rules now or hereinafter in
effect.  The Indenture Trustee will not be required to monitor, initiate or
conduct any proceedings to enforce the obligations of the Servicer or any other
Person with respect to any breach of representation or warranty under any
Transaction Document, and the Indenture Trustee will not have any duty to
conduct any investigation as to the occurrence of any condition requiring the
repurchase or substitution of any security by any Person pursuant to any
Transaction Document.

Section 11.4.    Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, except the certificates of
authentication, will be taken as the statements of the Issuer, and the Indenture
Trustee assumes no responsibility for their correctness.  The Indenture Trustee
makes no representations as to the validity or sufficiency of this Base
Indenture or of the Notes.  The Indenture Trustee will not be accountable for
the use or application by the Issuer of Notes or the proceeds thereof, or for
the use or application of any funds paid to the Servicer in respect of any
amounts deposited in or withdrawn from the Trust Accounts or the custodial
accounts by the Servicer.  The Indenture Trustee shall not be responsible for
the legality or validity of this Base Indenture or the validity, priority,
perfection or sufficiency of the security for the Notes issued or intended to be
issued hereunder.

Section 11.5.    Indenture Trustee’s Appointment as Attorney-In-Fact.

(a)       The Servicer hereby irrevocably constitutes and appoints the Indenture
Trustee and any officer or agent thereof, during the continuation of an Event of
Default, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Servicer and in the name of the Servicer, for the purpose of
carrying out the terms of this Base Indenture and each Indenture Supplement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Base Indenture, each Indenture Supplement, the PC Guaranty, the PMT
Guaranty, the Ginnie Mae Contract, the Acknowledgment Agreement, and, without
limiting the generality of the foregoing, the Issuer hereby gives the Indenture
Trustee the power and right:

(1)       to take possession of and endorse and collect any wired funds, checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Participation Certificates Granted by the Issuer to the Indenture
Trustee from the related Mortgage Pool, the Obligors on underlying Mortgage
Loans or the Servicer, as the case may be;

(2)       to file any claim or proceeding in any court of law or equity or take
any other action otherwise deemed appropriate by the Indenture Trustee for the
purpose of





145

--------------------------------------------------------------------------------

 

 

collecting any and all such moneys due from the related Mortgage Pool, the
Obligors on underlying Mortgage Loans or the Servicer under such Participation
Certificate whenever payable and to enforce any other right in respect of any
Participation Certificate Granted by the Issuer or related to the Trust Estate;

(3)       to direct the related Servicer to make payment of any and all moneys
due or to become due under the Participation Certificate Granted by the Issuer
directly to the Indenture Trustee or as the Indenture Trustee shall direct;

(4)       to ask or demand for, collect, receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due from the related
Mortgage Pool or the Servicer at any time in respect of or arising out of any
Participation Certificate Granted by the Issuer;

(5)       to sign and endorse any assignments, notices and other documents in
connection with the Participation Certificates Granted by the Issuer or the
Trust Estate;

(6)       to sell, transfer, pledge and make any agreement with respect to or
otherwise deal with the Participation Certificates Granted by the Issuer and the
Trust Estate as fully and completely as though the Indenture Trustee were the
absolute owner thereof for all purposes, and do, at the Indenture Trustee’s
option and at the expense of the Issuer, at any time, or from time to time, all
acts and things which the Indenture Trustee deems necessary to protect, preserve
or realize upon the Participation Certificate Granted by the Issuer or the Trust
Estate and the Indenture Trustee’s and the Issuer’s respective security
interests and ownership interests therein and to effect the intent of this Base
Indenture, all as fully and effectively as the Issuer might do;

(7)       to perform or cause to be performed, the Servicer’s obligations under
any Guaranty Agreement or the Ginnie Mae Contract to the extent permitted by the
Acknowledgment Agreement;

(8)       upon and after the occurrence of a default by the Servicer under a
Guaranty Agreement or the Ginnie Mae Contract, the Servicer also authorizes the
Indenture Trustee, or other party appointed by the Indenture Trustee, to have on
site access to the Servicer’s operation sites, sufficient for the Administrative
Agent or other party appointed by it, to begin the process of transferring the
portfolio to a “Standby Issuer” as required pursuant to the Acknowledgement
Agreement;

(9)       the Servicer also authorizes the Administrative Agent, at any time and
from time to time, to execute, in connection with the sale provided for in
Section 8.15 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; provided that the
exercise of such powers are in accordance with the Acknowledgment Agreement; and

(10)     the powers conferred on the Indenture Trustee are solely to protect the
Noteholders’ interest in the Collateral and shall not impose any duty upon the
Indenture Trustee to exercise any such powers.





146

--------------------------------------------------------------------------------

 

 

(b)       The Indenture Trustee shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Indenture Trustee nor any of its officers, directors, or employees shall be
responsible to the Issuer for any act or failure to act hereunder; provided,
that the Indenture Trustee shall exercise such powers only in accordance with
the Acknowledgment Agreement.  Nothing contained herein shall in any way be
deemed to be a grant of power or authority to the Indenture Trustee or any
officer or agent thereof to take any of the actions described in this paragraph
with respect to any underlying Obligor under any Mortgage Pool, for which a MBS
Advance was made or Servicing Fee was accrued.

Section 11.6.    Money Held in Trust.

The Indenture Trustee will be under no liability for interest on any money
received by it hereunder except as otherwise agreed with the Issuer.

Section 11.7.   Compensation and Reimbursement, Limit on Compensation,
Reimbursement and Indemnity.

Except as otherwise provided in this Base Indenture:

(a)       The Indenture Trustee (including in all of its capacities) will be
paid the Indenture Trustee Fee on each Payment Date pursuant to Section 4.5 as
compensation for its services (in all capacities hereunder).

(b)       The Indenture Trustee (including in all of its capacities) shall be
indemnified and held harmless by the Trust Estate as set forth in Section 4.5
and Section 8.6, and shall be secondarily indemnified and held harmless by the
Administrator for, from and against, as the case may be, any loss, liability or
expense incurred without negligence or willful misconduct on its part, arising
out of, or in connection with, the acceptance and administration of the Trust
Estate, including, without limitation, the costs and expenses (including
reasonable legal fees and expenses) of defending itself against any claim in
connection with the exercise or performance of any of its powers or duties under
this Base Indenture, provided that:

(i)       with respect to any such claim, the Indenture Trustee shall have given
the Administrator written notice thereof promptly after a Responsible Officer of
the Indenture Trustee shall have actual knowledge thereof; provided,  however
that failure to give such written notice shall not affect the Trust Estate’s or
the Administrator’s obligation to indemnify the Indenture Trustee, unless such
failure materially prejudices the Trust Estate’s or the Administrator’s rights;

(ii)      the Administrator may, at its option, assume the defense of any such
claim using counsel reasonably satisfactory to the Indenture Trustee; and

(iii)     notwithstanding anything in this Base Indenture to the contrary, the
Administrator shall not be liable for settlement of any claim by the Indenture
Trustee, as the case may be, entered into without the prior consent of the
Administrator, which consent shall not be unreasonably withheld.





147

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in no event shall the Trust Estate or the
Administrator be required to indemnify the Indenture Trustee if the
indemnification obligation under this Section 11.7 is the result of gross
negligence or willful misconduct by the Indenture Trustee.

No termination of this Base Indenture, or the resignation or removal of the
Indenture Trustee, shall affect the obligations created by this Section 11.7(b)
of the Administrator to indemnify the Indenture Trustee under the conditions and
to the extent set forth herein.

Notwithstanding the foregoing, the indemnification provided in this Section
11.7(b) with respect to the Administrator shall not pertain to any loss,
liability or expense of the Indenture Trustee, including the costs and expenses
of defending itself against any claim, incurred in connection with any actions
taken by the Indenture Trustee at the direction of the Noteholders pursuant to
the terms of this Base Indenture.

The Indenture Trustee agrees fully to perform its duties under this Base
Indenture notwithstanding its failure to receive any payments of Indenture
Trustee Fees pursuant to this Section 11.7(b) subject to its rights to resign in
accordance with the terms of this Base Indenture.

Anything in this Base Indenture to the contrary notwithstanding, in no event
shall the Indenture Trustee (in any of its capacities) be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Indenture Trustee has been advised of
the likelihood of such a loss or damage and regardless of the form of action.

The Securities Intermediary, the Paying Agent, the Custodian and the Calculation
Agent shall be indemnified by the Trust Estate pursuant to Section 4.5 and
Section 8.6, and secondarily by the Administrator, in respect of the matters
described in Section 4.9 to the same extent as the Indenture Trustee.

Neither of the Indenture Trustee nor the Securities Intermediary will have any
recourse to any asset of the Issuer or the Trust Estate other than funds
available pursuant to Section 4.5 and Section 8.6 or to any Person other than
the Issuer (or the Administrator pursuant to this Section 11.7).  Except as
specified in Section 4.5 and Section 8.6, any such payment to the Indenture
Trustee shall be subordinate to payments to be made to Noteholders.

The Indenture Trustee is not responsible for any action or inaction of the
Administrative Agent.

Section 11.8.    Corporate Indenture Trustee Required; Eligibility.

There will at all times be an Indenture Trustee hereunder with respect to all
Classes of Notes, which will be either a bank or a corporation organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, subject to supervision or
examination by a federal or state authority of the United States, and the
long-term unsecured debt obligation of which are rated at least BBB from each
Note Rating Agency then rating Outstanding Notes if such institution is rated by
the Note Rating Agency, as applicable, or if such Note Rating Agency downgrades
the Indenture Trustee below such minimum rating, the Indenture





148

--------------------------------------------------------------------------------

 

 

Trustee may obtain, at its own expense, a confirmation from such Note Rating
Agency that downgraded the Indenture Trustee below such rating category that
there is no Ratings Effect by reason of such downgrade to a lower rating.  If
such bank or corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such bank or corporation will be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so
published.  The Issuer may not, nor may any Person directly or indirectly
Controlling, Controlled by, or under common Control with the Issuer, serve as
Indenture Trustee.  If at any time the Indenture Trustee ceases to be eligible
in accordance with the provisions of this Section 11.8, it shall resign upon
failure to obtain such confirmation within a reasonable time (not to exceed
thirty (30) Business Days) after such ineligibility in the manner and with the
effect hereinafter specified in this Article.

Section 11.9.    Resignation and Removal; Appointment of Successor.

(a)       No resignation or removal of the Indenture Trustee and no appointment
of a successor Indenture Trustee pursuant to this Article will become effective
until the acceptance of appointment by the successor Indenture Trustee under
Section 11.10.

(b)       The Indenture Trustee and the bank serving as Indenture Trustee (in
all capacities) may resign with respect to all, but not less than all, such
capacities and all, but not less than all of the Outstanding Notes at any time
by giving written notice thereof to the Issuer.  If an instrument of acceptance
by a successor Indenture Trustee, Calculation Agent, Paying Agent or Securities
Intermediary shall not have been delivered to the Indenture Trustee within
thirty (30) days after the giving of such notice of resignation, the resigning
Indenture Trustee, Calculation Agent, Paying Agent or Securities Intermediary
may petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary.  Written notice of resignation by the Indenture Trustee under this
Base Indenture shall also constitute notice of resignation as Calculation Agent,
Securities Intermediary, Paying Agent, and Note Registrar hereunder, to the
extent the Indenture Trustee serves in such a capacity at the time of such
resignation.

(c)       The Indenture Trustee or Calculation Agent may be removed with respect
to all Outstanding Notes at any time by Action of the Majority Noteholders of
all Outstanding Notes, delivered to the Indenture Trustee and to the
Issuer.  Removal of the Indenture Trustee shall also constitute removal of the
Calculation Agent, Securities Intermediary and Paying Agent hereunder, to the
extent the Indenture Trustee serves in such a capacity at the time of such
resignation.  If an instrument of acceptance by a successor Indenture Trustee or
Calculation Agent shall not have been delivered to the Indenture Trustee within
thirty (30) days after the giving of such notice of removal, the Indenture
Trustee or Calculation Agent being removed may petition any court of competent
jurisdiction for the appointment of a successor Indenture Trustee or Calculation
Agent.

(d)       If at any time:

(i)       the Indenture Trustee ceases to be eligible under Section 11.8 and
fails to resign after written request therefore by the Issuer or by any
Noteholder; or





149

--------------------------------------------------------------------------------

 

 

(ii)      the Indenture Trustee becomes incapable of acting with respect to any
Series or Class of Notes; or

(iii)     the Indenture Trustee is adjudged bankrupt or insolvent or a receiver
of the Indenture Trustee or of its property is appointed or any public officer
takes charge or Control of the Indenture Trustee or of its property or affairs
for the purpose of rehabilitation, conservation or liquidation,

then, in any such case, (A) the Issuer may remove the Indenture Trustee, or (B)
subject to Section 8.8, any Noteholder who has been a bona fide Noteholder of a
Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee.

(e)       If the Indenture Trustee or Calculation Agent resigns, is removed or
becomes incapable of acting with respect to any Notes, or if a vacancy shall
occur in the office of the Indenture Trustee or Calculation Agent for any cause,
the Issuer, subject to the Administrative Agent’s consent, will promptly appoint
a successor Indenture Trustee or Calculation Agent.  If, within one year after
such resignation, removal or incapacity, or the occurrence of such vacancy, a
successor Indenture Trustee or Calculation Agent is appointed by Act of the
Majority Noteholders of all Outstanding Notes, delivered to the Issuer and the
retiring Indenture Trustee or Calculation Agent, the successor Indenture Trustee
or Calculation Agent so appointed will, forthwith upon its acceptance of such
appointment, become the successor Indenture Trustee or Calculation Agent and
supersede the successor Indenture Trustee or Calculation Agent appointed by the
Issuer.  If no successor Indenture Trustee or Calculation Agent shall have been
so appointed by the Issuer or the Noteholders and accepted appointment in the
manner hereinafter provided, any Noteholder who has been a bona fide Noteholder
of a Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee or Calculation Agent.

(f)       The Issuer will give written notice of each resignation and each
removal of the Indenture Trustee and each appointment of a successor Indenture
Trustee to each Noteholder as provided in Section 1.7 and to each Note Rating
Agency that is then rating Outstanding Notes.  To facilitate delivery of such
notice, upon request by the Issuer, the Note Registrar shall provide to the
Issuer a list of the relevant registered Noteholders.  Each notice will include
the name of the successor Indenture Trustee and the address of its principal
Corporate Trust Office.

Section 11.10.    Acceptance of Appointment by Successor.

Every successor Indenture Trustee appointed hereunder will execute, acknowledge
and deliver to the Issuer and to the predecessor Indenture Trustee an instrument
accepting such appointment, with a copy to each Note Rating Agency then rating
any Outstanding Notes, and thereupon the resignation or removal of the
predecessor Indenture Trustee will become effective, and such successor
Indenture Trustee, without any further act, deed or conveyance, will become
vested with all the rights, powers, trusts and duties of the predecessor
Indenture Trustee, Calculation Agent and Paying Agent; but, on request of the
Issuer or the successor Indenture Trustee, such predecessor Indenture Trustee
will, upon payment of its reasonable charges, if any,





150

--------------------------------------------------------------------------------

 

 

execute and deliver an instrument transferring to such successor Indenture
Trustee all the rights, powers and trusts of the predecessor Indenture Trustee,
Calculation Agent and Paying Agent, and will duly assign, transfer and deliver
to such successor Indenture Trustee all property and money held by such
predecessor Indenture Trustee hereunder, subject nevertheless to its rights to
payment pursuant to Section 11.7.  Upon request of any such successor Indenture
Trustee, the Issuer will execute any and all instruments for more fully and
certainly vesting in and confirming to such successor Indenture Trustee all such
rights, powers and trusts.

No successor Indenture Trustee will accept its appointment unless at the time of
such acceptance such successor Indenture Trustee will be qualified and eligible
under this Article XI.

Section 11.11.    Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder, provided that such Person shall be otherwise qualified and
eligible under this Article XI, without the execution or filing of any paper or
any further act on the part of any of the parties hereto.  The Indenture Trustee
will give prompt written notice of such merger, conversion, consolidation or
succession to the Issuer and each Note Rating Agency that is then rating
Outstanding Notes.  If any Notes shall have been authenticated, but not
delivered, by the Indenture Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Indenture Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Indenture Trustee had itself authenticated such Notes.

Section 11.12.    Appointment of Authenticating Agent.

At any time when any of the Notes remain Outstanding the Indenture Trustee, with
the approval of the Issuer, may appoint an Authenticating Agent with respect to
one or more Series or Classes of Notes which will be authorized to act on behalf
of the Indenture Trustee to authenticate Notes of such Series or Classes issued
upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 6.5, and Notes so authenticated will be entitled to the
benefits of this Base Indenture and will be valid and obligatory for all
purposes as if authenticated by the Indenture Trustee hereunder.  Wherever
reference is made in this Base Indenture to the authentication and delivery of
Notes by the Indenture Trustee or an Indenture Trustee Authorized Signatory or
to the Indenture Trustee’s Certificate of Authentication, such reference will be
deemed to include authentication and delivery on behalf of the Indenture Trustee
by an Authenticating Agent and a Certificate of Authentication executed on
behalf of the Indenture Trustee by an Authenticating Agent.  Each Authenticating
Agent will be acceptable to the Issuer and will at all times be a Person
organized and doing business under the laws of the United States of America, any
State thereof or the District of Columbia, authorized under such laws to act as
an Authenticating Agent, having a combined capital and surplus of not less than
$50,000,000 and, if other than the Issuer itself, subject to supervision or
examination by a federal or state authority of the United States.  If such
Authenticating Agent publishes reports of condition at least annually, pursuant
to law or to the requirements of said supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
Authenticating Agent will be deemed to be its combined





151

--------------------------------------------------------------------------------

 

 

capital and surplus as set forth in its most recent report of condition so
published.  If at any time an Authenticating Agent will cease to be eligible in
accordance with the provisions of this Section, such Authenticating Agent will
resign immediately in the manner and with the effect specified in this Section.

Any Person into which an Authenticating Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent will be a party,
or any Person succeeding to the corporate agency or corporate trust business of
an Authenticating Agent, will continue to be an Authenticating Agent, provided
that such Person will be otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Indenture Trustee and to the Issuer.  The Indenture Trustee may at any
time terminate the agency of an Authenticating Agent by giving written notice
thereof to such Authenticating Agent and to the Issuer.  Upon receiving such a
notice of resignation or upon such a termination, or if at any time such
Authenticating Agent ceases to be eligible in accordance with the provisions of
this Section, the Indenture Trustee, with the approval of the Issuer, may
appoint a successor Authenticating Agent which will be acceptable to the Issuer
and will give notice to each Noteholder as provided in Section 1.7.  Any
successor Authenticating Agent upon acceptance of its appointment hereunder will
become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating
Agent.  No successor Authenticating Agent will be appointed unless eligible
under the provisions of this Section.

The Indenture Trustee agrees to pay to each Authenticating Agent (other than an
Authenticating Agent appointed at the request of the Issuer, the Noteholders or
the Administrator from time to time or appointed due to a change in law or other
circumstance beyond the Indenture Trustee’s control) reasonable compensation for
its services under this Section, out of the Indenture Trustee’s own funds
without reimbursement pursuant to this Base Indenture.
The Indenture Trustee shall be the initial Authenticating Agent.





152

--------------------------------------------------------------------------------

 

 

Section 11.13.    Direction to Indenture Trustee under the PC Guaranty and the
PMT Guaranty.

In the event the Administrative Agent, on behalf of the Noteholders, determines
that the Indenture Trustee, as a beneficiary under the PC Guaranty or the PMT
Guaranty, as applicable, should take certain action to preserve any interests
of, or release any lien or security interest of, the Noteholders under the terms
of the PC Guaranty or the PMT Guaranty, as applicable, with respect to the
Collateral, the Noteholders acknowledge and agree that the Indenture Trustee
shall only take such action as may be directed by the Administrative Agent in
writing.

Section 11.14.    Representations and Covenants of the Indenture Trustee.

The Indenture Trustee, in its individual capacity and not as Indenture Trustee,
represents, warrants and covenants that:

(a)       Citibank is a national banking association duly organized and validly
existing under the laws of the United States;

(b)       Citibank has full power and authority to deliver and perform this Base
Indenture and has taken all necessary action to authorize the execution,
delivery and performance by it of this Base Indenture and other documents to
which it is a party;

(c)       each of this Base Indenture and the other Transaction Documents to
which Citibank is a party has been duly executed and delivered by Citibank and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms; and

(d)       Citibank has a minimum aggregate capital, surplus and undivided
profits of at least $500,000.

Section 11.15.    Indenture Trustee’s Application for Instructions from the
Issuer.

Any application by the Indenture Trustee for written instructions from the
Issuer may, at the option of the Indenture Trustee, set forth in writing any
action proposed to be taken or omitted by the Indenture Trustee under and in
accordance with this Base Indenture and the date on and/or after which such
action shall be taken or such omission shall be effective, provided that such
application shall make specific reference to this Section 11.15.  The Indenture
Trustee shall not be liable for any action taken by, or omission of, the
Indenture Trustee in accordance with a proposal included in such application on
or after the date specified in such application (which date shall not be less
than five (5) Business Days after the date the Issuer actually receives such
application, unless the Issuer shall have consented in writing to any earlier
date) unless prior to taking any such action (or the  Closing Date in the case
of an omission), the Indenture Trustee shall have received written instructions
in response to such application specifying the action be taken or omitted.





153

--------------------------------------------------------------------------------

 

 

Article XII

Amendments and Indenture Supplements

Section 12.1.    Supplemental Indentures and Amendments Without Consent of
Noteholders.

(a)       Unless otherwise provided in the related Indenture Supplement with
respect to any amendment to this Base Indenture or such Indenture Supplement,
without the consent of the Noteholders of any Notes or any other Person but with
the consent of the Issuer (evidenced by its execution of such amendment), the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
and with prior notice to each Note Rating Agency that is then rating any
Outstanding Notes, at any time and from time to time, upon delivery of an Issuer
Tax Opinion, unless such Issuer Tax Opinion is waived by (i) in the case of an
amendment to such Indenture Supplement the requisite parties pursuant to the
related Indenture Supplement or (ii) the requisite parties pursuant to all
Indenture Supplements in the case of an amendment to this Base Indenture, and
upon delivery by the Issuer to the Indenture Trustee of an Officer’s Certificate
to the effect that the Issuer reasonably believes that such amendment could not
have a material Adverse Effect and is not reasonably expected to have a material
Adverse Effect on the Noteholders of the Notes at any time in the future, may
amend this Base Indenture for any of the following purposes:

(i)       to evidence the succession of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer herein and in
the Notes;

(ii)      to add to the covenants of the Issuer, or to surrender any right or
power herein conferred upon the Issuer, for the benefit of the Noteholders of
the Notes of any or all Series or Classes (and if such covenants or the
surrender of such right or power are to be for the benefit of less than all
Series or Classes of Notes, stating that such covenants are expressly being
included or such surrenders are expressly being made solely for the benefit of
one or more specified Series or Classes);

(iii)     to cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Base
Indenture;

(iv)     to establish any form of Note as provided in Article V, and to provide
for the issuance of any Series or Class of Notes as provided in Article VI and
to set forth the terms thereof, and/or to add to the rights of the Noteholders
of the Notes of any Series or Class;

(v)      to evidence and provide for the acceptance of appointment by another
corporation as a successor Indenture Trustee hereunder;

(vi)     to provide for additional or alternative forms of credit enhancement
for any Series or Class of Notes;

(vii)    to comply with any regulatory, accounting or tax laws;





154

--------------------------------------------------------------------------------

 

 

(viii)   to prevent the Issuer from being subject to tax on its net income as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes;

(ix)     determined by the Administrator to be reasonably necessary to maintain
the rating currently assigned by the applicable Note Rating Agency and/or to
avoid such Class of Notes being placed on negative watch by such Note Rating
Agency; or

(x)      as otherwise provided in the related Indenture Supplement.

(b)       Additionally, subject to the terms and conditions of Section 12.2,
unless otherwise provided in the related Indenture Supplement with respect to
any amendment of this Base Indenture or an Indenture Supplement, and in addition
to clauses (i) through (x) above, this Base Indenture or an Indenture Supplement
may also be amended by the Issuer, the Indenture Trustee, the Administrator, the
Servicer and the Administrative Agent (in its sole and absolute discretion)
without the consent of any of the Noteholders or any other Person, upon delivery
of an Issuer Tax Opinion, unless such Issuer Tax Opinion is waived by (i) in the
case of an amendment to such Indenture Supplement the requisite parties pursuant
to the related Indenture Supplement or (ii) the requisite parties pursuant to
all Indenture Supplements in the case of an amendment to this Base Indenture,
for the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Base Indenture or modifying in any
manner the rights of the Noteholders of the Notes under this Base Indenture or
any other Transaction Document; provided,  however, that (i) the Issuer shall
deliver to the Indenture Trustee an Officer’s Certificate to the effect that the
Issuer reasonably believes that such amendment could not have a material Adverse
Effect on any Outstanding Notes and is not reasonably expected to have a
material Adverse Effect at any time in the future, and (ii) (1) each Note Rating
Agency currently rating the Outstanding Notes confirms in writing to the
Indenture Trustee that such amendment will not cause a Ratings Effect on any
Outstanding Notes or (2) if the Administrator and the Administrative Agents
determine in their reasonable judgment that an applicable Note Rating Agency no
longer provides such written confirmation described in the foregoing clause (1),
(a) the Administrator shall provide notice of such amendment to the related Note
Rating Agency and (b) each Administrative Agent shall have provided their prior
written consent to such amendment.

(c)       Any amendment of this Base Indenture which affects the rights, duties,
immunities, obligations or liabilities of the Owner Trustee in its capacity as
owner trustee under the Trust Agreement shall require the written consent of the
Owner Trustee.

(d)       Any amendment of this Base Indenture which affects the rights, duties,
immunities, obligations or liabilities of the Credit Manager hereunder shall
require the written consent of the Credit Manager. 

Except as permitted expressly by the PC Repurchase Agreement or as otherwise set
forth herein, as applicable, the Servicer shall not enter into any amendment of
the PC Repurchase Agreement without the consent of the Administrative Agent and,
except for amendments meeting the same criteria, and supported by the same
Issuer Tax Opinion, Officer’s Certificate and other applicable deliverables, as
applicable, as amendments to the Indenture entered into under this Section 12.1,
without the consent of the Majority Noteholders of each Series.





155

--------------------------------------------------------------------------------

 

 

Section 12.2.    Supplemental Indentures and Amendments with Consent of
Noteholders.

In addition to any amendment permitted pursuant to Section 12.1, and subject to
the terms and provisions of each Indenture Supplement with respect to any
amendment to this Base Indenture or such Indenture Supplement, with prior notice
to each Note Rating Agency and the consent of the Majority Noteholders of each
Series materially and adversely affected by such amendment of this Base
Indenture, including any Indenture Supplement, by Act of said Noteholders
delivered to the Issuer and the Indenture Trustee, the Issuer, the
Administrator, the Servicer, the Administrative Agent and the Indenture Trustee
upon delivery of an Issuer Tax Opinion (unless the Noteholders unanimously
consent to waive such opinion), may enter into an amendment of this Base
Indenture for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, this Base Indenture of modifying in any
manner the rights of the Noteholders of the Notes of each such Series or Class
under this Base Indenture or any Indenture Supplement; provided,  however, that
no such amendment will, without the consent of the Noteholder of each
Outstanding Note materially and adversely affected thereby:

(a)       change the scheduled payment date of any payment of interest on any
Note held by such Noteholder, or change a Payment Date or Stated Maturity Date
of any Note held by such Noteholder;

(b)       reduce the Note Balance of, or the Note Interest Rate, the Step-Up Fee
Rate or the Default Supplemental Fee Rate on any Note held by such Noteholder,
or change the method of computing the Note Balance or Note Interest Rate in a
manner that is adverse to such Noteholder;

(c)       impair the right to institute suit for the enforcement of any payment
on any Note held by such Noteholder;

(d)       reduce the percentage of Noteholders of the Outstanding Notes (or of
the Outstanding Notes of any Series or Class), the consent of whose Noteholders
for which consent is required for any such amendment, or the consent of whose
Noteholders is required for any waiver of compliance with the provisions of this
Base Indenture or any Indenture Supplement or of defaults hereunder or
thereunder and their consequences, provided for in this Base Indenture or any
Indenture Supplement;

(e)       modify any of the provisions of this Section or Section 8.14, except
to increase any percentage of Noteholders required to consent to any such
amendment or to provide that other provisions of this Base Indenture or any
Indenture Supplement cannot be modified or waived without the consent of the
Noteholder of each Outstanding Note adversely affected thereby;

(f)       permit the creation of any lien or other encumbrance on the Collateral
that is prior to the lien in favor of the Indenture Trustee for the benefit of
the Noteholders of the Notes;

(g)       change the method of computing the amount of principal of, or interest
on, any Note held by such Noteholder on any date;

(h)       increase any Advance Rates in respect of Notes held by such Noteholder
or eliminate or decrease any collateral value exclusions in respect of Notes
held by such Noteholder; or





156

--------------------------------------------------------------------------------

 

 

(i)       change, modify or waive any Scheduled Principal Payment Amount.

In addition, any Indenture Supplement may be amended, supplemented or otherwise
modified with the consent of each of the Noteholders of the Notes of the related
Series upon delivery of all opinions and certificates and notice to each Note
Rating Agency required pursuant to the first paragraph of this Section 12.2 or
as otherwise specified in the applicable Indenture Supplement.  The consent of a
Person that is an Administrative Agent for one or more Series but is not an
Administrative Agent for any other Series is not required for any amendment,
supplement or modification to any such other Series.

An amendment of this Base Indenture which changes or eliminates any covenant or
other provision of this Base Indenture which has expressly been included solely
for the benefit of one or more particular Series or Class of Notes, or which
modifies the rights of the Noteholders of Notes of such Series or Class with
respect to such covenant or other provision, will be deemed not to affect the
rights under this Base Indenture of the Noteholders of Notes of any other Series
or Class.

It will not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed amendment, but it will be sufficient
if such Act will approve the substance thereof.

Section 12.3.    Execution of Amendments.

In executing or accepting the additional trusts created by any amendment or
Indenture Supplement of this Base Indenture permitted by this Article XII or the
modifications thereby of the trusts created by this Base Indenture, the
Indenture Trustee will be entitled to receive, and (subject to Section 11.1)
will be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such amendment or Indenture Supplement is authorized and permitted
by this Base Indenture and that all conditions precedent thereto have been
satisfied.  No such Opinion of Counsel shall be required in connection with any
amendment or Indenture Supplement consented to by all Noteholders if all of the
Noteholders have directed the Indenture Trustee in writing to execute such
amendment or Indenture Supplement. The Indenture Trustee may, but will not be
obligated to, enter into any such amendment or Indenture Supplement which
affects the Indenture Trustee’s own rights, duties or immunities under this Base
Indenture or otherwise.

Section 12.4.    Effect of Amendments.

Upon the execution of any amendment of this Base Indenture or any Indenture
Supplement, or any supplemental indentures under this Article XII, this Base
Indenture and the related Indenture Supplement will be modified in accordance
therewith with respect to each Series and Class of Notes affected thereby, or
all Notes, as the case may be, and such amendment will form a part of this Base
Indenture and the related Indenture Supplement for all purposes; and every
Noteholder of Notes theretofore or thereafter authenticated and delivered
hereunder will be bound thereby to the extent provided therein.





157

--------------------------------------------------------------------------------

 

 

Section 12.5.    Reference in Notes to Indenture Supplements.

Notes authenticated and delivered after the execution of any amendment of this
Base Indenture or any Indenture Supplement or any supplemental indenture
pursuant to this Article may, and will if required by the Indenture Trustee,
bear a notation in form approved by the Indenture Trustee as to any matter
provided for in such amendment or supplemental indenture.  If the Issuer so
determines, new Notes so modified as to conform, in the opinion of the Indenture
Trustee and the Issuer, to any such amendment or supplemental indenture may be
prepared and executed by the Issuer and authenticated and delivered by the
Indenture Trustee in exchange for Outstanding Notes.

Article XIII

Early Redemption of Notes

Section 13.1.    Optional Redemption.

(a)       Unless otherwise provided in the applicable Indenture Supplement for a
Series or Class of Notes, the Issuer has the right, but not the obligation, to:
(i) redeem a Series or Class of Term Notes in whole or in part (so long as, in
the case of any partial redemption, such redemption is funded using the proceeds
of the issuance and sale of one or more new Classes of Notes as further
specified in the related Indenture Supplement or from any other cash or funds of
PLS and not Collections on MSRs) on a date specified in the applicable Indenture
Supplement or on any Payment Date (a “Redemption Payment Date”) on or after the
Payment Date on which the aggregate Note Balance (after giving effect to all
payments, if any, on that day) of such Series or Class is reduced to less than
the Redemption Percentage of the Initial Note Balance and (ii) redeem a Series
or Class of Variable Funding Notes in whole or in part on a date specified in
the applicable Indenture Supplement.

If the Issuer, at the direction of the Administrator, elects to redeem a Series
or Class of Notes pursuant to this Section 13.1, it will cause the Issuer to
notify the Indenture Trustee and the Noteholders of such redemption at least
five (5) days prior to the Redemption Payment Date.  Unless otherwise specified
in the Indenture Supplement applicable to the Notes to be so redeemed, the
redemption price of a Series or Class so redeemed will equal the Redemption
Amount, the payment of which will be subject to the allocations, deposits and
payments sections of the related Indenture Supplement, if any.

If the Issuer is unable to pay the Redemption Amount in full on the Redemption
Payment Date, such redemption shall be cancelled, notice of such cancelled
redemption shall be sent to all Secured Parties and payments on such Series or
Class of Notes will thereafter continue to be made in accordance with this Base
Indenture and the related Indenture Supplement, and the Noteholders of such
Series or Class of Notes and the related Administrative Agent shall continue to
hold all rights, powers and options as set forth under this Base Indenture,
until the Outstanding Note Balance of such Series or Class, plus all accrued and
unpaid interest and other amounts due in respect of the Notes, is paid in full
or the Stated Maturity Date occurs, whichever is earlier, subject to
Article VII,  Article VIII and the allocations, deposits and payments sections
of this Base Indenture and the related Indenture Supplement.





158

--------------------------------------------------------------------------------

 

 

(b)       Unless otherwise specified in the related Indenture Supplement, if the
VFN Principal Balance of any Class of VFNs has been reduced to zero, then, upon
five (5) Business Days’ prior written notice to the Noteholder thereof, the
Issuer may declare such Class no longer Outstanding, in which case the
Noteholder thereof shall submit such Class of Note to the Indenture Trustee for
cancellation.

(c)       The Notes of any Series or Class of Notes shall be subject to optional
redemption under this Article XIII, in whole but not in part, by the Issuer,
through (i) the use of the proceeds of issuance and sale of a new Series of
Notes issued hereunder, or (ii) the use of the proceeds received of any amounts
funded under any Variable Funding Notes on any Business Day after the date on
which the related Revolving Period ends, and on any Business Day within ten (10)
days prior to the end of such Revolving Period or at other times specified in
the related Indenture Supplement upon ten (10) days’ prior notice to the
Indenture Trustee and the Noteholders.  Following issuance of the Redemption
Notice by the Issuer pursuant to Section 13.2 below, the Issuer shall be
required to purchase the entire aggregate Note Balance of such Series or Class
of Term Notes for the applicable Redemption Amount on the date set for such
redemption (the “Redemption Date”).

(d)       The Issuer may redeem any Series or Class of Notes through (i) the use
of proceeds from the issuance and sale of a new Series or Class of Notes issued
hereunder, or (iii) the use of proceeds received following a VFN Note Balance
Adjustment Request, on any other Business Day specified in the related Indenture
Supplement.

(e)       If necessary to avoid a Borrowing Base Deficiency, the Notes of any
Series or Class of Variable Funding Notes shall be subject to repayment by the
Issuer, in whole or in part, up to the amount necessary to avoid a Borrowing
Base Deficiency, using any other cash or funds of the Issuer other than
Collections on the Participation Certificates (Collections for this purpose
include payments of the PMH Repurchase Price), upon one (1) Business Day’s prior
notice from the Issuer to the Indenture Trustee and the related VFN
Noteholders.  Any such repayment pursuant to this Section 13.1(e) shall reduce
the principal balance of such Variable Funding Notes but shall not result in a
reduction of any funding commitments related thereto or the Maximum VFN
Principal Balance thereof (unless otherwise agreed between the Noteholders of
such Variable Funding Notes and the Issuer) and (ii) may be made on a non-pro
rata basis with other Series of Variable Funding Notes.

(f)       Notwithstanding any other provision of this Base Indenture, the early
redemption rights of the Issuer set forth in this Section 13.1 are in addition
to, the Issuer’s rights set forth in Section 2.01(b)(ii) to remove as Collateral
the Participation Certificates and Mortgage Pools.

 

Section 13.2.    Notice.

(a)       Promptly after the occurrence of any optional redemption pursuant to
Section 13.1, the Issuer will notify the Indenture Trustee and each related Note
Rating Agency in writing of the identity and Note Balance of the affected Series
or Class of Notes to be redeemed.





159

--------------------------------------------------------------------------------

 

 

(b)       Notice of redemption (each a “Redemption Notice”) will promptly be
given as provided in Section 1.7.  All notices of redemption will state (i) the
Series or Class of Notes to be redeemed pursuant to this Article XIII, (ii) the
date on which the redemption of the Series or Class of Notes to be redeemed
pursuant to this Article will begin, which will be the Redemption Payment Date,
and (iii) the redemption price for such Series or Class of Notes.  Following
delivery of a Redemption Notice by the Issuer, the Issuer shall be required to
purchase the entire aggregate Note Balance of such Series or Class of Notes for
the related Redemption Amount on the Redemption Date.

Article XIV

Miscellaneous

Section 14.1.    No Petition.

Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Base Indenture, each Noteholder, by
accepting a Note and each Note Owner by accepting a Note or a beneficial
interest in a Note agrees that it will not at any time prior to the date which
is one year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all the Notes, institute against the
Issuer, or join in any institution against the Issuer of, any receivership,
insolvency, bankruptcy or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes and this Base Indenture; provided,
 however, that nothing contained herein shall prohibit or otherwise prevent the
Indenture Trustee from filing proofs of claim in any such proceeding.

Section 14.2.    No Recourse.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or Owner Trustee in their individual
capacities, (ii) any owner of a beneficial ownership interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
“control person” within the meaning of the 1933 Act and the 1934 Act of the
Indenture Trustee or Owner Trustee in its individual capacity, any holder of a
beneficial ownership interest in the Issuer or the Indenture Trustee or Owner
Trustee or of any successor or assign of the Indenture Trustee or Owner Trustee
in its individual capacity, except as any such Person may have expressly agreed
and except that any such partner, owner or beneficiary shall be fully liable, to
the extent provided by applicable law, for any unpaid consideration for stock,
unpaid capital contribution or failure to pay any installment or call owing to
such entity.

Section 14.3.    Tax Treatment.

Notwithstanding anything to the contrary set forth herein, the Issuer has
entered into this Base Indenture with the intention that for United States
federal, state and local income and franchise tax purposes the Notes (to the
extent outstanding for United States federal income tax purposes) will qualify
as indebtedness secured by the Participation Certificates, unless retained by





160

--------------------------------------------------------------------------------

 

 

the Issuer or a single beneficial owner of the equity of the Issuer for U.S.
federal income tax purposes (a “Retained Note”).  The Issuer, by entering into
this Base Indenture, each Noteholder, by its acceptance of a Note and each
purchaser of a beneficial interest therein, by accepting such beneficial
interest, agree to treat such Notes (to the extent outstanding for United States
federal income tax purposes) (other than any Retained Note) as debt for United
States federal, state and local income and franchise tax purposes, unless
otherwise required by applicable law in a proceeding of final
determination.  The Indenture Trustee shall treat the Trust Estate as a security
device only.  The provisions of this Base Indenture shall be construed in
furtherance of the foregoing intended tax treatment.

Section 14.4.    Alternate Payment Provisions.

Notwithstanding any provision of this Base Indenture or any of the Notes to the
contrary, the Issuer, with the written consent of the Indenture Trustee and the
Paying Agent, may enter into any agreement with any Noteholder of a Note
providing for a method of payment or notice that is different from the methods
provided for in this Base Indenture for such payments or notices.  The Issuer
will furnish to the Indenture Trustee and the Paying Agent a copy of each such
agreement and the Indenture Trustee and the Paying Agent will cause payments or
notices, as applicable, to be made in accordance with such agreements.

Section 14.5.    Termination of Obligations.

The respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate upon satisfaction and
discharge of this Base Indenture as set forth in Article VII, except with
respect to the payment obligations described in Section 14.6(b).  Upon this
event, the Indenture Trustee shall release, assign and convey to the Issuer or
any of its designees, without recourse, representation or warranty, all of its
right, title and interest in the Collateral, whether then existing or thereafter
created, all monies due or to become due and all amounts received or receivable
with respect thereto (including all moneys then held in any Trust Account) and
all proceeds thereof, except for amounts held by the Indenture Trustee pursuant
to Section 14.6(b).  The Indenture Trustee shall execute and deliver such
instruments of transfer and assignment as shall be provided to it, in each case
without recourse, as shall be reasonably requested by the Issuer to vest in the
Issuer or any of its designees all right, title and interest which the Indenture
Trustee had in the Collateral.

Section 14.6.    Final Payment.

(a)       The Issuer shall give the Indenture Trustee at least ten (10) days’
prior written notice of the Payment Date on which the Noteholders of any Series
or Class may surrender their Notes for payment of the final payment on and
cancellation of such Notes.  Not later than the fifth (5th) day prior to the
Payment Date on which the final payment in respect of such Series or Class is
payable to Noteholders, the Indenture Trustee or the Paying Agent shall provide
notice to Noteholders of such Series or Class specifying (i) the date upon which
final payment of such Series or Class will be made upon presentation and
surrender of Notes of such Series or Class at the office or offices therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such payment date is not applicable, payments being
made only upon





161

--------------------------------------------------------------------------------

 

 

presentation and surrender of such Notes at the office or offices therein
specified.  The Indenture Trustee shall give such notice to the Note Registrar
and the Paying Agent at the time such notice is given to Noteholders.

(b)       Notwithstanding a final payment to the Noteholders of any Series or
Class (or the termination of the Issuer), except as otherwise provided in this
paragraph, all funds then on deposit in any Account allocated to such
Noteholders shall continue to be held in trust for the benefit of such
Noteholders, and the Paying Agent or the Indenture Trustee shall pay such funds
to such Noteholders upon surrender of their Notes, if such Notes are Definitive
Notes.  In the event that all such Noteholders shall not surrender their Notes
for cancellation within six (6) months after the date specified in the notice
from the Indenture Trustee described in clause (a) above, the Indenture Trustee
shall give a second (2nd) notice to the remaining such Noteholders to surrender
their Notes for cancellation and receive the final payment with respect
thereto.  If within one year after the second (2nd) notice all such Notes shall
not have been surrendered for cancellation, the Indenture Trustee may take
appropriate steps, or may appoint an agent to take appropriate steps, to contact
the remaining such Noteholders concerning surrender of their Notes, and the cost
thereof (including costs related to giving the second (2nd) notice) shall be
paid out of the funds in the Collection and Funding Account.  The Indenture
Trustee and the Paying Agent shall pay to the Issuer any monies held by them for
the payment of principal or interest that remains unclaimed for two (2)
years.  After payment to the Issuer, Noteholders entitled to the money must look
to the Issuer for payment as general creditors unless an applicable abandoned
property law designates another Person.

Section 14.7.    Base Servicing Fee.

The parties hereto acknowledge that PLS has the right to withdraw the Base
Servicing Fee with respect to any Mortgage Loan out of collections it receives
with respect to such Mortgage Loan.

Section 14.8.    Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this Base
Indenture is executed and delivered by Wilmington Savings Fund Society, FSB
d/b/a Christiana Trust, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it, (b) each of the representations, warranties, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, warranties, undertakings and agreements by Wilmington Savings
Fund Society, FSB, d/b/a Christiana Trust but is made and intended for the
purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust has made no investigation as to the accuracy or completeness of
any representations or warranties made by the Issuer in this Base Indenture and
(e) under no circumstances shall Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust be personally liable for the payment of any indebtedness or
expenses of the Issuer





162

--------------------------------------------------------------------------------

 

 

or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Base Indenture
or any other related documents.

 

Section 14.9.    Communications with Rating Agencies.

If the Servicer, the Administrative Agent or the Indenture Trustee shall receive
any written or oral communication from any Note Rating Agency (or any of the
respective officers, directors or employees of any Note Rating Agency) with
respect to the transactions contemplated hereby or under the Transaction
Documents or in any way relating to the Notes, the Servicer, the Administrative
Agent and the Indenture Trustee agree to refrain from communicating with such
Note Rating Agency and to promptly notify the Administrator of such
communication; provided,  however, that if the Servicer, the Administrative
Agent or the Indenture Trustee receives an oral communication from a Note Rating
Agency, the Servicer, the Administrative Agent or the Indenture Trustee, as the
case may be, is authorized to refer such Note Rating Agency to the
Administrator, who will respond to such oral communication.  At the written
request of the Administrator, the Servicer, the Administrative Agent and the
Indenture Trustee agree to cooperate with the Administrator to provide certain
information to the Administrator that may be reasonably required by a Note
Rating Agency to rate or to perform ratings surveillance on the Notes, and
acknowledge and agree that the Administrator shall be permitted, in turn, to
provide such information to the Note Rating Agencies via the internet address
identified therefor by the Administrator; provided, that the Servicer, the
Administrative Agent and the Indenture Trustee shall only be required to provide
such information that is reasonably available to such party at the time of
request.  Notwithstanding any other provision of this Base Indenture or the
other Transaction Documents, under no circumstances shall the Servicer, the
Administrative Agent or the Indenture Trustee be required to participate in
telephone conversations or other oral communications with a Note Rating Agency,
nor shall the Servicer, the Administrative Agent or the Indenture Trustee be
prohibited from communicating with any nationally recognized statistical rating
organization about matters other than the Notes or the transactions contemplated
hereby or by the Transaction Documents.  Furthermore, the Indenture Trustee may
make statements to Noteholders available on its website (as contemplated by
Section 3.5(a) hereof), and such action is not prohibited by this Section 14.9.

Section 14.10.    Authorized Representatives.

Each individual designated as an authorized representative of the Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary, PLS, the
Administrative Agents, the Issuer and the Credit Manager (each, an “Authorized
Representative”), is authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Base Indenture on behalf of each of the Indenture Trustee, Calculation Agent,
Paying Agent, Securities Intermediary, PLS, the Administrative Agents, Issuer
and the Credit Manager, respectively, and the specimen signature for each such
Authorized Representative of the Indenture Trustee, Calculation Agent, Paying
Agent, Securities Intermediary, PLS, the Administrative Agents, the Issuer and
the Credit Manager initially authorized hereunder is set forth on Exhibits D-1,
 D-2,  D-3,  D-4 and D-5, respectively. From time to time, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary,
PLS, the Administrative Agents, the Issuer and the Credit Manager may, by
delivering to the others a revised exhibit, change the information previously
given pursuant to this Section 14.10, but each of the parties





163

--------------------------------------------------------------------------------

 

 

hereto shall be entitled to rely conclusively on the then current exhibit until
receipt of a superseding exhibit.

Section 14.11.    Performance of the Issuer’s Duties by the Owner Trustee and
the Administrator.

(a)       The parties hereto hereby acknowledge and agree (i) that certain
duties of the Issuer will be performed on behalf of the Issuer by the
Administrator pursuant to the Administration Agreement and hereby acknowledge
and accept the terms of such agreement as of the date hereof and (ii) except as
expressly set forth herein, the Owner Trustee shall have no duty or obligation
to perform the obligations of the Issuer hereunder or to monitor the compliance
of the Issuer with the terms hereof.

(b)       Any successor to the Owner Trustee appointed pursuant to the terms of
the Trust Agreement (or any corporation into which the Owner Trustee may be
merged or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the Owner Trustee shall be a party) shall
be the successor Owner Trustee under the Trust Agreement for purposes of this
Base Indenture without the execution or filing of any paper, instrument or
further act to be done on the part of the parties hereto.

Section 14.12.    Noteholder or Note Owner Communications with the Indenture
Trustee.

A Noteholder (if the Notes are represented by Definitive Notes) or a Note Owner
(if the Notes are represented by Book-Entry Notes) may communicate with the
Indenture Trustee and give notices and make requests and demands and give
directions to the Indenture Trustee through the procedures of the Depository and
by notifying the Indenture Trustee and providing to the Indenture Trustee a copy
of the communication such Noteholder or Note Owner, as applicable, proposes to
send.  Any Note Owner must provide written certification stating that the Note
Owner is a beneficial owner of a Note, together with supporting documentation
such as a trade confirmation, an account statement, a letter from a broker or
dealer verifying ownership or another similar document evidencing ownership of a
Note.  The Indenture Trustee will not be required to take action in response to
requests, demands or directions of a Noteholder or a Note Owner, unless the
Noteholder or Note Owner has offered reasonable security or indemnity reasonably
satisfactory to the Indenture Trustee to protect it against the fees and
expenses that it may incur in complying with the request, demand or direction.

Section 14.13.    Joinder of the Acknowledgment Agreement.

Each party hereto acknowledges, and each Noteholder and any party with a
participation or other interest in any of the Notes, is hereby deemed a joinder
party to the Acknowledgment Agreement for the limited purpose of acknowledging
and agreeing that its interests in the Servicing Rights (as defined in the
Acknowledgment Agreement) and in all reimbursements for Advances (as defined in
the Acknowledgment Agreement) and Servicing Income (as defined in the
Acknowledgment Agreement) in respect of the Servicing Rights are subject to the
terms of the Acknowledgment Agreement and shall be subordinate in all respects
to the rights and powers of Ginnie Mae thereunder and under the Ginnie Mae
Contract.  Without limiting the generality of the foregoing, each Noteholder and
any party with a participation or other interest in any of the Notes





164

--------------------------------------------------------------------------------

 

 

is deemed to confirm that it shall have no rights under, and that pursuant to
this Indenture it has waived (and hereby waives) any and all rights under or
pursuant to, the Acknowledgment Agreement in respect of the Security Agreement
(as defined in the Acknowledgment Agreement, the Security Interest (as defined
in the Acknowledgment Agreement) and the Participation Certificates; provided,
that the foregoing shall not be interpreted as a waiver of such entity’s rights
under and pursuant to the Security Agreement, nor as a waiver of its rights in
respect of the Security Interest. 

 

Section 14.14.    Consent, Authorization and Acknowledgment of the Amendments.

The Indenture Trustee is hereby authorized to consent to (i) Amendment No. 2 to
the PC Repurchase Agreement and (ii) the Amended and Restated Acknowledgment
Agreement.

 

 

[Signature Pages Follow]

 

 



165

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Base Indenture to be
duly executed as of the day and year first above written.

 

 

 

 

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

By:  Wilmington Savings Fund Society, FSB, d/b/a 

 

Christiana Trust, not in its individual capacity but

 

solely as Owner Trustee

 

 

 

By:

/s/ Jeffrey R. Everhart

 

Name:

Jeffrey R. Everhart, AVP

 

Title:

 

 





[PNMAC GMSR ISSUER TRUST – Signature Page to Second Amended and Restated Base
Indenture]

--------------------------------------------------------------------------------

 

 

 

 

CITIBANK, N.A., as Indenture Trustee, Calculation

 

Agent, Paying Agent and Securities Intermediary

 

and not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

Name:

Valerie Delgado

 

Title:

Vice President

 





[PNMAC GMSR ISSUER TRUST – Signature Page to Second Amended and Restated Base
Indenture]

--------------------------------------------------------------------------------

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Servicer and as Administrator

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 





[PNMAC GMSR ISSUER TRUST – Signature Page to Second Amended and Restated Base
Indenture]

--------------------------------------------------------------------------------

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

MORTGAGE CAPITAL LLC, as Administrative

 

Agent

 

 

 

 

 

By:

/s/ Elie Chau

 

Name:

Elie Chau

 

Title:

Vice President

 





[PNMAC GMSR ISSUER TRUST – Signature Page to Second Amended and Restated Base
Indenture]

--------------------------------------------------------------------------------

 

 

 

 

ACKNOWLEDGED BY:

 

 

 

PENTALPHA SURVEILLANCE LLC, as Credit

 

Manager

 

 

 

By:

/s/ James Callahan

 

Name:

James Callahan

 

Title:

Executive Director

 

 

 



[PNMAC GMSR ISSUER TRUST – Signature Page to Second Amended and Restated Base
Indenture]

--------------------------------------------------------------------------------

 

 

 

Schedule 1

[]

 

 

 



Schedule 1-1

--------------------------------------------------------------------------------

 

 

Schedule 2

[]

 

 

 



Schedule 2-1

--------------------------------------------------------------------------------

 

 

 

Schedule 3-A

Originated MSR Mortgage Pools

 

 

 

[On file with the Indenture Trustee]

 

 

 



Schedule 3A-1

--------------------------------------------------------------------------------

 

 

Schedule 3-B

Purchased MSR Mortgage Pools

 

 

 

[On file with the Indenture Trustee] 

 

 

 



Schedule 3B-1

--------------------------------------------------------------------------------

 

 

Schedule 4

Required Information Regarding Mortgages and Mortgage Pools

[On file with the Administrative Agent]

 

 

 



Schedule 4-1

--------------------------------------------------------------------------------

 

 

Schedule 5

Wire Instructions

[]





 

--------------------------------------------------------------------------------

 

 

[]

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A-1

Form of global RULE 144A Note

 

 

Class [___] Note

Initial Note Balance:                     $[___]       

Note Number:       [_____]

[Maximum VFN Principal Balance:    $[____] ]  [or such  lesser amount as
contemplated by the  definition of Maximum VFN Principal Balance as set forth in
the       [Insert Series Name] Indenture Supplement]

[CUSIP No.:]       

 

[ISIN No.:]

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
[MAXIMUM VFN PRINCIPAL BALANCE] [INITIAL NOTE BALANCE] SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER. 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS. 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR
TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
THE ASSETS OF, ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY
PLAN AS





 

--------------------------------------------------------------------------------

 

 

DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION 2510.3-101 AS MODIFIED BY
SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT
PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(EACH, A “PLAN”), OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO
ANY U.S. FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II)(A) AS OF
THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT THIS NOTE IS PROPERLY TREATED
AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN
ASSET REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY
PROHIBITED TRANSACTION EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION
408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR CLASS OR
STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT VIOLATE
ANY SIMILAR LAW.

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY SECTION
6.5(i) OF THE BASE INDENTURE AND THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN MAY
BE TRANSFERRED IN AN OFF-SHORE TRANSACTION AS DEFINED IN REGULATION S OF THE
1933 ACT TO A PERSON WHO IS NOT ANY TIME A U.S. PERSON AS DEFINED BY REGULATION
S OF THE 1933 ACT AND WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN A
REGULATION S NOTE OR (IN CERTAIN LIMITED CIRCUMSTANCES) A DEFINITIVE NOTE ONLY
(IN THE CASE OF AN INTEREST IN A REGULATION S GLOBAL NOTE) IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN SECTION 6.5 OF THE BASE INDENTURE  AND (IN THE CASE
OF A DEFINITIVE NOTE) UPON RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE
OF SUCH CERTIFICATION.  PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS
SHOULD CONSULT WITH COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF
EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY





Exhibit A-1-2

--------------------------------------------------------------------------------

 

 

LIABLE FOR PAYMENTS ON THIS NOTE.  THIS NOTE DOES NOT EVIDENCE AN OBLIGATION OF
OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE SERVICER, THE INDENTURE TRUSTEE
(IN ALL ITS CAPACITIES), THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND
IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

 





Exhibit A-1-3

--------------------------------------------------------------------------------

 

 

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED notes, SERIES [         ]

CLASS [___] NOTE

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [______________], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [__________] $[________], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.  The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture.  On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [  ] of the [Series Name] Indenture Supplement.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Second Amended and Restated Base Indenture (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Base Indenture”),
dated as of August 10, 2017, among the Issuer, Citibank, N.A. (“Citibank”), as
Indenture Trustee (the “Indenture Trustee”), Calculation Agent (the “Calculation
Agent”), Paying Agent (the “Paying Agent”) and Securities Intermediary (the
“Securities Intermediary”), PennyMac Loan Services, LLC (“PLS”), as
Administrator (the “Administrator”) and as Servicer (the “Servicer”), Pentalpha
Surveillance LLC, as credit manager, and Credit Suisse First Boston Mortgage
Capital LLC (“CSFB”), as Administrative Agent (the “Administrative Agent”), and
an Indenture Supplement (as may be amended, restated, supplemented or otherwise
modified from time to time, the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [_____], 20[__],
by and among [insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]





Exhibit A-1-4

--------------------------------------------------------------------------------

 

 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.] 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

This Note is a Rule 144A Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede & Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.

The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

THIS NOTE and any claim, controversy or dispute arising under or related to or
in connection with this NOte, the relationship of the parties hereunder, and/or
the interpretation and enforcement of the rights and duties of the parties
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.





Exhibit A-1-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

Date:        [_____], 20[__]

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a

 

Christiana Trust, not in its individual capacity but

 

solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Issuer Authorized Officer

 

 





Exhibit A-1-6

--------------------------------------------------------------------------------

 

 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Authenticating Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 





Exhibit A-1-7

--------------------------------------------------------------------------------

 

 

[Reverse Of Note]

This Note is one of the duly authorized Class [__] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series
[___], Class [__] (herein called the “Class [__] Notes”), all issued under the
Indenture.  Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes.  To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein.  The Notes are subject to all terms of the
Indenture.

The payments on the Class [__] Notes are [senior to the Class [__] Notes, the
Class [__] Notes and the Class [__] Notes][, and subordinate to the Class [__]
Notes, the Class [__] Notes and the Class [__] Notes], as and to the extent
provided in the Indenture. 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in Section
[  ] of the [Series Name] Indenture Supplement] and (ii) the Stated Maturity
Date.  Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clauses (b), (c)
or (r) of Section 8.1 of the Base Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the requisite percentage of Noteholders of each Series,
by notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all  Notes to be immediately due and payable in the manner
provided in the Indenture.  All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.

The Trust Estate secures this Class [__] Note and all other Class [__] Notes
equally and ratably without prejudice, priority or distinction between any Class
[__] Note and any other Class [__] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the





Exhibit A-1-8

--------------------------------------------------------------------------------

 

 

account specified in writing by the related Noteholder to the extent provided by
the Indenture and otherwise by check mailed to the Noteholder.

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one





Exhibit A-1-9

--------------------------------------------------------------------------------

 

 

year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all the Notes, institute against the
Issuer, or join in any institution against the Issuer of, any receivership,
insolvency, bankruptcy or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes and this Indenture.

       The Issuer has entered into the Indenture and this Note is issued with
the intention that, for United States federal, state and local income and
franchise tax purposes, the Notes will qualify as indebtedness secured by the
Collateral.  Each Noteholder, by its acceptance of a Note, and each purchaser of
a beneficial interest therein, by accepting such beneficial interest, agrees to
treat such Notes as debt for United States federal, state and local income and
franchise tax purposes, unless otherwise required by Applicable Law in a
proceeding of final determination. 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture
Supplement.  The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, or the
Administrative Agent, as applicable, to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences.  Any such consent or waiver by the Holder of
this Note (or any one or more predecessor Notes) shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note.  The
Indenture also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided,
 however, that notwithstanding any other provision of the Indenture to the
contrary, the obligation to pay principal of or interest on this Note or any
other amount payable to the Holder will be without recourse to the
Administrator, the Servicer, the Indenture Trustee, the Calculation Agent, the
Paying Agent, the Securities Intermediary or any Affiliate (other than the
Issuer), officer,





Exhibit A-1-10

--------------------------------------------------------------------------------

 

 

employee or director of any of them, and the obligation of the Issuer to pay
principal of or interest on this Note or any other amount payable to the Holder
will be limited to amounts available from the Trust Estate and subject to the
priority of payment set forth in the Indenture. 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.





Exhibit A-1-11

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of
assignee:________________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

(name and address of assignee)

 

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints, __________attorney,

to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

_________________*/

 

 

 

*/NOTICE:   The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.





Exhibit A-1-12

--------------------------------------------------------------------------------

 

 

Schedule to Series [  ], Class [__] Note

dated as of [_____], 20[__]

of PNMAC GMSR ISSUER TRUST

 

 

 

 

 

 

 

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of
Additional Note
Balance/Decrease
Note Balance

Aggregate Amount
of [principal
payment] [Funding
of VFN Principal
Balance Increase]
on Class [__] Notes

[Percentage Interest
in] Aggregate Note
Balance of the Class
[__] Notes
following
[advance/] payment

[Percentage of
Interest in]
Aggregate Note
Balance of this
Class [__] Note
following
[advance/] payment

Note Balance of
Note following
[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit A-1-13

--------------------------------------------------------------------------------

 

 

Exhibit A-2

Form of  definitive note RULE 144a

 

Class [___] Note

Initial Note Balance:                     $[___]       

Note Number:       [_____]

[Maximum VFN Principal Balance:    $[____] ]  [or such  lesser amount as
contemplated by the  definition of Maximum VFN Principal Balance as set forth in
the       [Insert Series Name] Indenture Supplement]

[CUSIP No.:]       

 

[ISIN No.:]

 

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
[MAXIMUM VFN PRINCIPAL BALANCE] [INITIAL NOTE BALANCE] SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER. 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON THAT
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE 1933 ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE
INDENTURE AND APPLICABLE STATE SECURITIES LAWS. 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL DELIVER TO THE
INDENTURE TRUSTEE AND THE NOTE REGISTRAR A CERTIFICATION TO THE EFFECT THAT
EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR
ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, (I) ANY





Exhibit A-2-1

--------------------------------------------------------------------------------

 

 

“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN
SECTION 4975(e)(1) OF THE CODE, AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION 2510.3-101 AS
MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”), WHICH
EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION
4975 OF THE CODE (EACH, A “PLAN”), OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN
THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS
SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”) OR (II)(A) AS OF THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT THIS
NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR
PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND (B)
THE TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED
TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION EXEMPTION FOR SERVICE
PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF
THE CODE OR ANY SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO
SIMILAR LAW, WILL NOT VIOLATE ANY SIMILAR LAW.

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION[S] REQUIRED BY
SECTION 6.5(j) OF THE BASE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON
RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH
CERTIFICATION.  PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD
CONSULT WITH COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF
EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE.  THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE (IN ALL ITS CAPACITIES), THE
ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.





Exhibit A-1-2

--------------------------------------------------------------------------------

 

 

 

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED notes, SERIES [         ]

CLASS [___] NOTE

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [______________], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [__________] $[________], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.  The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture.  On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [  ] of the [Series Name] Indenture Supplement.

Capitalized terms used but not defined herein have the meanings set forth in the
Second Amended and Restated Base Indenture (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Base Indenture”),
dated as of August 10, 2017, among the Issuer, Citibank, N.A. (“Citibank”), as
Indenture Trustee (the “Indenture Trustee”), Calculation Agent (the “Calculation
Agent”), Paying Agent (the “Paying Agent”) and Securities Intermediary (the
“Securities Intermediary”), PennyMac Loan Services, LLC (“PLS”), as
Administrator (the “Administrator”) and as Servicer (the “Servicer”), Pentalpha
Surveillance LLC, as credit manager, and Credit Suisse First Boston Mortgage
Capital LLC (“CSFB”), as Administrative Agent (the “Administrative Agent”), and
an Indenture Supplement (as may be amended, restated, supplemented or otherwise
modified from time to time, the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [_____], 20[__],
by and among [insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]





Exhibit A-1-3

--------------------------------------------------------------------------------

 

 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.] 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

THIS NOTE and any claim, controversy or dispute arising under or related to or
in connection with this NOte, the relationship of the parties hereunder, and/or
the interpretation and enforcement of the rights and duties of the parties
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.





Exhibit A-1-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

Date:        [_____], 20[__]

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a

 

Christiana Trust, not in its individual capacity but

 

solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Issuer Authorized Officer

 





Exhibit A-1-5

--------------------------------------------------------------------------------

 

 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Authenticating Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 





Exhibit A-1-6

--------------------------------------------------------------------------------

 

 

[Reverse Of Note]

This Note is one of the duly authorized Class [__] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series [__],
Class [__] (herein called the “Class [__] Notes”), all issued under the
Indenture.  Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes.  To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.

The payments on the Class [__] Notes are [senior to the Class [__] Notes, the
Class [__] Notes and the Class [__] Notes][, and subordinate to the Class [__]
Notes, the Class [__] Notes and the Class [__] Notes], as and to the extent
provided in the Indenture. 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.  All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in Section
[  ] of the [Series Name] Indenture Supplement] and (ii) the Stated Maturity
Date.  Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clauses (b), (c)
or (r) of Section 8.1 of the Base Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the requisite percentage of Noteholders of each Series,
by notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all  Notes to be immediately due and payable in the manner
provided in the Indenture.  All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.

The Trust Estate secures this Class [__] Note and all other Class [__] Notes
equally and ratably without prejudice, priority or distinction between any Class
[__] Note and any other Class [__] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the





Exhibit A-1-7

--------------------------------------------------------------------------------

 

 

account specified in writing by the related Noteholder to the extent provided by
the Indenture and otherwise by check mailed to the Noteholder.

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one





Exhibit A-1-8

--------------------------------------------------------------------------------

 

 

year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all the Notes, institute against the
Issuer, or join in any institution against the Issuer of, any receivership,
insolvency, bankruptcy or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes and this Indenture

 

       The Issuer has entered into the Indenture and this Note is issued with
the intention that, for United States federal, state and local income and
franchise tax purposes, the Notes will qualify as indebtedness secured by the
Collateral.  Each Noteholder, by its acceptance of a Note, and each purchaser of
a beneficial interest therein, by accepting such beneficial interest, agrees to
treat such Notes as debt for United States federal, state and local income and
franchise tax purposes, unless otherwise required by Applicable Law in a
proceeding of final determination. 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture
Supplement.  The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, or the
Administrative Agent, as applicable, to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences.  Any such consent or waiver by the Holder of
this Note (or any one or more predecessor Notes) shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note.  The
Indenture also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

[For any Note issued in definitive form] [This Note is issuable only in
definitive form in denominations as provided in the [Series Name] Indenture
Supplement, subject to certain limitations therein set forth.]

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of





Exhibit A-1-9

--------------------------------------------------------------------------------

 

 

any such payment, and such right will not be impaired without the consent of the
Holder; provided,  however, that notwithstanding any other provision of the
Indenture to the contrary, the obligation to pay principal of or interest on
this Note or any other amount payable to the Holder will be without recourse to
the Administrator, the Servicer, the Indenture Trustee, the Calculation Agent,
the Paying Agent, the Securities Intermediary or any Affiliate (other than the
Issuer), officer, employee or director of any of them, and the obligation of the
Issuer to pay principal of or interest on this Note or any other amount payable
to the Holder will be limited to amounts available from the Trust Estate and
subject to the priority of payment set forth in the Indenture. 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.





Exhibit A-1-10

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

 

 

 

Social Security or taxpayer I.D. or other identifying number of
assignee: _______________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

(name and address of assignee)

 

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints, _________ attorney,

to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

_________________*/

 

 

 

*/NOTICE:       The signature to this assignment must correspond with the name
of the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.





Exhibit A-1-11

--------------------------------------------------------------------------------

 

 

Schedule to Series [       ], Class [__] Note

dated as of [_____], 20[__]

of PNMAC GMSR ISSUER TRUST

 

 

 

 

 

 

 

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of
Additional Note
Balance/Decrease
Note Balance

Aggregate Amount
of [principal
payment] [Funding
of VFN Principal
Balance Increase]
on Class [__] Notes

[Percentage Interest
in] Aggregate Note
Balance of the Class
[__] Notes
following
[advance/] payment

[Percentage of
Interest in]
Aggregate Note
Balance of this
Class [__] Note
following
[advance/] payment

Note Balance of
Note following
[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit A-1-12

--------------------------------------------------------------------------------

 

 

Exhibit A-3

 

FORM OF GLOBAL REGULATION S NOTE

 

 

 

Class [___] Note

Initial Note Balance:                     $[___]       

Note Number:       [_____]

[Maximum VFN Principal Balance:    $[____] ]  [or such  lesser amount as
contemplated by the  definition of Maximum VFN Principal Balance as set forth in
the       [Insert Series Name] Indenture Supplement]

[CUSIP No.:]       

 

[ISIN No.:]

 

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.    

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN REGULATION S OF THE 1933
ACT TO A PERSON THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933
ACT OR (C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT,
IN EACH CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE
STATE SECURITIES LAWS. 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR
TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
THE ASSETS OF, ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY
PLAN AS DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS





Exhibit A-3-1

--------------------------------------------------------------------------------

 

 

AMENDED (THE “CODE”), AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF ANY SUCH
EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION 2510.3-101 AS MODIFIED
BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT
PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(EACH, A “PLAN”), OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO
ANY U.S. FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II)(A) AS OF
THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT THIS NOTE IS PROPERLY TREATED
AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN
ASSET REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY
PROHIBITED TRANSACTION EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION
408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR CLASS OR
STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT VIOLATE
ANY SIMILAR LAW.

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST).  EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY SECTION
6.5(i) OF THE BASE INDENTURE AND THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN MAY
BE TRANSFERRED IN AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT TO A
PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A NOTE OR (IN
CERTAIN LIMITED CIRCUMSTANCES) A DEFINITIVE NOTE ONLY (IN THE CASE OF AN
INTEREST IN A RULE 144A GLOBAL NOTE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH
IN SECTION 6.5 OF THE BASE INDENTURE  AND (IN THE CASE OF A DEFINITIVE NOTE)
UPON RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH
CERTIFICATION.  PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD
CONSULT WITH COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF
EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE.  THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE





Exhibit A-1-2

--------------------------------------------------------------------------------

 

 

SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING AGENT, THE
SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND
IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.





Exhibit A-1-3

--------------------------------------------------------------------------------

 

 

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED notes, SERIES [              ]

CLASS [___] NOTE

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [______________], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [__________] $[________], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

Principal of this Note is payable on each applicable Payment Date as set forth
in Section[s] [4.4] and 4.5 of the Base Indenture and Section [  ] of the
[Series Name] Indenture Supplement.  The Outstanding Note Balance of this Note
bears interest at the applicable Note Interest Rate as set forth in the
Indenture.  On each applicable [Interim Payment Date and] Payment Date, in
accordance with the terms and provisions of the Indenture, interest on this Note
will be paid as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.

 

Capitalized terms used but not defined herein have the meanings set forth in the
Second Amended and Restated Base Indenture (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Base Indenture”),
dated as of August 10, 2017, among the Issuer, Citibank, N.A. (“Citibank”), as
Indenture Trustee (the “Indenture Trustee”), Calculation Agent (the “Calculation
Agent”), Paying Agent (the “Paying Agent”) and Securities Intermediary (the
“Securities Intermediary”), PennyMac Loan Services, LLC (“PLS”), as
Administrator (the “Administrator”) and as Servicer (the “Servicer”), Pentalpha
Surveillance LLC, as credit manager, and Credit Suisse First Boston Mortgage
Capital LLC (“CSFB”), as Administrative Agent (the “Administrative Agent”), and
an Indenture Supplement (as may be amended, restated, supplemented or otherwise
modified from time to time, the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [_____], 20[__],
by and among [insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]





Exhibit A-1-4

--------------------------------------------------------------------------------

 

 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.] 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

This Note is a Regulation S Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede & Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.

The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

THIS NOTE and any claim, controversy or dispute arising under or related to or
in connection with this NOte, the relationship of the parties hereunder, and/or
the interpretation and enforcement of the rights and duties of the parties
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 





Exhibit A-1-5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

Date:        [_____], 20[__]

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a

 

Christiana Trust, not in its individual capacity but

 

solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Issuer Authorized Officer

 





Exhibit A-1-6

--------------------------------------------------------------------------------

 

 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

 

 

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Authenticating Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 





Exhibit A-1-7

--------------------------------------------------------------------------------

 

 

[Reverse Of Note]

This Note is one of the duly authorized Class [__] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series [__],
Class [__] (herein called the “Class [__] Notes”), all issued under the
Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.

The payments on the Class [__] Notes are [senior to the Class [__] Notes, the
Class [__] Notes and the Class [__] Notes][, and subordinate to the Class [__]
Notes, the Class [__] Notes and the Class [__] Notes], as and to the extent
provided in the Indenture. 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in Section
[  ] of the [Series Name] Indenture Supplement] and (ii) the Stated Maturity
Date.  Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clauses (b), (c)
or (r) of Section 8.1 of the Base Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the requisite percentage of Noteholders of each Series,
by notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all  Notes to be immediately due and payable in the manner
provided in the Indenture.  All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.

The Trust Estate secures this Class [__] Note and all other Class [__] Notes
equally and ratably without prejudice, priority or distinction between any Class
[__] Note and any other Class [__] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the





Exhibit A-1-8

--------------------------------------------------------------------------------

 

 

account specified in writing by the related Noteholder to the extent provided by
the Indenture and otherwise by check mailed to the Noteholder.

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one





Exhibit A-1-9

--------------------------------------------------------------------------------

 

 

year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all the Notes, institute against the
Issuer, or join in any institution against the Issuer of, any receivership,
insolvency, bankruptcy or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes and this Indenture.

       The Issuer has entered into the Indenture and this Note is issued with
the intention that, for United States federal, state and local income and
franchise tax purposes, the Notes will qualify as indebtedness secured by the
Collateral.  Each Noteholder, by its acceptance of a Note, and each purchaser of
a beneficial interest therein, by accepting such beneficial interest, agrees to
treat such Notes as debt for United States federal, state and local income and
franchise tax purposes, unless otherwise required by Applicable Law in a
proceeding of final determination. 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture
Supplement.  The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, or the
Administrative Agent, as applicable, to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences.  Any such consent or waiver by the Holder of
this Note (or any one or more predecessor Notes) shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note.  The
Indenture also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture. 

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided,
 however, that notwithstanding any other provision of the Indenture to the
contrary, the obligation to pay principal of or interest on this Note or any
other amount payable to the Holder will be without recourse to the
Administrator, the Servicer, the Indenture Trustee, the Calculation Agent, the
Paying Agent, the Securities Intermediary or any Affiliate (other than the
Issuer), officer,





Exhibit A-1-10

--------------------------------------------------------------------------------

 

 

employee or director of any of them, and the obligation of the Issuer to pay
principal of or interest on this Note or any other amount payable to the Holder
will be limited to amounts available from the Trust Estate and subject to the
priority of payment set forth in the Indenture. 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.





Exhibit A-1-11

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

 

 

Social Security or taxpayer I.D. or other identifying number of
assignee: _______________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

(name and address of assignee)

 

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints, _________ attorney,

to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

_________________*/

 

 

*/NOTICE:       The signature to this assignment must correspond with the name
of the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.





Exhibit A-1-12

--------------------------------------------------------------------------------

 

 

Schedule to Series [       ], Class [__] Note

dated as of [       ], 20[__]

of PNMAC GMSR ISSUER TRUST

 

 

 

 

 

 

 

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of
Additional Note
Balance/Decrease
Note Balance

Aggregate Amount
of [principal
payment] [Funding
of VFN Principal
Balance Increase]
on Class [__] Notes

[Percentage Interest
in] Aggregate Note
Balance of the Class
[__] Notes
following
[advance/] payment

[Percentage of
Interest in]
Aggregate Note
Balance of this
Class [__] Note
following
[advance/] payment

Note Balance of
Note following
[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit A-1-13

--------------------------------------------------------------------------------

 

 

Exhibit A-4

 

FORM OF DEFINITIVE REGULATION S NOTE

 

 

 

Class [___] Note

Initial Note Balance:                     $[___]       

Note Number:       [_____]

[Maximum VFN Principal Balance:    $[____] ]  [or such  lesser amount as
contemplated by the  definition of Maximum VFN Principal Balance as set forth in
the       [Insert Series Name] Indenture Supplement]

[CUSIP No.:]       

 

[ISIN No.:]

 

 

 

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER. 

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT TO A PERSON
THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933 ACT OR (C)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, IN EACH CASE
IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE
SECURITIES LAWS. 

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL DELIVER TO THE
INDENTURE TRUSTEE AND THE NOTE REGISTRAR A CERTIFICATION TO THE EFFECT THAT
EITHER (I) IT IS NOT AND IS NOT ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR
ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, (I) ANY
EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN
SECTION 4975(e)(1) OF THE CODE, AN ENTITY THAT IS





Exhibit A-4-1

--------------------------------------------------------------------------------

 

 

DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO
29 CFR SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATIONS”), WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I
OF ERISA OR SECTION 4975 OF THE CODE (EACH, A “PLAN”), OR A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE, LOCAL OR
OTHER LAW THAT IS SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”) OR (II)(A) AS OF THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES
THAT THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT THIS
NOTE AND (B) THE TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE
OR ANY BENEFICIAL INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED
TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION EXEMPTION FOR SERVICE
PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF
THE CODE OR ANY SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO
SIMILAR LAW, WILL NOT VIOLATE ANY SIMILAR LAW.

 

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [  ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION[S] REQUIRED BY
SECTION 6.5(j) OF THE BASE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON
RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH
CERTIFICATION.  PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD
CONSULT WITH COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF
EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE.  THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE
INSURER.

 





Exhibit A-1-2

--------------------------------------------------------------------------------

 

 

PNMAC GMSR ISSUER TRUST

MSR COLLATERALIZED NOTES, SERIES[       ]

CLASS [___] NOTE

PNMAC GMSR ISSUER TRUST, a Delaware statutory trust (the “Issuer”), for value
received, hereby promises to pay to [______________], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [__________] $[________], or such part thereof as may be
advanced and outstanding hereunder and to pay interest on such principal sum or
such part thereof as shall remain unpaid from time to time, at the rate and at
the times provided in the Indenture].

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [  ] of the [Series Name] Indenture Supplement.  The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture.  On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [  ] of the [Series Name] Indenture Supplement.

Capitalized terms used but not defined herein have the meanings set forth in the
Second Amended and Restated Base Indenture (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Base Indenture”),
dated as of August 10, 2017, among the Issuer, Citibank, N.A. (“Citibank”), as
Indenture Trustee (the “Indenture Trustee”), Calculation Agent (the “Calculation
Agent”), Paying Agent (the “Paying Agent”) and Securities Intermediary (the
“Securities Intermediary”), PennyMac Loan Services, LLC (“PLS”), as
Administrator (the “Administrator”) and as Servicer (the “Servicer”), Pentalpha
Surveillance LLC, as credit manager, and Credit Suisse First Boston Mortgage
Capital LLC (“CSFB”), as Administrative Agent (the “Administrative Agent”), and
an Indenture Supplement (as may be amended, restated, supplemented or otherwise
modified from time to time, the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [_____], 20[__],
by and among [insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture.]





Exhibit A-1-3

--------------------------------------------------------------------------------

 

 

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.] 

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, by manual signature of such Authenticating Agent, this Note
shall not entitle the Noteholder hereof to any benefit under the Indenture
and/or be valid for any purpose.

THIS NOTE and any claim, controversy or dispute arising under or related to or
in connection with this NOte, the relationship of the parties hereunder, and/or
the interpretation and enforcement of the rights and duties of the parties
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 





Exhibit A-1-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.

Date:        [_____], 20[__]

 

 

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a

 

Christiana Trust, not in its individual capacity but

 

solely as Owner Trustee

 

 

 

 

 

By:

 

 

 

Issuer Authorized Officer

 





Exhibit A-1-5

--------------------------------------------------------------------------------

 

 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Authenticating Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 





Exhibit A-1-6

--------------------------------------------------------------------------------

 

 

[Reverse Of Note]

This Note is one of the duly authorized Class [__] Notes of the Issuer,
designated as its PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series [__],
Class [__] (herein called the “Class [__] Notes”), all issued under the
Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.

The payments on the Class [__] Notes are [senior to the Class [__] Notes, the
Class [__] Notes and the Class [__] Notes][, and subordinate to the Class [__]
Notes, the Class [__] Notes and the Class [__] Notes], as and to the extent
provided in the Indenture. 

The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Base Indenture [or in Section
[  ] of the [Series Name] Indenture Supplement] and (ii) the Stated Maturity
Date.  Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clauses (b), (c)
or (r) of Section 8.1 of the Base Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the requisite percentage of Noteholders of each Series,
by notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all  Notes to be immediately due and payable in the manner
provided in the Indenture.  All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.

The Trust Estate secures this Class [__] Note and all other Class [__] Notes
equally and ratably without prejudice, priority or distinction between any Class
[__] Note and any other Class [__] Note.  The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture.  The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the





Exhibit A-1-7

--------------------------------------------------------------------------------

 

 

account specified in writing by the related Noteholder to the extent provided by
the Indenture and otherwise by check mailed to the Noteholder.

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [  ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [  ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon.  Any VFN Principal Balance increase of this Class [  ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [  ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees.  No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one





Exhibit A-1-8

--------------------------------------------------------------------------------

 

 

year and one day, or, if longer, the applicable preference period then in
effect, after the payment in full of all the Notes, institute against the
Issuer, or join in any institution against the Issuer of, any receivership,
insolvency, bankruptcy or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes and this Indenture.

       The Issuer has entered into the Indenture and this Note is issued with
the intention that, for United States federal, state and local income and
franchise tax purposes, the Notes will qualify as indebtedness secured by the
Collateral.  Each Noteholder, by its acceptance of a Note, and each purchaser of
a beneficial interest therein, by accepting such beneficial interest, agrees to
treat such Notes as debt for United States federal, state and local income and
franchise tax purposes, unless otherwise required by Applicable Law in a
proceeding of final determination. 

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [  ] of the [Series Name] Indenture
Supplement.  The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, or the
Administrative Agent, as applicable, to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences.  Any such consent or waiver by the Holder of
this Note (or any one or more predecessor Notes) shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note.  The
Indenture also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

[For any Note issued in definitive form] [This Note is issuable only in
definitive form in denominations as provided in the [Series Name] Indenture
Supplement, subject to certain limitations therein set forth.]

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided,  





Exhibit A-1-9

--------------------------------------------------------------------------------

 

 

however, that notwithstanding any other provision of the Indenture to the
contrary, the obligation to pay principal of or interest on this Note or any
other amount payable to the Holder will be without recourse to the
Administrator, the Servicer, the Indenture Trustee, the Calculation Agent, the
Paying Agent, the Securities Intermediary or any Affiliate (other than the
Issuer), officer, employee or director of any of them, and the obligation of the
Issuer to pay principal of or interest on this Note or any other amount payable
to the Holder will be limited to amounts available from the Trust Estate and
subject to the priority of payment set forth in the Indenture. 

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive.  No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture.  The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.





Exhibit A-1-10

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

 

 

Social Security or taxpayer I.D. or other identifying number of
assignee: _______________________________

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:

 

(name and address of assignee)

 

 

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints, _________ attorney,

to transfer said Note on the books kept for registration thereof, with full
power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

_________________*/

 

 

 

*/NOTICE:       The signature to this assignment must correspond with the name
of the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.





Exhibit A-1-11

--------------------------------------------------------------------------------

 

 

Schedule to Series [       ], Class [__] Note

dated as of [_____], 20[__]

of PNMAC GMSR ISSUER TRUST

 

 

 

 

 

 

 

 

[Interim Payment
Date]
[Payment Date]
[Payment Date of
Additional Note
Balance/Decrease
Note Balance

Aggregate Amount
of [principal
payment] [Funding
of VFN Principal
Balance Increase]
on Class [__] Notes

[Percentage Interest
in] Aggregate Note
Balance of the Class
[__] Notes
following
[advance/] payment

[Percentage of
Interest in]
Aggregate Note
Balance of this
Class [__] Note
following
[advance/] payment

Note Balance of
Note following
[advance/]
payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit A-1-12

--------------------------------------------------------------------------------

 

 

Exhibit B-1

 

FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF NOTES PURSUANT TO RULE 144a

 

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 20[__]-[__]

 

Attention: [ ]

 

Re:   $[              ] PNMAC GMSR ISSUER TRUST, MSR Collateralized Notes,
Series 20__-__, Class ____

Reference is hereby made to the Second Amended and Restated Base Indenture,
dated as of August 10, 2017 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among PNMAC GMSR ISSUER
TRUST, as Issuer, PennyMac Loan Services, LLC, as Administrator and as Servicer,
and Citibank, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary, Pentalpha Surveillance LLC, as credit manager, Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent, and the
“Administrative Agents” from time to time party thereto.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.

[NOTE:  COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE
TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD.  COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE.  COMPLETE
[C] FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO A
TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A GLOBAL
NOTE.  COMPLETE [D] FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE
NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN





Exhibit B-1-1

--------------------------------------------------------------------------------

 

 

THE FORM OF A RULE 144A DEFINITIVE NOTE.  COMPLETE [E] FOR A TRANSFER OF AN
INTEREST IN A RULE 144A GLOBAL NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN THE
FORM OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE.  COMPLETE [F] FOR A TRANSFER
OF AN INTEREST IN RULE 144A DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES DELIVERY
IN THE FORM OF AN INTEREST IN A RULE 144A GLOBAL NOTE.  COMPLETE [G] FOR A
TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A TRANSFEREE THAT
TAKES DELIVERY IN THE FORM OF A RULE 144A DEFINITIVE NOTE.]

[A]       This letter relates to _____________ principal amount of Notes that
are held in the form of a beneficial interest in a Regulation S Global Note
(ISIN No. _________) (CUSIP No. ___________) in the name of _____________ (the
“Transferor”) through [Euroclear] [Clearstream], which in turn holds through the
Depository.  The Transferor has requested a transfer of such beneficial interest
in the Notes for a beneficial interest in a Rule 144A Global Note (CUSIP No.
____________) in the name of _______________ (the “Transferee”), to be held
through the Depository.  Delivered herewith is a Transferee Certification
completed by the Transferee.

[B]       This letter relates to _____________ principal amount of Notes that
are held in the form of a beneficial interest in a Regulation S Global Note
(ISIN No. _________) (CUSIP No. ___________) in the name of _____________ (the
“Transferor”) through [Euroclear] [Clearstream], which in turn holds through the
Depository.  The Transferor has requested a transfer of such beneficial interest
in the Notes for a Rule 144A Definitive Note (CUSIP No. ____________) in the
name of _______________ (the “Transferee”), pursuant to Section 6.5 of the
Indenture.  Delivered herewith is a Transferee Certification completed by the
Transferee.

[C]       This letter relates to a Regulation S Definitive Note (ISIN No.
_________) (CUSIP No.  ______________) in the principal amount of
_________________ in the name of ____________ (the “Transferor”).  The
Transferor has requested a transfer of such Note for a beneficial interest in a
Rule 144A Global Note (CUSIP No. ____________) in the name of
____________________ (the “Transferee”), to be held through the
Depository.  Delivered herewith is a Transferee Certification completed by the
Transferee.

[D]       This letter relates to a Regulation S Definitive Note (ISIN No.
_________) (CUSIP No. _____________) in the principal amount of
__________________ in the name of _______________ (the “Transferor”).  The
Transferor has requested a transfer of such Note for a Rule 144A Definitive Note
(CUSIP No. ______________) in the name of _____________ (the “Transferee”)
pursuant to Section 6.5 of the Indenture.  Delivered herewith is a Transferee
Certification completed by the Transferee.

[E]       This letter relates to _____________ principal amount of Notes that
are held in the form of a beneficial interest in a Rule 144A Global Note (CUSIP
No. ___________) in the name of __________________(the “Transferor”) through the
Depository.  The Transferor has requested a transfer of such beneficial interest
in the Notes for a Rule 144A Definitive Note (CUSIP No. ___________) in the name
of _________________ (the “Transferee”) pursuant to Section 6.5 of the
Indenture.  Delivered herewith in a Transferee Certification completed by the
Transferee.





Exhibit A-1-2

--------------------------------------------------------------------------------

 

 

[F]       This letter relates to a Rule 144A Definitive Note (CUSIP No.
__________) in the principal amount of _____________ in the name of
_______________ (the “Transferor”).  The Transferor has requested a transfer of
such Note for a beneficial interest in a Rule 144A Global Note (CUSIP No.
____________) in the name of ____________________ (the “Transferee”), to be held
through the Depository.  Delivered herewith is a Transferee Certification
completed by the Transferee.

[G]       This letter relates to a Rule 144A Definitive Note (CUSIP
No._________) in the principal amount of ____________ in the name of
_______________ (the “Transferor”).  The Transferor has requested a transfer of
such Notes for another Rule 144A Definitive Note (CUSIP No. _____________) in
the name of __________________ (the “Transferee”) pursuant to Section 6.5 of the
Indenture.  Delivered herewith is a Transferee Certification completed by the
Transferee.

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture and the Notes and (ii) Rule
144A under the Securities Act to a Transferee that the Transferor reasonably
believes is purchasing the Notes for its own account and the Transferor
reasonably believes that the Transferee is a “qualified institutional buyer”
within the meaning of Rule 144A, and such Transferee is aware that the sale to
it is being made in reliance upon Rule 144A, in each case in a transaction
meeting the requirements of Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction.

If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.

 





Exhibit A-1-3

--------------------------------------------------------------------------------

 

 

The certificate and the statements contained herein are made for your benefit.

 

 

 

[INSERT NAME OF TRANSFEROR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Dated:

 





Exhibit A-1-4

--------------------------------------------------------------------------------

 

 

TRANSFEREE CERTIFICATION

 

 

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

 

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

 

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 20[__]-[__]

 

Attention: [ ]

 

Re:   $[              ] PNMAC GMSR ISSUER TRUST, MSR Collateralized Notes,
Series 20__-__, Class ____

 

Reference is hereby made to the Second Amended and Restated Base Indenture,
dated as of August 10, 2017 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among PNMAC GMSR ISSUER
TRUST, as Issuer, PennyMac Loan Services, LLC, as Administrator and as Servicer,
and Citibank, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary, Pentalpha Surveillance LLC, as credit manager, Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent, and the
“Administrative Agents” from time to time party thereto.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.

The undersigned (the “Transferee”) intends to purchase $________ Note Balance of
Class __Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached.  In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.

1.       The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”) and has completed the form of certification to that
effect attached hereto as Annex A1 (if the Transferee is not a registered
investment company) or Annex A2 (if the Transferee is a registered investment
company).  The Transferee is aware that the sale to it is being made in reliance
on Rule 144A.





Exhibit A-1-5

--------------------------------------------------------------------------------

 

 

2.       The Transferee understands that the Notes have not been registered
under the 1933 Act or registered or qualified under any state securities laws
and that no transfer may be made unless the Notes are registered under the 1933
Act and under applicable state law or unless the transfer complies with Section
6.5 of the Indenture and any provision in any applicable Indenture
Supplement.  The Transferee further understands that neither the Transferor, the
Administrator, the Servicer, the Indenture Trustee nor the Note Registrar is
under any obligation to register the Notes or make an exemption from such
registration available.

3.       The Transferee is acquiring the Notes for its own account or for the
account of a “qualified institutional buyer” (as defined in Rule 144A, a “QIB”),
and understands that such Notes may be resold, pledged or transferred only (a)
to a person reasonably believed to be such a QIB that purchases for its own
account or for the account of a QIB to whom notice is given that the resale,
pledge or transfer is being made in reliance on Rule 144A or (b) to a transferee
that is a person that is not a U.S. person acquiring such interest in an
“offshore transaction” (as defined in Regulation S) in compliance with the
provisions of Regulation S, if the transfer is otherwise made in accordance with
any applicable securities laws of any state of the United States or any other
relevant jurisdiction.  In addition, such transfer may be subject to additional
restrictions and is subject to compliance with certain procedures, as set forth
in Section 6.5 of the Indenture referred to below and any provision in any
applicable Indenture Supplement.  By its execution of this agreement, the
Transferee agrees that it will not resell, pledge or transfer any of the Notes
to anyone otherwise than in strict compliance with Rule 144A, or pursuant to
another exemption from registration under the 1933 Act and all applicable state
securities laws, and in strict compliance with the transfer restrictions set
forth in Section 6.5 of the Indenture.  The Transferee will not attempt to
transfer any or all of the Notes pursuant to Rule 144A unless the Transferee
offers and sells such Certificates only to QIBs or to offerees or purchasers
that the Transferee and any person acting on behalf of the Transferee reasonably
believe (as described in paragraph (d)(l) of Rule 144A) is a QIB.

4.       The Transferee has been furnished with all information that it
requested regarding (a) the Notes and distributions thereon and (b) the
Indenture.

5.       The Transferee has knowledge in financial and business matters and is
capable of evaluating the merits and risks of an investment in the Notes; the
Transferee has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision; and the Transferee (or any
account or which it is pursuing) is able to bear the economic risk of an
investment in the Notes and can afford a complete loss of such investment.

6.       The Transferee is an “accredited investor” as defined in paragraph (1),
(2), (3) or (7) of Rule 501(a) under the 1933 Act.

7.       Either (i) the Transferee is not, and is not acquiring, holding or
transferring the Notes on behalf of or using assets of, an “employee benefit
plan” as defined in section 3(3) of ERISA, a plan described in
section 4975(e)(1) of the Code, an entity which is deemed to hold the assets of
any such employee benefit plan or plan pursuant to 29 C.F.R. section 2510.3‑101
as modified by section 3(42) of ERISA (the “Plan Asset Regulations”), which
employee benefit plan, plan or entity is subject to Title I of ERISA or
section 4975 of the Code, or a governmental, non-U.S. or church plan which is
subject to any U.S. federal, state, local or other law that is substantially





Exhibit A-1-6

--------------------------------------------------------------------------------

 

 

similar to Title I of ERISA or section 4975 of the Code (“Similar Law”), or
(ii) (A) the Transferee is acquiring a Note, (B) as of the date of the transfer
or purchase, it believes that such Note is properly treated as indebtedness
without substantial equity features for purposes of the Plan Asset Regulations
and agrees to so treat such Note and (C) the Transferee’s acquisition, holding
and disposition of the Notes will satisfy the requirements of Prohibited
Transaction Class Exemption (“PTCE”) 84‑14 (relating to transactions affected by
a qualified professional asset manager), PTCE 90‑1 (relating to investments by
insurance company pooled separate accounts), PTCE 91‑38 (relating to investments
in bank collective investment funds), PTCE 95‑60 (relating to transactions
involving insurance company general accounts), PTCE 96‑23 (relating to
transactions directed by an in‑house professional asset manager) or the
statutory prohibited transaction exemption for service providers set forth in
section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or a similar
class or statutory exemption and will not result in a non‑exempt prohibited
transaction under section 406 of ERISA or section 4975 of the Code (or, in the
case of a governmental, non-U.S. or church plan subject to Similar Law, will not
violate any such substantially Similar Law).

8.       If the Transferee is acquiring the Notes as a fiduciary or agent for
one or more investor accounts, it represents that it has sole investment
discretion with respect to each such account and it has full power to make the
foregoing acknowledgments, representations, warranties and agreements on behalf
of each such account.

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

 

 

 

 

 

 

[TRANSFEREE]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 



Exhibit A-1-7

--------------------------------------------------------------------------------

 

 

Annex A1 to Exhibit B-1

TRANSFEREES OTHER THAN REGISTERED INVESTMENT COMPANIES

1.       As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Transferee.

2.       The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), because (a) the Transferee owned and/or invested on
a discretionary basis at least $____________ in securities [Note to reviewer -
the amount in the previous blank must be at least $100,000,000 unless the
Transferee is a dealer, in which case the amount filled in the previous blank
must be at least $10,000,000.] (except for the excluded securities referred to
in paragraph 3 below) as of _______________ [specify a date on or since the end
of the Transferee’s most recently ended fiscal year] (such amount being
calculated in accordance with Rule 144A) and (b) the Transferee meets the
criteria listed in the category marked below.

_____  Corporation, etc.  The Transferee is an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, a
corporation (other than a bank as defined in Section 3(a)(2) of the 1933 Act or
a savings and loan association or other similar institution referenced in
Section 3(a)(5)(A) of the Act), a partnership, or a Massachusetts or similar
business trust.

_____  Bank.  The Transferee (a) is a national bank or banking institution as
defined in Section 3(a)(2) of the 1933 Act and is organized under the laws of a
state, territory or the District of Columbia; the business of the Transferee is
substantially confined to banking and is supervised by the appropriate state or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements as of a date not more
than 16 months preceding the date of this certification in the case of a U.S.
bank, and not more than 18 months preceding the date of this certification in
the case of a foreign bank or equivalent institution, a copy of which financial
statements is attached hereto.

_____  Savings and Loan.  The Transferee is a savings and loan association,
building and loan association, cooperative bank, homestead association or
similar institution referenced in Section 3(a)(5)(A) of the 1933 Act.  The
Transferee is supervised and examined by a state or federal authority having
supervisory authority over any such institutions or is a foreign savings and
loan association or equivalent institution and has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements as
of a date not more than 16 months preceding the date of this certification in
the case of a U.S. savings and loan association or similar institution, and not
more than 18 months preceding the date of this certification in the case of a
foreign savings and loan association or equivalent institution, a copy of which
financial statements is attached hereto.





Exhibit B-1-8

--------------------------------------------------------------------------------

 

 

_____  Broker-dealer.  The Transferee is a dealer registered pursuant to Section
15 of the Securities Exchange Act of 1934, as amended (the “1934 Act”).

_____   Insurance Company.  The Transferee is an insurance company as defined in
Section 2(13) of the 1933 Act, whose primary and predominant business activity
is the writing of insurance or the reinsuring of risks underwritten by insurance
companies and which is subject to supervision by the insurance commissioner or a
similar official or agency of a state, territory or the District of Columbia.

_____  State or Local Plan.  The Transferee is a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees.

_____  ERISA Plan.  The Transferee is an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, as
amended.

_____  Investment Adviser.  The Transferee is an investment adviser registered
under the Investment Advisers Act of 1940, as amended.

_____  Other.  The Transferee qualifies as a “qualified institutional buyer” as
defined in Rule 144A on the basis of facts other than those listed in any of the
entries above.  If this response is marked, the Transferee must certify on
additional pages, to be attached to this certification, to facts that satisfy
the Servicer that the Transferee is a “qualified institutional buyer” as defined
in Rule 144A.

3.       The term “securities” as used herein does not include (a) securities of
issuers that are affiliated with the Transferee, (b) securities constituting the
whole or part of an unsold allotment to or subscription by the Transferee, if
the Transferee is a dealer, (c) bank deposit notes and certificates of deposit,
(d) loan participations, (e) repurchase agreements, (f) securities owned but
subject to a repurchase agreement and (g) currency, interest rate and commodity
swaps.

4.       For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Transferee, the Transferee used
the cost of such securities to the Transferee and did not include any of the
securities referred to in the preceding paragraph.  Further, in determining such
aggregate amount, the Transferee may have included securities owned by
subsidiaries of the Transferee, but only if such subsidiaries are consolidated
with the Transferee in its financial statements prepared in accordance with
generally accepted accounting principles and if the investments of such
subsidiaries are managed under the Transferee’s direction.  However, such
securities were not included if the Transferee is a majority-owned, consolidated
subsidiary of another enterprise and the Transferee is not itself a reporting
company under the 1934 Act.

5.       The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Notes are
relying and will continue to rely on the statements made herein because one or
more sales to the Transferee may be made in reliance on Rule 144A.





Exhibit A-1-9

--------------------------------------------------------------------------------

 

 

6.       Will the Transferee be purchasing

the Notes only for the Transferee’s

 

YES

 

NO

 

 

own account?

 

 

 

 

 

 

 

If the answer to the foregoing question is “NO”, the Transferee agrees that, in
connection with any purchase of securities sold to the Transferee for the
account of a third party (including any separate account) in reliance on Rule
144A, the Transferee will only purchase for the account of a third party that at
the time is a “qualified institutional buyer” within the meaning of Rule
144A.  In addition, the Transferee agrees that the Transferee will not purchase
securities for a third party unless the Transferee has obtained a current
representation letter from such third party or taken other appropriate steps
contemplated by Rule 144A to conclude that such third party independently meets
the definition of “qualified institutional buyer” set forth in Rule 144A.

The Transferee will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein.  Until such
notice is given, the Transferee’s purchase of the Notes will constitute a
reaffirmation of this certification as of the date of such purchase.  In
addition, if the Transferee is a bank or savings and loan as provided above, the
Transferee agrees that it will furnish to such parties updated annual financial
statements promptly after they become available.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this ____ day of ___________, ______

 

 

 

Print Name of Transferee

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 



Exhibit A-1-10

--------------------------------------------------------------------------------

 

 

Annex A2 to Exhibit B-1

REGISTERED INVESTMENT COMPANIES

1.       As indicated below, the undersigned is the President, Chief Financial
Officer or Senior Vice President of the entity purchasing the Notes (the
“Transferee”) or, if the Transferee is part of a Family of Investment Companies
(as defined in paragraph 3 below), is an officer of the related investment
adviser (the “Adviser”).

2.       The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), because (a) the Transferee is an investment company
(a “Registered Investment Company”) registered under the Investment Company Act
of 1940, as amended (the “1940 Act”) and (b) as marked below, the Transferee
alone, or the Transferee’s Family of Investment Companies, owned at least
$___________ [Note to reviewer - the amount in the previous blank must be at
least $100,000,000] in securities (other than the excluded securities referred
to in paragraph 4 below) as of ________________ [specify a date on or since the
end of the Transferee’s most recently ended fiscal year].  For purposes of
determining the amount of securities owned by the Transferee or the Transferee’s
Family of Investment Companies, the cost of such securities to the Transferee or
the Transferee’s Family of Investment Companies was used.

_____  The Transferee owned $____________ in securities (other than the excluded
securities referred to in paragraph 4 below) as of the end of the Transferee’s
most recent fiscal year (such amount being calculated in accordance with Rule
144A).

_____  The Transferee is part of a Family of Investment Companies which owned in
the aggregate $____________ in securities (other than the excluded securities
referred to in paragraph 4 below) as of the end of the Transferee’s most recent
fiscal year (such amount being calculated in accordance with Rule 144A).

3.       The term “Family of Investment Companies” as used herein means two or
more Registered Investment Companies except for a unit investment trust whose
assets consist solely of shares of one or more Registered Investment Companies
(provided that each series of a “series company,” as defined in Rule 18f-2 under
the 1940 Act, shall be deemed to be a separate investment company) that have the
same investment adviser (or, in the case of a unit investment trust, the same
depositor) or investment advisers (or depositors) that are affiliated (by virtue
of being majority-owned subsidiaries of the same parent or because one
investment adviser is a majority-owned subsidiary of the other).

4.       The term “securities” as used herein does not include (a) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (b) bank deposit notes and certificates of
deposit, (c) loan participations, (d) repurchase agreements, (e) securities
owned but subject to a repurchase agreement and (f) currency, interest rate and
commodity swaps.

5.       The Transferee is familiar with Rule 144A and understands that the
parties to which this certification is being made are relying and will continue
to rely on the statements made herein





Exhibit B-1-11

--------------------------------------------------------------------------------

 

 

because one or more sales to the Transferee will be in reliance on Rule
144A.  In addition, the Transferee will only purchase for the Transferee’s own
account.

6.       The undersigned will notify the parties to which this certification is
made of any changes in the information and conclusions herein.  Until such
notice, the Transferee’s purchase of the Purchased Certificates will constitute
a reaffirmation of this certification by the undersigned as of the date of such
purchase.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this ____ of ____________, ______.

 

 

 

 

Print Name of Transferee

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

IF AN ADVISER:

 

 

 

[Print Name of Transferee]

Date:____________________________

 

 

 

 

 



Exhibit A-1-12

--------------------------------------------------------------------------------

 

 

Exhibit B-2

 

 

FORM OF TRANSFEREE CERTIFICATE for transfer of notes pursuant to regulation s

[Transferee to Receive Regulation S Note]

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

 

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

 

 

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 20[__]-[__]

 

Attention: [ ]

 

Re:   $[              ] PNMAC GMSR ISSUER TRUST, MSR Collateralized Notes,
Series 20__-__, Class ____

Reference is hereby made to the Second Amended and Restated Base Indenture,
dated as of August 10, 2017 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among PNMAC GMSR ISSUER
TRUST, as Issuer, PennyMac Loan Services, LLC, as Administrator and as Servicer,
and Citibank, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary, Pentalpha Surveillance LLC, as credit manager, Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent, and the
“Administrative Agents” from time to time party thereto.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.

[NOTE:  COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO
A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD.  COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE.  COMPLETE
[C] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A TRANSFEREE
THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S GLOBAL
NOTE.  COMPLETE [D] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE
TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A





Exhibit B-2-1

--------------------------------------------------------------------------------

 

 

REGULATION S DEFINITIVE NOTE.  COMPLETE [E] FOR A TRANSFER OF AN INTEREST IN A
REGULATION S GLOBAL NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN
INTEREST IN A REGULATION S DEFINITIVE NOTE.  COMPLETE [F] FOR A TRANSFER OF AN
INTEREST IN REGULATION S DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN
THE FORM OF AN INTEREST IN A REGULATION S GLOBAL NOTE.  COMPLETE [G] FOR A
TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO A TRANSFEREE THAT
TAKES DELIVERY IN THE FORM OF A REGULATION S DEFINITIVE NOTE.]

[A]       This letter relates to ________ principal amount of Notes that are
held in the form of a beneficial interest in a Rule 144A Global Note (CUSIP No.
________) in the name of ________ (the “Transferor”) through the
Depository.  The Transferor has requested a transfer of such beneficial interest
in the Notes for a beneficial interest in a Regulation S Global Note (ISIN No.
________) (CUSIP No. ________ ) in the name of ________ (the “Transferee”)
through [Euroclear] [Clearstream], which in turn holds through the
Depository.  Delivered herewith is a Transferee Certification completed by the
Transferee.

[B]       This letter relates to ________ principal amount of Notes that are
held in the form of a beneficial interest in a Rule 144A Global Note (CUSIP No.
________ ) in the name of ________ (the “Transferor”) through the
Depository.  The Transferor has requested a transfer of such beneficial interest
in the Notes for a Regulation S Definitive Note (ISIN No. ________) (CUSIP No.
_______) in the name of ________ (the “Transferee”) pursuant to Section 6.5 of
the Indenture.  Delivered herewith is a Transferee Certification completed by
the Transferee.

[C]       This letter relates to a Rule 144A Definitive Note (CUSIP No.
________) in the principal amount of ________ in the name of ________(the
“Transferor”).  The Transferor has requested a transfer of such beneficial
interest in the Notes for a beneficial interest in a Regulation S Global Note
(ISIN No. ________) (CUSIP No. ________) in the name of  ________ (the
“Transferee”)  through [Euroclear] [Clearstream], which in turn holds through
the Depository.  Delivered herewith is a Transferee Certification completed by
the Transferee.

[D]       This letter relates to a Rule 144A Definitive Note (CUSIP
No._______________) in the principal amount of _______________ in the name of
_______________ (the “Transferor”).  The Transferor has requested a transfer of
such Note for a Regulation S Definitive Note (ISIN No. ________) (CUSIP
No._______________) in the name of _______________ (the “Transferee”) pursuant
to Section 6.5 of the Indenture.  Delivered herewith is a Transferee
Certification completed by the Transferee.

[E]       This letter relates to _______________ principal amount of Notes that
are held in the form of a beneficial interest in a Regulation S Global Note
(ISIN No. ________) (CUSIP No._______________) in the name of _______________
(the “Transferor”) through the Depository.  The Transferor has requested a
transfer of such beneficial interest in the Notes for a Regulation S Definitive
Note (ISIN No. ________) (CUSIP No. _______________) in the name of
_______________ (the “Transferee”) pursuant to Section 6.5 of the
Indenture.  Delivered herewith is a Transferee Certification completed by the
Transferee.





Exhibit B-2-2

--------------------------------------------------------------------------------

 

 

[F]       This letter relates to a Regulation S Definitive Note (ISIN No.
________) (CUSIP No. _______________) in the principal amount of _______________
in the name of _______________ (the “Transferor”).  The Transferor has requested
a transfer of such Note for a beneficial interest in a Regulation S Global Note
(ISIN No. ________) (CUSIP No. _____________) in the name of _______________
(the “Transferee”) through [Euroclear] [Clearstream], which in turn holds
through the Depository.  Delivered herewith is a Transferee Certification
completed by the Transferee.

[G]       This letter relates to a Regulation S Definitive Note (ISIN No.
________) (CUSIP No. ________) in the principal amount of ________  in the name
of  _______________ (the “Transferor”).  The Transferor has requested of such
beneficial interest in the Notes for Regulation S Definitive Note (ISIN No.
________) (CUSIP No. ________) in the name of ________ (the “Transferee”)
pursuant to Section 6.5 of the Indenture.  Delivered herewith is a Transferee
Certification completed by the Transferee.

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture and the Notes, and that:

(i)       the offer of the Notes was not made to a person in the United States;

(ii)      at the time the buy order was originated, the Transferee was outside
the United States or the Transfer and any person acting on its behalf reasonably
believed that the Transferee was outside the United States

(iii)     no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;

(iv)     the transaction is not part of a plan or scheme to evade the
registration requirements of the United States Securities Act of 1933, as
amended (the “Securities Act”); and

(v)      the Transferee is not a U.S. person.

If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.





Exhibit B-2-3

--------------------------------------------------------------------------------

 

 

The certificate and the statements contained herein are made for your benefit.

 

[INSERT NAME OF TRANSFEROR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:

 





Exhibit B-2-4

--------------------------------------------------------------------------------

 

 

TRANSFEREE CERTIFICATION

 

 

 

Issuer

PNMAC GMSR ISSUER TRUST

 

c/o Wilmington Savings Fund Society, FSB,

 

d/b/a Christiana Trust, as Owner Trustee

 

[ ]

 

 

Administrator

PennyMac Loan Services, LLC

 

3043 Townsgate Road,

 

Westlake Village,

 

CA 91361

 

Attention: Treasurer

 

 

Indenture Trustee

Citibank, N.A.

 

[ ]

 

Ref.: PNMAC GMSR ISSUER TRUST, Series 20[__]-[__]

 

Attention: [ ]

 

 

Re:   $[              ] PNMAC GMSR ISSUER TRUST, MSR Collateralized Notes,
Series 20__-__, Class ____

 

Reference is hereby made to the Second Amended and Restated Base Indenture,
dated as of August 10, 2017 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among PNMAC GMSR ISSUER
TRUST, as Issuer, PennyMac Loan Services, LLC, as Administrator and as Servicer,
and Citibank, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary, Pentalpha Surveillance LLC, as credit manager, Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent, and the
“Administrative Agents” from time to time party thereto.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.

The undersigned (the “Transferee”) intends to purchase $________ Note Balance of
Class __Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached.  In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.

1.       The Transferee (i) is acquiring such Notes in an offshore transaction
in accordance with Rule 904 of Regulation S, (ii) is acquiring such Notes for
its own account, (iii) is not acquiring, and has not entered into any
discussions regarding its acquisition of, such Notes while it is in the United
States of America or any of its territories or possessions, (iv) understands
that such Notes are being sold without registration under the Securities Act by
reason of an exemption that depends, in part, on the accuracy of these
representations, (v) understands that such Notes may not, absent an applicable
exemption, be transferred without registration and/or qualification under the
Securities Act and applicable state securities laws and the laws of any other
applicable





Exhibit B-2-5

--------------------------------------------------------------------------------

 

 

jurisdiction and (vi) understands that prior to the end of the Distribution
Compliance Period, interests in a Regulation S Note may only be held through
Euroclear or Clearstream.

2.       The Transferee understands that the Notes have not been registered
under the Securities Act and, therefore, cannot be offered or sold in the United
States or to U.S. persons (as defined in Rule 902(k) promulgated under the
Securities Act) unless they are registered under the Securities Act or unless an
exemption from registration is available.  Accordingly, the certificates
representing the Notes will bear a legend stating that the Notes have not been
registered under the Securities Act and setting forth certain of the
restrictions on transfer of the Notes.  The Transferee understands that the
Issuer has no obligation to register the Notes under the Securities Act or to
comply with the requirements for any exemption from the registration
requirements of the Securities Act.

3.       The Transferee understands that the Notes (or any interest therein) may
be resold, pledged or transferred only (a) to a person whom the Transferee
reasonably believes after due inquiry is, and who has certified that it is, a
“qualified institutional buyer” (a “QIB”) that purchases for its own account or
for the account of a QIB to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A or (b) to a transferee that is a
non-U.S. person acquiring such interest in an “offshore transaction” (as defined
in Regulation S) in compliance with the provisions of Regulation S, if the
transfer is otherwise made in accordance with any applicable securities laws of
any state of the United States or any other relevant jurisdiction.  In addition,
such transfer may be subject to additional restrictions and is subject to
compliance with certain procedures, as set forth in Section 6.5 of the Indenture
referred to above. 

4.       The Transferee has been furnished with all information that it
requested regarding (a) the Notes and distributions thereon and (b) the
Indenture.

5.       The Transferee has knowledge in financial and business matters and is
capable of evaluating the merits and risks of an investment in the Notes; the
Transferee has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision; and the Transferee (or any
account or which it is pursuing) is able to bear the economic risk of an
investment in the Notes and can afford a complete loss of such investment.

6.       Either (i) the Transferee is not, and is not acquiring, holding or
transferring the Notes on behalf of or with assets of, an “employee benefit
plan” as defined in section 3(3) of ERISA, a plan described in
section 4975(e)(1) of the Code, an entity which is deemed to hold the assets of
any such employee benefit plan or plan pursuant to 29 C.F.R. Section 2510.3‑101
as modified by section 3(42) of ERISA (the “Plan Asset Regulations”), which
employee benefit plan, plan or entity is subject to Title I of ERISA or
section 4975 of the Code, or a governmental, non-U.S. or church plan which is
subject to any U.S. federal, state, local or other law that is substantially
similar to Title I of ERISA or section 4975 of the Code (“Similar Law”), or
(ii) (A) as of the date of the transfer or purchase, it believes that such Note
is properly treated as indebtedness without substantial equity features for
purposes of the Plan Asset Regulations and agrees to so treat such Note and
(B) the Transferee’s acquisition, holding and disposition of the Notes will
satisfy the requirements of Prohibited Transaction Class Exemption (“PTCE”)
84‑14 (relating to transactions affected by a qualified professional asset
manager), PTCE 90‑1 (relating to investments by insurance company pooled
separate accounts), PTCE 91‑38 (relating to investments in bank





Exhibit B-2-6

--------------------------------------------------------------------------------

 

 

collective investment funds), PTCE 95‑60 (relating to transactions involving
insurance company general accounts), PTCE 96‑23 (relating to transactions
directed by an in‑house professional asset manager) or the statutory prohibited
transaction exemption for service providers set forth in Section 408(b)(17) of
ERISA and Section 4975(d)(20) of the Code or a similar class or statutory
exemption and will not result in a non‑exempt prohibited transaction under
section 406 of ERISA or section 4975 of the Code (or, in the case of a
governmental, non-U.S. or church plan subject to Similar Law, will not violate
any such substantially Similar Law). 

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.





Exhibit B-2-7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

 

 

 

[TRANSFEREE]

 

By:

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 



Exhibit B-2-8

--------------------------------------------------------------------------------

 

 

Exhibit C-1

 

AUTHORIZED REPRESENTATIVES OF THE INDENTURE TRUSTEE, CALCULATION AGENT, PAYING
AGENT AND

SECURITIES INTERMEDIARY

 

[See Attached]

 

 



Exhibit C-1-1

--------------------------------------------------------------------------------

 

 

Exhibit C-2

 

AUTHORIZED REPRESENTATIVES OF PENNYMAC LOAN SERVICES, LLC, AS SERVICER AND AS
ADMINISTRATOR

 

 

Name:

Title:

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit C-2-1

--------------------------------------------------------------------------------

 

 

Exhibit C-3

 

AUTHORIZED REPRESENTATIVES OF THE ADMINISTRATIVE AGENT

 

 

 

 

 

Name:

Title:

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit C-3-1

--------------------------------------------------------------------------------

 

 

Exhibit C-4

 

AUTHORIZED REPRESENTATIVES OF THE ISSUER

 

 

[See attached]

 

 

 



Exhibit C-4-1

--------------------------------------------------------------------------------

 

 

Exhibit C-5

 

AUTHORIZED REPRESENTATIVES OF THE CREDIT MANAGER

 

 

Name:

Title:

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit C-5-1

--------------------------------------------------------------------------------

 

 

Exhibit D

FORM OF CERTIFICATE OF AUTHENTICATION OF INDENTURE TRUSTEE AND AUTHENTICATING
AGENT

 

[See attached]

 

 

 



Exhibit D-1

--------------------------------------------------------------------------------

 

 

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Series or Class designated herein and referred
to in the within-mentioned Indenture and Indenture Supplement.

 

 

 

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Indenture Trustee

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Indenture Trustee

 

 

AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture and Indenture Supplement.

 

Date: [_____], 20[__]

CITIBANK, N.A., not in its individual capacity but

 

solely as Authenticating Agent

 

 

 

 

 

By:

 

 

Title:

Authorized Signatory of Authenticating Agent

 

 



Exhibit E-2

--------------------------------------------------------------------------------

 

 

 

Exhibit E

FORM OF INDENTURE SUPPLEMENT

 

[See attached]

 

 

 

 



Exhibit E-1

--------------------------------------------------------------------------------

 

 

Exhibit F

FORM OF RISK RETENTION CERTIFICATION

 

[______], 20[__]

 

Citibank, N.A.

Corporate and Investment Banking

388 Greenwich Street, 14th Floor

New York, NY 10013

Attention: PNMAC GMSR ISSUER TRUST MSR Collateralized Notes

RE:       Risk Retention Certification

Ladies and Gentlemen:

Reference is made to (i) the Second Amended and Restated Base Indenture, dated
as of August 10, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Base Indenture”), among PNMAC GMSR ISSUER TRUST (the
“Issuer”), Citibank, N.A., as Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary (the “Indenture Trustee”), PennyMac Loan Servicing
LLC (“PLS”), Credit Suisse First Boston Mortgage Capital LLC (the
“Administrative Agent”), and Pentalpha Surveillance LLC (the “Credit Manager”),
(ii) the Series [_____] Indenture Supplement, dated as of [____], 20[__] (the
“Series [___] Indenture Supplement,” and together with the Base Indenture, the
“Indenture”), among the Issuer, the Indenture Trustee, PLS, as Servicer and as
Administrator, and the Administrative Agent and (iii) the Risk Retention Side
Letter, dated as of [____], 20[__] (the “Risk Retention Side Letter”), between
PLS and the Issuer.  Capitalized terms not otherwise defined in this letter
agreement shall have the same meanings as specified therefor in the Indenture or
the Risk Retention Side Letter, as applicable.

In connection with, and in consideration of the agreements contained in the
Indenture, as of the date first above written:  

(a)       PLS certifies to the Issuer on behalf of each holder of a Series [___]
Note that: (i) as an originator for the purposes of the Retention Requirements,
it has held on an on-going basis, a material net economic interest in the
securitization transaction contemplated by the Note Purchase Agreement, which is
not less than 5% of the aggregate nominal value of the Participation
Certificates (the “Retained Economic Interest”) measured at the time of each
acquisition of a Participation Certificate by the Issuer; (ii) the Retained
Economic Interest takes the form of a first loss tranche in accordance with
paragraph 1(d) of Article 405 of the Capital Requirements Regulation, as
represented by, initially, PLS’ direct ownership of the Owner Trust Certificate
and the Issuer’s associated rights to residual cash flow under the Base
Indenture; (iii) it has held up to 100% of the membership interest in the Owner
Trust Certificate; (iv) the aggregate capital contributions made by PLS with
respect to the ownership interests in the Issuer have represented at least 5.0%
of the aggregate nominal value of the Participation Certificates measured at the
time of origination as described in (i) above; and (v) PLS has not sold or
entered into any





Exhibit F-1

--------------------------------------------------------------------------------

 

 

credit risk mitigation, short positions or any other hedges or otherwise sought
to mitigate its credit risk with respect to its ownership interests in the
Issuer or the Participation Certificates (except as permitted by the Capital
Requirements Regulation); and

 

(b)       the Issuer certifies to each holder of a Series [___] Note for
purposes of the Retention Requirements that it has not sold or entered into any
credit risk mitigation, short positions or any other hedges or otherwise sought
to mitigate its credit risk with respect to Retained Economic Interest or the
Participation Certificates (except as permitted by the Capital Requirements
Regulation).

 

IN WITNESS WHEREOF, the undersigned have caused this certification to be
executed by its duly authorized representative as of the date first above
written.

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PNMAC GMSR ISSUER TRUST

 

 

 

By: PENNYMAC LOAN SERVICES, LLC, as Administrator

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit F-2

--------------------------------------------------------------------------------